UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-02687 Name of Registrant: Vanguard Municipal Bond Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: October 31 Date of reporting period: November 1, 2011  October 31, 2012 Item 1: Reports to Shareholders Vanguard ® Municipal Bond Funds Statement of Net Assets As of October 31, 2012 The Statement of Net Assets should be read in conjunction with each fund’s Statement of Operations , Statement of Changes in Net Assets , Financial Highlights , and Notes to Financial Statements , all of which appear in the accompanying report. Each fund provides a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of the accompanying report for further information). Contents Short-Term Tax-Exempt Fund 1 Limited-Term Tax-Exempt Fund 26 Intermediate-Term Tax-Exempt Fund 59 Long-Term Tax-Exempt Fund 121 High-Yield Tax-Exempt Fund 139 Key to Abbreviations Back cover Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (100.3%) Alabama (1.1%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 21,510 21,596 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 7,500 7,677 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/13 11,760 12,038 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 5/1/14 8,000 8,550 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.260% 11/7/12 12,360 12,360 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 5,000 5,069 1 Alabama Special Care Facilities Financing Authority Birmingham Revenue (Ascension Health Credit Group) TOB VRDO 0.220% 11/7/12 11,275 11,275 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 11/15/12 18,500 18,500 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 12/1/12 9,200 9,200 Chatom AL Industrial Development Board Gulf Opportunity Zone Revenue (Powersouth Energy Cooperative Projects) PUT 0.600% 2/1/13 7,515 7,514 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/13 1,715 1,732 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/14 4,155 4,326 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,732 121,569 Alaska (0.6%) Alaska Housing Finance Corp. Home Mortgage Revenue VRDO 0.240% 11/7/12 46,870 46,870 Alaska Industrial Development & Export Authority Revenue 5.000% 4/1/15 3,000 3,317 Matanuska-Susitna Borough AK GO 4.000% 3/1/15 1,000 1,081 Matanuska-Susitna Borough AK GO 5.000% 3/1/18 3,775 4,557 North Slope Borough AK GO 5.000% 6/30/13 1,500 1,547 North Slope Borough AK GO 2.500% 6/30/14 3,400 3,518 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 11,190 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,238 74,318 Arizona (0.8%) Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 4.000% 2/1/17 2,000 2,167 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/18 1,000 1,142 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/16 5,000 5,674 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.230% 11/7/12 8,840 8,840 Arizona School Facilities Board COP 5.000% 9/1/14 (14) 5,975 6,463 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 5,000 5,158 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/13 1,105 1,153 1 Mesa AZ Utility System Revenue TOB VRDO 0.220% 11/7/12 (4) 8,250 8,250 1 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Mesa AZ Utility System Revenue TOB VRDO 0.220% 11/7/12 (4) 7,500 7,500 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.270% 11/7/12 8,990 8,990 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.320% 11/7/12 4,000 4,000 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.210% 11/7/12 4,500 4,500 Pima County AZ Sewer Revenue 4.000% 7/1/14 1,500 1,582 Pima County AZ Sewer Revenue 5.000% 7/1/15 1,250 1,384 Pima County AZ Sewer Revenue 5.000% 7/1/16 2,000 2,285 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.220% 11/7/12 15,910 15,910 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 3.000% 10/1/13 780 798 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 4.000% 10/1/14 1,175 1,249 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/15 1,750 1,965 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/16 2,120 2,449 91,459 California (12.3%) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 2/1/17 10,000 10,142 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.041% 8/1/17 15,000 15,012 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,129 California Community College Financing Authority TRAN 2.000% 6/28/13 14,000 14,115 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 15,000 16,041 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 13,750 15,296 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 14,500 16,719 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,583 California Economic Recovery Bonds GO 5.250% 7/1/13 (14) 1,025 1,059 California Economic Recovery Bonds GO 5.250% 7/1/13 (ETM) 975 1,008 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 10,700 11,567 California GO 5.000% 3/1/13 2,500 2,540 California GO 5.000% 4/1/13 2,205 2,249 California GO 5.000% 6/1/13 2,025 2,081 California GO 4.000% 11/1/14 2,650 2,833 California GO 5.000% 11/1/15 1,600 1,805 California GO 5.000% 9/1/16 8,000 9,247 California GO 5.000% 9/1/16 1,465 1,693 California GO 5.000% 10/1/16 12,070 13,987 California GO 5.000% 9/1/17 4,250 5,031 California GO 5.000% 10/1/17 35,000 41,520 California GO 5.000% 4/1/18 30,385 36,361 1 California GO TOB VRDO 0.230% 11/2/12 25,000 25,000 1 California GO TOB VRDO 0.410% 11/7/12 (4) 15,925 15,925 California GO VRDO 0.200% 11/7/12 LOC 25,000 25,000 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 17,670 18,976 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) VRDO 0.210% 11/7/12 LOC 26,100 26,100 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 3.000% 8/15/13 2,000 2,041 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 4.000% 8/15/14 1,500 1,587 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/15 2,000 2,230 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/16 3,000 3,438 2 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) PUT 2.010% 7/1/17 5,200 5,203 California Health Facilities Financing Authority Revenue (Memorial Health Services) 4.000% 10/1/14 900 961 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/15 940 1,058 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/16 1,500 1,738 California Health Facilities Financing Authority Revenue (Memorial Health Services) 5.000% 10/1/17 1,000 1,188 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 15,300 16,452 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/15 1,000 1,125 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.220% 11/7/12 21,185 21,185 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.220% 11/7/12 20,885 20,885 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.230% 11/1/12 (ETM) 21,600 21,600 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 2,500 2,643 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 20,550 20,741 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.710% 4/1/14 34,200 34,296 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/13 2,000 2,017 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/13 1,160 1,170 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/14 1,845 1,947 California Municipal Finance Authority Revenue (University of La Verne) 5.000% 6/1/15 2,120 2,301 2 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,139 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 1/1/15 (2) 3,900 4,255 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/15 1,250 1,383 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/16 7,160 8,138 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 8,205 9,519 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,801 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,955 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,588 California Public Works Board Lease Revenue (Department of Public Health) 3.000% 11/1/14 2,000 2,092 California Public Works Board Lease Revenue (Department of Public Health) 4.000% 11/1/15 2,500 2,731 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/16 1,500 1,730 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/14 8,375 8,904 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/14 4,000 4,342 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/15 3,000 3,270 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/16 3,415 3,862 California Public Works Board Lease Revenue (Various Capital Projects) 4.000% 10/1/16 3,070 3,406 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,756 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,178 California RAN 2.500% 6/20/13 171,000 173,406 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.360% 11/2/12 (4) 14,650 14,650 California Statewide Communities Development Authority Health Facility Revenue (Catholic Healthcare West) 0.430% 11/2/12 (4) 17,525 17,525 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/13 5,000 5,098 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 10,250 10,897 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,000 5,781 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 5.000% 5/1/17 5,285 6,110 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 74,000 76,174 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.210% 11/7/12 LOC 2,000 2,000 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 4,700 4,766 1 Desert CA Community College District GO TOB VRDO 0.220% 11/7/12 14,340 14,340 El Dorado CA Irrigation District Revenue 4.000% 3/1/17 (4) 1,500 1,679 Fontana CA Unified School District BAN 4.000% 12/1/12 20,000 20,055 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 11,500 11,853 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 44,730 46,103 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 5,000 5,157 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 12,500 12,920 Golden State Tobacco Securitization Corp. California 6.625% 6/1/13 (Prere.) 3,000 3,112 3 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 19,490 20,227 1 Los Angeles CA Community College District GO TOB VRDO 0.210% 11/7/12 15,940 15,940 Los Angeles CA Department of Water & Power Revenue 4.000% 1/1/16 7,500 8,252 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,300 9,372 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.210% 11/1/12 13,675 13,675 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.230% 11/1/12 5,600 5,600 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 11/7/12 5,515 5,515 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.240% 11/7/12 15,255 15,255 Los Angeles CA GO 5.000% 9/1/18 22,900 28,150 Los Angeles CA Unified School District GO 4.000% 7/1/14 13,000 13,781 1 Los Angeles CA Unified School District GO TOB VRDO 0.220% 11/7/12 6,700 6,700 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/14 6,000 6,473 4 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/18 12,750 15,179 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/15 10,850 12,060 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,951 2 Metropolitan Water District of Southern California Revenue PUT 0.360% 6/1/13 11,250 11,258 2 Metropolitan Water District of Southern California Revenue PUT 0.360% 6/1/13 5,750 5,754 1 Metropolitan Water District of Southern California Revenue TOB VRDO 0.220% 11/7/12 29,800 29,800 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/14 1,000 1,071 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/15 1,000 1,108 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/16 3,100 3,542 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/17 1,055 1,237 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/13 2,500 2,561 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/14 1,000 1,058 1 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) TOB VRDO 0.210% 11/7/12 LOC 13,710 13,710 Orange County CA Airport Revenue 3.000% 7/1/13 1,670 1,698 1 Palomar Pomerado Health California GO TOB VRDO 0.220% 11/7/12 LOC 1,100 1,100 1 Peralta CA Community College District Revenue TOB VRDO 0.220% 11/7/12 (4) 7,715 7,715 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/16 2,500 2,733 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/16 3,400 3,835 3 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 4.000% 6/1/17 2,000 2,218 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/17 3,705 4,272 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.230% 11/7/12 5,130 5,130 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/14 600 642 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.220% 11/7/12 5,200 5,200 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 6,000 6,188 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/14 3,205 3,420 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 2,965 3,259 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/14 6,000 6,430 1 San Diego County CA Water Authority Revenue COP TOB VRDO 0.210% 11/7/12 4,000 4,000 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,548 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 4,435 4,920 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 21,100 24,166 San Francisco CA City & County International Airport Revenue PUT 2.250% 12/4/12 29,755 29,803 San Francisco CA City & County Public Utilities Commission Water Revenue 5.000% 11/1/12 (Prere.) 1,000 1,000 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.220% 11/7/12 (13) 5,000 5,000 Tuolumne CA Wind Project Authority Revenue 4.000% 1/1/13 2,375 2,389 1 University of California Revenue TOB VRDO 0.230% 11/1/12 10,895 10,895 1,414,290 Colorado (2.4%) Broomfield CO City & County COP 5.000% 12/1/15 5,790 6,490 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 2.000% 2/1/13 18,250 18,327 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/13 4,460 4,599 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/8/12 4,375 4,379 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 12,000 12,560 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 (Prere.) 1,010 1,062 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) PUT 5.250% 11/12/13 7,490 7,858 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.240% 11/7/12 10,000 10,000 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 4.000% 12/1/16 1,000 1,073 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/17 1,580 1,773 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 5,165 5,205 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 1,605 1,617 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 8,615 9,055 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 3,510 3,689 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 3,500 3,829 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 1,945 2,128 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.200% 11/7/12 21,000 21,000 Colorado Housing & Finance Authority Employment Compensation Special Assessment Revenue 5.000% 5/15/14 22,060 23,604 Denver CO City & County Airport Revenue 0.420% 11/1/12 (12) 12,200 12,200 Denver CO City & County Airport Revenue 0.430% 11/1/12 (12) 12,700 12,700 Denver CO City & County Airport Revenue 0.430% 11/1/12 (12) 16,800 16,800 Denver CO City & County Airport Revenue 0.430% 11/2/12 (12) 18,500 18,500 Denver CO City & County Airport Revenue 6.000% 11/15/13 (14) 5,000 5,291 2 E-470 Public Highway Authority Colorado Revenue PUT 2.930% 9/1/14 17,065 17,074 1 Jefferson County CO School District GO TOB VRDO 0.220% 11/7/12 13,660 13,660 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.220% 11/7/12 LOC 10,400 10,400 Regional Transportation District of Colorado COP 5.000% 6/1/14 1,500 1,595 Regional Transportation District of Colorado COP 5.000% 6/1/15 2,330 2,559 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/13 4,305 4,511 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/14 5,000 5,456 1 University of Colorado Enterprise System Revenue TOB VRDO 0.710% 11/7/12 LOC 7,900 7,900 University of Colorado Hospital Authority Revenue VRDO 0.200% 11/7/12 LOC 4,540 4,540 271,434 Connecticut (1.9%) Connecticut GO 5.375% 11/15/12 (Prere.) 7,985 8,001 Connecticut GO 5.000% 3/1/14 (Prere.) 3,000 3,188 2 Connecticut GO 0.440% 9/15/14 4,375 4,376 Connecticut GO 5.000% 12/1/14 (14) 24,610 26,428 Connecticut GO 3.000% 1/1/15 1,200 1,205 2 Connecticut GO 0.610% 4/15/15 5,100 5,101 2 Connecticut GO 0.710% 5/15/15 35,400 35,400 Connecticut GO 5.000% 12/1/15 (14) 29,600 31,723 2 Connecticut GO 0.740% 4/15/16 5,000 5,006 2 Connecticut GO 0.860% 5/15/16 20,000 20,000 2 Connecticut GO 0.860% 5/15/16 8,300 8,365 2 Connecticut GO 0.640% 9/15/16 3,000 3,001 2 Connecticut GO 0.890% 4/15/17 4,000 4,010 2 Connecticut GO 0.730% 9/15/17 1,750 1,756 2 Connecticut GO 0.980% 9/15/18 3,000 3,014 4 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 2 Connecticut GO PUT 0.860% 9/15/17 5,465 5,468 2 Connecticut GO PUT 1.560% 3/1/18 17,500 17,696 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/13 1,915 1,973 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/14 2,050 2,192 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 7,610 7,686 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 22,935 218,524 Delaware (0.1%) University of Delaware Revenue PUT 0.850% 6/4/13 12,000 12,043 District of Columbia (0.6%) 1 District of Columbia GO TOB VRDO 0.300% 11/7/12 (4) 20,880 20,880 2 District of Columbia Income Tax Revenue 0.510% 12/1/13 15,000 15,000 2 District of Columbia Income Tax Revenue 0.560% 12/1/13 10,665 10,665 District of Columbia Revenue (Georgetown University) 5.000% 4/1/13 5,000 5,098 District of Columbia Revenue (Georgetown University) 5.000% 4/1/14 2,000 2,123 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.690% 6/1/15 7,390 7,390 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.790% 6/1/16 6,000 6,001 67,157 Florida (8.2%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/13 4,200 4,361 Broward County FL Airport System Revenue 5.000% 10/1/17 700 826 Broward County FL Airport System Revenue 5.000% 10/1/18 700 837 Broward County FL School Board COP 4.000% 7/1/14 1,300 1,372 Broward County FL School Board COP 4.000% 7/1/15 1,000 1,076 Broward County FL School Board COP 5.000% 7/1/16 2,000 2,261 Broward County FL School Board COP 5.000% 7/1/17 5,000 5,786 Broward County FL School Board COP 5.000% 7/1/18 4,415 5,179 2 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 1.960% 6/1/13 37,000 37,274 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,468 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 15,000 16,489 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 30,000 32,978 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,545 18,565 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,700 42,113 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 6,700 7,769 Escambia County FL Health Facilities Authority Revenue (Ascension Health Credit Group) 5.250% 11/15/13 5,350 5,621 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,040 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 4/1/13 3,750 3,786 Florida Board of Education Capital Outlay GO 5.000% 6/1/14 5,000 5,366 Florida Board of Education Lottery Revenue 5.000% 7/1/15 12,045 13,465 Florida Board of Education Lottery Revenue 5.000% 7/1/16 11,655 13,491 Florida Board of Education Lottery Revenue 5.000% 7/1/16 16,710 19,343 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 2,710 2,812 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,820 9,065 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 9,580 9,847 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,410 10,095 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 (4) 8,605 8,927 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 9,235 9,912 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 5,065 5,436 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 7,250 7,522 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,184 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 34,040 35,099 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 14,605 15,698 Florida Department of Management Services COP 5.000% 8/1/13 6,595 6,802 Florida Department of Transportation GO 5.000% 7/1/13 9,605 9,910 Florida Department of Transportation GO 5.000% 7/1/16 9,405 10,911 1 Florida Education System University System Improvement Revenue TOB VRDO 0.240% 11/7/12 4,290 4,290 Florida Gulf Coast University Financing Corp. Capital Improvement Revenue (Parking Project) VRDO 0.210% 11/7/12 LOC 5,200 5,200 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 10,000 10,317 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,495 22,736 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/16 1,350 1,555 Florida Municipal Power Agency Revenue (Stanton II Project) 4.000% 10/1/17 1,650 1,868 Florida Turnpike Authority Revenue 5.000% 7/1/13 3,825 3,944 Florida Turnpike Authority Revenue 5.000% 7/1/13 (4) 4,780 4,929 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 10,000 10,414 Gainesville FL Utility System Revenue VRDO 0.280% 11/1/12 16,685 16,685 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/13 1,000 1,046 5 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,175 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.220% 11/7/12 15,730 15,730 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/13 2,000 2,076 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/13 (4) 3,000 3,130 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 2,000 2,255 Hillsborough County FL School Board COP 5.000% 7/1/14 2,110 2,248 Hillsborough County FL School Board COP 5.000% 7/1/15 1,170 1,287 Jacksonville FL Capital Project Revenue VRDO 0.250% 11/7/12 LOC 30,500 30,500 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/14 4,000 4,339 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.200% 11/7/12 11,875 11,875 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.200% 11/7/12 22,550 22,550 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.220% 11/7/12 26,475 26,475 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/14 1,000 1,084 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/13 1,000 1,031 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/14 1,250 1,326 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/14 (4) 1,750 1,896 Kissimmee FL Utility Authority Electric System Revenue 4.000% 10/1/15 2,000 2,172 Lake County FL School Board COP 5.250% 6/1/14 (2) 2,945 3,145 2 Lakeland FL Energy System Revenue 0.960% 10/1/17 10,000 10,007 Lakeland FL Hospital System Revenue (Lakeland Regional Health) 3.000% 11/15/12 500 500 Lee County FL Non-Ad Valorem Revenue 3.000% 10/1/14 700 731 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/15 850 925 Lee County FL Non-Ad Valorem Revenue 4.000% 10/1/16 1,000 1,110 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/17 1,220 1,434 Lee County FL School Board COP 5.000% 8/1/17 4,000 4,663 Lee County FL School Board COP 5.000% 8/1/18 3,530 4,197 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 3.000% 11/15/14 600 619 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 4.000% 11/15/17 1,965 2,142 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 4.000% 11/15/18 1,125 1,228 1 Miami-County FL Transit Sales Surtax Revenue TOB VRDO 0.310% 11/7/12 5,250 5,250 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.220% 11/7/12 8,940 8,940 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.220% 11/7/12 9,995 9,995 1 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) TOB VRDO 0.340% 11/7/12 10,140 10,140 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.250% 11/3/14 6,250 6,425 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 9,022 1 Miami-Dade County FL Transit Sales Surtax Revenue TOB VRDO 0.240% 11/7/12 (4) 32,570 32,570 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/14 2,000 2,139 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/13 335 337 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/14 500 519 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 4.000% 1/1/15 500 533 Orange County FL School Board COP 5.000% 8/1/13 700 724 Orange County FL School Board COP 5.000% 8/1/14 4,000 4,312 Orange County FL School Board COP 5.000% 8/1/15 2,700 3,002 Orange County FL Tourist Development Revenue 5.000% 10/1/13 7,705 8,003 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,710 9,362 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.200% 11/7/12 LOC 43,000 43,000 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,606 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/13 2,500 2,606 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 3,075 3,338 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/14 4,000 4,342 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,876 1 South Florida Water Management District COP TOB VRDO 0.210% 11/1/12 2,400 2,400 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 2/1/13 (Prere.) 7,755 7,852 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.750% 2/1/13 (Prere.) 5,000 5,069 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.220% 11/7/12 14,120 14,120 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.220% 11/7/12 7,500 7,500 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.270% 11/7/12 8,850 8,850 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.310% 11/7/12 20,595 20,595 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/13 9,405 9,720 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.200% 11/7/12 LOC 2,700 2,700 Tallahassee FL Energy System Revenue 5.250% 10/1/15 (4) 5,240 5,894 6 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Tallahassee FL Energy System Revenue TOB VRDO 0.250% 11/7/12 11,250 11,250 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/16 5,500 6,416 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/15 850 894 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 3.000% 9/1/16 1,000 1,064 934,885 Georgia (2.1%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/15 2,440 2,670 Atlanta GA Airport Revenue 4.000% 1/1/13 5,000 5,031 Atlanta GA Airport Revenue 4.000% 1/1/15 500 535 Atlanta GA Airport Revenue 5.000% 1/1/16 6,500 7,341 Atlanta GA Airport Revenue 5.000% 1/1/16 1,000 1,129 Atlanta GA Airport Revenue 5.000% 1/1/18 500 594 1 Atlanta GA Airport Revenue TOB VRDO 0.350% 11/7/12 (4) 11,170 11,170 Atlanta GA Water & Wastewater Revenue 4.000% 11/1/12 3,000 3,000 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/13 3,500 3,657 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.500% 3/1/13 2,250 2,264 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,533 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,540 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,564 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,581 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 10,000 10,053 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 10,000 10,123 4 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/14 800 829 4 Cobb County GA Kennestone Hospital Authority Revenue 3.000% 4/1/15 350 370 4 Cobb County GA Kennestone Hospital Authority Revenue 4.000% 4/1/16 1,050 1,164 Dalton County GA Development Authority Revenue (Hamilton Health Care System) VRDO 0.240% 11/7/12 LOC 5,445 5,445 DeKalb County GA Water & Sewer Revenue 4.000% 10/1/15 1,000 1,093 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/17 1,000 1,187 Georgia GO 5.000% 9/1/14 4,000 4,343 Georgia GO 4.750% 11/1/15 8,035 9,075 Georgia Municipal Electric Power Authority Revenue 4.000% 1/1/14 1,200 1,250 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/15 1,500 1,639 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/16 1,250 1,411 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,825 2,121 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,825 2,167 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 1,400 1,663 Georgia Road & Tollway Authority Revenue 5.000% 6/1/13 14,225 14,619 Henry County GA School District GO 3.000% 12/1/13 1,500 1,544 Henry County GA School District GO 4.000% 12/1/14 2,500 2,685 Henry County GA School District GO 4.000% 12/1/15 4,000 4,423 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 7,500 7,609 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/13 10,995 11,174 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 13,500 14,566 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,715 7,353 1 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue TOB VRDO 0.220% 11/7/12 LOC 10,000 10,000 Monroe County GA Development Authority Pollution Control Revenue (Gulf Power Co. Plant Scherer Project) PUT 2.125% 6/4/13 5,000 5,037 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) PUT 2.500% 3/1/13 7,500 7,536 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) VRDO 0.200% 11/7/12 LOC 15,830 15,830 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 3.000% 11/1/13 10,440 10,711 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/16 1,325 1,532 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,700 2,014 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 2,000 2,180 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/16 3,000 3,377 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.000% 1/1/13 1,330 1,339 239,071 Hawaii (0.5%) Hawaii GO 3.000% 12/1/13 6,000 6,178 Hawaii GO 5.000% 12/1/13 10,000 10,512 Hawaii GO 5.000% 6/1/14 1,730 1,857 Hawaii GO 5.000% 6/1/14 (ETM) 1,045 1,122 Hawaii GO 5.000% 2/1/15 3,600 3,966 7 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hawaii GO 5.000% 2/1/16 4,000 4,569 Hawaii GO 5.000% 7/1/16 (2) 22,795 25,499 Honolulu HI City & County GO 5.000% 7/1/15 (14) 4,000 4,481 58,184 Idaho (0.4%) Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/14 5,000 5,406 Idaho Housing & Finance Association Unemployment Compensation Revenue 5.000% 8/15/15 31,375 35,143 40,549 Illinois (5.1%) Chicago IL Board of Education GO 5.000% 12/1/15 2,000 2,244 Chicago IL Board of Education GO 5.000% 12/1/16 2,855 3,289 1 Chicago IL Board of Education GO TOB VRDO 0.300% 11/7/12 (4) 6,520 6,520 Chicago IL GO 5.000% 1/1/15 (4) 2,715 2,961 Chicago IL GO 6.250% 1/1/15 (2) 2,500 2,778 1 Chicago IL GO TOB VRDO 0.220% 11/7/12 9,995 9,995 1 Chicago IL GO TOB VRDO 0.320% 11/7/12 9,990 9,990 Chicago IL Midway Airport Revenue PUT 5.000% 1/1/15 10,925 11,749 Chicago IL O’Hare International Airport Revenue 4.000% 1/1/15 1,000 1,070 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/16 3,000 3,379 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.350% 11/7/12 (4) 7,495 7,495 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.360% 11/7/12 (4) 7,000 7,000 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.360% 11/7/12 (12) 27,185 27,185 Chicago IL Water Revenue 5.000% 11/1/18 675 823 1 Chicago IL Water Revenue TOB VRDO 0.240% 11/7/12 7,745 7,745 1 Chicago IL Water Revenue TOB VRDO 0.240% 11/7/12 7,495 7,495 Du Page & Cook Counties IL Community Consolidated School District GO 5.250% 12/1/12 (Prere.) 3,750 3,766 Illinois Development Finance Authority Revenue (St. Vincent De Paul Center) PUT 1.400% 2/28/13 11,650 11,692 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.190% 11/7/12 LOC 18,800 18,800 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.125% 2/14/13 8,325 8,346 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,182 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,598 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 1.400% 2/1/13 11,180 11,211 Illinois Finance Authority Revenue (Art Institute of Chicago) 4.000% 3/1/14 1,000 1,046 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 900 988 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/15 7,050 7,790 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,906 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/16 2,220 2,475 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.210% 11/7/12 LOC 9,000 9,000 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/15 1,000 1,114 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/16 1,150 1,317 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/17 2,000 2,332 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.200% 11/7/12 LOC 6,130 6,130 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.200% 11/7/12 LOC 17,500 17,500 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/13 3,250 3,362 Illinois Finance Authority Revenue (Northwestern University) PUT 1.200% 3/1/13 10,000 10,030 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.230% 11/1/12 2,790 2,790 Illinois Finance Authority Revenue (OSF Healthcare System) VRDO 0.270% 11/7/12 (4) 30,510 30,510 Illinois Finance Authority Revenue (Provena Health) 5.000% 5/1/14 1,305 1,361 Illinois Finance Authority Revenue (Provena Health) 5.250% 5/1/15 2,555 2,752 Illinois Finance Authority Revenue (Southern Illinois Healthcare) VRDO 0.220% 11/7/12 LOC 52,270 52,270 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/16 1,865 2,006 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,683 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/15 500 564 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/16 690 806 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.220% 11/7/12 2,960 2,960 Illinois Finance Authority Solid Waste Revenue (Waste Management Inc. Project) 0.550% 4/1/13 5,000 5,011 Illinois GO 5.000% 1/1/13 1,850 1,865 Illinois GO 5.000% 1/1/16 25,945 28,862 Illinois GO 5.000% 8/1/18 22,000 25,542 Illinois GO 5.000% 8/1/19 15,000 17,455 1 Illinois GO TOB VRDO 0.710% 11/7/12 3,750 3,750 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,080 4,297 Illinois Regional Transportation Authority Revenue PUT 0.550% 9/1/13 29,300 29,300 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.220% 11/7/12 8,335 8,335 Illinois Sales Tax Revenue 5.500% 6/15/15 (3) 1,500 1,692 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,535 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.220% 11/7/12 10,665 10,665 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/13 6,000 6,319 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/14 12,000 12,895 8 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/14 1,500 1,614 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/14 7,250 7,953 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,265 6,992 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/15 2,750 3,042 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,411 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/17 10,000 11,726 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/17 7,500 8,780 Illinois Unemployment Insurance Fund Building Receipts Revenue 1.500% 6/15/21 8,750 8,775 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 4.000% 6/1/13 8,130 8,290 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,620 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,454 581,185 Indiana (2.2%) Indiana Finance Authority Economic Development Revenue (Republic Services Inc. Project) PUT 0.550% 12/3/12 13,750 13,750 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/12 1,700 1,700 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 1,415 1,535 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.210% 11/7/12 LOC 30,600 30,600 4 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/17 520 599 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 3/1/13 2,000 2,017 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 3.000% 3/1/14 2,250 2,315 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 4.000% 3/1/15 1,500 1,601 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/16 4,560 5,095 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/17 4,350 4,972 Indiana Finance Authority Hospital Revenue (Parkview Health System) 4.000% 5/1/17 500 552 Indiana Finance Authority Lease Revenue 5.000% 11/1/12 12,130 12,130 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.270% 11/7/12 9,975 9,975 Indiana Finance Authority Revenue (Marion General Hospital) VRDO 0.200% 11/7/12 LOC 10,710 10,710 Indiana Finance Authority Water Utility Revenue (Citizens Energy Project) 3.000% 10/1/14 5,000 5,201 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 2,000 2,047 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 8/1/13 7,605 7,863 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 8/1/14 15,000 15,246 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.700% 9/1/14 10,000 10,206 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 15,305 17,003 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.500% 6/1/16 5,000 5,069 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,700 3,093 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 10,000 10,224 Indiana Municipal Power Agency Revenue 5.000% 1/1/16 800 906 Indiana Municipal Power Agency Revenue 5.000% 1/1/17 1,250 1,458 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (Waterworks Project) TOB VRDO 0.410% 11/7/12 17,060 17,060 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/13 1,000 1,032 Purdue University Indiana University Student Fee Revenue 4.000% 7/1/14 2,085 2,211 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/14 3,130 3,262 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/15 3,190 3,359 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/15 3,255 3,460 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/16 3,320 3,548 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/16 3,385 3,648 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 35,620 36,842 250,289 Iowa (0.1%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/18 3,525 4,026 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/13 (12) 3,265 3,307 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/12 1,700 1,707 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 5.000% 12/1/15 1,400 1,594 10,634 Kansas (0.3%) 2 Kansas Department of Transportation Highway Revenue 0.440% 9/1/14 10,235 10,236 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.000% 11/15/13 1,000 1,036 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/14 2,500 2,693 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 5,150 5,392 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/12 1,000 1,002 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/13 225 233 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/13 2,000 2,094 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.000% 11/15/14 200 212 9 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,060 2,228 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/14 2,000 2,163 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 4.500% 11/15/15 355 389 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 750 857 28,535 Kentucky (0.4%) Kentucky Property & Building Commission Revenue 5.000% 8/1/15 3,675 4,100 Kentucky Property & Building Commission Revenue 5.000% 11/1/15 4,000 4,502 Kentucky Property & Building Commission Revenue 5.000% 8/1/16 (4) 5,000 5,572 Kentucky Property & Building Commission Revenue 5.000% 10/1/16 (2) 3,950 4,580 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/13 3,730 3,848 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/17 2,500 2,974 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/18 1,750 2,102 1 Louisville & Jefferson County KY Metropolitan Sewer District Sewer & Drainage System Revenue TOB VRDO 0.220% 11/7/12 (13) 10,715 10,715 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/15 1,000 1,066 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 4.000% 4/1/16 1,000 1,086 40,545 Louisiana (1.3%) 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.960% 6/1/13 26,300 26,341 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.210% 11/7/12 10,790 10,790 Louisiana GO 0.950% 11/1/12 35,850 35,933 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 3/1/14 2,900 3,066 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/14 1,350 1,437 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/15 1,500 1,650 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,050 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,556 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,072 1 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) TOB VRDO 0.350% 11/7/12 (4) 3,330 3,330 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/13 (4) 6,000 6,168 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/14 (4) 9,785 10,393 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,325 Orleans Parish LA GO 4.000% 9/1/13 (4) 2,500 2,563 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.210% 11/7/12 LOC 35,740 35,740 153,414 Maine (0.0%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.230% 11/7/12 LOC 5,335 5,335 Maryland (0.9%) Baltimore County MD GO 4.000% 2/1/15 2,900 3,136 Maryland GO 5.000% 7/15/14 1,000 1,080 Maryland GO 5.000% 8/1/15 1,455 1,638 Maryland GO 5.000% 8/1/16 27,680 32,324 4 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 2.000% 7/1/13 300 303 4 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/14 400 415 4 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/15 500 527 4 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 3.000% 7/1/16 425 454 4 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/17 500 561 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/18 1,000 1,211 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.974% 11/1/12 12,110 12,110 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 3.000% 8/15/13 1,000 1,019 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/14 1,000 1,072 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.220% 11/7/12 LOC 14,500 14,500 Maryland Transportation Authority GAN 5.000% 3/1/14 7,480 7,955 Washington Suburban Sanitation District Maryland GO VRDO 0.240% 11/7/12 27,900 27,900 106,205 Massachusetts (3.7%) Boston MA GO 5.000% 2/1/18 7,965 9,704 Boston MA GO 5.000% 8/1/18 4,045 4,994 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.350% 11/1/12 25,550 25,550 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 11/7/12 19,964 19,963 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/13 8,000 8,063 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.200% 11/7/12 18,300 18,300 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.210% 11/7/12 21,025 21,025 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/13 555 572 10 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Berkshire Health System) 4.000% 10/1/15 500 538 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/16 1,015 1,144 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,610 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,220 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 21,750 22,271 1 Massachusetts Development Finance Agency Revenue (Harvard University) TOB VRDO 0.220% 11/7/12 1,000 1,000 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,822 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 4.000% 1/1/13 1,400 1,407 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 5.000% 1/1/15 1,245 1,324 2 Massachusetts Development Finance Agency Revenue (Williams College) PUT 0.710% 7/1/14 14,350 14,367 2 Massachusetts GO 0.590% 2/1/13 20,630 20,638 2 Massachusetts GO 0.690% 2/1/14 15,000 15,000 2 Massachusetts GO 0.740% 2/1/14 15,250 15,256 2 Massachusetts GO 0.590% 9/1/14 19,550 19,551 Massachusetts GO 5.000% 1/1/15 4,000 4,393 2 Massachusetts GO 0.610% 2/1/15 7,500 7,499 2 Massachusetts GO 0.870% 2/1/15 8,300 8,300 2 Massachusetts GO 0.660% 9/1/15 20,000 20,001 Massachusetts GO 5.000% 10/1/15 2,980 3,370 1 Massachusetts GO TOB VRDO 0.190% 11/1/12 1,500 1,500 1 Massachusetts GO TOB VRDO 0.220% 11/7/12 2,740 2,740 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.000% 11/1/14 8,300 8,393 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,545 6,735 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,127 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.300% 11/1/12 (4) 3,000 3,000 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.300% 11/2/12 (4) 13,300 13,300 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 0.380% 11/7/12 (4) 17,300 17,300 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.220% 11/7/12 4,900 4,900 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.210% 11/7/12 16,175 16,175 Massachusetts Water Resources Authority Revenue 5.250% 8/1/15 (14) 6,000 6,771 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.220% 11/7/12 3,920 3,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.630% 11/7/12 LOC 14,920 14,920 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.630% 11/7/12 (4)LOC 19,715 19,715 Massachusetts Water Resources Authority Revenue VRDO 0.200% 11/7/12 23,335 23,335 426,713 Michigan (3.1%) 1 Detroit City School District GO TOB VRDO 0.580% 11/7/12 10,240 10,240 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 14,935 15,405 1 Detroit MI Water Supply System Revenue TOB VRDO 0.330% 11/7/12 (13) 7,500 7,500 Detroit MI Water Supply System Revenue TOB VRDO 0.460% 11/7/12 (13) 10,375 10,375 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/14 500 529 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/15 1,255 1,355 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/16 1,285 1,406 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 620 684 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/13 1,000 1,041 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/14 1,000 1,077 Macomb County MI Revenue 5.875% 11/15/13 (Prere.) 9,590 10,149 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/17 6,800 8,163 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 615 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 17,015 20,916 Michigan Finance Authority Revenue (State Drinking Water Revolving Fund) 5.000% 10/1/17 2,500 3,001 Michigan Finance Authority Revenue (State Drinking Water Revolving Fund) 5.000% 10/1/18 3,640 4,474 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/14 34,710 37,372 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/18 6,425 7,748 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 20,275 24,770 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 1/1/19 22,000 27,057 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.200% 11/7/12 LOC 5,515 5,515 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/15 3,000 3,391 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 4,735 4,735 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 10,800 10,849 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 0.900% 3/16/15 16,000 16,031 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 7,875 7,984 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.000% 5/30/18 14,000 14,548 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/13 1,000 1,034 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 4.000% 11/15/14 1,500 1,586 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 4.000% 6/1/14 1,100 1,156 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/15 1,395 1,543 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/16 1,500 1,706 11 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/17 2,100 2,450 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.230% 11/7/12 LOC 17,130 17,130 Michigan Hospital Finance Authority Revenue (Trinity Health) 4.000% 12/1/13 2,000 2,074 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.210% 11/7/12 8,545 8,545 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 1,835 2,076 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 3,185 3,603 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 3.050% 12/3/12 9,000 9,016 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 10,000 10,283 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.210% 11/7/12 LOC 3,660 3,660 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.000% 8/1/15 2,500 2,709 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/13 2,250 2,307 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/14 2,310 2,437 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/15 2,215 2,403 1 Saginaw Valley State University Michigan Revenue TOB VRDO 0.370% 11/7/12 (4) 5,000 5,000 University of Michigan University Revenue 4.000% 4/1/15 9,600 10,403 Wayne State University Michigan Revenue 5.000% 11/15/12 1,500 1,503 Wayne State University Michigan Revenue 5.000% 11/15/13 1,540 1,604 351,158 Minnesota (0.6%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/16 1,500 1,645 Minnesota GO 5.000% 10/1/15 8,250 9,344 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.220% 11/7/12 9,470 9,470 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 11,180 12,374 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/16 11,535 13,248 St. Cloud MN Health Care Rev. (Centracare Health System) VRDO 0.200% 11/7/12 LOC 20,000 20,000 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/13 1,000 1,023 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/14 1,000 1,062 68,166 Mississippi (0.5%) Medical Center Educational Building Corp. Revenue (University of Mississippi Medical Center) 4.000% 6/1/14 1,000 1,050 Mississippi Business Finance Corp. Revenue (Mississippi Power Co. Project) PUT 2.250% 1/15/13 6,000 6,019 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 4,900 5,016 Mississippi Business Finance Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.250% 11/3/14 5,750 5,907 2 Mississippi GO 0.740% 9/1/17 6,000 6,000 1 Mississippi GO TOB VRDO 0.210% 11/7/12 3,680 3,680 1 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Memorial Health Care) TOB VRDO 0.240% 11/7/12 11,600 11,600 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 2.000% 1/1/13 9,560 9,587 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 4.000% 1/1/14 1,500 1,561 Missouri Development Bank Special Obligation Revenue (Marshall County Industrial Development Authority) 4.000% 1/1/15 1,250 1,338 51,758 Missouri (0.5%) Missouri GO 5.000% 10/1/15 2,500 2,833 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.220% 11/1/12 13,580 13,580 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.220% 11/1/12 3,000 3,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Episcopal - Presbyterian Hospital) 5.000% 12/1/13 1,000 1,048 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.240% 11/7/12 12,635 12,635 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,500 15,610 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 4.000% 2/15/13 800 808 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 4.000% 2/15/14 1,000 1,042 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/15 1,870 2,031 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/16 2,250 2,505 55,092 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/13 3,035 3,058 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/14 6,135 6,448 9,506 Nebraska (0.2%) 1 Douglas County NE Hospital Authority No. 3 Health Facilities Revenue (Nebraska Methodist Health System) TOB VRDO 0.310% 11/7/12 (13) 10,060 10,060 Municipal Energy Agency of Nebraska Power Supply System Revenue 2.000% 4/1/13 715 720 12 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/14 600 621 Municipal Energy Agency of Nebraska Power Supply System Revenue 3.000% 4/1/15 550 580 Municipal Energy Agency of Nebraska Power Supply System Revenue 4.000% 4/1/16 1,000 1,108 1 Nebraska Public Power District Revenue TOB VRDO 0.220% 11/7/12 (13) 5,665 5,665 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.220% 11/7/12 2,840 2,840 University of Nebraska Student Fee Revenue 1.000% 7/1/13 1,250 1,255 University of Nebraska Student Fee Revenue 5.000% 7/1/14 1,100 1,182 University of Nebraska Student Fee Revenue 5.000% 7/1/16 1,380 1,592 University of Nebraska Student Fee Revenue 5.000% 7/1/17 1,105 1,316 26,939 Nevada (0.7%) Clark County NV GO 5.000% 11/1/12 6,755 6,755 1 Clark County NV GO TOB VRDO 0.220% 11/7/12 14,470 14,470 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.000% 7/1/13 2,000 2,042 Clark County NV School District GO 5.000% 6/15/13 (14) 9,645 9,922 Clark County NV School District GO 5.250% 6/15/13 (14) 20,335 20,951 1 Clark County NV Water Reclamation District GO TOB VRDO 0.220% 11/7/12 14,800 14,800 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 500 513 Las Vegas Valley Water District Nevada GO 5.000% 6/1/14 250 268 Las Vegas Valley Water District Nevada GO 5.000% 6/1/15 500 555 Nevada Capital Improvement & Cultural Affairs GO 5.000% 5/1/13 4,000 4,095 1 Nevada System of Higher Education University Revenue TOB VRDO 0.260% 11/7/12 7,500 7,500 81,871 New Hampshire (0.3%) New Hampshire GO 5.000% 8/15/14 2,500 2,706 New Hampshire GO 5.000% 2/15/15 1,285 1,417 New Hampshire GO 5.000% 8/15/15 5,000 5,620 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.210% 11/7/12 6,945 6,945 1 New Hampshire Health & Education Facilities Authority Revenue (LRGHealthcare) TOB VRDO 0.270% 11/7/12 15,750 15,750 32,438 New Jersey (3.9%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (ETM) 5,350 5,350 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 4,650 4,650 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.500% 11/1/14 (4) 6,725 7,409 Middlesex County NJ COP 5.500% 10/15/14 1,235 1,354 Middlesex County NJ COP 5.500% 10/15/15 1,305 1,488 Monroe Township NJ Board of Education GO 4.000% 8/1/17 1,085 1,233 Monroe Township NJ Board of Education GO 4.000% 8/1/18 2,070 2,386 New Jersey Building Authority Revenue 5.000% 12/15/12 11,145 11,208 New Jersey Building Authority Revenue 5.000% 12/15/13 11,710 12,303 New Jersey COP 5.000% 6/15/13 5,000 5,139 New Jersey COP 5.000% 6/15/14 5,120 5,460 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 17,191 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/14 4,500 4,789 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/16 13,500 15,108 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/17 5,000 5,661 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,709 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.790% 2/1/15 9,000 9,003 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 5,000 5,591 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/15 12,000 13,420 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/16 5,000 5,765 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 5,290 6,155 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.110% 2/1/17 14,000 14,031 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,797 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.500% 12/1/13 8,200 8,561 New Jersey GO 0.464% 11/1/12 50,000 50,007 New Jersey GO 0.464% 11/1/12 100,000 100,017 New Jersey GO 6.000% 2/15/13 6,560 6,671 New Jersey GO 6.000% 2/15/13 15,000 15,253 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 4.000% 7/1/13 1,000 1,023 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/14 2,000 2,134 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/15 2,000 2,201 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/16 2,000 2,253 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/17 2,000 2,302 13 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/13 3,035 3,119 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/13 8,470 8,750 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,626 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,794 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/12 (4) 1,000 1,007 New Jersey Transportation Trust Fund Authority Transportation System Revenue 4.000% 6/15/13 1,000 1,023 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/13 (4) 5,705 6,037 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/16 2,000 2,289 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/17 3,000 3,522 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.220% 11/7/12 LOC 5,400 5,400 New Jersey Turnpike Authority Revenue PUT 0.960% 12/22/14 2,500 2,505 New Jersey Turnpike Authority Revenue PUT 0.960% 12/22/14 20,000 20,039 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.430% 11/7/12 (4) 6,500 6,500 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 14,000 14,492 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 16,385 16,936 448,661 New Mexico (1.1%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,516 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/15 4,400 4,769 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/15 3,800 4,145 New Mexico GO 5.000% 3/1/13 7,845 7,971 New Mexico GO 5.000% 3/1/13 5,535 5,624 New Mexico GO 5.000% 3/1/14 9,405 9,993 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.200% 11/7/12 13,000 13,000 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.200% 11/7/12 26,990 26,990 New Mexico Severance Tax Revenue 5.000% 7/1/13 27,900 28,793 New Mexico Severance Tax Revenue 5.000% 7/1/15 9,150 10,250 New Mexico Severance Tax Revenue 5.000% 7/1/15 5,815 6,524 New Mexico Severance Tax Revenue 5.000% 7/1/16 7,545 8,756 131,331 New York (13.3%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 1,350 1,381 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/13 4,620 4,726 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 1,000 1,066 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,103 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/16 1,000 1,140 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,435 4,026 1 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) TOB VRDO 0.230% 11/7/12 4,265 4,265 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 8,000 8,535 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 (14) 1,000 1,105 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/15 8,320 9,194 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/16 4,315 4,919 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.230% 11/7/12 LOC 3,465 3,465 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/14 1,795 1,914 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/17 3,730 4,357 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,383 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.210% 11/7/12 39,500 39,500 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.250% 11/7/12 44,800 44,800 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.250% 11/7/12 23,500 23,500 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.290% 11/7/12 13,100 13,100 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Catholic Health Services) 5.000% 7/1/15 750 825 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 3.000% 7/1/13 660 669 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 4.000% 7/1/15 960 1,029 14 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/17 1,320 1,515 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 4.000% 7/1/17 1,500 1,642 Nassau County NY Sewer & Storm Water Finance Authority System Revenue 5.000% 11/1/12 4,980 4,980 Nassau Health Care Corp. New York RAN 3.125% 12/15/12 (4) 6,000 6,018 New York City NY GO 0.470% 11/2/12 (4) 20,525 20,525 New York City NY GO 0.400% 11/5/12 (12) 13,200 13,200 New York City NY GO 0.440% 11/5/12 (4) 29,850 29,850 New York City NY GO 0.440% 11/7/12 (4) 33,200 33,200 New York City NY GO 5.500% 2/1/13 (Prere.) 180 182 New York City NY GO 4.000% 3/1/13 2,710 2,744 New York City NY GO 5.000% 2/1/14 3,500 3,702 New York City NY GO 5.000% 8/1/14 11,525 12,446 New York City NY GO 5.000% 8/1/14 10,000 10,799 New York City NY GO 5.000% 8/1/15 1,500 1,681 New York City NY GO 5.250% 8/1/15 1,495 1,583 New York City NY GO 5.250% 8/1/15 10,805 11,693 New York City NY GO 5.500% 8/1/15 9,495 9,618 New York City NY GO 5.000% 8/1/16 5,000 5,791 New York City NY GO 5.000% 8/1/18 3,250 3,956 New York City NY GO 5.000% 8/1/19 15,000 18,490 1 New York City NY GO TOB VRDO 0.220% 11/7/12 6,845 6,845 1 New York City NY GO TOB VRDO 0.270% 11/7/12 8,250 8,250 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 1,500 1,645 New York City NY Housing Development Corp. Multi-Family Housing Revenue 0.900% 11/1/14 4,000 4,005 New York City NY Housing Development Corp. Multi-Family Housing Revenue 1.150% 11/1/15 17,000 17,107 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 2.500% 12/27/13 27,745 27,802 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.230% 11/7/12 6,400 6,400 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.200% 11/7/12 6,000 6,000 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 (4) 5,100 5,483 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.230% 11/1/12 1,805 1,805 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.210% 11/7/12 3,000 3,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.210% 11/7/12 5,840 5,840 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.240% 11/7/12 5,155 5,155 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.240% 11/7/12 2,970 2,970 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.270% 11/7/12 3,920 3,920 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.250% 11/7/12 25,650 25,650 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.220% 11/8/12 5,000 5,000 New York City NY Transitional Finance Authority Future Tax Revenue 0.480% 11/1/12 (4) 11,750 11,750 New York City NY Transitional Finance Authority Future Tax Revenue 0.430% 11/2/12 (4) 53,550 53,550 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 26,990 28,261 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 17,345 18,183 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 8,740 9,550 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 17,010 18,613 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM) 1,070 1,217 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,930 10,149 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 4,000 4,697 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,000 11,741 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.230% 11/1/12 3,200 3,200 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.220% 11/7/12 1,000 1,000 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.230% 11/7/12 2,200 2,200 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.180% 11/7/12 25,000 25,000 New York City NY Trust for Cultural Resources Revenue (Museum of Modern Art) 4.000% 8/1/17 6,250 7,143 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.220% 11/7/12 17,865 17,865 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/13 (Prere.) 5,000 5,256 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/14 3,000 3,213 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 3,500 3,819 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/14 2,675 2,919 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 8,000 8,784 New York Metropolitan Transportation Authority Revenue 4.000% 11/15/15 3,030 3,327 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 2,355 2,656 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,130 5,787 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/15 5,435 6,131 15 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,785 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,500 4,219 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.210% 11/7/12 (13) 20,000 20,000 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.760% 11/1/13 17,000 17,042 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.610% 11/1/14 11,500 11,500 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.890% 11/1/14 6,320 6,326 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/12 1,000 1,002 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/12 (Prere.) 12,000 12,024 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 3.000% 11/15/13 725 746 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/14 1,000 1,071 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 2,000 2,256 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/15 1,300 1,466 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.000% 11/15/16 1,000 1,119 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/16 2,250 2,606 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 1,000 1,183 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/12 20,000 20,035 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 20,710 21,615 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 3,585 3,881 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.250% 11/1/12 LOC 23,800 23,800 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.220% 11/7/12 (13) 19,780 19,780 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.220% 11/7/12 8,995 8,995 1 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) TOB VRDO 0.230% 11/7/12 7,500 7,500 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/15 760 819 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/16 500 567 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/15 11,410 12,759 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/16 (14) 5,000 5,587 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.200% 11/7/12 4,880 4,880 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/15 2,435 2,684 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 (ETM) 15 17 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/15 4,985 5,600 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/13 2,000 2,059 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/14 2,000 2,132 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 1,095 1,204 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/15 2,450 2,698 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/16 1,725 1,956 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/17 2,000 2,320 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 2,500 2,964 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 9,660 10,288 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 (ETM) 10 11 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 14,115 15,601 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/16 10,240 11,732 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.220% 11/7/12 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.270% 11/7/12 2,820 2,820 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.200% 11/7/12 1,500 1,500 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.210% 11/7/12 16,900 16,900 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/13 2,220 2,294 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 (4) 2,375 2,526 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 2,000 2,127 New York State Dormitory Authority Revenue (School Districts Financing Program) 4.000% 10/1/14 3,300 3,510 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 (4) 4,600 5,106 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/15 3,000 3,360 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 10,205 11,738 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 2,500 2,853 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,764 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,130 3,645 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 3,445 4,068 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,160 2,592 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/13 15,095 15,545 New York State Dormitory Authority Revenue (Service Contract) 4.000% 7/1/14 1,270 1,341 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 7,000 7,112 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,043 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,043 16 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.200% 11/7/12 LOC 1,800 1,800 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.200% 11/7/12 7,100 7,100 1 New York State Local Government Assistance Corp. Revenue TOB VRDO 0.270% 11/7/12 3,340 3,340 New York State Local Government Assistance Corp. Revenue VRDO 0.200% 11/7/12 22,200 22,200 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 12/1/12 6,955 6,985 New York State Thruway Authority Revenue 4.000% 1/1/15 2,000 2,143 New York State Thruway Authority Revenue 5.000% 1/1/17 2,000 2,318 New York State Thruway Authority Revenue 5.000% 1/1/18 1,500 1,780 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,500 2,630 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 2,665 2,804 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/14 16,675 17,523 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 2,840 3,080 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 4.000% 4/1/15 8,500 9,207 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/15 15,000 16,608 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/15 7,000 7,759 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/14 27,460 30,179 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 4,000 4,032 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/13 14,475 14,590 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,900 30,564 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 28,395 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.210% 11/7/12 LOC 23,065 23,065 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/16 1,250 1,413 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.210% 11/7/12 LOC 3,800 3,800 Tobacco Settlement Financing Corp. New York Revenue 4.000% 6/1/13 11,000 11,238 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/14 19,900 21,303 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,646 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 6,500 7,441 Triborough Bridge & Tunnel Authority New York Revenue PUT 0.244% 11/1/12 30,400 30,384 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.230% 11/1/12 3,600 3,600 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.220% 11/7/12 9,500 9,500 Westchester County NY Health Care Corp. Revenue 4.000% 11/1/12 500 500 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/12 1,400 1,400 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/13 3,355 3,488 1,521,047 North Carolina (2.0%) Charlotte NC Airport Revenue 5.000% 7/1/14 2,485 2,663 Charlotte NC GO 5.000% 7/1/15 850 954 Charlotte NC GO 5.000% 7/1/18 5,000 6,163 Charlotte NC Water & Sewer System Revenue 4.000% 12/1/15 2,140 2,371 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/16 1,390 1,639 1 Charlotte-Mecklenburg Hospital North Carolina Health Care Authority Health Care System Revenue (Carolinas Healthcare System) TOB VRDO 0.240% 11/7/12 3,350 3,350 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/13 250 252 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/16 530 596 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.270% 11/7/12 (4) 6,000 6,000 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.270% 11/7/12 (4) 5,025 5,025 1 Johnston NC Memorial Hospital Authority Revenue TOB VRDO 0.270% 11/7/12 (4) 6,565 6,565 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/13 2,700 2,743 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/14 5,005 5,314 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.210% 11/7/12 26,365 26,365 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.230% 11/7/12 LOC 2,545 2,545 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.300% 1/1/13 (Prere.) 3,500 3,529 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/13 6,000 6,050 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/13 (Prere.) 8,000 8,070 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 2,170 2,282 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 2,000 2,185 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 5,000 5,461 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 5,000 5,794 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,055 8,176 North Carolina GAN 5.000% 3/1/13 11,740 11,927 North Carolina GO 5.500% 3/1/13 9,000 9,161 North Carolina GO 5.000% 3/1/17 5,000 5,525 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.230% 11/7/12 LOC 26,985 26,985 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 2.000% 10/1/13 1,000 1,014 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.220% 11/7/12 LOC 1,930 1,930 17 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.210% 11/7/12 3,800 3,800 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) 4.000% 10/1/13 1,055 1,087 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/13 1,560 1,603 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/14 2,815 3,020 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/15 1,500 1,674 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/17 620 692 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/18 500 566 North Carolina Municipal Power Agency Revenue 5.250% 1/1/13 6,000 6,049 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 4,540 4,580 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 9,635 9,719 North Carolina Turnpike Authority Revenue 3.000% 7/1/13 1,205 1,227 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/14 3,230 3,499 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/15 1,680 1,887 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/16 1,250 1,449 Orange County NC Public Facilities Co. Revenue 5.000% 10/1/18 1,695 2,060 Wake County NC GO 4.000% 2/1/14 16,060 16,806 230,352 Ohio (3.2%) Akron OH BAN 1.125% 11/15/12 15,000 15,003 Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.240% 11/7/12 LOC 5,200 5,200 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/13 21,675 22,439 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/17 1,000 1,156 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,749 Central OH Solid Waste Authority Revenue 4.000% 12/1/16 1,700 1,921 Central OH Solid Waste Authority Revenue 4.000% 12/1/17 1,675 1,928 Cleveland State University Ohio General Receipts Revenue 4.000% 6/1/14 500 527 Columbus OH GO 5.000% 7/1/15 3,000 3,365 Columbus OH GO 5.000% 7/1/15 2,310 2,591 Columbus OH GO 5.000% 7/1/16 6,760 7,861 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.230% 11/1/12 2,100 2,100 2 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) PUT 0.660% 6/3/13 10,000 10,014 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.180% 11/7/12 16,630 16,630 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.200% 11/7/12 15,545 15,545 Hocking Technical College District Ohio (Residence Hall Facilities Project) COP VRDO 0.200% 11/7/12 LOC 19,010 19,010 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.240% 11/7/12 3,000 3,000 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.240% 11/7/12 LOC 29,300 29,300 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 8,000 8,363 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 5.875% 6/1/16 3,950 4,457 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,603 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,114 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/14 6,085 6,601 Ohio Common Schools GO 5.000% 3/15/18 10,860 13,156 Ohio Conservation Projects GO 5.000% 8/1/14 15,000 16,206 Ohio GO 5.000% 9/15/14 10,000 10,860 Ohio GO 5.000% 9/15/15 10,000 11,285 Ohio GO 5.000% 9/15/16 10,000 11,677 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 11/7/12 6,275 6,275 Ohio Higher Educational Facility Commission Revenue (Marietta College Project) VRDO 0.230% 11/7/12 LOC 2,390 2,390 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/14 3,000 3,258 Ohio Higher Educational Facility Commission Revenue (University Hospitals Health System Inc.) VRDO 0.220% 11/7/12 LOC 24,075 24,075 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/13 1,600 1,653 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/14 1,000 1,081 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 5.000% 12/1/15 1,000 1,116 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) 4.000% 12/1/16 625 690 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.230% 11/1/12 15,000 15,000 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 11/7/12 12,800 12,800 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/14 625 657 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/15 500 541 Ohio State University General Receipts Revenue 5.000% 6/1/13 (ETM) 105 108 Ohio State University General Receipts Revenue 5.000% 6/1/13 1,045 1,074 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.500% 11/7/12 9,880 9,880 Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) 1.750% 6/1/13 3,100 3,126 18 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio Water Development Authority Solid Waste Disposal Revenue (Waste Management Project) PUT 2.625% 1/2/13 4,000 4,014 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/15 2,380 2,631 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.000% 12/1/16 2,495 2,802 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/17 2,215 2,562 Ross County OH Hospital Facilities Revenue (Adena Health System) 5.250% 12/1/18 1,000 1,175 South-Western City OH School District GO 3.000% 12/1/15 1,000 1,071 University of Akron Ohio General Receipts Revenue 5.000% 1/1/14 (4) 2,440 2,566 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/14 3,000 3,213 University of Cincinnati Ohio General Receipts Revenue 4.000% 6/1/15 1,515 1,645 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/17 2,180 2,571 Wright State University Ohio General Revenue 3.000% 5/1/13 335 339 Wright State University Ohio General Revenue 4.000% 5/1/15 1,140 1,228 Wright State University Ohio General Revenue 5.000% 5/1/17 1,195 1,387 361,589 Oklahoma (0.3%) 1 Grand River Dam Authority Oklahoma Revenue TOB VRDO 0.220% 11/7/12 (13) 26,100 26,100 2 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.960% 8/1/13 6,190 6,198 1 Tulsa County OK Industrial Authority Health Care Revenue (St. Francis Health System Inc.) TOB VRDO 0.240% 11/7/12 7,041 7,041 39,339 Oregon (0.4%) Gilliam County OR Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 10,000 10,071 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/14 2,000 2,133 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/13 1,285 1,307 Oregon Facilities Authority Revenue (Legacy Health Project) 4.000% 5/1/14 1,150 1,200 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/15 2,350 2,567 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/13 1,000 1,017 Oregon Facilities Authority Revenue (PeaceHealth) 4.000% 11/1/13 500 517 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/14 1,050 1,107 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,632 Oregon GO 5.000% 5/1/16 3,500 4,045 Oregon GO 5.000% 5/1/16 2,000 2,311 Oregon GO 5.000% 11/1/16 3,000 3,527 Oregon GO 5.000% 5/1/18 1,500 1,838 Oregon GO 5.000% 5/1/18 1,125 1,379 Oregon GO 5.000% 11/1/18 3,750 4,654 Oregon Health Sciences University Revenue 4.000% 7/1/14 1,000 1,052 Oregon Health Sciences University Revenue 5.000% 7/1/16 500 570 Oregon Health Sciences University Revenue 5.000% 7/1/18 1,000 1,188 42,115 Pennsylvania (5.8%) Allegheny County PA Higher Education Building Authority University Revenue (Carnegie Mellon University) 5.000% 3/1/15 5,780 6,376 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/13 13,000 13,315 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/13 1,000 1,024 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/14 10,500 11,200 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 3.000% 10/15/14 1,000 1,045 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 8,350 9,224 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 4.000% 10/15/15 750 821 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/16 1,025 1,185 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.260% 8/1/13 10,000 10,025 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.220% 11/7/12 48,200 48,200 Beaver County PA Industrial Development Authority Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 10,000 10,034 Delaware County PA GO 5.000% 10/1/14 3,905 4,247 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 10,000 10,027 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.180% 11/7/12 LOC 30,200 30,200 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.220% 11/7/12 LOC 16,000 16,000 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.220% 11/7/12 5,000 5,000 19 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Governor Mifflin PA School District GO VRDO 0.260% 11/7/12 (4) 12,550 12,550 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/13 2,000 2,053 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/14 2,670 2,843 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.220% 11/7/12 6,970 6,970 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.220% 11/7/12 13,700 13,700 1 Northampton County PA General Purpose Authority University Revenue (Lehigh University) TOB VRDO 0.210% 11/7/12 LOC 10,000 10,000 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.180% 11/7/12 9,055 9,055 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.180% 11/7/12 8,730 8,730 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,449 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,121 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,353 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 4,500 4,580 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,399 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/22 8,000 9,410 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 17,214 Pennsylvania GO 5.000% 4/15/13 10,745 10,980 Pennsylvania GO 4.000% 7/15/13 16,995 17,447 Pennsylvania GO 5.000% 9/1/13 4,300 4,470 Pennsylvania GO 5.000% 9/1/14 (4) 12,000 13,016 Pennsylvania GO 5.000% 7/1/15 (14) 2,380 2,455 Pennsylvania GO 5.000% 9/1/15 (4) 34,225 37,087 Pennsylvania GO 5.000% 6/1/17 18,565 22,086 Pennsylvania GO 5.000% 7/1/18 2,675 3,271 Pennsylvania GO 5.000% 11/15/18 2,885 3,561 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.200% 11/7/12 LOC 5,040 5,040 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/15 4,250 4,705 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 13,945 14,355 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/13 3,000 3,088 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/14 8,000 8,589 1 Pennsylvania State University Revenue TOB VRDO 0.710% 11/7/12 12,635 12,635 1 Pennsylvania Turnpike Commission Registration Fee Revenue TOB VRDO 0.320% 11/7/12 (4) 9,735 9,735 2 Pennsylvania Turnpike Commission Revenue 0.830% 12/1/12 12,000 12,002 Pennsylvania Turnpike Commission Revenue 2.000% 12/1/12 3,105 3,109 2 Pennsylvania Turnpike Commission Revenue 0.720% 6/1/13 3,820 3,821 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/14 8,095 8,639 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/16 3,150 3,637 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.350% 11/7/12 (12) 3,245 3,245 Pennsylvania Turnpike Commission Revenue VRDO 0.220% 11/7/12 27,033 27,032 Philadelphia PA Airport Revenue 5.000% 6/15/14 1,000 1,067 Philadelphia PA Airport Revenue 5.000% 6/15/15 3,100 3,409 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.200% 11/7/12 5,400 5,400 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,161 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.210% 11/7/12 LOC 23,150 23,150 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 5,000 5,717 Pittsburgh PA Water & Sewer Authority Revenue PUT 1.400% 9/1/15 (4) 6,000 6,000 Pittsburgh PA Water & Sewer Authority Revenue VRDO 0.230% 11/7/12 LOC 72,750 72,750 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.300% 11/7/12 6,200 6,200 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 3.500% 7/1/13 1,830 1,857 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/14 1,380 1,428 668,494 South Carolina (0.9%) Charleston County SC GO 5.250% 11/1/15 3,270 3,740 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.817% 11/7/12 8,770 8,770 Greenville County SC School District GO 5.000% 12/1/15 5,000 5,651 20 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Greer SC Combined Utility System Revenue TOB VRDO 0.220% 11/7/12 (13) 9,635 9,635 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/15 1,100 1,223 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/16 1,750 1,999 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/15 2,000 2,171 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 1,805 2,028 South Carolina GO 5.000% 4/1/16 1,450 1,670 South Carolina GO 5.000% 4/1/16 7,260 8,364 South Carolina GO 5.000% 4/1/16 30 35 South Carolina GO 5.000% 4/1/16 6,475 7,460 South Carolina GO 5.000% 4/1/16 2,275 2,621 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/13 1,000 1,011 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/14 2,000 2,099 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/15 1,000 1,083 South Carolina Jobs Economic Development Authority Revenue (Waste Management of South Carolina Inc. Project) PUT 2.875% 2/1/15 2,000 2,048 South Carolina Ports Authority Revenue 4.000% 7/1/13 1,000 1,024 South Carolina Ports Authority Revenue 4.000% 7/1/15 2,355 2,553 South Carolina Public Service Authority Revenue 5.000% 1/1/14 3,000 3,159 1 South Carolina Public Service Authority Revenue TOB VRDO 0.230% 11/1/12 2,000 2,000 4 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 4,980 5,399 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/14 14,220 15,411 4 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/15 8,870 9,954 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,851 105,959 Tennessee (1.4%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.000% 4/1/13 645 657 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.260% 11/7/12 7,420 7,420 Memphis TN Electric System Revenue 5.000% 12/1/13 (14) 5,200 5,464 Memphis TN Electric System Revenue 5.000% 12/1/14 31,205 34,151 Memphis TN Electric System Revenue 5.000% 12/1/15 25,000 28,391 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.610% 10/1/15 36,500 36,500 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/17 5,500 6,494 Metropolitan Government of Nashville TN Airport Authority Improvement Revenue 4.000% 7/1/14 (4) 4,450 4,689 Shelby County TN GO VRDO 0.220% 11/7/12 12,250 12,250 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/13 9,600 9,949 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/14 2,500 2,692 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/13 5,965 6,028 Tennessee GO 5.000% 5/1/14 3,000 3,212 Tennessee School Bond Authority Revenue 5.000% 5/1/13 5,460 5,592 163,489 Texas (11.1%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/14 2,000 2,185 1 Brownsville TX Utility System Revenue TOB VRDO 0.370% 11/7/12 (4) 6,060 6,060 1 Corpus Christi TX Utility Systems Revenue TOB VRDO 0.300% 11/7/12 (4) 5,130 5,130 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.210% 11/7/12 5,400 5,400 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/13 (12) 2,775 2,867 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/14 (12) 2,775 2,975 Dallas TX GO 5.000% 2/15/14 3,900 4,136 Dallas TX GO 5.000% 2/15/15 6,295 6,953 Dallas TX Independent School District GO 5.000% 2/15/15 4,990 5,510 Dallas-Fort Worth TX International Airport Revenue 2.000% 11/1/12 13,835 13,835 Dallas-Fort Worth TX International Airport Revenue 2.000% 11/1/12 5,485 5,485 Dallas-Fort Worth TX International Airport Revenue 4.000% 11/1/12 3,500 3,500 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/13 4,000 4,186 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,220 7,460 Denton TX Independent School District GO VRDO 0.250% 11/7/12 34,550 34,550 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,488 Fort Bend County TX GO 4.000% 3/1/13 1,305 1,321 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/16 1,300 1,487 Frisco TX GO 4.000% 2/15/15 1,580 1,706 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 5,000 5,073 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,123 2 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.260% 11/15/15 8,000 8,019 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/12 17,000 17,071 21 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/13 4,335 4,391 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/14 5,915 6,236 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 835 875 Harris County TX GO 6.000% 8/1/14 (14) 23,045 25,290 1 Harris County TX GO TOB VRDO 0.220% 11/7/12 13,390 13,390 1 Harris County TX GO TOB VRDO 0.220% 11/7/12 (13) 9,600 9,600 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.200% 11/7/12 58,600 58,600 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.230% 11/1/12 (ETM) 1,800 1,800 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.250% 11/1/12 17,900 17,900 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.220% 11/7/12 30,000 30,000 1 Harris County TX Metropolitan Transit Authority Revenue TOB VRDO 0.220% 11/7/12 5,860 5,860 2 Harris County TX Toll Road Revenue 0.840% 8/15/17 3,150 3,151 Houston TX Airport System Revenue 5.000% 7/1/14 2,000 2,142 Houston TX Airport System Revenue 5.000% 7/1/15 2,000 2,218 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/13 3,000 3,115 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 2,000 2,151 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/14 1,300 1,398 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 8,310 9,386 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/16 2,435 2,750 Houston TX Independent School District GO PUT 2.000% 6/1/14 11,370 11,638 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,505 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,686 Houston TX Utility System Revenue 5.250% 5/15/15 (14) 1,020 1,095 2 Houston TX Utility System Revenue PUT 0.760% 6/1/15 45,500 45,581 2 Houston TX Utility System Revenue PUT 0.810% 8/1/16 13,000 13,000 1 Houston TX Utility System Revenue TOB VRDO 0.240% 11/7/12 17,540 17,540 1 Houston TX Utility System Revenue TOB VRDO 0.240% 11/7/12 25,365 25,365 1 Houston TX Utility System Revenue TOB VRDO 0.240% 11/7/12 9,995 9,995 Houston TX Water & Sewer System Revenue 5.250% 12/1/12 (Prere.) 10,260 10,303 Katy TX Independent School District GO 5.000% 2/15/15 4,295 4,743 Katy TX Independent School District GO PUT 0.794% 11/1/12 25,000 25,000 Katy TX Independent School District GO PUT 1.600% 8/15/17 2,500 2,508 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 (ETM) 10 11 Lower Colorado River Authority Texas Revenue 5.000% 5/15/15 2,140 2,375 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/14 1,890 1,984 Lubbock TX Electric Light & Power System Revenue 4.000% 4/15/15 1,125 1,214 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/13 1,000 1,028 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/14 1,510 1,611 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/15 4,000 4,410 Montgomery County TX (Pass-Through Toll Revenue) 5.000% 3/1/14 (12) 1,625 1,725 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/18 750 891 North Texas Tollway Authority System Revenue 4.000% 9/1/14 1,100 1,169 North Texas Tollway Authority System Revenue 4.000% 9/1/15 1,820 1,987 North Texas Tollway Authority System Revenue 5.000% 9/1/16 1,200 1,388 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 (Prere.) 20,000 20,157 Northside TX Independent School District GO PUT 1.750% 6/1/13 19,200 19,224 Northside TX Independent School District GO PUT 0.950% 8/1/13 18,825 18,916 Northside TX Independent School District GO PUT 1.350% 6/1/14 20,985 21,224 Northside TX Independent School District GO PUT 1.900% 8/1/14 12,000 12,271 1 Northside TX Independent School District GO TOB VRDO 0.220% 11/7/12 5,225 5,225 Plano TX Independent School District GO 4.000% 2/15/13 1,210 1,223 1 Port Arthur TX Independent School District GO TOB VRDO 0.220% 11/7/12 (12) 9,125 9,125 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/14 1,000 1,075 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/16 2,000 2,273 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 515 521 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 9,410 9,529 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 8,000 8,104 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,613 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 14,135 15,707 4 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/14 8,370 8,607 4 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/15 10,000 10,358 4 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,641 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.220% 11/7/12 5,865 5,865 22 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.240% 11/7/12 11,985 11,985 San Antonio TX GO PUT 1.150% 12/3/12 19,565 19,578 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) 5.000% 11/15/14 1,600 1,744 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/13 1,155 1,187 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/14 1,785 1,887 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) 5.000% 12/1/15 1,580 1,791 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/13 2,000 2,032 Texas (Veterans Housing Assistance Program) GO VRDO 0.200% 11/7/12 17,000 17,000 Texas GO 5.000% 10/1/13 7,500 7,829 Texas GO 5.000% 10/1/14 8,470 9,228 Texas GO 5.000% 10/1/15 10,905 12,355 1 Texas GO TOB VRDO 0.230% 11/1/12 8,100 8,100 1 Texas GO TOB VRDO 0.210% 11/7/12 74,750 74,750 1 Texas GO TOB VRDO 0.220% 11/7/12 12,140 12,140 1 Texas GO TOB VRDO 0.220% 11/7/12 13,900 13,900 1 Texas GO TOB VRDO 0.240% 11/7/12 12,190 12,190 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 25,000 27,990 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 20,865 22,472 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/15 10,000 10,982 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 34,500 38,637 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/16 8,000 9,116 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/17 3,205 3,646 Texas State University System Revenue 5.000% 3/15/13 1,000 1,018 Texas TRAN 2.500% 8/30/13 110,000 112,081 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 20,365 20,437 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.220% 11/7/12 11,700 11,700 1 Texas Transportation Commission Revenue TOB VRDO 0.220% 11/7/12 7,495 7,495 Texas Water Development Board Revenue 5.000% 7/15/14 1,355 1,463 Texas Water Development Board Revenue 5.000% 7/15/14 5,260 5,680 Tyler TX Independent School District GO 3.750% 2/15/13 2,150 2,172 University of North Texas Revenue 5.000% 4/15/15 880 974 University of North Texas Revenue 5.000% 4/15/16 1,000 1,146 University of North Texas Revenue 5.000% 4/15/17 725 853 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 24,900 25,833 University of Texas System Revenue Financing System Revenue 5.000% 8/15/13 (Prere.) 10,000 10,374 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.220% 11/7/12 4,500 4,500 1,268,448 Utah (0.5%) Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/18 1,015 1,198 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/14 4,335 4,534 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/15 4,115 4,412 1 Utah Board of Regents Hospital Revenue (University of Utah) TOB VRDO 0.210% 11/7/12 LOC 7,505 7,505 Utah Board of Regents Student Loan Revenue 4.000% 11/1/13 5,000 5,182 Utah Board of Regents Student Loan Revenue 4.000% 11/1/14 10,000 10,700 Utah GO 4.000% 7/1/14 10,740 11,406 Utah GO 5.000% 7/1/14 4,000 4,314 Utah GO 5.000% 7/1/18 6,000 7,399 56,650 Virgin Islands (0.0%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/14 3,350 3,547 Virginia (1.1%) 1 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) TOB VRDO 0.220% 11/7/12 7,455 7,455 Fairfax County VA Public Improvement GO 5.000% 10/1/16 5,575 6,302 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 14,500 15,126 Norfolk VA BAN 3.000% 1/1/14 5,000 5,042 Norfolk VA Water Revenue 5.000% 11/1/18 725 893 1 Richmond VA Public Utility Revenue TOB VRDO 0.270% 11/7/12 4,990 4,990 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/16 1,765 2,018 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/17 3,500 4,078 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 3,525 3,568 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/13 2,010 2,034 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 11,615 14,248 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/14 4,080 4,403 Virginia Public Building Authority Revenue 5.000% 8/1/16 2,000 2,245 23 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia Public School Authority Revenue 5.000% 8/1/14 20,000 21,619 Virginia Public School Authority Revenue 5.000% 8/1/15 11,440 12,840 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,505 3,658 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,539 126,058 Washington (2.7%) 1 Bellevue WA GO TOB VRDO 0.300% 11/7/12 5,445 5,445 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.220% 11/7/12 8,280 8,280 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,633 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/16 (2) 11,985 13,378 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/13 5,000 5,159 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/14 6,940 7,476 King County WA GO 5.000% 1/1/18 2,000 2,406 King County WA GO 5.000% 7/1/18 7,515 9,158 1 King County WA Sewer Revenue TOB VRDO 0.210% 11/7/12 25,355 25,355 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.210% 11/7/12 8,100 8,100 Spokane County WA School District No. 81 GO 5.125% 6/1/13 (Prere.) 4,985 5,128 1 TES Properties Washington Lease Revenue TOB VRDO 0.220% 11/7/12 10,120 10,120 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/13 5,050 5,211 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/13 9,215 9,544 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/14 9,440 10,204 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/18 1,995 2,412 Washington COP 3.000% 7/1/13 1,565 1,592 Washington COP 3.000% 7/1/14 1,500 1,558 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 5,000 5,035 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,957 16,980 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/19 39,645 48,952 Washington GO 5.000% 1/1/13 13,605 13,714 Washington GO 5.000% 1/1/13 10,535 10,620 Washington GO 5.000% 2/1/13 5,285 5,349 Washington GO 5.000% 1/1/15 (2) 4,500 4,942 Washington GO 5.000% 1/1/16 5,000 5,697 1 Washington GO TOB VRDO 0.230% 11/1/12 11,605 11,605 1 Washington GO TOB VRDO 0.220% 11/7/12 5,030 5,030 1 Washington GO TOB VRDO 0.220% 11/7/12 6,325 6,325 1 Washington GO TOB VRDO 0.220% 11/7/12 6,145 6,145 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) 2.000% 2/1/13 1,750 1,757 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/13 1,450 1,495 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/14 1,590 1,682 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/12 1,315 1,315 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 3.000% 10/1/14 1,000 1,043 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 4.000% 10/1/15 805 878 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/15 1,445 1,620 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 700 807 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,375 1,615 Washington Higher Education Facilities Authority Revenue (Whitman College Project) VRDO 0.200% 11/7/12 27,670 27,670 312,435 West Virginia (0.4%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,054 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,645 4,822 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 5,000 5,169 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/13 1,300 1,338 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/14 5,150 5,432 West Virginia University Revenue 5.000% 10/1/16 725 842 2 West Virginia University Revenue PUT 0.860% 10/1/14 12,500 12,502 40,159 Wisconsin (1.2%) Wisconsin GO 5.000% 5/1/14 6,490 6,942 Wisconsin GO 5.000% 5/1/15 10,000 11,127 Wisconsin GO 4.000% 11/1/16 6,000 6,797 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.000% 11/15/13 1,000 1,046 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/15 1,010 1,096 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.270% 11/7/12 750 750 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/13 1,500 1,531 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/13 6,000 6,190 24 Short-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/14 6,000 6,405 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,500 1,636 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 4.000% 7/15/15 700 751 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/15 6,000 6,594 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,235 1,410 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 14,500 15,275 Wisconsin Health & Educational Facilities Authority Revenue (Beloit College) VRDO 0.220% 11/7/12 LOC 9,965 9,965 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.220% 11/7/12 LOC 20,000 20,000 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.220% 11/7/12 LOC 3,860 3,860 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.240% 11/7/12 LOC 7,000 7,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/16 1,345 1,542 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 4.000% 8/1/13 (4) 1,320 1,353 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/13 1,500 1,551 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/15 1,790 1,960 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 665 749 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/16 6,115 6,824 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/14 5,000 5,376 Wisconsin Transportation Revenue 5.000% 7/1/13 (Prere.) 4,000 4,126 Wisconsin Transportation Revenue 4.000% 7/1/14 2,500 2,650 Wisconsin Transportation Revenue 5.000% 7/1/14 5,000 5,384 139,890 Total Tax-Exempt Municipal Bonds (Cost $11,352,892) 11,482,829 Shares Temporary Cash Investment (0.4%) Money Market Fund (0.4%) 5 Vanguard Municipal Cash Management Fund (Cost $49,253) 0.202% 49,253,488 49,253 Total Investments (100.7%) (Cost $11,402,145) 11,532,082 Other Assets and Liabilities (–0.7%) Other Assets 137,041 Liabilities (214,299) (77,258) Net Assets (100%) 11,454,824 At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 11,345,071 Undistributed Net Investment Income — Accumulated Net Realized Losses (20,088) Unrealized Appreciation (Depreciation) Investment Securities 129,937 Futures Contracts (96) Net Assets Investor Shares—Net Assets Applicable to 132,031,758 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 586,991,296 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, the aggregate value of these securities was $1,809,228,000, representing 15.8% of net assets. 2 Adjustable-rate security. 3 Securities with a value of $275,000 have been segregated as initial margin for open futures contracts. 4 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2012. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. 25 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.3%) Alabama (0.6%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/12 20,000 20,080 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/13 35,840 37,652 Auburn University Alabama General Fee Revenue 5.000% 6/1/19 2,000 2,474 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/15 1,615 1,732 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/16 3,540 3,873 Mobile AL Infirmary Health System Special Care Facilities Financing Authority Revenue (Infirmary Health System Inc.) 5.000% 2/1/17 2,475 2,751 University of Alabama at Birmingham Hospital Revenue 5.000% 9/1/15 1,005 1,100 University of Alabama at Birmingham Revenue 5.000% 10/1/16 3,390 3,947 University of Alabama at Birmingham Revenue 5.000% 10/1/17 3,565 4,253 University of Alabama at Birmingham Revenue 5.000% 10/1/17 1,630 1,945 University of Alabama General Revenue 5.000% 7/1/18 4,680 5,715 University of Alabama General Revenue 5.000% 7/1/19 5,345 6,639 92,161 Alaska (0.1%) Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 10,000 11,190 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 2,000 2,238 13,428 Arizona (1.3%) Arizona Board Regents Arizona State University System Revenue VRDO 0.220% 11/7/12 LOC 9,705 9,705 Arizona COP 5.000% 9/1/14 (4) 4,800 5,157 Arizona COP 5.000% 9/1/15 (4) 4,000 4,432 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/18 1,000 1,142 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/19 2,500 2,860 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/20 2,300 2,619 Arizona School Facilities Board COP 5.000% 9/1/14 16,000 17,307 Arizona School Facilities Board COP 5.000% 9/1/15 9,000 10,058 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 15,000 16,805 Arizona School Facilities Board Revenue (School Improvement) 5.000% 1/1/14 5,000 5,272 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 2,415 2,491 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,314 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 5,600 6,026 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,055 8,671 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,025 5,618 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,000 5,591 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/15 5,300 5,925 Arizona Transportation Board Highway Revenue 5.000% 7/1/14 9,075 9,769 Arizona Transportation Board Highway Revenue 5.000% 7/1/16 7,465 8,646 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.220% 11/7/12 7,260 7,260 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/19 2,000 2,511 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/14 2,775 2,918 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/15 1,500 1,622 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/16 1,665 1,845 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/17 3,115 3,522 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/16 2,630 3,025 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 3,500 3,772 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/13 3,660 3,772 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/15 6,000 6,652 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/16 3,055 3,494 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,159 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/18 4,520 5,596 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.220% 11/7/12 13,220 13,220 Scottsdale AZ GO 5.000% 7/1/13 5,000 5,160 Scottsdale AZ GO 5.000% 7/1/17 2,700 3,229 Scottsdale AZ GO 5.000% 7/1/19 1,860 2,321 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/17 1,445 1,691 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.000% 10/1/18 2,185 2,585 210,762 California (13.5%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/18 1,000 1,178 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/19 750 892 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 5.000% 8/1/19 1,000 1,199 ABAG Finance Authority for Nonprofit Corps. California Revenue (Sharp Healthcare) 4.000% 8/1/20 500 559 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/16 (2) 10,000 9,018 26 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,140 17,286 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.041% 8/1/17 15,000 15,012 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 10,000 10,142 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) PUT 1.450% 8/1/17 7,000 7,129 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.230% 11/7/12 9,270 9,270 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.270% 11/7/12 9,320 9,320 California Department of Water Resources Power Supply Revenue 5.000% 5/1/14 30,000 32,082 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 40,000 44,498 California Department of Water Resources Power Supply Revenue 5.000% 5/1/15 21,250 23,640 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 12,055 13,900 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 22,000 26,155 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 10,000 12,391 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 2,500 3,034 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/18 1,365 1,698 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/19 4,000 5,061 California Economic Recovery Bonds GO 5.250% 7/1/13 2,500 2,583 California Economic Recovery Bonds GO 5.250% 7/1/14 11,610 12,550 California Economic Recovery Bonds GO 5.250% 7/1/14 (ETM) 3,390 3,669 California Economic Recovery Bonds GO 5.250% 7/1/14 (14) 2,500 2,702 California Economic Recovery Bonds GO 5.000% 7/1/16 1,500 1,732 California Economic Recovery Bonds GO 5.000% 7/1/17 15,090 17,919 California Economic Recovery Bonds GO 5.000% 7/1/18 41,600 50,745 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.220% 11/7/12 LOC 13,450 13,450 California Educational Facilities Authority Revenue (University of San Francisco) VRDO 0.220% 11/7/12 LOC 9,100 9,100 California GO 5.000% 5/1/13 23,475 24,032 California GO 5.000% 9/1/13 32,125 33,381 California GO 5.000% 11/1/13 13,695 14,334 California GO 5.000% 8/1/14 1,970 2,125 California GO 5.000% 4/1/15 21,300 23,532 California GO 5.000% 6/1/15 3,250 3,554 California GO 5.000% 6/1/15 (14) 5,100 5,669 California GO 5.000% 3/1/16 3,210 3,653 California GO 5.000% 3/1/16 (14) 1,120 1,275 California GO 5.000% 3/1/16 4,460 5,076 California GO 5.000% 3/1/16 (14) 6,510 7,048 California GO 5.000% 4/1/16 6,670 7,612 California GO 5.000% 5/1/16 2,150 2,383 California GO 5.000% 8/1/16 2,825 3,257 California GO 5.000% 10/1/16 1,225 1,419 California GO 5.000% 10/1/16 28,605 33,147 California GO 5.000% 11/1/16 (2) 5,375 6,244 California GO 5.000% 12/1/16 2,500 2,911 California GO 6.000% 2/1/17 (2) 3,500 4,231 California GO 5.000% 3/1/17 (14) 1,300 1,478 California GO 5.000% 3/1/17 3,755 4,387 California GO 5.000% 4/1/17 7,275 8,518 2 California GO 0.960% 5/1/17 3,500 3,507 California GO 5.000% 9/1/17 2,805 3,320 California GO 5.000% 9/1/17 4,250 5,031 California GO 5.000% 10/1/17 20,000 23,726 California GO 5.000% 10/1/17 4,005 4,751 California GO 5.000% 9/1/18 8,050 9,721 California GO 5.000% 9/1/18 32,260 38,957 California GO 5.000% 10/1/18 25,000 30,243 California GO 5.000% 4/1/19 18,580 22,570 California GO 5.000% 9/1/19 17,825 21,823 California GO 5.000% 9/1/19 19,000 23,262 1 California GO TOB VRDO 0.230% 11/2/12 37,300 37,300 California GO VRDO 0.180% 11/7/12 LOC 45,000 45,000 California GO VRDO 0.200% 11/7/12 LOC 23,225 23,225 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 7/1/14 3,000 3,214 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.000% 3/1/19 5,125 6,019 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 23,180 24,893 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/12 3,000 3,005 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 3,000 3,511 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/18 3,000 3,580 2 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) PUT 2.010% 7/1/17 5,200 5,203 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,076 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/16/14 20,000 21,506 California Health Facilities Financing Authority Revenue (St. Joseph Health System) PUT 5.000% 10/18/16 20,000 22,850 27 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/13 2,210 2,289 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/14 5,000 5,392 California Health Facilities Financing Authority Revenue (Sutter Health) 4.000% 8/15/17 5,000 5,674 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.230% 11/1/12 (ETM) 2,800 2,800 2 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.710% 4/1/14 35,000 35,098 California Infrastructure & Economic Development Bank Revenue (Orange County Performing Arts Center) VRDO 0.220% 11/7/12 LOC 17,870 17,870 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/14 1,230 1,275 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,450 2,659 California Municipal Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project)PUT 2.000% 9/2/14 12,600 12,696 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.450% 1/2/13 20,000 20,000 California Pollution Control Financing Authority Environmental Improvement Revenue (BP West Coast Products LLC Project) PUT 2.600% 9/2/14 4,000 4,139 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/17 5,000 5,801 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/17 5,820 6,802 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 10,650 12,588 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/18 2,500 2,955 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 10/1/18 1,845 2,196 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/19 16,620 19,826 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/17 5,200 6,099 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/18 4,000 4,777 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/13 7,500 7,667 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 6/1/15 (14) 10,000 11,119 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/18 2,665 3,272 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 10/1/19 2,960 3,679 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/15 5,295 5,940 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/17 2,385 2,756 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/17 3,000 3,506 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/18 1,000 1,178 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/18 3,500 4,166 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/18 2,500 2,981 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 11/1/19 2,000 2,403 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,243 California RAN 2.500% 6/20/13 80,000 81,126 1 California State University Revenue Systemwide TOB VRDO 0.250% 11/7/12 (4) 6,380 6,380 California Statewide Communities Development Authority Pollution Control Revenue (Southern California Edison Co.) PUT 4.100% 4/1/13 (10) 5,000 5,075 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/14 15,000 15,946 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 5.250% 11/15/14 565 576 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/15 750 823 Central Valley CA Financing Authority Cogeneration Project Revenue (Carson Ice-Gen Project) 5.000% 7/1/16 805 909 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 7,000 7,098 Foothill/Eastern Corridor Agency California Toll Road Revenue 0.000% 1/1/15 (ETM) 18,535 18,320 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.000% 1/15/16 (14) 8,400 8,412 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 5,655 5,782 Golden State Tobacco Securitization Corp. California 5.500% 6/1/13 (Prere.) 37,210 38,352 Golden State Tobacco Securitization Corp. California 5.625% 6/1/13 (Prere.) 21,410 22,083 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 39,490 40,818 3 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 32,000 33,210 Golden State Tobacco Securitization Corp. California 7.900% 6/1/13 (Prere.) 20,000 20,889 Irvine CA Reassessment District No. 12-1 Improvement Revenue 2.000% 9/2/13 1,000 1,012 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/14 530 551 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/15 1,160 1,223 Irvine CA Reassessment District No. 12-1 Improvement Revenue 3.000% 9/2/16 2,000 2,131 Los Angeles CA Department of Water & Power Revenue 5.000% 1/1/16 8,400 9,485 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.210% 11/1/12 5,300 5,300 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.220% 11/7/12 4,000 4,000 Los Angeles CA Department of Water & Power Revenue VRDO 0.200% 11/7/12 16,000 16,000 Los Angeles CA GO 5.000% 9/1/17 32,500 38,975 Los Angeles CA GO 5.000% 9/1/19 5,000 6,253 Los Angeles CA Unified School District GO 5.000% 7/1/14 31,995 34,448 Los Angeles CA Unified School District GO 5.000% 7/1/14 5,725 6,164 Los Angeles CA Unified School District GO 5.000% 7/1/15 14,510 16,217 Los Angeles CA Unified School District GO 5.000% 7/1/15 20,000 22,353 Los Angeles CA Unified School District GO 5.000% 7/1/15 10,240 11,444 Los Angeles CA Unified School District GO 5.000% 7/1/15 4,200 4,694 28 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Unified School District GO 5.000% 7/1/16 19,595 22,675 Los Angeles CA Unified School District GO 5.000% 7/1/17 19,090 22,750 1 Los Angeles CA Unified School District GO TOB VRDO 0.220% 11/7/12 22,500 22,500 Los Angeles CA Wastewater System Revenue 5.000% 6/1/13 11,205 11,520 Los Angeles CA Wastewater System Revenue VRDO 0.220% 11/7/12 LOC 4,270 4,270 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 5,000 5,822 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/16 22,315 25,923 4 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 20,000 24,149 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.210% 11/1/12 200 200 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 12/1/12 (14) 7,710 7,738 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,951 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,853 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 750 892 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/19 1,000 1,194 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/20 500 601 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/18 750 896 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 500 603 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/19 3,000 3,637 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/20 750 912 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 8,490 8,590 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/14 (12) 2,760 2,965 Northern California Power Agency Revenue (Hydroelectric Project) 4.000% 7/1/15 3,000 3,262 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/15 (12) 4,000 4,455 Orange County CA Airport Revenue 5.000% 7/1/16 3,435 3,940 Orange County CA Water District COP VRDO 0.210% 11/7/12 12,000 12,000 Palomar Pomerado Health California COP 4.500% 11/1/15 2,265 2,393 Palomar Pomerado Health California COP 5.000% 11/1/16 3,500 3,784 1 Palomar Pomerado Health California GO TOB VRDO 0.220% 11/7/12 LOC 14,285 14,285 Riverside CA Electric Revenue VRDO 0.210% 11/7/12 LOC 55,315 55,315 Riverside County CA Asset Leasing Corp. Leasehold Revenue (Riverside County Hospital Project) 5.000% 6/1/18 6,500 7,621 Riverside County CA Transportation Commission Sales Tax Revenue VRDO 0.230% 11/7/12 9,110 9,110 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/13 750 772 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/15 700 774 Sacramento CA Cogeneration Authority Revenue 5.000% 7/1/16 1,000 1,141 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/16 (4) 7,800 9,029 Sacramento CA Municipal Utility District Revenue 5.000% 7/1/17 (14) 5,000 5,530 Sacramento CA Transportation Authority Sales Tax Revenue VRDO 0.220% 11/7/12 90,100 90,100 Sacramento County CA Airport Revenue 5.000% 7/1/13 7,200 7,398 Sacramento County CA Airport Revenue 5.000% 7/1/14 6,615 7,044 Sacramento County CA Airport Revenue 5.000% 7/1/15 8,245 9,062 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/13 3,290 3,393 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/15 3,000 3,297 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/16 5,445 6,007 1 San Diego CA Community College District GO TOB VRDO 0.220% 11/7/12 4,880 4,880 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 11,840 13,605 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/16 14,000 16,087 1 San Diego CA Public Facilities Financing Authority Water Revenue TOB VRDO 0.220% 11/7/12 9,900 9,900 San Francisco CA City & County International Airport Revenue 5.000% 5/1/15 (4) 5,000 5,548 San Francisco CA City & County International Airport Revenue 5.000% 5/1/16 9,120 10,445 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 16,555 19,489 San Francisco CA City & County International Airport Revenue VRDO 0.220% 11/7/12 LOC 9,200 9,200 1 Sonoma County CA Junior College District GO TOB VRDO 0.270% 11/7/12 3,440 3,440 Southern California Public Power Authority Revenue 5.000% 7/1/18 2,000 2,440 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/17 9,895 11,807 1 Sweetwater CA Unified School District GO TOB VRDO 0.230% 11/7/12 (13) 13,600 13,600 1 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) TOB VRDO 0.220% 11/7/12 LOC 5,400 5,400 University of California Revenue 5.000% 5/15/17 2,250 2,678 University of California Revenue 5.000% 5/15/18 2,000 2,439 University of California Revenue 5.000% 5/15/19 4,435 5,498 1 University of California Revenue TOB VRDO 0.210% 11/1/12 300 300 1 University of California Revenue TOB VRDO 0.210% 11/1/12 700 700 1 University of California Revenue TOB VRDO 0.220% 11/7/12 9,300 9,300 1 University of California Revenue TOB VRDO 0.240% 11/7/12 14,000 14,000 Ventura County CA Public Financing Authority COP 5.000% 8/15/16 2,750 3,135 2,258,612 Colorado (1.3%) 1 Board of Governors of the Colorado State University System Revenue TOB VRDO 0.210% 11/7/12 LOC 16,900 16,900 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,708 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 3,000 3,417 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/16 5,000 5,755 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 7/1/18 3,000 3,610 29 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.200% 11/7/12 25,050 25,050 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 3,165 3,573 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 6,415 7,243 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 3,715 4,303 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 7,920 9,175 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.200% 11/7/12 10,005 10,005 Colorado Springs CO Utility System Revenue 4.000% 11/15/16 1,250 1,418 Colorado Springs CO Utility System Revenue 5.000% 11/15/17 2,100 2,531 Colorado Springs CO Utility System Revenue 5.000% 11/15/18 2,000 2,467 Colorado Springs CO Utility System Revenue 5.000% 11/15/19 3,000 3,758 Denver CO City & County Airport Revenue 5.000% 11/15/14 1,840 2,007 Denver CO City & County Airport Revenue 5.000% 11/15/16 2,500 2,917 Denver CO City & County Airport Revenue 5.000% 11/15/19 1,310 1,599 Denver CO City & County Excise Tax Revenue 5.250% 9/1/18 (4) 2,555 3,091 E-470 Public Highway Authority Colorado Revenue PUT 5.000% 9/2/13 (14) 11,485 11,835 2 E-470 Public Highway Authority Colorado Revenue PUT 2.930% 9/1/14 16,500 16,509 Jefferson County CO School District GO 5.000% 12/15/12 (2) 3,500 3,521 Jefferson County CO School District GO 5.000% 12/15/17 (4) 7,985 9,055 Regional Transportation District of Colorado Sales Tax Revenue 5.000% 11/1/16 (Prere.) 22,500 26,537 University of Colorado Enterprise System Revenue 5.000% 6/1/18 2,000 2,432 University of Colorado Enterprise System Revenue 5.000% 6/1/19 1,000 1,237 University of Colorado Enterprise System Revenue 5.000% 6/1/19 2,500 3,093 University of Colorado Hospital Authority Revenue 5.000% 11/15/13 1,960 2,037 University of Colorado Hospital Authority Revenue 5.000% 11/15/14 1,000 1,070 University of Colorado Hospital Authority Revenue 5.000% 11/15/16 1,290 1,442 University of Colorado Hospital Authority Revenue VRDO 0.200% 11/7/12 LOC 21,010 21,010 University of Colorado Hospital Authority Revenue VRDO 0.200% 11/7/12 LOC 4,660 4,660 216,965 Connecticut (2.1%) Connecticut GO 5.000% 3/15/13 10,000 10,180 Connecticut GO 5.000% 12/1/13 (14) 3,930 4,134 Connecticut GO 5.000% 1/1/14 18,250 19,255 2 Connecticut GO 0.440% 9/15/14 4,375 4,376 Connecticut GO 5.000% 1/1/15 14,710 16,165 Connecticut GO 5.250% 11/1/15 1,000 1,141 Connecticut GO 5.000% 12/1/15 (14) 10,035 10,755 Connecticut GO 5.000% 1/1/16 30,000 34,124 Connecticut GO 5.000% 3/1/16 4,705 5,380 Connecticut GO 5.000% 5/1/16 10,000 11,493 2 Connecticut GO 0.860% 5/15/16 8,300 8,365 2 Connecticut GO 0.640% 9/15/16 3,000 3,001 Connecticut GO 5.000% 4/1/17 1,165 1,375 2 Connecticut GO 0.980% 5/15/17 20,000 20,000 2 Connecticut GO 0.730% 9/15/17 1,750 1,756 Connecticut GO 5.000% 12/1/17 15,000 17,564 2 Connecticut GO 1.090% 4/15/18 4,500 4,514 Connecticut GO 5.000% 6/1/18 14,955 18,178 Connecticut GO 5.000% 11/1/18 1,000 1,226 2 Connecticut GO 1.310% 4/15/19 6,000 6,069 Connecticut GO 5.000% 6/1/19 22,165 27,383 2 Connecticut GO 1.130% 9/15/19 3,000 3,016 2 Connecticut GO PUT 0.860% 9/15/17 5,400 5,403 2 Connecticut GO PUT 1.560% 3/1/18 17,500 17,696 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/17 2,090 2,392 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/18 3,500 4,058 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/19 4,270 4,983 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/15 1,975 2,178 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/16 5,085 5,739 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/17 2,365 2,729 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 4.000% 2/7/13 6,625 6,691 Connecticut Health & Educational Facilities Authority Revenue (Yale University) PUT 5.000% 2/12/15 20,810 22,935 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.250% 11/7/12 10,335 10,335 Connecticut Health & Educational Facilities Authority Revenue (Yale-New Haven Hospital) VRDO 0.220% 11/7/12 LOC 17,000 17,000 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 5,270 5,574 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 5,300 6,050 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.250% 7/1/16 (2) 7,745 9,043 352,256 Delaware (0.2%) Delaware GO 5.000% 1/1/13 9,450 9,526 Delaware GO 5.000% 8/1/14 (Prere.) 5,000 5,409 30 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Delaware GO 5.000% 10/1/18 3,540 4,391 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/14 4,070 4,385 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/16 4,485 5,207 University of Delaware Revenue PUT 0.850% 6/4/13 8,000 8,029 36,947 District of Columbia (0.8%) District of Columbia GO 5.000% 6/1/13 (4) 4,000 4,108 District of Columbia GO 5.000% 6/1/13 (Prere.) 5,000 5,139 District of Columbia GO 5.000% 6/1/13 (Prere.) 4,900 5,036 2 District of Columbia Income Tax Revenue 0.560% 12/1/13 10,500 10,500 District of Columbia Income Tax Revenue 5.000% 12/1/18 5,500 6,788 1 District of Columbia Income Tax Revenue TOB VRDO 0.220% 11/7/12 7,425 7,425 District of Columbia Revenue (American College of Cardiology) VRDO 0.330% 11/7/12 LOC 39,200 39,200 District of Columbia Revenue (Medstar Health, Inc.) VRDO 0.230% 11/7/12 LOC 15,975 15,975 District of Columbia Revenue (Washington Drama Society) VRDO 0.210% 11/7/12 LOC 13,700 13,700 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.690% 6/1/15 7,300 7,301 2 District of Columbia Water & Sewer Authority Public Utility Revenue PUT 0.790% 6/1/16 6,000 6,001 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/13 3,000 3,092 Washington DC Metropolitan Area Transit Authority Revenue 5.000% 7/1/15 3,375 3,754 128,019 Florida (5.9%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/14 4,390 4,667 Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 5.000% 12/1/15 5,000 5,435 Broward County FL Airport System Revenue 5.000% 10/1/19 750 903 Broward County FL Airport System Revenue 5.000% 10/1/20 1,060 1,283 Broward County FL School Board COP 5.000% 7/1/18 4,400 5,162 Broward County FL School Board COP 5.000% 7/1/19 8,140 9,593 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.220% 11/7/12 5,665 5,665 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.220% 11/7/12 4,300 4,300 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 15,000 16,101 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/15 (14) 11,000 11,994 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 4.000% 6/1/15 2,500 2,685 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 40,000 43,971 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 5,000 5,496 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 15,000 16,832 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/17 (14) 900 1,015 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 19,000 21,729 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/18 6,000 6,885 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/17 35,445 40,149 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/18 36,770 42,193 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 22,206 Clay County FL Sales Surtax Revenue 5.000% 10/1/13 (12) 7,025 7,273 Escambia County FL Pollution Control Revenue (Gulf Power Co. Project) PUT 1.550% 6/15/16 3,000 3,040 Escambia County FL Solid Waste Disposal System Revenue (Gulf Power Co. Project) PUT 1.350% 4/1/13 3,750 3,786 Florida Board of Education Lottery Revenue 5.000% 7/1/13 8,010 8,264 Florida Board of Education Lottery Revenue 5.000% 7/1/14 8,410 9,062 Florida Board of Education Lottery Revenue 5.000% 7/1/15 8,830 9,871 Florida Board of Education Lottery Revenue 5.000% 7/1/15 (14) 9,555 10,682 Florida Board of Education Lottery Revenue 5.000% 7/1/16 7,500 8,682 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,973 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 5,065 5,257 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/17 13,700 16,298 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,409 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 11,240 13,710 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 11/7/12 7,995 7,995 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/13 5,820 6,001 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/14 6,110 6,567 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 6,415 7,135 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/18 8,585 10,336 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 9,015 10,968 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 22,000 23,614 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 20,000 22,187 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/15 2,135 2,379 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/16 3,290 3,777 Florida Municipal Power Agency Revenue (Stanton II Project) 5.000% 10/1/19 2,800 3,389 Florida Turnpike Authority Revenue 5.000% 7/1/15 (4) 5,000 5,207 Florida Turnpike Authority Revenue 5.000% 7/1/16 3,480 4,015 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 22,000 22,910 31 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/14 2,000 2,175 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/16 2,000 2,313 1 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.220% 11/7/12 (13) 9,365 9,365 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/14 2,000 2,156 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/16 2,505 2,870 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 8,000 8,280 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 4,675 5,446 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/16 1,500 1,747 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/17 1,000 1,194 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.200% 11/7/12 32,505 32,505 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.200% 11/7/12 41,260 41,260 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/16 15,000 17,473 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.200% 11/7/12 12,900 12,900 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/13 1,185 1,235 Jacksonville FL Excise Taxes Revenue 5.000% 10/1/16 1,185 1,365 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/16 (4) 3,750 4,341 2 Lakeland FL Energy System Revenue 0.960% 10/1/17 10,000 10,007 Lee Memorial Health System Florida Hospital Revenue VRDO 0.230% 11/7/12 LOC 6,440 6,440 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 4.000% 11/15/18 1,125 1,228 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 5.000% 11/15/19 1,650 1,895 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.220% 11/7/12 (4) 11,500 11,500 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) PUT 4.550% 8/1/13 (14) 5,000 5,118 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 4,000 4,382 Miami-Dade County FL School Board COP 5.000% 8/1/18 4,850 5,612 Miami-Dade County FL School Board COP PUT 5.000% 5/1/14 8,500 9,023 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 7,000 7,929 1 Miami-Dade County FL School Board COP TOB VRDO 0.220% 11/7/12 (13) 27,700 27,700 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/17 1,110 1,307 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 1,250 1,517 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.300% 11/7/12 (4) 3,800 3,800 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/16 1,000 1,125 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.220% 11/7/12 LOC 29,400 29,400 Orange County FL School Board COP 5.000% 8/1/15 2,000 2,224 Orange County FL School Board COP 5.000% 8/1/16 700 800 Orange County FL School Board COP 5.000% 8/1/17 1,500 1,737 Orange County FL School Board COP 5.000% 8/1/18 1,400 1,650 Orange County FL School Board COP 5.000% 8/1/19 1,765 2,108 Orange County FL School Board COP VRDO 0.220% 11/7/12 LOC 14,730 14,730 Orange County FL Tourist Development Revenue 5.000% 10/1/14 8,715 9,368 Orange County FL Tourist Development Revenue 5.000% 10/1/16 16,260 18,452 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.200% 11/7/12 LOC 26,000 26,000 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,365 3,791 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/15 3,500 3,943 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/16 5,250 6,120 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/17 3,000 3,590 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (ETM) 2,060 2,269 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/14 (14) 16,300 17,822 1 Palm Beach County FL School Board COP TOB VRDO 0.210% 11/7/12 11,315 11,315 1 South Florida Water Management District COP TOB VRDO 0.210% 11/1/12 7,200 7,200 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 2/1/13 (Prere.) 7,755 7,852 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.500% 2/1/13 (Prere.) 10,000 10,131 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/13 2,500 2,589 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.310% 11/7/12 20,000 20,000 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/15 10,000 10,954 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.200% 11/7/12 LOC 17,300 17,300 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/20 1,650 1,967 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/16 3,000 3,454 990,025 Georgia (2.8%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/18 2,500 2,979 Atlanta GA Airport Revenue 5.000% 1/1/18 8,500 10,085 32 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Atlanta GA Airport Revenue 5.000% 1/1/18 500 594 Atlanta GA Airport Revenue 5.000% 1/1/20 1,205 1,471 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/14 5,000 5,426 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/16 9,385 10,874 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 2.500% 3/1/13 2,250 2,264 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 4,500 4,533 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.200% 4/1/14 5,500 5,541 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.400% 4/1/15 5,500 5,564 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.250% 5/1/15 8,500 8,581 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.550% 6/21/16 20,000 20,106 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 13,000 13,230 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 20,000 20,247 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.210% 11/7/12 LOC 25,000 25,000 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/17 1,250 1,445 4 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,250 1,494 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/18 1,000 1,180 4 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/19 250 303 4 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/20 350 425 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/18 1,000 1,211 DeKalb County GA Water & Sewer Revenue 5.000% 10/1/19 1,300 1,597 Gainesville & Hall County GA Development Authority Revenue (Hall County Sewage Treatment Facility Project) VRDO 0.260% 11/7/12 LOC 7,000 7,000 Georgia GO 3.500% 1/1/13 8,315 8,361 Georgia GO 5.000% 4/1/13 10,815 11,033 Georgia GO 5.500% 7/1/14 4,000 4,346 Georgia GO 4.000% 1/1/15 2,110 2,276 Georgia GO 5.000% 7/1/16 20,000 23,290 Georgia GO 5.000% 7/1/16 9,500 11,063 Georgia GO 5.000% 7/1/16 5,000 5,822 Georgia GO 5.500% 7/1/16 5,000 5,424 Georgia GO 5.000% 10/1/16 1,910 2,243 Georgia GO 5.000% 7/1/17 2,840 3,406 Georgia GO 5.000% 7/1/17 13,695 16,422 Georgia GO 5.000% 7/1/18 23,075 28,441 Georgia GO 5.000% 7/1/18 2,340 2,884 Georgia GO 4.000% 11/1/18 11,000 13,031 Georgia GO 5.000% 7/1/19 8,200 10,298 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/17 1,400 1,627 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/18 3,600 4,275 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/19 1,000 1,205 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/20 750 914 Georgia Road & Tollway Authority GAN 5.000% 6/1/13 (4) 4,885 5,020 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,000 17,162 Georgia Road & Tollway Authority Revenue 5.000% 10/1/16 6,000 7,046 Georgia Road & Tollway Authority Revenue 5.000% 10/1/18 18,240 22,578 Georgia Road & Tollway Authority Revenue (Federal Highway Grant) 5.000% 6/1/16 8,000 9,232 Gwinnett County GA School District GO 5.000% 2/1/13 10,000 10,121 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/17 1,675 2,012 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/18 4,335 5,344 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/14 5,000 5,279 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 10,310 11,359 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 6,910 7,939 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) PUT 2.500% 3/1/13 7,500 7,536 Municipal Electric Authority Georgia Revenue 5.000% 1/1/16 5,285 5,949 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/17 1,500 1,777 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/18 1,250 1,510 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.000% 1/1/15 2,060 2,245 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 1,730 2,123 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/14 4,995 5,251 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/15 3,685 4,017 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/17 8,165 9,462 Municipal Electric Authority Georgia Revenue (Project One) VRDO 0.190% 11/7/12 LOC 1,505 1,505 33 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.220% 11/7/12 4,840 4,840 Savannah GA Economic Development Authority Pollution Control Revenue (International Paper Co. Projects) 5.100% 8/1/14 3,000 3,203 460,021 Hawaii (0.5%) Hawaii GO 5.000% 5/1/14 (Prere.) 9,840 10,526 Hawaii GO 5.000% 6/1/16 (ETM) 3,115 3,620 Hawaii GO 5.000% 6/1/16 13,920 16,091 Hawaii GO 5.000% 12/1/18 17,250 21,289 Hawaii GO 5.000% 12/1/19 5,000 6,264 Hawaii Highway Revenue 5.500% 7/1/18 2,000 2,487 Hawaii Highway Revenue 5.000% 1/1/20 1,000 1,239 4 Honolulu City & County HI Ser B 5.000% 11/1/18 4,000 4,929 4 Honolulu City & County HI Ser B 5.000% 11/1/19 6,000 7,510 Honolulu HI City & County GO 5.000% 8/1/17 4,130 4,937 Honolulu HI City & County GO 5.000% 8/1/18 2,715 3,325 82,217 Idaho (0.1%) Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.230% 11/7/12 17,765 17,765 Idaho Housing & Finance Association RAN 5.000% 7/15/13 4,070 4,199 21,964 Illinois (3.6%) Chicago IL Board of Education GO 0.000% 12/1/13 (14) 13,400 13,268 Chicago IL Board of Education GO 5.000% 12/1/14 1,545 1,681 Chicago IL Board of Education GO 5.000% 12/1/16 2,500 2,880 Chicago IL Board of Education GO 5.000% 12/1/18 (12)(14) 7,080 8,388 Chicago IL Board of Education GO 5.250% 12/1/18 (14) 3,845 4,611 1 Chicago IL Board of Education GO TOB VRDO 0.300% 11/7/12 (4) 4,995 4,995 Chicago IL GO 5.000% 1/1/14 (Prere.) 4,135 4,362 Chicago IL GO 5.000% 1/1/14 (ETM) 37,590 39,655 Chicago IL GO 5.500% 1/1/16 (4) 6,070 6,872 Chicago IL GO 5.000% 1/1/19 5,000 5,770 Chicago IL GO 5.000% 1/1/19 (4) 4,645 5,160 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/18 5,000 6,158 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/13 (4) 4,200 4,230 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/14 (4) 4,035 4,230 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/17 750 869 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/17 7,500 8,688 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 1,250 1,466 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 1,000 1,185 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.260% 11/7/12 LOC 24,105 24,105 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.360% 11/7/12 (4) 21,135 21,135 Chicago IL Water Revenue 5.000% 11/1/18 675 823 1 Chicago IL Water Revenue TOB VRDO 0.220% 11/7/12 10,000 10,000 Cook County IL Forest Preservation District GO 5.000% 12/15/17 1,000 1,182 Cook County IL Forest Preservation District GO 5.000% 12/15/18 1,000 1,204 Cook County IL Forest Preservation District GO 5.000% 12/15/19 1,580 1,925 Illinois Educational Facilities Authority Revenue (Field Museum of Natural History) VRDO 0.190% 11/7/12 LOC 21,600 21,600 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.220% 11/7/12 3,700 3,700 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 5,000 5,182 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 1.875% 2/12/15 5,000 5,079 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,926 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.625% 8/1/15 2,500 2,598 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 5.000% 5/1/19 21,795 26,194 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/15 10,000 10,949 Illinois Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/17 2,500 2,906 Illinois Finance Authority Revenue (Carle Foundation) 5.000% 8/15/17 1,500 1,705 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.250% 8/15/16 4,270 4,793 Illinois Finance Authority Revenue (Elmhurst Memorial Healthcare) VRDO 0.230% 11/1/12 LOC 5,100 5,100 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/18 4,000 4,748 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/19 4,205 5,003 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) 5.000% 8/15/20 4,210 5,023 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) VRDO 0.220% 11/7/12 LOC 10,400 10,400 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.000% 8/15/14 5,500 5,914 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/16 1,500 1,662 Illinois Finance Authority Revenue (Palos Community Hospital) 5.000% 5/15/17 2,500 2,826 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,275 4,363 Illinois Finance Authority Revenue (Resurrection Health Care) 5.000% 5/15/13 (4) 4,300 4,389 Illinois Finance Authority Revenue (Trinity Health Corp.) 3.000% 12/1/17 3,075 3,335 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/15 1,500 1,683 34 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/19 1,745 2,173 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/20 7,000 8,767 Illinois GO 5.500% 8/1/14 (14) 8,295 8,976 Illinois GO 5.000% 8/1/17 30,000 34,548 Illinois GO 5.000% 8/1/18 22,000 25,542 Illinois GO 5.000% 3/1/19 6,500 7,528 Illinois GO 5.000% 8/1/19 14,750 17,165 Illinois GO 5.000% 3/1/20 4,000 4,651 Illinois GO 5.000% 8/1/20 10,500 12,233 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 4,085 4,302 Illinois Health Facilities Authority Revenue (Evanston Hospital Corp.) VRDO 0.200% 11/7/12 13,020 13,020 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.220% 11/7/12 5,565 5,565 Illinois Sales Tax Revenue 5.000% 6/15/15 10,110 11,272 Illinois Sales Tax Revenue 5.000% 6/15/16 10,000 11,534 Illinois Toll Highway Authority Revenue 5.000% 1/1/15 (4) 17,970 19,523 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/15 6,270 6,998 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/15 3,000 3,411 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,767 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/18 7,000 8,065 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,500 3,886 Illinois Unemployment Insurance Fund Building Receipts Revenue 1.500% 6/15/21 8,750 8,775 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 2,500 2,847 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/14 10,000 10,620 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/15 5,000 5,454 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 11,183 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,820 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.240% 11/7/12 (14) 9,455 9,455 Winnebago & Boone Counties IL School District GO 5.000% 2/1/13 (2) 5,000 5,045 605,045 Indiana (1.3%) Indiana Bond Bank Special Program Gas Revenue 5.250% 10/15/16 4,810 5,547 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility) 5.000% 7/1/13 6,620 6,809 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/13 3,000 3,132 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/14 3,485 3,780 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 2,515 2,827 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/15 3,570 4,013 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/16 3,000 3,468 4 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/20 860 1,008 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/18 10,445 12,095 Indiana Finance Authority Hospital Revenue (Indiana University Health Obligated Group) 5.000% 3/1/19 5,000 5,817 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/19 1,650 1,925 Indiana Finance Authority Lease Revenue 5.000% 11/1/13 10,585 11,070 Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/17 7,625 8,981 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/18 1,000 1,186 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 4.100% 11/3/16 10,000 11,091 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 5/1/13 3,750 3,838 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 6/1/15 14,825 16,469 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 5.000% 7/28/16 2,695 3,088 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 7,000 7,157 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 3,190 3,214 Indiana Municipal Power Agency Revenue 5.000% 1/1/18 1,500 1,790 Indiana University Student Fee Revenue 5.000% 8/1/17 1,000 1,195 Indiana University Student Fee Revenue 5.000% 6/1/18 1,000 1,220 Indiana University Student Fee Revenue 5.000% 8/1/18 4,000 4,899 Indiana University Student Fee Revenue 5.000% 6/1/19 1,500 1,862 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.300% 1/1/14 512 512 Monroe County IN Hospital Authority Revenue (Bloomington Hospital) 1.420% 7/1/16 5,014 5,014 Purdue University Indiana University Student Fee Revenue 4.500% 7/1/16 1,500 1,713 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/16 1,300 1,508 Purdue University Indiana University Student Fee Revenue 5.000% 7/1/17 1,000 1,197 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,000 11,795 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/17 3,455 3,744 35 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/17 3,520 3,837 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/18 3,590 3,917 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 7/1/18 3,665 4,017 Terre Haute IN Sanitation District Special Tax Revenue 4.000% 1/1/19 3,740 4,097 1 Tri-Creek Middle School Building Corp. Indiana Revenue TOB VRDO 0.220% 11/7/12 14,210 14,210 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,814 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 28,000 28,961 217,817 Iowa (0.2%) Iowa Board of Regents Hospital Revenue (University of Iowa Hospitals & Clinics) 4.000% 9/1/19 5,675 6,506 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/14 (12) 2,800 2,951 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/15 (12) 2,395 2,615 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.000% 2/15/16 (12) 1,655 1,863 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/14 1,065 1,137 Iowa Finance Authority Healthcare Revenue (Genesis Health System) 5.000% 7/1/16 2,320 2,616 Iowa Higher Education Loan Authority Revenue Private College Facility (Grinnell College Project) 4.000% 12/1/17 1,300 1,508 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/15 5,620 6,237 25,433 Kansas (0.4%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/13 32,590 33,890 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/17 1,000 1,136 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/18 1,035 1,196 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/19 1,150 1,335 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/15 2,895 3,160 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,615 6,330 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,670 6,556 Kansas Development Finance Authority Revenue (Wichita State University Projects) 5.000% 6/1/18 2,420 2,908 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/14 1,470 1,589 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/15 2,000 2,204 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/15 4,000 4,443 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/17 1,130 1,302 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/18 2,250 2,635 68,684 Kentucky (0.6%) Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 5.000% 11/11/14 17,000 18,402 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 40,000 45,239 Kentucky Property & Building Commission Revenue 5.250% 10/1/16 (4) 6,100 7,142 Kentucky Property & Building Commission Revenue 5.000% 11/1/16 5,340 6,208 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/18 2,500 3,053 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 5.625% 12/3/12 10,000 10,043 Louisville & Jefferson County KY Metropolitan Government Environmental Facilities Revenue (Louisville Gas & Electric Co. Project) PUT 1.600% 6/1/17 9,500 9,629 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/13 855 879 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 8/1/16 990 1,095 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/18 1,100 1,278 102,968 Louisiana (0.7%) Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.250% 6/1/14 (2) 5,000 5,313 2 Louisiana Gasoline & Fuel Tax Revenue PUT 0.960% 6/1/13 25,000 25,039 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.210% 11/7/12 29,065 29,065 Louisiana GO 0.950% 11/1/12 9,530 9,552 Louisiana GO 5.250% 8/1/16 (14) 5,000 5,646 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.850% 6/1/38 3,410 3,648 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 1.875% 10/1/13 5,000 5,050 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.100% 10/1/14 3,500 3,556 Louisiana Offshore Terminal Authority Deep Water Port Revenue (LOOP LLC Project) PUT 2.125% 10/1/15 5,000 5,072 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) VRDO 0.230% 11/7/12 LOC 13,900 13,900 Louisiana Public Facilities Authority Revenue (CHRISTUS Health) 5.000% 7/1/15 (4) 1,320 1,447 Louisiana Public Facilities Authority Revenue (Entergy Gulf States Project) 2.875% 11/1/15 2,250 2,325 36 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/13 2,675 2,728 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/14 3,950 4,132 New Orleans LA GO 5.000% 12/1/18 4,065 4,785 121,258 Maine (0.1%) Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.230% 11/7/12 LOC 9,145 9,145 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/13 2,090 2,173 Maine Municipal Bond Bank Infrastructure Revenue (Transcap Project) 5.000% 9/1/16 4,225 4,913 16,231 Maryland (2.7%) Baltimore County MD GO 5.000% 2/1/18 2,900 3,535 Baltimore County MD GO 5.000% 2/1/18 9,000 10,970 Howard County MD GO 5.000% 8/15/19 5,000 6,296 Maryland Department of Housing & Community Development Revenue VRDO 0.200% 11/7/12 10,000 10,000 Maryland Department of Housing & Community Development Revenue VRDO 0.200% 11/7/12 9,200 9,200 Maryland Department of Transportation Revenue 4.000% 5/15/15 6,250 6,824 Maryland Department of Transportation Revenue 5.000% 5/1/18 3,000 3,671 Maryland Department of Transportation Revenue 5.000% 5/1/19 14,000 17,500 Maryland GO 5.000% 8/1/14 10,000 10,821 Maryland GO 5.000% 3/1/16 10,000 11,499 Maryland GO 5.000% 11/1/16 15,100 17,781 Maryland GO 5.000% 3/15/17 23,445 27,856 Maryland GO 5.000% 8/1/17 5,000 6,011 Maryland GO 5.000% 8/1/17 5,070 6,095 Maryland GO 5.000% 8/1/17 26,445 31,792 Maryland GO 5.000% 8/1/17 8,495 10,212 Maryland GO 5.000% 3/1/18 1,150 1,405 Maryland GO 5.250% 3/1/18 2,400 2,963 Maryland GO 5.000% 8/1/18 28,795 35,568 Maryland GO 5.000% 8/1/18 23,960 29,595 Maryland GO 5.000% 11/1/18 2,225 2,766 Maryland GO 5.000% 3/1/19 10,000 12,468 Maryland GO 5.000% 11/1/19 4,265 5,394 4 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/18 835 945 4 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 4.000% 7/1/19 850 961 4 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/20 1,000 1,200 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.974% 11/1/12 18,000 18,000 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 0.974% 11/1/12 6,000 6,000 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/13 3,000 3,075 Maryland Health & Higher Educational Facilities Authority Revenue (Loyola University) 5.000% 10/1/18 1,095 1,322 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/17 1,500 1,742 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/18 1,400 1,660 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/19 1,400 1,669 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/13 2,395 2,462 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/14 3,150 3,348 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/15 5,900 6,469 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.220% 11/7/12 LOC 2,400 2,400 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/13 9,085 9,375 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/14 9,615 10,361 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 9,995 11,202 Maryland Transportation Authority GAN 5.000% 3/1/14 8,000 8,508 Montgomery County MD GO 5.000% 5/1/14 12,310 13,178 Montgomery County MD GO 5.000% 7/1/18 32,050 39,504 Montgomery County MD GO 5.000% 11/1/19 2,740 3,465 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/13 4,200 4,293 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/14 8,500 8,997 Washington Suburban Sanitation District Maryland GO 4.000% 6/1/16 2,630 2,959 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 4,000 4,782 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/18 2,580 3,171 451,270 Massachusetts (3.0%) Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/18 1,250 1,532 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 11/7/12 19,964 19,964 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.200% 11/7/12 12,900 12,900 37 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/18 1,245 1,445 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/19 1,215 1,415 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/14 890 940 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/15 1,000 1,086 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/16 1,600 1,771 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/17 2,060 2,320 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 2,500 2,610 Massachusetts Development Finance Agency Revenue (Boston University) 2.875% 10/1/14 5,000 5,220 Massachusetts Development Finance Agency Revenue (Dominion Energy Brayton Project) PUT 2.250% 9/1/16 40,500 41,470 Massachusetts Development Finance Agency Revenue (Partners Healthcare) 5.000% 7/1/20 800 981 Massachusetts Development Finance Agency Revenue (Partners Healthcare) PUT 5.000% 1/14/16 6,000 6,822 Massachusetts GO 5.500% 11/1/12 (4) 9,000 9,000 2 Massachusetts GO 0.590% 2/1/13 35,000 35,014 2 Massachusetts GO 0.690% 2/1/14 15,000 15,000 Massachusetts GO 5.000% 8/1/14 11,635 12,574 Massachusetts GO 5.000% 8/1/14 11,965 12,931 Massachusetts GO 5.000% 11/1/14 2,350 2,566 Massachusetts GO 5.000% 3/1/15 (Prere.) 3,840 4,254 Massachusetts GO 5.000% 8/1/15 (4) 10,000 11,235 2 Massachusetts GO 0.690% 2/1/16 15,645 15,646 Massachusetts GO 5.000% 10/1/16 6,800 7,955 Massachusetts GO 5.000% 10/1/17 23,000 27,623 Massachusetts GO 5.500% 12/1/17 (14) 3,255 4,008 Massachusetts GO 5.000% 10/1/18 24,000 29,517 Massachusetts GO 5.500% 10/1/18 (4) 10,200 12,837 Massachusetts GO 5.000% 12/1/18 30,000 37,045 Massachusetts GO 5.500% 12/1/19 (14) 9,160 11,785 Massachusetts Health & Educational Facilities Authority Revenue (Amherst College) PUT 1.700% 11/1/16 6,065 6,241 Massachusetts Health & Educational Facilities Authority Revenue (Children’s Hospital) VRDO 0.240% 11/1/12 LOC 500 500 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/13 2,000 2,082 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/14 2,945 3,183 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/17 5,000 5,880 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) PUT 2.700% 2/20/14 5,000 5,127 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) 5.000% 7/1/16 2,000 2,308 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/15 2,500 2,778 Massachusetts Municipal Wholesale Electric Co. Power System Revenue 5.000% 7/1/17 7,500 8,628 Massachusetts Port Authority Revenue 5.500% 7/1/16 (4) 6,000 6,967 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/19 15,000 18,753 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.230% 11/1/12 2,495 2,495 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 10,000 10,563 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 4,550 4,832 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 4,000 4,153 Massachusetts Water Pollution Abatement Trust Revenue 5.000% 8/1/17 1,500 1,806 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.630% 11/7/12 (4)LOC 27,575 27,575 Massachusetts Water Resources Authority Revenue VRDO 0.200% 11/7/12 30,065 30,065 University of Massachusetts Building Authority Revenue 5.000% 11/1/16 7,555 8,830 502,232 Michigan (2.5%) Clarkston MI Community School GO 5.000% 5/1/14 (4) 5,180 5,524 Detroit MI GO 5.000% 4/1/13 (12) 9,345 9,443 Detroit MI GO 5.000% 4/1/14 (12) 2,735 2,819 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/17 625 689 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/18 1,225 1,359 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/16 1,050 1,198 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 11/15/17 1,500 1,753 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 7,200 7,519 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/17 500 561 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/18 500 565 Michigan Finance Authority Revenue (Sparrow Obligated Group) 4.000% 11/15/19 600 678 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 4.000% 10/1/17 1,150 1,325 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/18 500 615 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/19 1,500 1,873 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 61,695 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 48,468 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 11,250 12,884 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 15,000 16,092 Michigan GO 5.000% 5/1/14 12,000 12,824 Michigan Higher Education Facilities Authority Revenue (Albion College Project) VRDO 0.200% 11/7/12 LOC 18,420 18,420 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/17 5,000 5,966 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 15,000 15,068 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 20,000 20,694 38 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/1/17 12,845 13,036 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.500% 11/15/15 2,000 2,253 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.000% 11/15/16 6,140 6,999 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/18 3,200 3,795 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/19 3,350 3,993 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.230% 11/7/12 LOC 6,120 6,120 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/15 1,000 1,124 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 5,000 6,076 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.210% 11/7/12 1,280 1,280 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/15 2,315 2,619 Michigan State University Board of Trustees General Revenue VRDO 0.200% 11/7/12 10,500 10,500 Michigan State University Revenue 5.000% 8/15/13 6,620 6,867 Michigan State University Revenue 5.000% 2/15/14 5,385 5,706 Michigan State University Revenue 5.000% 8/15/14 7,005 7,580 Michigan State University Revenue 5.000% 2/15/15 3,910 4,311 Michigan State University Revenue 5.000% 8/15/15 1,000 1,124 Michigan State University Revenue 5.000% 2/15/17 6,135 7,218 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 5.500% 8/1/16 7,425 8,466 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 20,000 20,567 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.250% 8/1/16 5,000 5,548 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/16 2,385 2,632 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/17 2,880 3,230 University of Michigan University Revenue 5.250% 12/1/12 8,500 8,535 University of Michigan University Revenue 4.000% 4/1/16 10,650 11,863 University of Michigan University Revenue 4.000% 4/1/17 11,385 12,972 412,446 Minnesota (1.1%) Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/14 1,000 1,047 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.000% 5/1/15 1,245 1,341 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/15 1,700 1,897 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/16 1,900 2,181 Minneapolis MN Health Care System Revenue (Allina Health System) 5.750% 11/15/12 (Prere.) 39,000 39,084 Minneapolis MN Health Care System Revenue (Allina Health System) 6.000% 11/15/12 (Prere.) 4,000 4,009 Minnesota 911 Revenue 5.000% 6/1/18 2,320 2,821 Minnesota GO 4.000% 12/1/13 3,900 4,059 Minnesota GO 5.000% 12/1/13 (ETM) 10,615 11,163 Minnesota GO 5.000% 8/1/14 6,970 7,539 Minnesota GO 5.000% 12/1/14 8,145 8,933 Minnesota GO 5.000% 12/1/15 8,145 9,283 Minnesota GO 5.000% 10/1/16 5,000 5,867 Minnesota GO 5.000% 12/1/16 8,150 9,616 Minnesota GO 5.000% 8/1/18 8,375 10,324 Minnesota GO 5.000% 8/1/18 3,825 4,715 Minnesota GO 5.000% 8/1/18 3,000 3,698 Minnesota GO 5.000% 11/1/19 2,000 2,523 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.220% 11/7/12 13,345 13,345 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/18 8,500 10,365 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/15 1,170 1,284 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/16 1,250 1,410 St. Cloud MN Health Care Revenue (Centracare Health System) 5.000% 5/1/17 1,000 1,158 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/13 7,825 8,063 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/14 5,250 5,610 University of Minnesota Revenue 5.000% 8/1/17 3,215 3,830 University of Minnesota Revenue 5.000% 12/1/17 10,000 12,081 187,246 Mississippi (0.4%) DeSoto County MS School District GO 5.000% 5/1/18 10,340 12,546 DeSoto County MS School District GO 5.000% 5/1/19 8,000 9,875 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.220% 11/1/12 8,210 8,210 Mississippi GO 5.250% 11/1/14 8,970 9,840 Mississippi GO 5.000% 11/1/15 (14) 7,475 8,480 2 Mississippi GO 0.740% 9/1/17 6,000 6,000 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Health System) 5.000% 8/15/15 1,500 1,644 1 Mississippi Hospital Equipment & Facilities Authority Revenue (Baptist Memorial Health Care) TOB VRDO 0.240% 11/7/12 2,525 2,525 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,937 39 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.180% 11/7/12 6,420 6,420 68,477 Missouri (0.3%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/13 (Prere.) 15,320 16,050 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/17 3,270 3,940 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/18 1,445 1,785 Missouri Highways & Transportation Commission Road Revenue 3.000% 2/1/13 15,645 15,756 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/17 2,000 2,272 St. Louis MO Municipal Finance Corp. Lease Revenue (City Justice Center Project) 5.000% 2/15/18 4,000 4,613 44,416 Montana (0.1%) Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/16 5,870 6,608 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/17 5,305 6,122 12,730 Nebraska (0.2%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.000% 12/1/15 5,000 5,309 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/19 1,500 1,823 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/20 1,350 1,658 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.220% 11/7/12 8,305 8,305 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,075 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,134 Nebraska Public Power District Revenue 5.000% 1/1/17 1,000 1,169 Nebraska Public Power District Revenue 5.000% 1/1/18 1,500 1,797 Nebraska Public Power District Revenue 5.000% 1/1/19 1,000 1,215 Omaha NE Public Power District Electric Revenue 5.500% 2/1/14 2,000 2,069 University of Nebraska Student Fee Revenue 5.000% 7/1/18 1,500 1,831 27,385 Nevada (0.7%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/17 1,915 2,169 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/19 1,030 1,179 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/20 1,165 1,321 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/13 6,355 6,529 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/14 6,100 6,506 Clark County NV School District GO 5.000% 6/15/13 (14) 16,050 16,511 Clark County NV School District GO 5.000% 6/15/14 (14) 9,680 10,376 Clark County NV School District GO 5.000% 6/15/14 4,000 4,288 Clark County NV School District GO 5.000% 6/15/15 (4) 17,760 19,772 Clark County NV School District GO 5.000% 6/15/15 (2) 5,020 5,589 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.000% 7/1/14 8,000 8,543 Nevada GO 5.000% 12/1/12 (4) 11,165 11,210 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/12 (14) 14,495 14,551 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.500% 12/1/14 (14) 5,905 6,518 115,062 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/15 2,475 2,650 Manchester NH General Airport Revenue 5.000% 1/1/15 1,470 1,574 New Hampshire GO 5.000% 8/15/17 3,200 3,824 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.000% 7/1/14 8,430 9,060 New Hampshire Municipal Bond Bank Revenue 5.000% 8/15/16 4,280 4,979 22,087 New Jersey (4.3%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (ETM) 3,350 3,350 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/12 (4) 2,910 2,910 Gloucester County NJ Improvement Authority Solid Waste Resource Revenue PUT 2.625% 12/3/12 4,625 4,635 New Jersey Building Authority Revenue 5.000% 6/15/14 6,790 7,263 New Jersey Building Authority Revenue 5.000% 6/15/15 7,650 8,478 New Jersey COP 5.000% 6/15/16 6,695 7,584 New Jersey Economic Development Authority Revenue 5.000% 3/1/18 14,425 17,191 New Jersey Economic Development Authority Revenue 5.000% 3/1/19 29,800 35,857 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/18 3,235 3,709 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/13 (ETM) 14,670 14,904 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 25,000 25,982 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/14 14,565 15,437 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 0.790% 2/1/15 9,000 9,003 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 37,500 43,630 2 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.110% 2/1/17 14,000 14,031 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 6,450 7,636 40 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 7,500 8,879 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/18 (14) 5,000 6,166 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 10,000 10,743 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 30,500 33,273 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/15 2,525 2,741 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/16 2,905 3,224 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/17 3,525 3,974 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/14 11,165 11,916 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/15 11,255 12,438 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 1,000 1,207 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/17 5,095 6,133 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 5,345 6,615 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/18 2,500 2,797 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 6.000% 12/1/14 5,015 5,461 New Jersey Equipment Lease Purchase COP 5.000% 6/15/14 7,000 7,465 New Jersey Equipment Lease Purchase COP 5.000% 6/15/15 5,420 5,973 New Jersey Equipment Lease Purchase COP 5.000% 6/15/17 2,625 3,036 New Jersey GO 0.464% 11/1/12 50,000 50,007 New Jersey GO 5.000% 8/15/16 12,120 14,103 New Jersey GO 5.000% 8/15/17 11,660 13,951 1 New Jersey GO TOB VRDO 0.230% 11/1/12 7,225 7,225 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/17 2,595 2,894 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/18 3,605 4,105 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/18 2,000 2,347 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/19 2,000 2,366 1 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) TOB VRDO 0.360% 11/7/12 (12) 9,455 9,455 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/13 2,500 2,626 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/14 12,655 13,602 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/15 15,860 17,239 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/15 2,500 2,794 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 3,810 4,347 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 9,990 11,288 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 (ETM) 60 65 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/14 6,480 6,980 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 12/15/12 (4) 8,000 8,054 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/13 (14) 22,380 23,618 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/15 (Prere.) 19,130 21,440 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 7,500 8,918 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 10,000 11,891 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/18 2,500 2,993 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,810 19,133 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/19 2,815 3,420 New Jersey Turnpike Authority Revenue PUT 0.960% 12/22/14 20,000 20,039 New Jersey Turnpike Authority Revenue PUT 0.960% 12/22/14 2,500 2,505 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.220% 11/7/12 LOC 20,060 20,060 Tobacco Settlement Financing Corp. New Jersey Revenue 6.250% 6/1/13 (Prere.) 18,515 19,166 Tobacco Settlement Financing Corp. New Jersey Revenue 6.375% 6/1/13 (Prere.) 8,560 8,848 Tobacco Settlement Financing Corp. New Jersey Revenue 6.750% 6/1/13 (Prere.) 7,815 8,113 Tobacco Settlement Financing Corp. New Jersey Revenue 7.000% 6/1/13 (Prere.) 17,705 18,404 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 2,000 2,160 717,797 New Mexico (0.8%) Farmington NM Pollution Control Revenue (El Paso Electric Co. Four Corners Project) PUT 1.875% 9/1/17 4,500 4,516 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/16 10,000 11,019 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/16 7,000 7,754 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/17 5,000 5,607 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/17 9,000 10,719 New Mexico GO 5.000% 3/1/13 8,000 8,128 New Mexico GO 5.000% 3/1/13 10,000 10,160 41 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Mexico GO 5.000% 3/1/14 7,000 7,438 New Mexico GO 5.000% 3/1/16 19,290 22,168 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.220% 11/7/12 6,660 6,660 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.200% 11/7/12 27,135 27,135 New Mexico Severance Tax Revenue 5.000% 7/1/17 6,015 7,176 128,480 New York (12.7%) Albany NY Industrial Development Agency Civic Facility Revenue (Albany Medical Center Hospital Project) VRDO 0.240% 11/7/12 LOC 5,005 5,005 Battery Park City NY Authority Revenue 5.250% 11/1/16 14,275 14,994 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 5.750% 7/15/16 1,195 1,350 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/14 2,000 2,132 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 3,635 4,015 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 3,000 3,516 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/17 1,125 1,318 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.230% 11/7/12 LOC 12,325 12,325 Hempstead NY GO 3.000% 4/15/15 5,260 5,607 Long Island NY Power Authority Electric System Revenue 5.250% 6/1/13 15,690 16,138 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/18 2,000 2,383 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 1,500 1,813 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.230% 11/1/12 (13) 5,765 5,765 Long Island NY Power Authority Electric System Revenue VRDO 0.190% 11/7/12 LOC 4,700 4,700 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/18 2,000 2,383 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/19 3,520 4,236 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.210% 11/7/12 25,550 25,550 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.250% 11/7/12 20,700 20,700 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/18 2,550 2,967 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (South Nassau Communities Hospital) 5.000% 7/1/20 1,560 1,859 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/18 2,000 2,316 New York City NY GO 5.000% 8/15/13 2,690 2,790 New York City NY GO 5.000% 8/1/14 25,000 26,998 New York City NY GO 5.000% 8/1/14 (Prere.) 35 38 New York City NY GO 5.750% 8/1/14 (2) 2,335 2,346 New York City NY GO 5.000% 8/15/14 12,890 13,943 New York City NY GO 5.000% 9/1/14 16,860 18,271 New York City NY GO 5.000% 8/1/15 26,260 29,424 New York City NY GO 5.000% 8/1/15 10,815 12,118 New York City NY GO 5.000% 8/1/15 7,970 8,590 New York City NY GO 5.000% 8/15/15 17,910 20,097 New York City NY GO 5.000% 9/1/15 21,325 23,968 New York City NY GO 5.000% 2/1/16 1,000 1,139 New York City NY GO 5.000% 3/1/16 10,795 12,334 New York City NY GO 5.000% 3/1/16 2,500 2,856 New York City NY GO 5.000% 4/1/16 3,500 4,010 New York City NY GO 5.000% 8/1/16 1,000 1,158 New York City NY GO 5.000% 8/1/16 1,000 1,158 New York City NY GO 5.000% 8/1/16 7,150 8,282 New York City NY GO 5.000% 8/1/16 5,000 5,791 New York City NY GO 5.000% 8/1/16 27,500 31,853 New York City NY GO 5.000% 8/1/17 9,750 11,607 New York City NY GO 5.000% 8/1/17 13,470 16,036 New York City NY GO 5.000% 8/1/17 3,800 4,524 New York City NY GO 5.000% 8/1/17 13,590 16,179 New York City NY GO 5.000% 8/1/17 8,185 9,744 New York City NY GO 5.000% 8/1/17 6,000 7,143 New York City NY GO 5.000% 10/1/17 2,500 2,991 New York City NY GO 5.000% 10/1/17 5,150 6,162 New York City NY GO 5.000% 8/1/18 3,250 3,956 New York City NY GO 5.000% 8/1/18 6,000 7,303 42 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/18 4,650 5,660 New York City NY GO 5.000% 8/1/18 13,030 15,860 New York City NY GO 5.000% 8/1/18 25,315 30,813 New York City NY GO 5.000% 10/1/18 7,650 9,351 New York City NY GO 5.000% 8/1/19 7,225 8,906 New York City NY GO 5.000% 8/1/19 20,155 24,844 New York City NY GO VRDO 0.180% 11/7/12 LOC 5,900 5,900 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 8,150 9,438 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.230% 11/7/12 3,755 3,755 New York City NY Industrial Development Agency Civic Facility Revenue (USTA National Tennis Center) 5.000% 11/15/13 (4) 4,435 4,637 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/19 16,385 20,295 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.240% 11/7/12 8,760 8,760 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.190% 11/7/12 23,375 23,375 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/19 1,000 1,231 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.250% 11/7/12 16,500 16,500 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 (ETM) 10,160 10,639 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/13 2,160 2,264 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 (ETM) 320 350 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 5,290 5,788 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,092 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 10,115 11,876 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 29,200 34,285 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 (ETM) 14,285 16,836 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/17 2,500 2,945 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 7,000 8,433 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 24,094 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 20,000 24,094 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 16,500 18,723 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 7,455 9,183 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.190% 11/7/12 4,020 4,020 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.200% 11/7/12 LOC 4,640 4,640 New York City NY Trust for Cultural Resources Revenue (Whitney Museum of American Art) 5.000% 7/1/17 6,250 7,295 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.220% 11/7/12 37,250 37,250 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/16 6,000 6,950 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 5,000 5,914 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 12,500 14,785 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/17 7,000 8,279 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,500 3,014 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 1,500 1,808 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 2,650 3,195 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,500 4,219 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/19 4,000 4,880 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.210% 11/7/12 (13) 14,605 14,605 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.230% 11/7/12 (13) 10,980 10,980 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.160% 11/1/19 9,300 9,300 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.760% 11/1/13 4,000 4,010 2 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) PUT 0.890% 11/1/14 6,320 6,326 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/14 15,460 16,745 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/12 3,500 3,507 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/12 14,110 14,138 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/13 3,325 3,488 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/17 2,500 2,957 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/18 4,000 4,822 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/19 3,500 4,270 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,437 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 52,980 57,350 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.250% 11/1/12 LOC 13,310 13,310 New York State Dormitory Authority Revenue (Brooklyn Law School) 4.000% 7/1/17 1,160 1,290 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/18 2,105 2,479 New York State Dormitory Authority Revenue (Brooklyn Law School) 5.000% 7/1/19 2,180 2,583 New York State Dormitory Authority Revenue (City University System) VRDO 0.220% 11/7/12 LOC 22,000 22,000 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 9,000 10,109 1 New York State Dormitory Authority Revenue (Fordham University) TOB VRDO 0.230% 11/7/12 (13) 3,500 3,500 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.220% 11/7/12 LOC 37,245 37,245 New York State Dormitory Authority Revenue (Fordham University) VRDO 0.220% 11/7/12 LOC 36,925 36,925 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 (ETM) 55 66 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/17 6,185 7,355 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/16 2,270 2,572 43 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,260 1,420 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,750 2,013 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/18 1,000 1,186 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/12 5,250 5,281 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/13 3,450 3,513 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/14 3,760 4,004 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 3,935 4,364 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 16,845 19,843 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 (ETM) 5 6 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/17 9,605 11,315 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/18 18,010 21,815 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/18 2,400 2,937 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 22,675 27,966 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 2,150 2,650 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 8/15/19 11,665 14,545 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 2/15/22 5,000 6,221 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.250% 11/1/12 13,050 13,050 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.210% 11/7/12 10,000 10,000 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/16 (4) 5,000 5,764 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 2,000 2,358 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 (4) 3,250 3,838 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/17 7,030 8,275 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 5,000 6,000 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 2,155 2,586 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 1,500 1,792 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/18 (4) 2,500 3,000 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (4) 6,010 7,265 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 5,905 7,138 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 8,500 9,762 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/17 10,510 12,404 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.500% 5/15/13 (14) 7,885 8,099 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/18 5,000 6,062 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/19 3,500 4,278 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.125% 3/15/15 3,000 3,048 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 10/15/15 5,000 5,112 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) ARS 0.583% 11/5/12 (14) 11,650 11,139 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 7,500 7,565 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 8,500 8,574 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 4.750% 7/1/16 (14) 2,250 2,464 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.250% 7/15/14 2,160 2,344 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/18 10,000 12,243 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.210% 11/7/12 LOC 8,325 8,325 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.200% 11/7/12 LOC 7,900 7,900 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.230% 11/7/12 LOC 15,000 15,000 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/18 6,325 7,703 New York State Local Government Assistance Corp. Revenue VRDO 0.190% 11/7/12 2,500 2,500 New York State Local Government Assistance Corp. Revenue VRDO 0.200% 11/7/12 14,155 14,155 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 6/1/13 (Prere.) 7,000 7,205 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.250% 6/1/13 (Prere.) 8,415 8,662 New York State Municipal Bond Bank Agency Special School Purpose Revenue 5.500% 6/1/13 (Prere.) 5,410 5,576 New York State Thruway Authority Revenue 5.000% 1/1/19 2,000 2,415 New York State Thruway Authority Revenue 5.000% 1/1/20 1,500 1,827 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 (14) 15,000 15,305 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 40,000 45,822 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 7,500 8,494 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 18,145 21,338 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 3,500 4,215 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 6,620 7,606 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/18 8,440 10,223 New York State Urban Development Corp. Revenue 5.000% 1/1/15 5,145 5,636 New York State Urban Development Corp. Revenue 5.250% 1/1/17 8,000 9,460 44 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 6,685 7,626 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/16 20,000 23,547 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/18 20,000 24,225 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 27,950 30,619 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 25,000 28,395 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 3,340 3,794 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 19,295 21,915 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 11/7/12 29,135 29,135 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 11/7/12 52,315 52,315 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 11/7/12 34,100 34,100 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/17 2,000 2,308 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/18 4,000 4,710 Suffolk County NY Economic Development Corp. Revenue (Catholic Health Services) 5.000% 7/1/19 8,365 9,901 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/17 6,500 7,660 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 2,210 2,220 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.230% 11/7/12 LOC 12,790 12,790 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/14 (ETM) 2,045 2,158 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/14 11,690 12,804 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/17 3,815 4,584 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 13,435 16,149 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/18 7,000 8,594 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.230% 11/1/12 32,750 32,750 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.220% 11/7/12 310 310 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/16 8,170 9,185 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/17 8,600 9,845 2,124,671 North Carolina (3.1%) Cabarrus NC COP 5.000% 1/1/14 2,500 2,630 Cabarrus NC COP 5.000% 1/1/16 4,555 5,161 Charlotte NC Airport Revenue 5.000% 7/1/14 4,000 4,287 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/13 1,420 1,466 Charlotte NC Water & Sewer System Revenue 4.000% 7/1/16 1,280 1,440 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/17 3,000 3,636 Charlotte NC Water & Sewer System Revenue 5.000% 12/1/18 1,250 1,554 Durham NC COP 5.000% 6/1/13 1,000 1,027 Fayetteville NC Public Works Commission Revenue 5.000% 3/1/17 5,000 5,886 Guilford County NC GO 5.000% 8/1/15 8,250 9,290 Guilford County NC GO 5.000% 8/1/16 5,000 5,839 Guilford County NC GO 5.000% 8/1/17 5,000 6,011 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.300% 11/7/12 (4) 10,480 10,480 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.230% 11/1/12 4,200 4,200 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.220% 11/7/12 47,880 47,880 North Carolina Capital Facilities Finance Agency Revenue (Elon University) VRDO 0.200% 11/7/12 LOC 10,170 10,170 North Carolina Capital Facilities Finance Agency Revenue (Elon University) VRDO 0.200% 11/7/12 LOC 16,180 16,180 North Carolina Capital Facilities Finance Agency Revenue (Elon University) VRDO 0.200% 11/7/12 LOC 2,095 2,095 North Carolina Capital Improvement Revenue 5.000% 5/1/17 9,600 11,365 North Carolina Capital Improvement Revenue 5.000% 5/1/18 15,325 18,598 1 North Carolina Capital Improvement Revenue TOB VRDO 0.210% 11/7/12 4,000 4,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/13 5,000 5,042 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/14 5,000 5,257 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/14 6,000 6,343 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 3,465 3,785 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/15 20,000 21,846 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 3,000 3,389 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 7,000 7,908 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 2,725 3,078 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 2,500 2,897 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/17 7,060 8,181 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/18 1,250 1,480 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 1,025 1,228 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/19 3,415 4,092 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 5,000 6,052 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/20 2,500 3,022 North Carolina GAN PUT 4.000% 3/1/18 21,000 23,675 North Carolina GO 5.000% 3/1/14 23,160 24,615 North Carolina GO 5.000% 3/1/18 12,000 14,515 North Carolina GO 5.000% 5/1/18 6,750 8,284 North Carolina GO 5.000% 6/1/18 15,100 18,571 North Carolina GO 5.000% 3/1/19 5,200 6,483 45 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina GO 5.000% 6/1/19 2,000 2,507 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/14 2,775 2,891 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/15 (4) 7,370 7,678 North Carolina Medical Care Commission Health Care Facilities Revenue (Wake Forest University Health Sciences) VRDO 0.190% 11/7/12 LOC 16,260 16,260 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/17 2,000 2,340 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/18 3,000 3,581 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.220% 11/7/12 LOC 6,910 6,910 North Carolina Medical Care Commission Hospital Revenue (CaroMont Health) VRDO 0.210% 11/7/12 LOC 4,990 4,990 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/16 1,705 1,960 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/17 5,000 5,908 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/19 1,450 1,648 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 4.000% 6/1/20 500 562 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 (ETM) 1,340 1,352 North Carolina Municipal Power Agency Revenue 5.500% 1/1/13 2,835 2,860 Raleigh NC GO 5.000% 12/1/16 2,470 2,915 Raleigh NC GO 5.000% 12/1/16 2,605 3,075 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.230% 11/7/12 7,555 7,555 Wake County NC GO 4.000% 2/1/14 13,000 13,604 Wake County NC GO 5.000% 2/1/19 5,100 6,346 Wake County NC GO 5.000% 2/1/20 4,500 5,676 Wake County NC GO 5.000% 2/1/20 17,845 22,508 Wake County NC Public Improvement GO 5.000% 3/1/13 16,000 16,259 Wake County NC Public Improvement GO 5.000% 3/1/14 23,000 24,445 Wake County NC Public Improvement GO 5.000% 3/1/16 5,110 5,876 Wake County NC Public Improvement GO 5.000% 4/1/18 3,495 4,279 526,923 Ohio (4.6%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/14 20,120 21,630 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/15 10,170 11,326 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/16 11,830 13,549 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 10,000 10,108 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/18 1,480 1,749 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/19 1,500 1,796 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/20 2,000 2,422 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/17 6,000 6,839 1 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) TOB VRDO 0.360% 11/7/12 (12) 9,315 9,315 Avon OH Local School District GO 5.250% 12/1/13 (Prere.) 2,400 2,530 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.000% 6/1/14 5,495 5,786 Chillicothe OH City School District GO 5.250% 12/1/14 (Prere.) 1,745 1,923 Cincinnati OH City School District GO 5.000% 12/1/12 1,140 1,145 Cincinnati OH City School District GO 5.000% 12/1/13 (4) 2,000 2,100 Cincinnati OH City School District GO 5.000% 12/1/13 (Prere.) 5,525 5,804 Cleveland OH Airport System Revenue 5.000% 1/1/14 7,575 7,902 Cleveland OH GO 5.250% 8/1/13 (Prere.) 2,400 2,490 Cleveland OH Income Tax Revenue (Police & Fire Pension Payment) 5.000% 5/15/17 1,190 1,383 Cleveland OH Water Revenue 5.000% 1/1/18 1,780 2,137 Cleveland OH Water Revenue 5.000% 1/1/19 3,100 3,788 Cleveland OH Water Revenue 5.000% 1/1/20 1,500 1,854 1 Cleveland OH Water Works Revenue TOB VRDO 0.210% 11/7/12 2,900 2,900 Cleveland OH Water Works Revenue VRDO 0.190% 11/7/12 LOC 7,500 7,500 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/19 2,000 2,419 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.220% 11/7/12 1,100 1,100 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,390 2,631 Columbus OH City School District School Facilities Construction & Improvement GO 5.250% 12/1/14 (Prere.) 2,070 2,279 Columbus OH GO 5.000% 9/1/13 5,600 5,823 Columbus OH GO 5.000% 9/1/13 10,430 10,845 Columbus OH GO 5.000% 12/15/13 3,000 3,160 Columbus OH GO 5.000% 9/1/16 5,000 5,847 Columbus OH GO 5.000% 6/1/17 7,510 8,967 Columbus OH GO 5.000% 7/1/17 5,740 6,871 Columbus OH GO 5.000% 7/1/17 7,245 8,673 Columbus OH GO 5.000% 6/1/18 8,000 9,819 Columbus OH GO 5.000% 7/1/18 4,500 5,535 Columbus OH GO 5.000% 7/1/18 7,280 8,955 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.220% 11/7/12 LOC 4,500 4,500 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.230% 11/1/12 2,200 2,200 46 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.190% 11/7/12 3,200 3,200 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.190% 11/7/12 61,800 61,800 1 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) TOB VRDO 0.220% 11/7/12 2,000 2,000 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.180% 11/7/12 42,735 42,735 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.180% 11/7/12 6,145 6,145 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.200% 11/7/12 19,065 19,065 Hamilton County OH Convention Center Facilities Authority Revenue 5.250% 6/1/14 (Prere.) 1,270 1,369 Hamilton County OH Sewer System Revenue 5.000% 12/1/13 (14) 4,450 4,679 Hilliard OH School District GO 0.000% 12/1/14 (14) 2,720 2,680 Hilliard OH School District GO 0.000% 12/1/15 (14) 3,720 3,626 Jackson OH Local School District Stark & Summit Counties GO 5.250% 6/1/14 (Prere.) 4,350 4,689 Kent State University OH Revenue 5.000% 5/1/17 500 580 Kent State University OH Revenue 5.000% 5/1/20 1,650 2,008 1 Kent State University OH Revenue TOB VRDO 0.220% 11/7/12 LOC 16,130 16,130 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,759 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/14 (4) 4,500 4,759 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/15 (4) 5,200 5,691 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.220% 11/7/12 13,105 13,105 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.240% 11/7/12 7,500 7,500 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.270% 11/7/12 (4) 7,715 7,715 Marysville OH Exempt Village School District COP 5.250% 6/1/15 (Prere.) 3,000 3,376 Montgomery County OH Revenue (Catholic Health Initiatives) PUT 5.000% 11/12/13 6,000 6,272 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 4,000 4,204 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) PUT 3.375% 7/1/15 5,000 5,164 Ohio Air Quality Development Authority Revenue (Columbus Southern Power Co. Project) PUT 3.875% 6/1/14 3,500 3,603 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 5,000 5,114 Ohio Building Authority Revenue (Administration Building Fund) 5.250% 10/1/15 (14) 11,780 13,334 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/18 1,750 2,128 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/14 12,000 12,800 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/15 1,200 1,350 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 10/1/16 (14) 14,830 17,382 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,105 1,151 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,520 1,584 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/13 1,050 1,094 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 1,165 1,264 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/14 2,300 2,495 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 1,225 1,378 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/15 2,420 2,722 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,285 1,494 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 2,540 2,953 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/16 1,650 1,918 Ohio Building Authority Revenue (Highway Safety Building) 5.000% 10/1/17 2,670 3,185 Ohio Common Schools GO VRDO 0.180% 11/7/12 19,850 19,850 Ohio GO 5.000% 9/15/14 5,920 6,425 Ohio GO 5.000% 9/15/15 5,000 5,643 Ohio GO 5.000% 9/15/16 10,000 11,677 Ohio GO 5.000% 9/15/17 19,680 23,596 Ohio GO 5.000% 9/15/18 5,000 6,133 Ohio GO 5.000% 9/15/18 10,000 12,266 Ohio GO VRDO 0.200% 11/7/12 5,800 5,800 Ohio Higher Education GO 5.000% 11/1/14 4,250 4,637 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) 5.000% 12/1/13 (Prere.) 3,885 4,085 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 11/7/12 2,200 2,200 Ohio Highway Capital Improvements GO 5.000% 5/1/13 6,300 6,451 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 11/7/12 4,995 4,995 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 11/7/12 2,850 2,850 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 11/7/12 4,845 4,845 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/19 1,595 1,862 Ohio Hospital Revenue (University Hospitals Health System Inc.) PUT 3.750% 1/15/13 (Prere.) 2,500 2,517 Ohio Infrastructure Improvement GO 5.000% 9/1/14 6,055 6,565 Ohio Infrastructure Improvement GO 5.000% 9/1/15 8,600 9,691 Ohio Infrastructure Improvement GO 5.000% 9/1/16 3,210 3,744 Ohio Infrastructure Improvement GO 5.000% 8/1/18 3,450 4,204 Ohio State University General Receipts Revenue 5.000% 12/1/13 5,395 5,668 Ohio State University General Receipts Revenue 5.000% 12/1/13 (ETM) 605 636 Ohio State University General Receipts Revenue 5.000% 12/1/14 2,700 2,954 Ohio State University General Receipts Revenue 5.000% 12/1/14 (ETM) 300 329 47 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio State University General Receipts Revenue 5.000% 12/1/16 3,160 3,704 Ohio State University General Receipts Revenue 5.000% 12/1/16 (ETM) 355 419 Ohio State University General Receipts Revenue 5.000% 12/1/17 (ETM) 280 339 Ohio State University General Receipts Revenue 5.000% 12/1/17 4,720 5,672 Ohio State University General Receipts Revenue VRDO 0.190% 11/7/12 990 990 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/15 3,500 3,852 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 6/1/17 4,000 4,773 Ohio Water Development Authority Fresh Water Revenue 5.000% 12/1/13 4,000 4,207 Ohio Water Development Authority Fresh Water Revenue 5.000% 6/1/14 (Prere.) 6,300 6,763 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.500% 11/7/12 17,905 17,905 Ohio Water Development Authority Pollution Control Revenue (Water Quality) 5.000% 12/1/18 1,105 1,367 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/13 7,000 7,196 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/17 1,000 1,208 Olentangy OH Local School District GO 5.000% 6/1/16 (Prere.) 1,235 1,430 Olentangy OH Local School District School Facilities Construction & Improvement GO 5.500% 6/1/14 (Prere.) 1,300 1,406 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/13 2,760 2,790 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/14 2,895 3,010 Toledo OH City School District GO 5.000% 12/1/18 3,055 3,724 Toledo OH City School District GO 5.000% 12/1/19 2,220 2,742 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/18 1,585 1,907 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/14 6,145 6,542 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/15 1,435 1,576 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/16 3,430 3,879 University of Toledo Ohio General Receipts Revenue 5.000% 6/1/17 1,855 2,133 776,957 Oklahoma (0.2%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 9/1/15 (14) 9,035 9,747 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/13 2,000 2,066 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/14 4,900 5,250 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/15 4,670 5,180 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,485 2 Oklahoma Municipal Power Authority Power Supply System Revenue PUT 0.960% 8/1/13 5,985 5,993 Oklahoma Water Resource Board Revenue 5.000% 4/1/15 8,640 9,198 40,919 Oregon (0.3%) Oregon Department of Administrative Services COP 5.000% 5/1/14 3,750 4,005 Oregon Department of Administrative Services COP 5.000% 5/1/15 4,160 4,617 Oregon Department of Administrative Services COP 5.000% 5/1/16 3,190 3,669 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 2,185 2,517 Oregon Department of Administrative Services Lottery Revenue 4.000% 4/1/17 2,000 2,280 1 Oregon Department of Administrative Services Lottery Revenue TOB VRDO 0.220% 11/7/12 5,000 5,000 Oregon Department of Transportation Highway User Tax Revenue 5.000% 11/15/14 5,880 6,436 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/16 2,600 2,914 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/17 3,090 3,542 Oregon Facilities Authority Revenue (Legacy Health Project) 5.000% 5/1/18 3,500 4,097 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,000 1,083 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/15 1,500 1,632 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/15 1,000 1,131 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 3/15/16 1,700 1,899 Oregon Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/16 2,000 2,318 Oregon GO 5.000% 8/1/18 3,215 3,965 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 10/1/18 3,000 3,647 54,752 Pennsylvania (6.0%) 1 Abington PA School District GO TOB VRDO 0.210% 11/7/12 LOC 14,915 14,915 Allegheny County PA GO 5.000% 11/1/13 3,560 3,719 Allegheny County PA GO 5.000% 11/1/14 2,895 3,121 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 9/1/14 36,120 38,969 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 17,175 19,492 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 22,750 26,439 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/17 1,000 1,183 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 10/15/18 1,000 1,189 2 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) PUT 1.260% 8/1/13 10,000 10,025 48 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.220% 11/7/12 29,200 29,200 Allegheny County PA Port Authority Revenue 5.000% 3/1/17 2,350 2,711 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/18 (4) 3,000 3,521 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 12/1/18 (4) 3,685 4,366 Beaver County PA Industrial Development Authority Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 17,250 17,309 Butler County PA General Authority Revenue (Erie School District Project) VRDO 0.220% 11/7/12 LOC 4,800 4,800 Chester County PA GO 5.000% 5/15/15 (Prere.) 13,355 14,918 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/14 1,320 1,376 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.000% 1/1/16 2,700 2,975 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/12 2,970 2,981 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 1,165 1,225 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/14 3,280 3,448 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 1,140 1,223 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/15 3,440 3,691 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 1,175 1,276 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/16 3,510 3,811 4 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/18 300 360 4 Delaware County PA Authority University Revenue (Villanova University) 5.000% 8/1/19 240 290 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 17,000 17,045 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.220% 11/7/12 LOC 27,370 27,370 Emmaus PA General Authority Revenue VRDO 0.220% 11/7/12 LOC 1,700 1,700 Emmaus PA General Authority Revenue VRDO 0.250% 11/7/12 LOC 6,500 6,500 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) VRDO 0.220% 11/1/12 700 700 1 Geisinger Health System Authority of Pennsylvania Revenue TOB VRDO 0.220% 11/7/12 5,600 5,600 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital) 5.750% 9/15/13 (Prere.) 4,560 4,767 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/17 750 841 Monroeville PA Finance Authority Revenue (UPMC Health System) 4.000% 2/15/18 1,250 1,409 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/19 1,000 1,190 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/15 4,120 4,530 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/16 10,510 11,888 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/18 1,000 1,182 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/19 2,300 2,749 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/20 3,250 3,872 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 1,500 1,553 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/13 5,675 5,877 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.000% 11/15/14 1,570 1,676 Montgomery County PA Industrial Development Authority Retirement Community Revenue (ACTS Retirement- Life Communities Obligated Group) 5.250% 11/15/15 1,120 1,236 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,069 North Hills PA School District GO 5.250% 12/15/15 (Prere.) 5,030 5,770 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.220% 11/7/12 18,100 18,100 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 14,185 16,183 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 8,250 8,449 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 5,000 5,121 Pennsylvania Economic Development Financing Authority Exempt Facilities Revenue (PPL Energy Supply LLC Project) PUT 3.000% 9/1/15 4,250 4,353 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 2.750% 9/1/13 5,500 5,597 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 12/3/12 11,375 11,399 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 7,000 7,374 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/18 27,000 33,103 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/21 19,775 23,561 Pennsylvania GO 5.500% 1/1/13 10,000 10,089 Pennsylvania GO 5.000% 2/15/14 6,000 6,360 49 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania GO 5.000% 4/15/14 16,300 17,403 Pennsylvania GO 5.000% 7/1/14 27,300 29,408 Pennsylvania GO 4.000% 7/15/14 15,070 16,004 Pennsylvania GO 5.000% 9/1/14 (4) 43,500 47,182 Pennsylvania GO 5.000% 3/1/15 20,000 22,115 Pennsylvania GO 5.250% 7/1/15 28,630 32,260 Pennsylvania GO 5.000% 2/15/16 12,105 13,855 Pennsylvania GO 5.000% 7/1/16 5,355 6,212 Pennsylvania GO 5.000% 7/1/17 4,155 4,955 Pennsylvania GO 5.000% 7/15/17 15,005 17,914 1 Pennsylvania GO TOB VRDO 0.220% 11/7/12 9,500 9,500 Pennsylvania Higher Educational Facilities Authority Revenue (AICUP Financing Program - Delaware Valley College Project) 5.000% 11/1/18 1,075 1,226 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/17 4,655 5,530 Pennsylvania Higher Educational Facilities Authority Revenue (Kings College) VRDO 0.220% 11/7/12 LOC 7,700 7,700 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/18 1,000 1,143 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/19 1,850 2,128 1 Pennsylvania Higher Educational Facilities Authority Revenue (Presbyterian Medical Center) TOB VRDO 0.220% 11/7/12 7,200 7,200 1 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) TOB VRDO 0.220% 11/7/12 4,740 4,740 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/14 (2) 9,610 10,322 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/16 3,735 4,259 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/17 9,740 11,385 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/13 5,630 5,794 Pennsylvania Intergovernmental Cooperation Authority Special Tax Revenue (Philadelphia Funding Program) 5.000% 6/15/16 3,000 3,464 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 (12) 1,055 1,167 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/15 5,500 6,071 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 (12) 5,170 5,910 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/16 6,680 7,598 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/17 3,515 4,154 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/18 3,240 3,886 Pennsylvania Turnpike Commission Revenue VRDO 0.220% 11/7/12 19,993 19,993 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/14 2,355 2,519 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/15 4,570 5,036 Philadelphia PA Gas Works Revenue 5.000% 8/1/13 (ETM) 3,260 3,357 Philadelphia PA Gas Works Revenue 5.375% 7/1/15 (4) 2,880 3,161 Philadelphia PA Gas Works Revenue VRDO 0.190% 11/7/12 LOC 1,500 1,500 Philadelphia PA Gas Works Revenue VRDO 0.220% 11/7/12 LOC 10,600 10,600 Philadelphia PA GO 5.000% 8/1/13 (4) 19,000 19,591 Philadelphia PA GO 5.125% 8/1/13 (11) 6,050 6,248 Philadelphia PA GO 5.000% 8/1/14 (4) 20,385 21,822 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) VRDO 0.230% 11/1/12 1,700 1,700 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/15 1,500 1,591 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/16 1,995 2,145 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.000% 7/1/17 2,325 2,525 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.210% 11/7/12 LOC 6,600 6,600 Philadelphia PA Water & Waste Water Revenue 5.250% 12/15/14 (2) 7,100 7,591 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/15 (ETM) 1,500 1,690 Philadelphia PA Water & Waste Water Revenue 5.000% 6/15/16 20,000 22,868 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/13 6,265 6,437 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.250% 6/1/14 5,470 5,845 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 5.500% 6/1/15 5,000 5,573 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) VRDO 0.200% 11/7/12 10,000 10,000 State Public School Building Authority Pennsylvania School Revenue (Daniel Boone School District Project) 5.000% 4/1/13 (Prere.) 10,000 10,198 State Public School Building Authority Pennsylvania School Revenue (Philadelphia School District Project) 5.000% 6/1/13 (Prere.) 30,800 31,650 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 4.000% 7/1/15 1,440 1,518 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/16 2,010 2,206 1,005,195 50 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Puerto Rico (0.0%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/13 4,000 4,119 Rhode Island (0.0%) Rhode Island & Providence Plantations GO 5.000% 11/15/16 (14) 2,000 2,334 South Carolina (1.5%) Charleston County SC GO 5.000% 11/1/17 6,485 7,848 Charleston County SC GO 5.000% 11/1/17 1,045 1,265 Charleston County SC GO 5.000% 11/1/18 7,085 8,797 1 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) TOB VRDO 0.220% 11/7/12 24,750 24,750 Charleston SC Waterworks & Sewer Capital Improvement Revenue PUT 0.817% 11/7/12 8,700 8,700 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/13 8,575 8,752 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/14 9,355 9,899 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/15 7,380 8,090 Greenville County SC School District GO 5.500% 12/1/16 13,450 15,934 1 Greenville County SC School District Installment Revenue TOB VRDO 0.240% 11/7/12 7,440 7,440 1 Greenwood SC Metropolitan Sewer System Revenue TOB VRDO 0.270% 11/7/12 (4) 5,625 5,625 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/17 2,660 3,109 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/18 1,345 1,591 Oconee County SC Pollution Control Facilities Revenue (Duke Energy Carolinas Project) 3.600% 2/1/17 15,000 16,360 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/16 8,100 9,099 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/17 7,225 8,315 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/16 2,000 2,228 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/17 2,320 2,644 South Carolina Ports Authority Revenue 5.000% 7/1/17 1,535 1,798 South Carolina Public Service Authority Revenue 5.000% 1/1/16 5,000 5,681 South Carolina Public Service Authority Revenue 5.000% 1/1/17 2,000 2,341 South Carolina Public Service Authority Revenue 5.000% 12/1/17 6,035 7,248 1 South Carolina Public Service Authority Revenue (Santee Cooper Project) TOB VRDO 0.230% 11/1/12 18,040 18,040 1 South Carolina Public Service Authority Revenue TOB VRDO 0.230% 11/1/12 9,200 9,200 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/15 (2) 4,295 4,851 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/16 17,940 20,747 4 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/19 25,805 31,495 251,847 South Dakota (0.0%) South Dakota Building Authority Revenue 5.000% 12/1/12 (2) 3,005 3,017 Tennessee (2.2%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/14 1,500 1,589 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/15 1,390 1,522 Knox County TN Health Educational & Housing Facilities Board Hospital Facilities Revenue (Covenant Healthcare) VRDO 0.220% 11/7/12 LOC 19,800 19,800 Memphis TN Electric System Revenue 5.000% 12/1/16 44,095 51,730 Memphis TN Electric System Revenue 5.000% 12/1/17 12,500 15,034 Memphis TN GO 5.000% 10/1/17 2,500 3,003 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/14 (13) 6,345 6,845 Metropolitan Government of Nashville & Davidson County TN Electric Revenue 5.500% 5/15/16 (13) 5,675 6,647 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/17 10,000 11,925 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/19 25,130 31,249 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/14 15,000 16,313 2 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.810% 10/1/17 9,500 9,500 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/18 5,000 6,020 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/19 6,070 7,402 Murfreesboro TN GO 5.000% 6/1/14 3,900 4,184 Shelby County TN GO 5.000% 4/1/13 (ETM) 800 816 Shelby County TN GO 5.000% 4/1/13 3,200 3,264 Shelby County TN GO 5.000% 4/1/14 (ETM) 200 213 Shelby County TN GO 5.000% 4/1/14 800 853 Shelby County TN GO 5.000% 3/1/19 10,275 12,704 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/16 6,925 7,942 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,500 4,617 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) VRDO 0.310% 11/7/12 (12) 56,000 56,000 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/13 3,600 3,712 51 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/14 4,805 5,169 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/15 5,390 6,029 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/16 2,500 2,883 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/13 28,000 28,884 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 9,000 9,952 Tennessee GO 5.000% 5/1/14 2,825 3,024 Tennessee GO 5.000% 5/1/16 3,200 3,702 Tennessee GO 5.000% 8/1/18 5,185 6,404 Tennessee GO 5.000% 8/1/18 16,000 19,763 Tennessee GO 5.000% 10/1/18 3,730 4,627 373,321 Texas (7.5%) Austin TX GO 4.250% 9/1/16 2,480 2,830 Austin TX GO 5.000% 9/1/17 3,250 3,908 Austin TX Water & Wastewater System Revenue 5.000% 11/15/19 1,000 1,246 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/17 570 645 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/18 1,450 1,671 Dallas TX GO 5.000% 2/15/16 4,000 4,584 Dallas TX GO 5.000% 2/15/17 8,880 10,488 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/17 3,105 3,742 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/14 3,000 3,268 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 4,000 4,635 Denton TX Independent School District GO PUT 2.125% 8/1/15 7,000 7,232 Denton TX Independent School District GO VRDO 0.250% 11/7/12 5,600 5,600 Eagle Mountain & Saginaw TX Independent School District GO PUT 2.500% 8/1/14 11,140 11,488 El Paso TX Water & Sewer Revenue 5.000% 3/1/14 (4) 2,175 2,309 El Paso TX Water & Sewer Revenue 5.000% 3/1/15 (4) 1,500 1,657 El Paso TX Water & Sewer Revenue 5.000% 3/1/18 1,000 1,202 Fort Worth TX GO 5.000% 3/1/18 4,375 5,299 Fort Worth TX GO 5.000% 3/1/19 3,500 4,323 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/18 4,100 4,958 Frisco TX GO 5.000% 2/15/17 3,000 3,531 Frisco TX GO 5.000% 2/15/18 3,325 4,017 Frisco TX Independent School District GO 5.000% 8/15/17 2,350 2,816 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 9,000 9,123 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Children’s Hospital Project) TOB VRDO 0.220% 11/7/12 8,195 8,195 2 Harris County TX Cultural Education Facilities Finance Corp. Medical Facilities Revenue (Baylor College of Medicine) PUT 1.260% 11/15/15 8,000 8,019 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/13 15,000 15,783 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/14 11,000 12,066 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 6,530 7,401 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/13 500 524 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) 5.000% 11/15/16 1,000 1,169 Harris County TX Flood Control District GO 5.250% 10/1/14 (Prere.) 8,360 9,122 Harris County TX Flood Control District GO 5.250% 10/1/18 2,000 2,499 Harris County TX GO 6.000% 8/1/13 (14) 21,795 22,728 Harris County TX GO 5.000% 10/1/15 2,000 2,264 Harris County TX GO 5.000% 10/1/16 4,500 5,272 Harris County TX GO 5.000% 10/1/17 6,775 8,151 Harris County TX GO 5.000% 10/1/18 4,805 5,925 1 Harris County TX GO TOB VRDO 0.220% 11/7/12 8,155 8,155 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.250% 11/1/12 34,900 34,900 1 Harris County TX Health Facilities Development Corp. Thermal Utility Revenue TOB VRDO 0.240% 11/7/12 (12) 5,060 5,060 Harris County TX Toll Road Revenue 5.000% 8/15/16 5,000 5,814 2 Harris County TX Toll Road Revenue 0.990% 8/15/18 3,000 3,001 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,142 Houston TX Airport System Revenue 5.000% 7/1/16 1,000 1,140 Houston TX Airport System Revenue 5.000% 7/1/17 1,500 1,745 Houston TX Airport System Revenue 5.000% 7/1/18 1,720 2,042 1 Houston TX Airport System Revenue TOB VRDO 0.220% 11/7/12 13,360 13,360 52 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Houston TX Community College GO 5.000% 2/15/18 2,500 3,020 Houston TX Community College GO 5.000% 2/15/19 2,860 3,519 1 Houston TX Community College GO TOB VRDO 0.280% 11/7/12 (4) 4,065 4,065 Houston TX GO 5.500% 3/1/16 6,905 8,013 Houston TX Independent School District GO 5.000% 2/15/13 9,000 9,125 Houston TX Independent School District GO PUT 2.500% 6/1/15 7,200 7,505 Houston TX Utility System Revenue 5.000% 11/15/12 (4) 4,270 4,278 Houston TX Utility System Revenue 5.000% 11/15/14 5,385 5,884 Houston TX Utility System Revenue 5.000% 11/15/15 5,000 5,670 Houston TX Utility System Revenue 5.250% 5/15/16 (14) 10,000 10,734 Houston TX Utility System Revenue 5.000% 11/15/16 1,855 2,174 Houston TX Utility System Revenue 5.000% 11/15/17 13,500 16,225 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,600 16,512 Houston TX Utility System Revenue 5.000% 11/15/18 2,500 3,074 2 Houston TX Utility System Revenue PUT 0.810% 8/1/16 22,000 22,000 2 Houston TX Utility System Revenue PUT 0.960% 6/1/17 18,000 18,072 Lewisville TX Independent School District GO 5.000% 8/15/13 8,225 8,535 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 5 5 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 8,905 9,532 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 65 70 Lower Colorado River Authority Texas Revenue 5.000% 5/15/14 (ETM) 25 27 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 (ETM) 5 6 Lower Colorado River Authority Texas Revenue 5.000% 5/15/16 1,295 1,488 Lower Colorado River Authority Texas Revenue 5.000% 5/15/17 1,710 2,018 Lower Colorado River Authority Texas Revenue 5.875% 5/15/17 (2) 9,895 9,939 Lubbock TX Electric Light & Power System Revenue 5.000% 4/15/16 2,000 2,283 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/16 2,740 3,102 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/17 3,310 3,823 Lubbock TX Health Facilities Development Corp. Revenue (St. Joseph Health System) 5.000% 7/1/18 1,765 2,055 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.750% 5/1/15 8,500 9,050 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/18 750 891 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) 5.000% 8/15/19 1,500 1,793 North Texas Tollway Authority System Revenue 4.000% 9/1/16 1,000 1,119 North Texas Tollway Authority System Revenue 4.000% 9/1/17 1,725 1,967 North Texas Tollway Authority System Revenue 5.000% 9/1/17 1,480 1,758 North Texas Tollway Authority System Revenue 5.000% 1/1/19 4,000 4,708 North Texas Tollway Authority System Revenue 5.000% 1/1/20 5,000 5,934 North Texas Tollway Authority System Revenue (Dallas North Tollway) 5.000% 1/1/15 (Prere.) 10,000 10,991 North Texas Tollway Authority System Revenue PUT 5.000% 1/1/13 (Prere.) 31,190 31,435 Northside TX Independent School District GO PUT 0.950% 8/1/13 9,765 9,812 Northside TX Independent School District GO PUT 1.350% 6/1/14 14,555 14,721 Northside TX Independent School District GO PUT 1.900% 8/1/14 15,500 15,851 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/13 24,325 24,967 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/14 12,360 13,023 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/16 7,790 8,482 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/18 2,250 2,645 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/19 1,000 1,183 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 12,000 12,156 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/14 10,115 10,708 San Antonio TX Electric & Gas Systems Revenue 5.500% 2/1/14 6,210 6,613 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/15 7,210 8,012 4 San Antonio TX Electric & Gas Systems Revenue PUT 2.000% 12/1/16 3,500 3,641 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.220% 11/7/12 9,020 9,020 San Antonio TX GO 5.000% 2/1/17 4,135 4,878 San Antonio TX GO 5.000% 2/1/17 1,300 1,534 San Antonio TX GO 5.000% 8/1/17 1,070 1,281 San Antonio TX GO 5.000% 2/1/18 3,500 4,242 San Antonio TX GO 5.000% 8/1/18 1,000 1,228 San Antonio TX GO PUT 1.150% 12/3/12 17,900 17,912 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/14 1,000 1,086 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 2,000 2,331 Spring Branch TX Independent School District GO 5.000% 2/1/13 3,000 3,036 Spring Branch TX Independent School District GO 5.000% 2/1/14 3,635 3,848 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.210% 11/7/12 LOC 13,715 13,715 53 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/15 2,905 3,205 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/16 1,310 1,482 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/17 2,000 2,311 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/15 7,730 8,399 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/16 8,130 8,943 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) VRDO 0.200% 11/7/12 LOC 25,000 25,000 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/13 1,835 1,858 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,000 5,129 Texas GO 5.000% 10/1/17 7,500 9,040 Texas GO 5.000% 10/1/18 7,500 9,282 1 Texas GO TOB VRDO 0.230% 11/1/12 6,700 6,700 1 Texas GO TOB VRDO 0.210% 11/7/12 38,300 38,300 1 Texas GO TOB VRDO 0.220% 11/7/12 15,000 15,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/12 5,000 5,031 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/13 1,000 1,042 2 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.680% 9/15/17 7,395 7,286 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 73,985 82,833 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 1,865 2,083 Texas State University System Revenue 5.000% 3/15/15 7,005 7,745 Texas Tech University System Revenue Financing System Revenue 4.000% 2/15/13 3,000 3,033 Texas Tech University System Revenue Financing System Revenue 3.000% 2/15/14 5,000 5,169 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/15 4,000 4,409 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/17 2,115 2,526 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/18 3,065 3,750 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/19 3,040 3,769 Texas Tech University System Revenue Financing System Revenue 5.000% 8/15/20 5,000 6,251 Texas TRAN 2.500% 8/30/13 60,000 61,135 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 20,000 20,071 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.220% 11/7/12 20,410 20,410 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.220% 11/7/12 1,000 1,000 Texas Transportation Commission Revenue 5.000% 4/1/13 12,000 12,239 Texas Transportation Commission Revenue 5.000% 4/1/14 27,410 29,212 Texas Transportation Commission Revenue 5.000% 4/1/17 1,845 2,184 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.220% 11/7/12 4,995 4,995 Texas Water Development Board Revenue 5.000% 7/15/13 5,275 5,454 Texas Water Development Board Revenue 5.000% 7/15/13 1,375 1,422 Texas Water Development Board Revenue 5.000% 7/15/16 6,330 7,371 University of Houston Texas Revenue 4.000% 2/15/13 2,000 2,022 University of North Texas Revenue 5.000% 4/15/18 1,000 1,205 University of North Texas Revenue 5.000% 4/15/20 2,505 3,097 University of Texas Permanent University Fund Revenue 5.250% 8/15/16 10,090 11,851 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,325 1,436 University of Texas System Revenue Financing System Revenue 5.000% 8/15/14 1,775 1,923 University of Texas System Revenue Financing System Revenue 5.000% 8/15/17 25,135 30,108 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 6,505 7,997 University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 4,525 5,563 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 9,255 11,578 University of Texas System Revenue Financing System Revenue 5.000% 8/15/19 5,000 6,255 University of Texas System Revenue Financing System Revenue CP 5.250% 8/15/14 2,855 3,107 1,255,584 Utah (0.6%) Alpine UT School District GO 5.000% 3/15/17 4,320 5,120 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/13 7,590 7,829 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/14 5,000 5,381 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/15 17,420 19,524 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/17 1,300 1,531 Utah Associated Municipal Power Systems Revenue (Payson Power Project) 4.000% 4/1/18 3,550 4,030 Utah Board of Regents Student Loan Revenue 4.000% 11/1/16 10,000 11,283 Utah GO 5.000% 7/1/17 10,000 12,012 Utah GO 5.000% 7/1/18 19,000 23,430 Utah GO 5.000% 7/1/18 3,000 3,700 Utah Transit Authority Sales Tax Revenue 5.000% 12/15/12 (Prere.) 4,425 4,451 98,291 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/15 5,000 5,418 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/16 8,000 8,838 14,256 54 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia (2.1%) Arlington County VA Industrial Development Authority Hospital Revenue (Virginia Hospital Center Arlington Health System) 5.000% 7/1/16 3,755 4,219 Chesapeake VA Economic Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 3.600% 2/1/13 5,000 5,035 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/17 2,480 2,924 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/18 4,255 5,143 Fairfax County VA Public Improvement GO 5.000% 4/1/18 10,885 13,335 Fairfax County VA Public Improvement GO 5.000% 4/1/19 10,885 13,596 Fairfax County VA Water Authority Revenue 5.000% 4/1/14 (Prere.) 21,535 22,965 Loudoun County VA GO 5.000% 12/1/18 3,435 4,281 Norfolk VA GO 5.000% 3/1/15 5,910 6,535 Norfolk VA GO 5.000% 3/1/16 4,000 4,586 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/19 5,015 5,967 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/20 1,460 1,751 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 5,000 5,661 University of Virginia Revenue 5.000% 9/1/17 1,275 1,537 1 University of Virginia Revenue TOB VRDO 0.210% 11/7/12 9,100 9,100 Virginia Beach VA GO 5.000% 7/15/18 2,995 3,690 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/15 2,825 3,174 Virginia Beach VA Public Improvement Revenue 5.000% 7/15/16 6,905 8,043 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/14 1,350 1,429 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 3,090 3,532 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 3,135 3,259 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/13 5,205 5,412 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/14 2,000 2,169 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 2,400 2,704 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 7,330 8,260 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/16 500 583 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/17 3,015 3,553 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/17 2,970 3,550 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/18 3,280 3,964 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,887 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/19 1,750 2,152 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,525 10,574 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/19 1,605 1,993 Virginia GO 5.000% 6/1/14 8,750 9,404 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/15 4,115 4,616 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 12,550 14,969 Virginia Public Building Authority Revenue 5.000% 8/1/13 5,000 5,179 Virginia Public Building Authority Revenue 5.000% 8/1/14 8,000 8,633 Virginia Public School Authority Revenue 5.000% 8/1/13 7,655 7,929 Virginia Public School Authority Revenue 5.000% 8/1/14 3,815 4,124 Virginia Public School Authority Revenue 5.250% 8/1/14 3,000 3,256 Virginia Public School Authority Revenue 5.000% 8/1/15 15,000 16,835 Virginia Public School Authority Revenue 5.000% 8/1/15 1,500 1,684 Virginia Public School Authority Revenue 5.000% 8/1/16 32,000 37,163 Virginia Public School Authority Revenue 5.000% 8/1/16 5,810 6,747 Virginia Public School Authority Revenue 5.000% 8/1/16 1,570 1,823 Virginia Public School Authority Revenue 5.000% 8/1/18 16,665 20,370 Virginia Small Business Financing Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/13 3,500 3,653 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 15,000 15,539 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 6,750 7,029 353,516 Washington (3.2%) 1 Bellevue WA GO TOB VRDO 0.210% 11/7/12 17,870 17,870 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue 5.000% 11/1/14 (2) 8,125 8,864 Clark County WA Public Utility Revenue 5.000% 1/1/15 1,500 1,633 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 14,000 16,674 55 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 6,000 6,719 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 8,450 9,463 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 24,000 27,795 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/17 20,000 23,820 King County WA Sewer Revenue 5.000% 1/1/19 12,835 15,777 1 King County WA Sewer Revenue TOB VRDO 0.220% 11/7/12 21,390 21,390 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 4,000 4,700 Seattle WA Municipal Light & Power Revenue 5.000% 2/1/16 3,500 3,998 Seattle WA Water System Revenue 5.000% 2/1/15 (4) 4,725 5,206 Tacoma WA Electric System Revenue 5.000% 1/1/13 (4) 10,485 10,569 Tacoma WA Electric System Revenue 5.000% 1/1/14 (4) 25,720 27,083 Thurston County Washington School District GO 5.000% 6/1/13 (Prere.) 7,100 7,298 University of Washington Revenue 5.000% 4/1/17 6,880 8,145 University of Washington Revenue 5.000% 4/1/18 7,225 8,775 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/19 10,000 12,435 Washington Economic Development Finance Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.000% 9/2/14 7,500 7,553 Washington Federal Highway Grant Anticipation Revenue (520 Corridor Program) 5.000% 9/1/18 13,958 16,981 Washington GO 5.000% 2/1/13 5,290 5,354 Washington GO 5.000% 7/1/13 (4) 4,890 5,046 Washington GO 5.000% 1/1/14 19,395 20,451 Washington GO 5.000% 2/1/14 11,105 11,752 Washington GO 5.000% 7/1/15 (2) 2,400 2,688 Washington GO 5.700% 10/1/15 3,975 4,282 Washington GO 5.000% 1/1/16 20,000 22,790 Washington GO 5.000% 1/1/16 5,285 6,022 Washington GO 5.000% 2/1/16 3,995 4,566 Washington GO 5.000% 2/1/16 13,040 14,904 Washington GO 5.000% 7/1/17 5,000 5,963 Washington GO 5.000% 8/1/17 11,175 13,358 Washington GO 5.000% 7/1/18 21,220 25,937 Washington GO 5.000% 7/1/18 15,000 18,335 Washington GO 5.000% 7/1/18 24,315 29,720 Washington GO 5.000% 7/1/19 19,770 24,584 Washington GO 5.000% 7/1/19 14,580 18,130 1 Washington GO TOB VRDO 0.220% 11/7/12 4,000 4,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/15 2,500 2,719 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/16 2,500 2,761 1 Washington Health Care Facilities Authority Revenue (MultiCare Health System) TOB VRDO 0.220% 11/7/12 LOC 25,355 25,355 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/13 1,205 1,255 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/14 1,340 1,439 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/16 1,300 1,499 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/17 1,360 1,607 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/18 700 832 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/19 1,000 1,195 539,292 West Virginia (0.4%) Mason County WV Pollution Control Revenue (Appalachian Power Co. Project) PUT 2.000% 10/1/14 10,000 10,053 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/13 4,650 4,827 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/14 9,265 10,015 West Virginia Commissioner of Highways Special Obligation Revenue 5.000% 9/1/15 7,150 8,016 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 6,000 6,164 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Ohio Power Co. - Amos Project) PUT 3.125% 4/1/15 15,000 15,507 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/15 3,070 3,325 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 4.125% 9/1/16 1,755 1,874 West Virginia University Revenue 5.000% 10/1/18 1,300 1,581 2 West Virginia University Revenue PUT 0.860% 10/1/14 10,000 10,002 71,364 Wisconsin (1.5%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/16 3,125 3,650 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/17 3,370 4,048 Wisconsin Annual Appropriation Revenue 5.000% 5/1/16 6,575 7,551 Wisconsin GO 5.000% 5/1/13 5,000 5,120 Wisconsin GO 5.250% 5/1/13 16,810 17,234 Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,348 Wisconsin GO 5.000% 5/1/16 13,870 15,986 Wisconsin GO 5.000% 5/1/16 (14) 11,240 12,014 Wisconsin GO 5.000% 5/1/16 10,530 12,136 56 Limited-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin GO 5.000% 5/1/17 8,100 9,605 Wisconsin GO 5.000% 5/1/17 6,000 7,115 Wisconsin GO 5.000% 11/1/17 4,500 5,412 Wisconsin GO 5.000% 11/1/18 11,000 13,549 Wisconsin GO 5.000% 5/1/19 5,000 6,193 Wisconsin GO 5.000% 5/1/19 12,955 16,046 Wisconsin GO 5.000% 11/1/19 3,100 3,877 Wisconsin GO 5.000% 11/1/20 7,400 9,323 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.000% 7/1/14 1,035 1,093 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/15 1,495 1,630 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 4/15/16 1,100 1,227 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/16 7,500 8,425 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 5,025 5,737 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/17 1,000 1,142 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/19 1,160 1,347 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 4.750% 8/15/14 2,000 2,107 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) PUT 5.125% 8/15/16 10,390 11,552 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.240% 11/7/12 LOC 11,000 11,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/17 1,000 1,127 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/18 1,000 1,191 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 4.000% 8/15/19 1,500 1,690 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc. Obligated Group) 5.000% 8/15/20 2,500 2,983 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/14 (4) 5,000 5,344 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/1/15 (4) 2,000 2,210 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/18 730 853 Wisconsin Petroleum Inspection Fee Revenue 5.000% 7/1/16 10,000 11,534 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/14 (4) 4,145 4,449 Wisconsin Public Power System Power Supply System Revenue 5.000% 7/1/15 (4) 11,390 12,685 Wisconsin Transportation Revenue 5.000% 7/1/13 1,100 1,135 Wisconsin Transportation Revenue 5.000% 7/1/15 2,100 2,350 247,018 Total Tax-Exempt Municipal Bonds (Cost $15,939,811) 16,453,817 Shares Temporary Cash Investment (1.5%) Money Market Fund (1.5%) 5 Vanguard Municipal Cash Management Fund (Cost $254,897) 0.202% 254,896,618 254,897 Total Investments (99.8%) (Cost $16,194,708) 16,708,714 Other Assets and Liabilities (0.2%) Other Assets 209,042 Liabilities (168,025) 41,017 Net Assets (100%) 16,749,731 57 Limited-Term Tax-Exempt Fund At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 16,359,983 Undistributed Net Investment Income — Accumulated Net Realized Losses (123,983) Unrealized Appreciation (Depreciation) Investment Securities 514,006 Futures Contracts (275) Net Assets Investor Shares—Net Assets Applicable to 248,521,156 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 1,249,210,227 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, the aggregate value of these securities was $1,224,769,000, representing 7.3% of net assets. 2 Adjustable-rate security. 3 Securities with a value of $768,000 have been segregated as initial margin for open futures contracts. 4 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2012. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. 58 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.8%) Alabama (1.0%) Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/20 1,000 1,209 Alabama 21st Century Authority Tobacco Settlement Revenue 5.000% 6/1/21 1,500 1,822 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 3,695 4,285 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/24 2,520 2,923 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/30 6,200 7,192 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/31 7,245 8,377 Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/32 7,000 8,030 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/19 58,350 69,729 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/20 60,660 72,324 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 62,600 74,466 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 13,595 16,128 Auburn University Alabama General Fee Revenue 4.000% 6/1/15 2,500 2,727 Auburn University Alabama General Fee Revenue 5.000% 6/1/16 3,690 4,261 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 1,550 1,839 Auburn University Alabama General Fee Revenue 5.000% 6/1/17 3,160 3,755 Auburn University Alabama General Fee Revenue 5.000% 6/1/30 1,000 1,208 Auburn University Alabama General Fee Revenue 5.000% 6/1/31 3,000 3,602 Courtland AL Development Board Pollution Control Revenue (International Paper Co.) 5.000% 6/1/25 5,000 5,116 Huntsville AL GO 5.000% 3/1/26 2,540 3,076 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.000% 2/1/18 2,830 3,184 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/19 2,415 2,759 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/20 2,845 3,271 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/21 3,630 4,102 Infirmary Health System Special Care Facilities Financing Authority Mobile Alabama Revenue (Infirmary Health System Inc.) 5.250% 2/1/30 10,000 10,864 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 8,700 8,877 1 Mobile AL Water & Sewer Commission TOB VRDO 0.230% 11/1/12 LOC 9,635 9,635 University of Alabama General Revenue 5.000% 7/1/21 10,530 13,295 University of Alabama General Revenue 5.000% 7/1/22 11,050 13,951 362,007 Alaska (0.1%) Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/25 3,075 3,681 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/26 5,330 6,345 Alaska Housing Finance Corp. General Housing Revenue 5.000% 12/1/29 2,000 2,355 Matanuska-Susitna Borough AK GO 5.000% 3/1/17 3,595 4,232 Northern Alaska Tobacco Securitization Corp. Revenue 4.625% 6/1/23 15,975 16,013 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 12,755 14,273 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 1,000 1,119 48,018 Arizona (2.5%) Arizona Board Regents Arizona State University System COP 5.000% 6/1/20 (2) 2,430 2,764 Arizona Board Regents Arizona State University System COP 5.000% 7/1/20 (14) 5,120 5,795 Arizona Board Regents Arizona State University System COP 5.000% 6/1/21 (2) 4,310 4,902 Arizona Board Regents Arizona State University System Revenue 6.000% 7/1/27 1,135 1,346 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/28 2,545 2,971 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/31 1,000 1,187 Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/32 1,290 1,522 Arizona COP 5.000% 9/1/25 (4) 10,000 11,056 Arizona COP 5.000% 9/1/27 (4) 5,000 5,486 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/21 1,850 2,099 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/22 3,100 3,522 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/23 5,000 5,624 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/27 6,500 7,071 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/30 3,250 3,530 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/24 10,000 11,168 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 7,500 8,342 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.220% 11/7/12 LOC 9,900 9,900 Arizona Health Facilities Authority Revenue (Catholic Healthcare West) VRDO 0.200% 11/7/12 LOC 9,500 9,500 Arizona Lottery Revenue 5.000% 7/1/22 (4) 18,000 21,299 Arizona Lottery Revenue 5.000% 7/1/24 (4) 15,000 17,435 Arizona Lottery Revenue 5.000% 7/1/25 (4) 15,000 17,313 Arizona Lottery Revenue 5.000% 7/1/26 (4) 13,975 16,042 Arizona School Facilities Board COP 5.000% 9/1/16 24,000 27,582 Arizona School Facilities Board COP 5.000% 9/1/16 (14) 34,300 38,427 59 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Arizona School Facilities Board COP 5.000% 9/1/17 21,000 24,743 Arizona School Facilities Board COP 5.000% 9/1/17 (14) 26,755 29,942 Arizona School Facilities Board COP 5.000% 9/1/18 13,000 15,418 Arizona School Facilities Board COP 5.125% 9/1/21 5,000 5,719 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/13 7,090 7,314 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/14 8,000 8,612 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/18 10,000 11,819 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/19 10,000 11,703 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/20 11,500 13,418 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 16,300 18,963 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/22 9,940 12,089 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 10,000 11,609 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 7,540 8,735 Arizona Transportation Board Highway Revenue 5.000% 7/1/17 9,460 10,566 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 10,035 11,493 Arizona Transportation Board Highway Revenue 5.000% 7/1/23 8,180 8,751 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 2,000 2,136 Arizona Transportation Board Highway Revenue 5.000% 7/1/25 5,000 5,941 Arizona Transportation Board Highway Revenue 5.000% 7/1/30 5,000 5,771 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/20 3,500 4,437 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/22 6,000 7,711 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/30 5,000 6,112 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/18 3,325 3,807 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/19 2,000 2,307 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/20 1,500 1,732 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/21 1,500 1,709 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/22 3,500 3,943 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/23 3,805 4,260 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/25 3,750 4,167 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/26 2,890 3,188 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/27 5,000 5,462 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 14,000 15,274 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.230% 11/7/12 LOC 29,900 29,900 Glendale AZ Transportation Excise Tax Revenue 5.000% 7/1/23 (14) 4,235 4,906 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/16 6,500 7,383 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/17 10,000 11,626 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.000% 7/1/18 6,000 6,864 1 Maricopa County AZ Public Finance Corp. Lease Revenue TOB VRDO 0.240% 11/7/12 11,850 11,850 Maricopa County AZ Regional Public Transportation Authority Excise Tax Revenue 5.000% 7/1/21 6,220 7,345 Maricopa County AZ Unified School District GO 5.000% 7/1/21 11,915 14,995 Maricopa County AZ Unified School District GO 5.000% 7/1/22 (ETM) 4,810 6,141 Maricopa County AZ Unified School District GO 5.000% 7/1/22 8,450 10,689 Mesa AZ Utility System Revenue 5.000% 7/1/19 (14) 10,000 12,238 Mesa AZ Utility System Revenue 5.000% 7/1/21 (14) 11,900 14,739 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/14 5,110 5,481 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/23 5,000 5,811 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 2,235 2,583 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/27 9,530 10,835 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/28 9,555 10,968 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/30 13,330 15,192 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,840 8,435 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 19,000 20,442 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/20 5,165 6,101 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/22 (14) 5,420 6,086 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 4.750% 7/1/24 7,805 8,969 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue 5.500% 7/1/24 2,500 3,047 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 4,200 4,672 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/28 4,890 5,869 Phoenix AZ GO 5.000% 7/1/20 5,150 6,027 1 Salt River AZ Project Agricultural Improvement and Power District Electric System Revenue TOB VRDO 0.230% 11/1/12 20,085 20,085 Salt River Project Arizona Agricultural Improvement & Power District Revenue 4.000% 12/1/17 1,000 1,159 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/22 4,350 5,218 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/27 10,000 11,609 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 2,750 3,193 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 12/1/30 2,095 2,535 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.220% 11/7/12 10,000 10,000 Salt Verde AZ Financial Project Revenue 5.250% 12/1/21 3,500 4,049 60 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Salt Verde AZ Financial Project Revenue 5.250% 12/1/22 3,790 4,386 Salt Verde AZ Financial Project Revenue 5.250% 12/1/23 8,335 9,669 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 4,485 5,229 Salt Verde AZ Financial Project Revenue 5.250% 12/1/25 18,880 22,110 Salt Verde AZ Financial Project Revenue 5.250% 12/1/26 2,645 3,108 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 6,850 7,974 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 7,280 8,475 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/16 (Prere.) 5,710 6,647 Scottsdale AZ Municipal Property Corp. Excise Tax Revenue 5.000% 7/1/22 12,415 15,674 Tucson AZ GO 7.375% 7/1/13 3,750 3,919 Tucson AZ GO 5.000% 7/1/26 (12) 1,000 1,137 Tucson AZ GO 5.000% 7/1/29 (12) 1,000 1,125 University Medical Center Corp. Arizona Hospital Revenue 6.250% 7/1/29 1,500 1,747 932,976 Arkansas (0.1%) University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/22 2,000 2,514 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/23 1,280 1,620 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/24 4,330 5,459 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 2,000 2,494 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/25 1,815 2,202 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 2,190 2,708 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/26 1,075 1,296 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/27 1,695 2,030 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/28 3,210 3,922 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/29 3,355 4,077 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/30 2,555 3,090 31,412 California (11.6%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/27 1,075 1,242 ABAG Finance Authority for Nonprofit Corps. California Revenue (Jackson Laboratory) 5.000% 7/1/29 2,795 3,203 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/28 5,030 6,023 Anaheim CA Public Financing Authority Revenue (Electric System) 5.250% 10/1/29 5,300 6,325 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 275 276 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (10) 4,500 4,636 Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 16,525 17,698 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 20,195 23,233 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 26,400 30,371 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 7,000 8,287 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.270% 11/7/12 9,325 9,325 Beverly Hills CA Unified School District GO 0.000% 8/1/28 5,000 2,730 Beverly Hills CA Unified School District GO 0.000% 8/1/29 8,000 4,155 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 7,790 8,982 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 5,000 5,765 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 12,000 14,623 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 44,535 55,183 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 20,000 25,088 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 30,000 36,999 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 20,000 23,920 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 10,000 12,223 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 19,250 22,887 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/13 3,000 3,121 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 2,000 2,195 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/14 3,070 3,318 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 2,695 3,183 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/16 5,000 5,778 2 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/17 5,000 5,928 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 28,925 31,178 California Economic Recovery Bonds GO 5.000% 7/1/15 41,775 44,982 California Economic Recovery Bonds GO 5.000% 7/1/20 29,500 36,121 California Economic Recovery Bonds GO 5.250% 7/1/21 50,000 61,727 California GO 5.250% 8/1/13 (Prere.) 19,415 20,146 California GO 5.250% 10/1/13 (14) 5,615 5,869 California GO 5.250% 11/1/13 (Prere.) 9,000 9,449 California GO 5.250% 11/1/13 (Prere.) 10,000 10,499 California GO 5.250% 11/1/13 (Prere.) 7,310 7,675 California GO 5.250% 2/1/14 585 607 California GO 5.000% 6/1/14 (Prere.) 8,580 9,189 California GO 5.000% 8/1/14 6,355 6,856 California GO 5.000% 3/1/15 6,000 6,608 California GO 5.250% 11/1/15 2,915 3,060 California GO 6.000% 2/1/16 1,500 1,753 61 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.000% 4/1/16 10,000 11,412 California GO 5.000% 9/1/16 8,000 9,247 California GO 5.000% 3/1/17 3,000 3,505 California GO 5.000% 4/1/17 13,050 15,280 California GO 5.000% 4/1/17 9,500 11,123 3 California GO 0.960% 5/1/17 3,500 3,507 California GO 5.000% 9/1/17 2,800 3,315 California GO 5.000% 10/1/17 20,000 23,726 California GO 5.500% 4/1/18 45,035 55,069 California GO 6.000% 4/1/18 11,480 14,365 California GO 5.000% 9/1/18 33,800 39,241 California GO 5.000% 12/1/18 85 91 California GO 5.500% 4/1/19 5,000 6,226 California GO 5.000% 10/1/19 10,000 12,262 California GO 5.000% 4/1/20 18,000 21,467 California GO 5.000% 8/1/20 18,970 21,976 California GO 5.000% 11/1/20 (14) 5,000 5,892 California GO 5.000% 2/1/21 13,000 13,717 California GO 5.000% 12/1/21 16,365 19,219 California GO 5.000% 3/1/22 6,375 7,187 California GO 5.000% 3/1/22 (2) 9,225 10,090 California GO 5.250% 9/1/22 35,000 44,191 California GO 5.250% 10/1/22 15,000 17,851 California GO 5.000% 3/1/23 36,120 39,445 California GO 5.000% 3/1/23 29,000 32,581 California GO 5.125% 11/1/23 7,000 7,303 California GO 5.000% 3/1/24 30,115 33,781 California GO 5.500% 8/1/26 23,665 27,735 California GO 5.250% 10/1/27 26,440 31,342 California GO 5.750% 4/1/29 2,395 2,841 California GO 5.000% 10/1/29 27,000 30,638 California GO 5.250% 3/1/30 29,500 34,281 California GO 5.750% 4/1/31 79,190 93,843 California GO 5.000% 6/1/31 3,000 3,216 California GO 6.500% 4/1/33 54,500 68,526 1 California GO TOB VRDO 0.250% 11/1/12 3,000 3,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/13 2,000 2,028 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.000% 3/1/14 2,205 2,317 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.125% 7/1/22 10,715 11,597 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/27 19,000 21,766 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.250% 3/1/28 9,160 10,437 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 15,000 15,925 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/17 8,000 8,866 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/19 3,135 3,456 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/20 4,180 4,593 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 11/15/21 6,165 6,745 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/25 5,000 5,582 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/26 5,000 5,528 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/27 3,845 4,234 1 California Health Facilities Financing Authority Revenue (Dignity Health) TOB VRDO 0.280% 11/7/12 LOC 13,000 13,000 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 4,000 4,061 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) PUT 1.450% 3/15/17 5,000 5,076 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/19 8,080 9,552 California Health Facilities Financing Authority Revenue (Scripps Health) 5.500% 10/1/20 4,000 4,774 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/21 7,110 8,208 California Health Facilities Financing Authority Revenue (Scripps Health) 5.000% 10/1/22 3,250 3,719 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.250% 7/1/21 25,980 30,612 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.500% 7/1/29 15,000 17,516 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/15 7,550 8,451 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/16 5,000 5,844 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/17 5,100 6,133 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 4,500 5,339 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 10,000 12,068 1 California Health Facilities Financing Authority Revenue (Sutter Health) TOB VRDO 0.220% 11/7/12 5,400 5,400 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.230% 11/1/12 (ETM) 9,700 9,700 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 5.000% 2/1/14 9,000 9,513 3 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 0.710% 4/1/14 25,800 25,872 62 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/15 1,615 1,725 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/16 2,070 2,246 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/20 1,575 1,742 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.000% 2/1/21 1,700 1,846 California Municipal Finance Authority (Community Hospitals of Central California Obligated Group) COP 5.250% 2/1/24 5,000 5,381 California Municipal Finance Authority Revenue (University of La Verne) 5.750% 6/1/25 8,525 10,052 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 3,000 3,531 California Municipal Finance Authority Solid Waste Revenue (Republic Services Inc. Project) PUT 0.450% 1/2/13 13,000 13,000 California Public Works Board Lease Revenue (Department of Corrections) 5.250% 1/1/16 (2) 5,265 5,950 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/25 3,100 3,224 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/28 5,000 6,050 California Public Works Board Lease Revenue (Department of General Services) 6.125% 4/1/29 2,000 2,425 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/24 18,175 21,012 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/25 7,000 8,158 California Public Works Board Lease Revenue (Judicial Council Projects) 5.250% 12/1/26 5,000 5,785 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 13,000 14,689 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 8,000 9,006 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/29 10,705 11,998 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/14 8,370 8,896 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/15 9,980 10,992 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/16 8,750 9,666 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/17 4,985 5,465 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/18 5,700 6,249 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/19 11,820 12,958 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/20 10,000 10,963 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/21 15,230 16,696 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/22 15,235 16,702 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/23 8,765 9,689 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/24 9,650 10,617 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 5/1/25 7,500 8,222 California Public Works Board Lease Revenue (Regents of The University of California) 5.000% 12/1/28 8,145 9,645 California Public Works Board Lease Revenue (Secretary of State & State Archives Building Complex) 5.375% 12/1/12 7,895 7,926 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/20 2,700 3,243 California Public Works Board Lease Revenue (Various Capital Projects) 6.250% 11/1/24 13,665 16,983 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/29 10,000 11,797 California Public Works Board Lease Revenue (Various Capital Projects) 5.125% 10/1/31 4,250 4,765 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/32 9,650 10,729 California RAN 2.500% 6/20/13 283,365 287,352 California State University Revenue Systemwide 5.000% 11/1/26 14,775 16,907 California State University Revenue Systemwide 5.750% 11/1/27 5,000 5,917 California State University Revenue Systemwide 5.250% 11/1/28 7,395 8,860 California State University Revenue Systemwide 5.250% 11/1/29 7,790 9,299 California State University Revenue Systemwide 5.250% 11/1/30 7,960 9,488 California State University Revenue Systemwide 5.250% 11/1/31 4,000 4,729 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.200% 11/7/12 23,605 23,605 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.250% 11/1/30 8,520 9,777 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/16 36,970 41,738 California Statewide Communities Development Authority Revenue (Kaiser Permanente) PUT 3.900% 7/1/14 23,550 24,576 1 California Statewide Communities Development Authority Revenue (Lucile Salter Packer) TOB VRDO 0.220% 11/7/12 5,000 5,000 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 135,500 139,481 California Statewide Communities Development Authority Revenue (Redlands Community Hospital) VRDO 0.210% 11/7/12 LOC 8,550 8,550 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.240% 11/7/12 20,000 20,000 Cerritos CA Community College District GO 0.000% 8/1/28 1,000 509 Cerritos CA Community College District GO 5.250% 8/1/28 3,540 4,127 Cerritos CA Community College District GO 5.250% 8/1/29 3,160 3,667 Cerritos CA Community College District GO 0.000% 8/1/30 1,850 814 Cerritos CA Community College District GO 5.250% 8/1/30 4,235 4,891 Cerritos CA Community College District GO 0.000% 8/1/31 1,000 415 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 1.650% 7/1/18 2,800 2,839 El Dorado CA Irrigation District Revenue 5.000% 3/1/22 (4) 1,035 1,245 El Dorado CA Irrigation District Revenue 5.000% 3/1/23 (4) 1,750 2,068 63 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) El Dorado CA Irrigation District Revenue 5.000% 3/1/24 (4) 1,000 1,170 El Dorado CA Irrigation District Revenue 5.000% 3/1/25 (4) 1,000 1,162 El Dorado CA Irrigation District Revenue 5.000% 3/1/26 (4) 2,485 2,871 El Dorado CA Irrigation District Revenue 5.000% 3/1/27 (4) 2,110 2,420 El Dorado CA Irrigation District Revenue 5.000% 3/1/28 (4) 2,000 2,287 El Monte CA High School District GO 5.500% 6/1/27 (12) 2,630 3,099 El Monte CA High School District GO 5.500% 6/1/28 (12) 2,355 2,770 El Segundo CA Unified School District GO 0.000% 8/1/28 2,705 1,334 El Segundo CA Unified School District GO 0.000% 8/1/29 8,655 3,949 El Segundo CA Unified School District GO 0.000% 8/1/30 9,160 3,947 Fairfield CA (Fairfield Water) COP 0.000% 4/1/23 (10) 1,000 627 Fairfield CA (Fairfield Water) COP 0.000% 4/1/24 (10) 3,455 2,049 Fairfield CA (Fairfield Water) COP 0.000% 4/1/25 (10) 6,340 3,494 Fairfield CA (Fairfield Water) COP 0.000% 4/1/27 (10) 6,480 3,188 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/23 (14) 2,875 1,702 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/24 (14) 1,700 950 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/25 (14) 2,055 1,083 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/26 (14) 2,985 1,483 Folsom Cordova CA Unified School District School Facilities Improvement District No. 3 GO 0.000% 10/1/28 (14) 2,875 1,269 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.125% 1/15/19 (14) 5,200 5,208 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/28 (14) 15,000 15,510 Fresno CA Sewer Revenue 6.250% 9/1/14 (2) 6,365 6,786 Fresno CA Sewer Revenue 5.000% 9/1/25 (12) 2,275 2,690 Fresno CA Sewer Revenue 5.000% 9/1/26 (12) 7,425 8,519 Fresno CA Sewer Revenue 5.000% 9/1/27 (12) 7,835 8,956 Gilroy CA Unified School District GO 0.000% 8/1/30 (12) 5,500 2,370 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 57,850 59,795 4 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 79,735 82,749 Golden State Tobacco Securitization Corp. California 5.000% 6/1/14 9,000 9,506 Golden State Tobacco Securitization Corp. California 5.000% 6/1/15 6,505 7,061 Golden State Tobacco Securitization Corp. California 5.000% 6/1/16 12,545 13,945 Golden State Tobacco Securitization Corp. California 5.000% 6/1/21 (2) 15,000 15,018 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 79,085 70,489 Hacienda La Puente CA Unified School District GO 5.000% 8/1/25 (4) 7,000 8,468 Imperial CA Irrigation District Electric Revenue 5.000% 11/1/31 5,200 5,959 La Mesa-Spring Valley CA School District GO 0.000% 8/1/23 (14) 2,090 1,375 La Mesa-Spring Valley CA School District GO 0.000% 8/1/25 (14) 3,635 2,146 La Mesa-Spring Valley CA School District GO 0.000% 8/1/27 (14) 1,500 767 La Mesa-Spring Valley CA School District GO 0.000% 8/1/28 (14) 3,170 1,530 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/18 (2) 5,495 6,265 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/19 (2) 3,970 4,569 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/20 (2) 3,250 3,759 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/21 (2) 7,645 8,832 Long Beach CA Finance Authority Tax Revenue 5.500% 11/1/22 (2) 3,535 4,077 Long Beach CA Unified School District GO 0.000% 8/1/23 (12) 1,995 1,321 Long Beach CA Unified School District GO 0.000% 8/1/26 (12) 2,925 1,658 Long Beach CA Unified School District GO 5.000% 8/1/28 4,495 5,402 Los Angeles CA Community College District GO 5.000% 8/1/28 7,210 8,647 Los Angeles CA Community College District GO 5.250% 8/1/29 4,145 5,038 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/23 3,115 3,541 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 5,705 6,718 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/26 3,250 3,634 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 3,250 3,616 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/28 3,960 4,398 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/28 12,750 15,194 Los Angeles CA Department of Airports International Airport Revenue 5.250% 5/15/29 5,000 5,917 Los Angeles CA Harbor Department Revenue 5.000% 8/1/28 6,930 8,122 Los Angeles CA Municipal Improvement Corp. Lease Revenue (Police Headquarters Facility) 5.000% 1/1/24 (14) 15,435 16,622 Los Angeles CA TRAN 2.000% 2/28/13 43,000 43,249 Los Angeles CA Unified School District GO 5.000% 7/1/16 7,290 8,436 Los Angeles CA Unified School District GO 5.000% 7/1/16 (4) 6,900 7,984 Los Angeles CA Unified School District GO 4.750% 7/1/19 (4) 12,500 14,355 Los Angeles CA Unified School District GO 5.000% 7/1/19 3,635 4,502 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 4,000 4,673 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 10,000 11,683 Los Angeles CA Unified School District GO 5.000% 7/1/22 (4) 22,410 26,104 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 31,690 35,004 Los Angeles CA Unified School District GO 5.000% 7/1/23 (3) 24,035 27,452 Los Angeles CA Unified School District GO 5.000% 7/1/23 (4) 6,425 7,468 Los Angeles CA Unified School District GO 5.250% 7/1/23 8,835 10,801 Los Angeles CA Unified School District GO 5.250% 7/1/23 5,000 6,112 64 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Unified School District GO 5.000% 7/1/24 (14) 10,000 11,023 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 7,330 8,474 Los Angeles CA Unified School District GO 5.000% 7/1/26 7,500 8,830 Los Angeles CA Unified School District GO 5.250% 7/1/28 8,000 9,557 Los Angeles CA Unified School District GO 5.200% 7/1/29 6,295 7,489 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 6,520 7,491 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/15 10,665 11,956 2 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/17 7,880 9,181 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 5,000 6,169 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/16 3,450 3,951 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/17 5,000 5,853 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/27 1,475 1,706 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/28 2,000 2,314 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/29 2,365 2,704 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/32 3,000 3,393 Los Angeles County CA TRAN 2.000% 6/28/13 10,000 10,118 M-S-R California Energy Authority Revenue 7.000% 11/1/34 6,000 8,731 Metropolitan Water District of Southern California Revenue 5.000% 7/1/18 9,395 11,574 1 Metropolitan Water District of Southern California Water Revenue TOB VRDO 0.230% 11/1/12 11,915 11,915 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/24 4,250 5,120 Modesto CA Irrigation District Electric Revenue 5.000% 7/1/25 8,410 10,016 Mount Diablo CA Unified School District GO 5.000% 8/1/29 6,415 7,492 Mount Diablo CA Unified School District GO 5.000% 8/1/30 5,510 6,395 Mount Diablo CA Unified School District GO 5.000% 8/1/32 10,410 11,921 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) PUT 5.000% 2/7/13 5,000 5,059 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/24 (12) 1,130 1,280 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/25 1,675 2,021 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/26 1,800 2,156 Oakland CA Redevelopment Agency Tax Allocation Revenue (Central District Project) 5.000% 9/1/21 (2) 14,775 15,083 Oakland CA Unified School District GO 6.250% 8/1/18 1,000 1,188 Oakland CA Unified School District GO 6.250% 8/1/19 1,150 1,388 Orange County CA Airport Revenue 5.250% 7/1/25 6,480 7,561 Orange County CA Sanitation District COP 5.000% 2/1/28 7,250 8,411 Orange County CA Sanitation District COP 5.000% 2/1/29 4,510 5,218 Orange County CA Sanitation District COP 5.000% 2/1/29 (4) 2,500 2,808 Palmdale CA Community Redevelopment Agency Tax Allocation Revenue 5.000% 9/1/28 (14) 10,170 10,176 Palo Alto CA Unified School District GO 0.000% 8/1/23 13,900 9,880 Palo Alto CA Unified School District GO 0.000% 8/1/28 20,320 11,406 Palo Alto CA Unified School District GO 0.000% 8/1/29 19,530 10,447 Palo Alto CA Unified School District GO 0.000% 8/1/31 12,305 5,921 Poway CA Unified School District GO 0.000% 8/1/29 5,000 2,412 Redding CA Electric System COP 5.000% 6/1/23 (4) 6,875 7,853 Redding CA Electric System COP 5.000% 6/1/25 (4) 7,860 8,855 Redding CA Electric System COP 5.000% 6/1/27 (4) 4,660 5,202 Riverside County CA Teeter Notes 2.000% 10/16/13 10,000 10,164 Rocklin CA Unified School District GO 0.000% 8/1/22 (14) 5,450 3,885 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/20 4,705 5,320 Sacramento CA Municipal Utility District Financing Authority Revenue 5.000% 7/1/18 (14) 2,000 2,196 Sacramento County CA Airport Revenue 5.500% 7/1/27 7,870 8,927 Sacramento County CA Airport Revenue 5.500% 7/1/28 5,000 5,661 Sacramento County CA Airport Revenue 5.625% 7/1/29 5,485 6,244 Sacramento County CA GO 5.000% 2/1/15 9,190 9,827 Sacramento County CA GO 5.000% 2/1/17 4,650 5,159 Sacramento County CA GO 5.250% 2/1/18 6,140 6,939 Sacramento County CA GO 5.250% 2/1/19 4,940 5,609 Sacramento County CA GO 5.500% 2/1/20 4,700 5,451 Saddleback Valley CA Unified School District GO 5.000% 8/1/23 (4) 5,460 5,868 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/17 2,500 2,794 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/18 8,995 10,166 San Bernardino County CA Medical Center (Arrowhead Project) COP 5.000% 8/1/19 8,500 9,697 San Diego CA Community College District GO 5.000% 8/1/26 3,895 4,729 San Diego CA Community College District GO 5.000% 8/1/27 3,865 4,657 San Diego CA Community College District GO 5.000% 8/1/27 8,350 10,061 San Diego CA Community College District GO 5.000% 8/1/28 7,400 8,871 San Diego CA Community College District GO 5.000% 8/1/28 8,820 10,574 San Diego CA Community College District GO 5.000% 8/1/29 4,315 5,135 San Diego CA Community College District GO 5.000% 8/1/30 (4) 19,015 21,683 San Diego CA Community College District GO 5.250% 8/1/33 3,325 4,018 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/13 8,000 8,207 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.250% 5/15/25 10,000 12,154 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 2,000 2,322 65 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) San Diego CA Unified School District GO 5.500% 7/1/25 (14) 10,000 12,776 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 17,195 22,553 San Diego CA Unified School District GO 0.000% 7/1/30 17,310 7,738 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/28 2,500 2,851 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.230% 11/7/12 6,300 6,300 San Francisco CA City & County International Airport Revenue 5.000% 5/1/18 15,000 18,008 San Francisco CA City & County International Airport Revenue 5.000% 5/1/21 5,000 6,049 San Francisco CA City & County International Airport Revenue 5.000% 5/1/22 9,135 10,892 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 5,500 6,528 San Francisco CA City & County International Airport Revenue 5.500% 5/1/26 3,370 3,995 San Francisco CA City & County International Airport Revenue 5.000% 5/1/28 5,730 6,692 San Francisco CA City & County International Airport Revenue 5.000% 5/1/29 6,270 7,297 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/1/21 (ETM) 6,000 5,200 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/21 (14) 12,385 8,338 1 San Jose CA Financing Authority Lease Revenue TOB VRDO 0.220% 11/7/12 (13) 4,600 4,600 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 20,000 20,448 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/23 (2) 24,900 25,139 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/24 (14) 29,885 30,349 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.250% 8/1/27 2,400 2,471 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.375% 8/1/28 1,175 1,215 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 25,385 27,742 1 San Jose CA Unified School District Santa Clara County GO TOB VRDO 0.270% 11/7/12 5,000 5,000 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 4.625% 7/15/25 1,000 1,094 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.250% 7/15/28 2,000 2,262 San Ramon Valley CA Unified School District GO 5.000% 8/1/14 (Prere.) 12,800 13,839 Santa Clara County CA Financing Authority Lease Revenue (Multiple Facilities Projects) 5.000% 11/15/19 13,825 16,526 Santa Monica CA Community College District GO 0.000% 8/1/23 9,045 6,295 Santa Monica CA Community College District GO 0.000% 8/1/27 6,565 3,735 Santa Monica CA Community College District GO 0.000% 8/1/28 7,105 3,784 Santa Monica CA Community College District GO 0.000% 8/1/29 12,640 6,321 Santa Rosa CA Wastewater Revenue 0.000% 9/1/27 (2) 11,125 5,724 Southern California Public Power Authority Revenue 5.000% 7/1/17 3,000 3,580 Southern California Public Power Authority Revenue 5.000% 7/1/22 10,000 12,282 Southern California Public Power Authority Revenue 5.000% 7/1/27 10,000 11,861 Southern California Public Power Authority Revenue 5.000% 7/1/28 10,000 11,850 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,500 2,967 1 Sweetwater CA Unified School District GO TOB VRDO 0.230% 11/7/12 (13) 2,845 2,845 Torrance CA Hospital Revenue (Torrance Memorial Medical Center) 5.000% 9/1/30 4,735 5,197 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/19 3,000 3,606 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/20 13,130 15,572 Tuolumne CA Wind Project Authority Revenue 5.000% 1/1/21 13,465 15,789 Tuolumne CA Wind Project Authority Revenue 5.625% 1/1/29 9,000 10,505 Turlock CA Irrigation District Revenue 5.000% 1/1/27 3,935 4,407 Turlock CA Irrigation District Revenue 5.000% 1/1/28 4,160 4,644 Turlock CA Irrigation District Revenue 5.000% 1/1/29 4,335 4,822 Turlock CA Irrigation District Revenue 5.000% 1/1/30 2,250 2,495 University of California Revenue 5.000% 5/15/21 10,625 11,866 University of California Revenue 5.500% 5/15/24 14,675 17,874 University of California Revenue 5.000% 5/15/26 12,915 15,750 University of California Revenue 5.000% 5/15/27 5,000 6,074 University of California Revenue 5.000% 5/15/30 2,830 3,378 Ventura County CA Community College District GO 0.000% 8/1/23 6,155 4,076 Ventura County CA Community College District GO 0.000% 8/1/24 8,050 5,082 Ventura County CA Community College District GO 0.000% 8/1/25 8,000 4,812 Ventura County CA Community College District GO 0.000% 8/1/26 8,500 4,858 Ventura County CA Community College District GO 0.000% 8/1/27 8,500 4,571 Ventura County CA Public Financing Authority COP 5.625% 8/15/27 1,000 1,163 Ventura County CA Public Financing Authority COP 5.750% 8/15/28 1,750 2,047 Ventura County CA Public Financing Authority COP 5.750% 8/15/29 1,750 2,044 Victor Valley CA Community College District GO 5.375% 8/1/29 4,250 4,846 Walnut CA Energy Center Authority Revenue 5.000% 1/1/29 2,510 2,807 Walnut CA Energy Center Authority Revenue 5.000% 1/1/30 3,775 4,209 West Basin CA Municipal Water District COP 5.000% 8/1/25 (12) 5,365 5,955 West Basin CA Municipal Water District COP 5.000% 8/1/27 (12) 5,000 5,505 West Contra Costa CA Unified School District GO 0.000% 8/1/17 (12) 1,565 1,404 West Contra Costa CA Unified School District GO 0.000% 8/1/18 (12) 3,000 2,605 West Contra Costa CA Unified School District GO 0.000% 8/1/19 (12) 4,190 3,466 West Contra Costa CA Unified School District GO 0.000% 8/1/20 (12) 6,000 4,661 West Contra Costa CA Unified School District GO 0.000% 8/1/33 (12) 2,810 977 66 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Westlands CA Water District Revenue 5.000% 9/1/26 (4) 1,000 1,157 Westlands CA Water District Revenue 5.000% 9/1/27 (4) 1,000 1,152 4,360,088 Colorado (1.4%) Aurora CO COP 5.000% 12/1/19 1,050 1,280 Aurora CO COP 5.000% 12/1/20 2,000 2,412 Aurora CO COP 5.000% 12/1/21 3,505 4,169 Aurora CO COP 5.000% 12/1/22 4,730 5,553 Aurora CO COP 5.000% 12/1/23 4,465 5,200 Aurora CO COP 5.000% 12/1/24 4,215 4,872 Aurora CO COP 5.000% 12/1/25 5,475 6,287 Broomfield CO City & County COP 5.000% 12/1/24 2,685 3,168 Broomfield CO City & County COP 5.000% 12/1/25 2,820 3,302 Broomfield CO City & County COP 5.000% 12/1/26 2,965 3,451 Broomfield CO City & County COP 5.000% 12/1/27 3,115 3,605 Broomfield CO City & County COP 5.000% 12/1/29 7,470 8,593 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.000% 11/1/18 3,080 3,708 Colorado (UCDHSC Fitzsimons Academic Projects) COP 5.250% 11/1/23 5,000 6,192 Colorado Department of Transportation Revenue 5.500% 6/15/13 (14) 14,500 14,975 Colorado Department of Transportation Revenue 5.000% 12/15/15 (14) 37,825 43,081 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 6.125% 10/1/28 10,000 11,801 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/29 50,000 57,369 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 14,000 16,253 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/27 2,000 2,154 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 6,750 7,065 Colorado Health Facilities Authority Revenue (Poudre Valley Health Care Inc. & Medical Center of the Rockies) 5.000% 3/1/25 4,900 5,073 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 6,100 7,152 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/22 13,175 15,446 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/30 20,955 23,873 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.200% 11/7/12 28,600 28,600 Denver CO City & County (Medical Facilities) GO 5.000% 8/1/14 7,065 7,314 Denver CO City & County Airport Revenue 5.000% 11/15/16 (14) 5,000 5,835 Denver CO City & County Airport Revenue 5.000% 11/15/24 (10) 8,965 9,912 Denver CO City & County Airport Revenue 5.000% 11/15/24 3,860 4,801 Denver CO City & County Airport Revenue 5.000% 11/15/25 15,000 18,021 Denver CO City & County Airport Revenue 5.000% 11/15/26 5,750 6,858 Denver CO City & County Airport Revenue 5.250% 11/15/28 3,210 3,703 Denver CO City & County School District No. 1 GO 5.000% 12/1/25 1,000 1,224 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/17 (14) 24,490 21,137 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 7,850 8,847 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 6,355 7,162 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 15,100 11,759 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/21 27,500 19,060 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/22 (14) 5,000 3,253 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 20,000 11,520 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/25 1,500 1,650 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 2,000 2,203 Moffat County CO Pollution Control Revenue (PacifiCorp Projects) VRDO 0.220% 11/7/12 LOC 5,900 5,900 1 Regional Transportation District of Colorado Sales Tax Revenue TOB VRDO 0.210% 11/7/12 5,105 5,105 University of Colorado Enterprise System Revenue 5.000% 6/1/15 (Prere.) 6,515 7,287 University of Colorado Enterprise System Revenue 5.000% 6/1/20 (14) 5,785 6,817 University of Colorado Enterprise System Revenue 5.000% 6/1/21 (14) 90 100 University of Colorado Enterprise System Revenue 5.500% 6/1/24 2,000 2,506 University of Colorado Enterprise System Revenue 5.000% 6/1/26 1,250 1,530 University of Colorado Enterprise System Revenue 5.500% 6/1/26 2,750 3,429 University of Colorado Enterprise System Revenue 5.000% 6/1/27 2,085 2,544 University of Colorado Enterprise System Revenue 5.000% 6/1/28 2,480 3,012 University of Colorado Enterprise System Revenue 5.000% 6/1/29 2,445 2,961 University of Colorado Enterprise System Revenue 5.000% 6/1/30 2,720 3,291 University of Colorado Enterprise System Revenue 5.000% 6/1/31 1,850 2,224 University of Colorado Enterprise System Revenue 5.000% 6/1/32 1,950 2,343 University of Colorado Enterprise System Revenue 5.000% 6/1/33 3,155 3,767 University of Colorado Hospital Authority Revenue 5.000% 11/15/27 6,000 6,933 University of Colorado Hospital Authority Revenue 6.000% 11/15/29 9,850 11,509 University of Colorado Hospital Authority Revenue VRDO 0.200% 11/7/12 LOC 14,730 14,730 524,881 Connecticut (1.2%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) 4.375% 9/1/28 5,000 5,441 67 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Connecticut GO 5.500% 12/15/12 (4) 5,020 5,053 Connecticut GO 5.000% 4/15/13 9,745 9,959 Connecticut GO 5.000% 11/1/13 10,000 10,479 Connecticut GO 5.500% 12/15/13 1,705 1,806 Connecticut GO 5.000% 4/15/14 13,690 14,626 Connecticut GO 4.000% 9/15/14 7,705 8,234 Connecticut GO 5.500% 12/15/14 7,700 8,540 Connecticut GO 5.000% 4/15/15 16,155 17,953 Connecticut GO 5.000% 4/15/15 2,325 2,584 Connecticut GO 5.000% 5/1/15 1,865 2,076 3 Connecticut GO 0.710% 5/15/15 5,000 5,000 Connecticut GO 5.000% 11/1/15 5,000 5,670 Connecticut GO 5.000% 12/1/15 (14) 6,700 7,181 Connecticut GO 5.000% 12/15/15 14,345 16,340 Connecticut GO 5.000% 4/15/16 13,725 15,753 3 Connecticut GO 0.860% 5/15/16 5,000 5,000 3 Connecticut GO 0.860% 5/15/16 8,400 8,466 3 Connecticut GO 0.980% 5/15/17 5,000 5,000 Connecticut GO 5.000% 11/1/17 7,750 9,300 3 Connecticut GO 1.130% 5/15/18 14,000 14,000 Connecticut GO 5.000% 6/1/18 15,000 18,233 Connecticut GO 5.000% 12/15/18 11,000 12,914 Connecticut GO 5.000% 6/1/19 22,100 27,302 3 Connecticut GO 1.460% 4/15/20 17,000 17,105 Connecticut GO 5.000% 11/1/20 4,970 6,236 Connecticut GO 5.000% 11/1/21 5,000 6,330 Connecticut GO 5.000% 4/15/22 6,005 7,574 Connecticut GO 5.000% 6/1/22 8,010 10,119 Connecticut GO 5.000% 9/15/22 6,830 8,657 Connecticut GO 5.000% 11/1/23 10,000 12,289 Connecticut GO 5.000% 11/1/26 9,250 11,186 Connecticut GO 5.000% 4/15/32 4,000 4,756 Connecticut Health & Educational Facilities Authority Revenue (Connecticut State University System) 5.000% 11/1/12 (4) 6,275 6,275 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,436 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/32 15,000 16,432 Connecticut Health & Educational Facilities Authority Revenue (Wesleyan University) 5.000% 7/1/28 8,550 10,078 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/12 4,685 4,685 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/13 2,970 3,110 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/14 12,000 12,693 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/14 7,315 7,982 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/17 7,090 8,516 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/23 12,085 14,382 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/24 10,880 12,948 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 12,515 14,822 437,521 Delaware (0.1%) Delaware GO 5.000% 7/1/16 3,215 3,744 Delaware GO 5.000% 10/1/16 19,895 23,363 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/13 3,875 3,999 Delaware Transportation Authority Transportation System Revenue 5.000% 7/1/29 10,000 11,734 University of Delaware Revenue 5.000% 11/1/18 1,000 1,237 University of Delaware Revenue 5.000% 11/1/22 1,000 1,208 45,285 District of Columbia (0.6%) District of Columbia GO 0.000% 6/1/13 (14) 10,945 10,892 District of Columbia GO 5.000% 6/1/13 (Prere.) 10,880 11,182 District of Columbia GO 0.000% 6/1/14 (14) 16,650 16,337 District of Columbia GO 5.000% 6/1/19 (4) 5,325 6,294 District of Columbia GO 5.000% 6/1/20 (4) 11,840 14,033 District of Columbia GO 5.000% 6/1/21 (4) 10,380 12,303 1 District of Columbia Income Tax Revenue TOB VRDO 0.210% 11/7/12 7,855 7,855 District of Columbia Revenue (American University) VRDO 0.200% 11/7/12 LOC 21,100 21,100 District of Columbia Revenue (Georgetown University) 5.000% 4/1/21 (2) 5,610 6,371 District of Columbia Revenue (Georgetown University) 5.000% 4/1/22 (2) 5,800 6,560 District of Columbia Revenue (Georgetown University) 5.000% 4/1/23 (2) 6,600 7,430 District of Columbia Revenue (Georgetown University) 5.000% 4/1/24 (2) 6,190 6,961 District of Columbia Revenue (Georgetown University) PUT 4.700% 4/1/18 23,500 26,668 District of Columbia Revenue (Henry J. Kaiser Family Foundation) VRDO 0.230% 11/7/12 26,000 26,000 District of Columbia Revenue (World Wildlife Fund Inc.) VRDO 0.230% 11/7/12 LOC 20,400 20,400 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 9,595 11,494 68 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/31 5,115 6,128 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 5,000 5,961 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/32 7,695 9,174 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.220% 11/7/12 8,330 8,330 241,473 Florida (6.6%) Brevard County FL School Board COP 5.000% 7/1/23 (12) 4,615 5,252 Brevard County FL School Board COP 5.000% 7/1/24 (12) 4,850 5,462 Brevard County FL School Board COP 5.000% 7/1/25 (12) 5,090 5,716 Broward County FL Airport System Revenue 5.000% 10/1/25 2,000 2,369 Broward County FL Airport System Revenue 5.000% 10/1/26 2,730 3,220 Broward County FL Airport System Revenue 5.000% 10/1/27 5,785 6,793 Broward County FL Airport System Revenue 5.000% 10/1/28 5,000 5,833 Broward County FL GO 5.000% 1/1/20 9,185 11,404 Broward County FL Port Facilities Revenue 5.500% 9/1/29 5,500 6,177 Broward County FL School Board COP 5.250% 7/1/13 (Prere.) 4,155 4,294 Broward County FL School Board COP 5.250% 7/1/24 (4) 12,480 14,609 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/22 10,650 13,456 Broward County FL Water & Sewer Utility Revenue 5.000% 10/1/23 2,000 2,375 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.220% 11/7/12 3,800 3,800 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 3/1/14 (14) 35,000 36,944 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 20,000 21,468 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 70,000 76,950 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 16,000 17,954 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 10,000 11,221 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 23,000 26,303 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/16 50,000 56,106 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/19 19,150 22,206 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 21,100 24,576 Clay County FL Sales Surtax Revenue 5.000% 10/1/16 (12) 8,135 9,144 Florida Board of Education Capital Outlay GO 5.000% 1/1/16 8,000 8,858 Florida Board of Education Capital Outlay GO 5.000% 1/1/17 4,600 5,075 Florida Board of Education Lottery Revenue 5.000% 7/1/13 (Prere.) 6,000 6,243 Florida Board of Education Lottery Revenue 5.000% 7/1/13 (Prere.) 10,240 10,654 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,715 12,080 Florida Board of Education Lottery Revenue 5.000% 7/1/18 4,000 4,863 Florida Board of Education Lottery Revenue 5.000% 7/1/19 4,550 5,491 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 12,545 14,114 Florida Board of Education Lottery Revenue 5.000% 7/1/21 (2) 11,590 13,013 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (14) 14,690 16,736 Florida Board of Education Lottery Revenue 5.000% 7/1/23 (2) 11,235 12,579 Florida Board of Education Lottery Revenue 5.000% 7/1/24 13,700 16,067 Florida Board of Education Lottery Revenue 5.000% 7/1/24 11,385 13,083 Florida Board of Education Lottery Revenue 5.000% 7/1/25 14,385 16,870 Florida Board of Education Lottery Revenue 5.000% 7/1/25 13,215 15,091 Florida Board of Education Lottery Revenue 5.000% 7/1/26 13,875 15,774 Florida Board of Education Lottery Revenue 5.000% 7/1/27 15,855 18,171 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 5,040 5,231 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 8,395 8,629 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,720 3,824 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 3,815 3,921 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 3,845 3,958 Florida Board of Education Public Education Capital Outlay GO 5.250% 6/1/13 5,045 5,193 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 3,910 4,196 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/14 4,005 4,298 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,105 4,582 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 5,540 6,184 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 4,205 4,694 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/15 7,295 7,568 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 2,905 3,606 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/20 26,350 29,199 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 3,500 4,130 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 5,585 6,911 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 3,040 3,852 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 5,000 6,029 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 5,635 6,923 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,125 2,604 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 7,000 9,667 69 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/27 2,600 3,040 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/30 15,000 17,957 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/31 5,000 5,939 Florida Department of Environmental Protection & Preservation Revenue 5.500% 7/1/13 (4) 11,920 12,330 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/17 8,175 9,644 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/19 5,855 7,002 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,000 11,121 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 9,025 10,425 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 (14) 10,045 11,171 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/24 10,025 11,394 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 (14) 6,700 7,510 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 9,475 10,929 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/25 10,525 11,876 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 (14) 10,045 11,217 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 9,950 11,310 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/26 11,055 12,418 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,445 6,161 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 11,605 12,968 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/28 10,970 12,379 Florida Department of General Services Division Facilities Management Revenue (Florida Facilities Pool) 5.000% 9/1/13 (2) 3,060 3,169 Florida Department of Transportation GO 5.000% 7/1/13 (Prere.) 10,000 10,393 Florida Department of Transportation GO 5.000% 7/1/19 7,895 9,817 Florida Department of Transportation GO 5.000% 7/1/22 6,055 7,300 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.000% 4/1/32 1,000 1,099 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 38,000 39,204 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/14 14,000 15,027 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 50,000 56,650 Florida Municipal Power Agency Revenue 5.250% 10/1/19 (4) 10,000 12,294 Florida Municipal Power Agency Revenue 5.000% 10/1/27 12,500 14,040 Florida Municipal Power Agency Revenue 5.750% 10/1/27 3,000 3,551 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/18 3,630 4,349 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/19 3,535 4,289 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/26 7,000 8,310 Florida Municipal Power Agency Revenue (Stanton Project) 5.500% 10/1/13 (4) 3,905 3,921 Florida Ports Financing Commission Revenue 5.000% 10/1/24 2,075 2,519 Florida Ports Financing Commission Revenue 5.000% 10/1/26 1,420 1,697 Florida Ports Financing Commission Revenue 5.000% 10/1/28 2,000 2,369 Florida Turnpike Authority Revenue 5.000% 7/1/17 1,420 1,681 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 10,000 10,414 Florida Turnpike Authority Revenue 5.000% 7/1/19 (2) 4,150 4,669 Florida Turnpike Authority Revenue 5.000% 7/1/19 1,365 1,606 Florida Turnpike Authority Revenue 5.000% 7/1/20 (2) 2,745 3,088 Florida Turnpike Authority Revenue 5.000% 7/1/20 3,000 3,492 Florida Turnpike Authority Revenue 5.000% 7/1/22 (2) 5,120 5,755 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,428 Fort Myers FL Improvement Revenue 5.000% 12/1/25 (14) 7,340 7,886 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/25 1,690 1,951 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.270% 11/7/12 12,000 12,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 125 142 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 145 165 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 260 295 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 190 216 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 820 931 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/17 3,000 3,554 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 2,000 2,387 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 1,700 1,908 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/18 3,000 3,580 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/19 3,000 3,599 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 875 978 70 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 1,000 1,118 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 2,155 2,544 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/20 7,000 8,264 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 4.500% 11/15/21 2,250 2,558 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 135 151 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/21 1,000 1,116 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/21 2,000 2,371 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 740 824 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,000 1,113 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 1,310 1,455 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/23 500 555 Hillsborough County FL Assessment Revenue 5.000% 3/1/22 (14) 6,260 6,692 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/15 2,500 2,783 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/17 2,750 3,226 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 3,400 4,065 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.500% 8/15/17 (ETM) 3,650 4,444 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,326 Hillsborough County FL School Board (Master Lease Program) COP 5.500% 7/1/14 (14) 4,370 4,676 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/27 12,000 14,133 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/28 14,000 16,424 Hillsborough County FL School Board (Master Lease Program) COP 5.000% 7/1/29 10,000 11,676 Hillsborough County FL School Board COP 5.000% 7/1/24 16,305 19,046 Hillsborough County FL School Board COP 5.000% 7/1/25 6,000 6,956 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (ETM) 5,255 5,459 Hillsborough County FL Utility Revenue 5.500% 8/1/13 (2) 4,745 4,928 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/22 2,500 3,012 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/28 3,900 4,522 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/29 2,075 2,395 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.200% 11/7/12 10,405 10,405 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.200% 11/7/12 9,025 9,025 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/17 6,000 7,167 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/19 (14) 5,000 5,524 Jacksonville FL Electric Authority Revenue (St. John’s River Power Park) 5.000% 10/1/20 (14) 5,000 5,524 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/29 6,160 7,225 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/31 17,495 20,377 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.200% 11/7/12 36,940 36,940 Jacksonville FL Sales Taxes Revenue 5.500% 10/1/13 (14) 3,045 3,187 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/23 5,415 6,194 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/24 5,685 6,462 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/25 5,970 6,747 Jacksonville FL Sales Taxes Revenue 4.750% 10/1/28 13,280 14,614 Jacksonville FL Special Revenue 5.000% 10/1/20 15,420 18,937 Jacksonville FL Special Revenue 5.000% 10/1/25 4,800 5,583 Kissimmee FL Utility Authority Electric System Revenue 5.250% 10/1/18 (4) 3,000 3,637 Lake County FL School Board COP 5.250% 6/1/15 (2) 4,075 4,477 Lake County FL School Board COP 5.250% 6/1/15 (2) 2,050 2,252 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/31 500 545 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/22 1,750 2,128 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/23 2,750 3,356 Lee County FL Non-Ad Valorem Revenue 5.000% 10/1/24 3,000 3,675 Lee County FL Water & Sewer Revenue 5.250% 10/1/25 5,950 7,154 Lee Memorial Health System Florida Hospital Revenue VRDO 0.230% 11/7/12 LOC 1,280 1,280 Manatee County FL School District Sales Tax Revenue 5.000% 10/1/13 (2) 5,140 5,348 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 5.000% 11/15/20 1,250 1,424 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 5.000% 11/15/21 2,000 2,258 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 5.000% 11/15/22 2,000 2,253 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 5.000% 11/15/23 2,250 2,507 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 5.000% 11/15/29 1,325 1,458 71 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Miami-County FL Transit Sales Surtax Revenue TOB VRDO 0.310% 11/7/12 6,250 6,250 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 (12) 1,800 2,042 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 1,460 1,710 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 2,630 3,054 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 5,000 5,914 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/26 6,500 7,444 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 (12) 4,000 4,483 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 7,200 8,148 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 5,500 6,196 1 Miami-Dade County FL Aviation Revenue (Miami International Airport) TOB VRDO 0.220% 11/7/12 (4) 5,620 5,620 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 13,760 14,657 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/14 (Prere.) 10,910 11,621 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/20 (2) 2,040 2,326 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.000% 4/1/24 (2) 5,275 5,938 Miami-Dade County FL School Board COP 5.000% 2/1/13 (ETM) 5,175 5,236 Miami-Dade County FL School Board COP 5.000% 8/1/13 (2) 10,000 10,330 Miami-Dade County FL School Board COP 5.000% 5/1/16 (12) 9,335 10,532 Miami-Dade County FL School Board COP 5.000% 8/1/16 (2) 4,280 4,824 Miami-Dade County FL School Board COP 5.000% 5/1/19 (14) 5,685 6,586 Miami-Dade County FL School Board COP 5.000% 8/1/19 (2) 5,265 6,051 Miami-Dade County FL School Board COP 5.000% 11/1/21 (2) 3,280 3,715 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 2,655 2,999 Miami-Dade County FL School Board COP 5.250% 5/1/23 (12) 25,200 28,997 Miami-Dade County FL School Board COP 5.000% 11/1/23 (2) 2,500 2,824 Miami-Dade County FL School Board COP 5.250% 5/1/24 (12) 27,650 31,637 Miami-Dade County FL School Board COP 5.250% 5/1/25 (12) 14,225 16,192 Miami-Dade County FL School Board COP 5.000% 11/1/25 (2) 5,025 5,630 Miami-Dade County FL School Board COP 5.250% 5/1/26 (12) 12,980 14,725 Miami-Dade County FL School Board COP 5.250% 5/1/28 (12) 15,530 17,541 Miami-Dade County FL School Board COP PUT 5.000% 5/1/16 10,000 11,327 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/24 2,000 2,328 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/25 2,750 3,180 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/26 4,500 5,185 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/27 2,500 2,857 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/28 8,840 10,078 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/29 10,000 11,337 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 12,000 13,551 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/30 4,000 4,517 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/32 10,000 11,185 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/27 4,000 4,711 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/28 2,060 2,417 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/30 8,000 9,312 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 5,250 6,097 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/32 1,650 1,900 Miami-Dade County FL Water & Sewer Revenue 5.250% 10/1/21 20,000 25,200 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 7,400 8,214 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.500% 10/1/28 5,000 5,539 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.250% 10/1/21 8,000 9,280 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/29 11,000 12,655 Orange County FL School Board COP 5.000% 8/1/23 (14) 9,000 9,972 Orange County FL School Board COP 5.000% 8/1/24 (14) 4,000 4,583 Orange County FL School Board COP 4.500% 8/1/26 8,400 9,099 Orange County FL School Board COP 4.500% 8/1/27 7,000 7,535 Orange County FL School Board COP VRDO 0.220% 11/7/12 LOC 23,310 23,310 Orange County FL Tourist Development Revenue 5.000% 10/1/17 5,955 6,886 Orange County FL Tourist Development Revenue 5.000% 10/1/18 (14) 18,980 21,968 Orange County FL Tourist Development Revenue 5.000% 10/1/20 (14) 15,345 17,696 Orange County FL Tourist Development Revenue 5.000% 10/1/21 (14) 16,605 19,081 Orange County FL Tourist Development Revenue 5.000% 10/1/27 (2) 12,630 13,917 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/13 (2) 5,000 5,153 Orlando & Orange County FL Expressway Authority Revenue 5.250% 7/1/14 (2) 4,000 4,132 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/27 7,780 9,088 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 3,500 4,023 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/21 5,000 6,386 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/22 3,245 4,162 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/23 4,000 5,080 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 9,500 9,936 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 4,500 4,924 Palm Beach County FL School Board COP 5.000% 8/1/13 (14) 2,095 2,163 Palm Beach County FL School Board COP 5.375% 8/1/13 (2) 2,690 2,784 Palm Beach County FL School Board COP 5.000% 8/1/28 6,115 7,136 72 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Palm Beach County FL School Board COP 5.000% 8/1/29 5,970 6,934 Palm Beach County FL School Board COP PUT 5.000% 8/1/16 6,000 6,876 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/17 6,000 7,119 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/18 6,000 7,264 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 15,000 17,238 1 Palm Beach County FL Solid Waste Authority Revenue TOB VRDO 0.210% 11/7/12 6,400 6,400 Port St. Lucie FL Utility Revenue 5.000% 9/1/29 (12) 4,180 4,789 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 7,500 8,493 Sarasota County FL School Board COP 5.000% 7/1/18 2,185 2,572 Sarasota County FL School Board COP 5.000% 7/1/20 2,855 3,421 Sarasota County FL School Board COP 5.000% 7/1/23 5,380 6,232 Sarasota County FL School Board COP 5.000% 7/1/25 5,050 5,776 Seminole County FL School Board COP 5.000% 7/1/22 (4) 2,000 2,302 Seminole County FL Water & Sewer Revenue 5.000% 10/1/23 5,000 5,701 Seminole County FL Water & Sewer Revenue 5.000% 10/1/24 7,805 8,873 South Florida Water Management District COP 5.000% 10/1/13 (2) 5,000 5,188 South Florida Water Management District COP 5.000% 10/1/14 (2) 9,460 10,181 South Florida Water Management District COP 5.000% 10/1/15 (2) 5,800 6,440 South Florida Water Management District COP 5.000% 10/1/16 (2) 3,000 3,426 South Florida Water Management District COP 5.000% 10/1/24 (2) 4,000 4,635 South Florida Water Management District COP 5.000% 10/1/25 (2) 8,000 9,270 1 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) TOB VRDO 0.310% 11/7/12 10,000 10,000 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 5.750% 8/1/30 1,500 1,687 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.000% 9/1/23 5,985 6,877 Sunshine State Governmental Financing Commission Florida Revenue (Miami Dade County Program) 5.125% 9/1/24 4,625 5,315 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.200% 11/7/12 LOC 7,750 7,750 Tallahassee FL Energy System Revenue 5.250% 10/1/13 (4) 4,380 4,569 Tallahassee FL Energy System Revenue 5.250% 10/1/14 (4) 3,980 4,320 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.250% 12/1/20 10,000 10,035 Tampa Bay FL Water Utility System Revenue 6.000% 10/1/29 (14) 10,000 14,006 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/21 1,220 1,458 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/23 1,400 1,663 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/19 3,580 4,286 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/21 18,420 21,668 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/22 13,395 15,562 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 14,686 16,740 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/15 (Prere.) 2,020 2,288 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/18 (2) 2,675 2,969 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/19 (2) 9,450 10,488 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/21 (2) 11,355 12,576 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/22 (2) 13,470 14,889 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/23 (2) 5,000 5,516 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/24 (2) 15,100 16,623 Tampa-Hillsborough County FL Expressway Authority Revenue 5.000% 7/1/25 (2) 5,000 5,491 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/29 2,300 2,840 Volusia County FL School Board COP 5.000% 8/1/21 (4) 3,495 3,713 Winter Park FL Water & Sewer Revenue 5.000% 12/1/29 1,975 2,265 2,509,432 Georgia (3.0%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 4,000 4,824 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 10,000 11,905 Atlanta GA Airport Revenue 5.000% 1/1/20 1,000 1,216 Atlanta GA Airport Revenue 5.000% 1/1/21 2,000 2,397 Atlanta GA Airport Revenue 5.000% 1/1/22 2,300 2,720 Atlanta GA Airport Revenue 5.000% 1/1/23 2,000 2,448 Atlanta GA Airport Revenue 5.000% 1/1/24 1,620 1,960 Atlanta GA Airport Revenue 5.000% 1/1/24 2,865 3,467 Atlanta GA Airport Revenue 5.875% 1/1/24 3,145 3,927 Atlanta GA Airport Revenue 5.000% 1/1/25 1,210 1,448 Atlanta GA Airport Revenue 5.000% 1/1/25 1,900 2,273 Atlanta GA Airport Revenue 5.000% 1/1/26 1,600 1,901 Atlanta GA Airport Revenue 5.000% 1/1/26 1,400 1,664 Atlanta GA Airport Revenue 5.000% 1/1/27 1,390 1,638 Atlanta GA Airport Revenue 5.000% 1/1/27 3,430 4,042 Atlanta GA Airport Revenue 5.000% 1/1/28 2,040 2,395 Atlanta GA Airport Revenue 5.000% 1/1/28 5,970 7,009 73 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Atlanta GA Airport Revenue 5.000% 1/1/30 6,410 7,218 Atlanta GA Airport Revenue 5.000% 1/1/32 2,040 2,361 Atlanta GA Airport Revenue 5.000% 1/1/32 3,980 4,607 Atlanta GA GO 5.250% 12/1/19 (12) 4,925 6,155 Atlanta GA GO 5.250% 12/1/20 (12) 3,280 4,035 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/16 (4) 7,000 8,248 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (3) 5,400 6,549 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/17 (4) 8,000 9,703 Atlanta GA Water & Wastewater Revenue 6.000% 11/1/21 1,000 1,276 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/22 (4) 9,800 11,830 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/25 (4) 6,500 8,733 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/26 (4) 15,220 20,507 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 5,585 7,526 Burke County GA Development Authority Pollution Control Revenue (Georgia Power Co. Plant Vogtle Project) PUT 1.750% 6/1/17 15,500 15,774 Carroll County GA School District GO 4.000% 4/1/14 1,400 1,471 Carroll County GA School District GO 4.000% 4/1/15 1,300 1,408 Carroll County GA School District GO 5.000% 4/1/16 3,000 3,440 2 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/27 3,500 4,174 2 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/28 4,000 4,750 2 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/29 3,500 4,126 2 Cobb County GA Kennestone Hospital Authority Revenue 5.000% 4/1/30 2,500 2,944 Cobb County GA Kennestone Hospital Authority Revenue 6.250% 4/1/34 (2) 1,000 1,214 Cobb County GA Kennestone Hospital Authority Revenue 5.500% 4/1/37 (2) 7,500 8,488 Columbus GA Building Authority Lease Revenue 4.000% 1/1/19 1,910 2,237 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/17 1,250 1,473 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/20 1,400 1,652 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/23 1,410 1,733 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/24 1,500 1,832 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/25 1,250 1,515 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 2,225 2,639 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/32 4,000 4,706 Fayette County GA Hospital Authority (Fayette Community Hospital Project) RAN 5.250% 6/15/23 11,395 13,140 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) 5.250% 6/15/23 6,110 7,046 Georgia GO 5.000% 10/1/13 20,095 20,979 Georgia GO 5.000% 7/1/14 7,800 8,410 Georgia GO 5.000% 7/1/14 16,550 17,845 Georgia GO 5.000% 7/1/14 7,290 7,860 Georgia GO 5.500% 7/1/14 10,750 11,681 Georgia GO 5.000% 10/1/14 18,385 20,033 Georgia GO 5.000% 7/1/15 28,875 32,411 Georgia GO 5.000% 7/1/15 15,000 16,837 Georgia GO 5.000% 9/1/15 (Prere.) 7,080 8,001 Georgia GO 5.000% 10/1/15 16,495 18,693 Georgia GO 5.000% 12/1/15 10,000 11,404 Georgia GO 5.000% 7/1/16 30,320 35,307 Georgia GO 5.000% 7/1/16 8,625 10,044 Georgia GO 5.000% 7/1/16 2,705 3,150 Georgia GO 5.000% 7/1/16 18,290 21,298 Georgia GO 5.000% 7/1/16 5,300 5,941 Georgia GO 5.000% 5/1/17 1,000 1,193 Georgia GO 5.000% 11/1/17 5,590 6,771 Georgia GO 5.000% 7/1/18 4,800 5,916 Georgia GO 5.000% 7/1/19 10,050 12,622 Georgia GO 5.000% 7/1/19 16,515 20,741 Georgia GO 5.000% 7/1/20 14,920 18,955 Georgia GO 5.000% 9/1/20 10,000 12,738 Georgia GO 5.000% 11/1/20 9,240 11,801 Georgia GO 5.000% 9/1/21 12,725 16,376 Georgia Municipal Electric Power Authority Revenue 6.500% 1/1/17 (14) 9,420 10,577 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/22 7,910 9,739 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/22 12,000 14,675 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/23 2,505 3,097 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/24 4,000 4,877 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/25 1,300 1,573 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 27,395 29,384 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 (14) 3,000 3,215 Georgia Road & Tollway Authority Revenue 5.000% 6/1/14 16,735 17,950 Georgia Road & Tollway Authority Revenue 5.000% 6/1/15 21,260 23,692 Georgia Road & Tollway Authority Revenue 5.000% 6/1/16 26,105 30,125 Georgia Road & Tollway Authority Revenue 5.000% 3/1/19 15,500 19,282 74 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Georgia Road & Tollway Authority Revenue 5.000% 10/1/21 2,420 3,109 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/15 7,915 8,908 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/22 1,430 1,643 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/24 1,250 1,420 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/15 6,380 6,986 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/17 2,035 2,338 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/20 23,970 27,650 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 5,000 5,679 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 37,000 43,062 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/22 9,490 10,704 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.000% 7/1/19 3,930 4,830 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 5.250% 7/1/26 (14) 4,800 6,188 Monroe County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Scherer Project) VRDO 0.200% 11/7/12 LOC 12,000 12,000 Municipal Electric Authority Georgia Revenue 5.000% 4/1/17 3,980 4,644 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,500 4,173 Municipal Electric Authority Georgia Revenue 5.000% 4/1/18 3,565 4,251 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,000 3,633 Municipal Electric Authority Georgia Revenue 5.000% 4/1/19 3,160 3,827 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 35,000 42,656 Municipal Electric Authority Georgia Revenue 5.000% 11/1/23 14,605 17,276 Municipal Electric Authority Georgia Revenue 5.000% 11/1/24 11,650 13,673 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/16 3,480 3,945 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.750% 1/1/19 51,440 63,116 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/16 6,580 7,458 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/18 5,000 5,927 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 7,600 9,291 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/29 3,340 3,912 Richmond County GA Hospital Authority (University Health Services Inc. Project) RAN 5.500% 1/1/24 17,500 19,528 South Fulton GA Municipal Regional Water & Sewer Authority Water Revenue VRDO 0.250% 11/7/12 LOC 10,715 10,715 1,119,479 Hawaii (0.5%) Hawaii Airports System Revenue 5.250% 7/1/30 16,975 19,661 Hawaii GO 5.000% 10/1/14 (Prere.) 7,000 7,618 Hawaii GO 5.000% 10/1/14 (Prere.) 5,000 5,442 Hawaii GO 5.000% 6/1/16 4,295 4,965 Hawaii GO 5.000% 11/1/16 8,275 9,700 Hawaii GO 5.000% 7/1/17 (2) 45,035 50,326 Hawaii GO 5.000% 12/1/18 9,250 11,416 Hawaii GO 5.000% 12/1/20 4,480 5,655 Hawaii GO 5.000% 12/1/22 10,000 12,468 Hawaii GO 5.000% 10/1/24 (14) 3,000 3,250 Hawaii GO 5.000% 3/1/25 (4) 6,000 6,831 Hawaii GO 5.000% 12/1/31 10,000 11,975 Hawaii Pacific Health Revenue 5.625% 7/1/30 2,345 2,645 2 Honolulu City & County HI Ser A 5.000% 11/1/22 2,500 3,196 2 Honolulu City & County HI Ser A 5.000% 11/1/23 3,500 4,408 2 Honolulu City & County HI Ser B 5.000% 11/1/21 4,000 5,093 2 Honolulu City & County HI Ser B 5.000% 11/1/22 3,000 3,835 2 Honolulu City & County HI Ser B 5.000% 11/1/23 10,000 12,595 Honolulu HI City & County GO 5.000% 7/1/19 (4) 3,000 3,520 Honolulu HI City & County GO 5.000% 7/1/20 (4) 2,705 3,173 Honolulu HI City & County GO 5.000% 8/1/24 4,535 5,555 Honolulu HI City & County GO 5.000% 8/1/28 5,000 6,033 Honolulu HI City & County Wastewater System Revenue 4.500% 7/1/27 3,075 3,504 202,864 Idaho (0.1%) Idaho Bond Bank Authority Revenue 5.250% 9/15/24 2,000 2,385 Idaho Bond Bank Authority Revenue 5.250% 9/15/26 1,000 1,194 Idaho Building Authority Revenue (Prison Facilities Project) VRDO 0.230% 11/7/12 14,400 14,400 Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.125% 12/1/28 12,050 14,366 Idaho Housing & Finance Association RAN 5.000% 7/15/14 4,890 5,245 Idaho Housing & Finance Association RAN 4.750% 7/15/19 5,000 6,029 43,619 Illinois (6.3%) Bartlett IL Special Service Area No. 1 (Bluff City LLC) GO VRDO 0.210% 11/7/12 LOC 11,080 11,080 Berwyn IL GO 5.000% 12/1/25 (4) 5,000 5,501 Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/13 (14) 29,170 29,129 Chicago IL Board of Education GO 5.000% 12/1/16 (4) 1,985 2,292 Chicago IL Board of Education GO 0.000% 12/1/18 (14) 4,520 3,907 75 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL Board of Education GO 5.000% 12/1/18 (4) 2,500 2,904 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,962 Chicago IL Board of Education GO 0.000% 12/1/19 (14) 5,610 4,614 Chicago IL Board of Education GO 5.000% 12/1/19 (4) 6,130 7,068 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,987 Chicago IL Board of Education GO 6.000% 1/1/20 (14) 5,300 6,241 Chicago IL Board of Education GO 5.000% 12/1/20 (4) 1,500 1,731 Chicago IL Board of Education GO 5.000% 12/1/20 (2) 20,000 22,836 Chicago IL Board of Education GO 5.000% 12/1/20 2,250 2,689 Chicago IL Board of Education GO 5.000% 12/1/26 (4) 12,640 14,345 Chicago IL Board of Education GO 0.000% 12/1/28 (14) 22,500 10,999 Chicago IL Board of Education GO 0.000% 12/1/31 (14)(3) 4,500 1,868 Chicago IL Board of Education GO 0.000% 12/1/31 (14) 27,180 11,284 Chicago IL GO 5.250% 1/1/17 (14) 2,300 2,648 Chicago IL GO 5.500% 1/1/17 (4) 18,430 21,405 Chicago IL GO 5.000% 1/1/18 1,525 1,775 Chicago IL GO 5.000% 1/1/18 (4) 17,530 19,029 Chicago IL GO 5.000% 1/1/19 3,825 4,522 Chicago IL GO 5.000% 1/1/21 (4) 18,155 20,071 Chicago IL GO 5.000% 1/1/21 5,490 6,174 Chicago IL GO 5.000% 12/1/21 5,730 6,815 Chicago IL GO 0.000% 1/1/22 4,750 3,406 Chicago IL GO 0.000% 1/1/23 4,900 3,302 Chicago IL GO 5.000% 1/1/23 10,585 12,206 Chicago IL GO 5.000% 12/1/23 7,000 8,165 Chicago IL GO 5.000% 1/1/26 (4) 10,000 10,974 Chicago IL GO 0.000% 1/1/27 7,000 3,794 Chicago IL GO 5.000% 1/1/27 (14) 8,200 9,008 Chicago IL GO 5.000% 1/1/28 (14) 5,000 5,475 1 Chicago IL GO TOB VRDO 0.260% 11/7/12 5,400 5,400 Chicago IL GO VRDO 0.230% 11/1/12 2,360 2,360 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/30 35,000 41,631 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/14 (14) 2,000 2,112 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/15 (14) 5,200 5,705 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 (4) 7,025 7,984 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 4,000 4,691 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/18 4,200 4,926 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 22,920 25,969 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/19 (4) 8,920 10,317 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/22 (4) 18,295 20,555 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/23 (4) 15,275 17,052 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 (4) 18,250 20,233 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 3,000 3,517 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 7,410 8,622 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/26 4,000 4,626 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/27 3,560 4,096 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/28 3,000 3,418 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/29 3,000 3,406 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/30 3,220 3,663 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/31 2,900 3,282 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 13,495 15,922 Chicago IL O’Hare International Airport Revenue 5.500% 1/1/31 10,000 11,799 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/28 4,835 5,599 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/29 5,170 5,962 Chicago IL Park District Harbor Facilities GO 5.000% 1/1/30 2,770 3,186 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/13 4,000 4,097 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/14 4,200 4,459 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/15 6,060 6,642 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 12/1/16 (Prere.) 2,455 2,902 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/18 (2) 7,545 8,612 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.500% 6/1/18 7,435 8,796 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 (12) 3,185 3,746 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/20 4,900 5,540 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/24 (12) 5,000 5,606 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/25 (12) 11,000 12,268 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.250% 6/1/26 (12) 8,260 9,176 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 31,170 34,198 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/27 13,085 14,356 Chicago IL Transit Authority Capital Grant Receipts Revenue 5.000% 6/1/28 30,225 32,989 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.000% 12/1/19 9,915 12,075 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/30 10,000 11,750 76 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL Water Revenue 0.000% 11/1/14 (2) 7,460 7,314 Chicago IL Water Revenue 0.000% 11/1/15 (2) 7,555 7,254 Chicago IL Water Revenue 5.000% 11/1/19 (4) 17,565 21,352 Chicago IL Water Revenue 5.000% 11/1/23 1,670 2,053 Chicago IL Water Revenue 5.000% 11/1/24 1,500 1,829 Chicago IL Water Revenue 5.000% 11/1/25 2,000 2,417 Chicago IL Water Revenue 5.000% 11/1/26 2,000 2,400 Chicago IL Water Revenue 5.000% 11/1/28 5,000 5,934 Chicago IL Water Revenue 5.000% 11/1/30 3,590 4,213 Chicago IL Water Revenue 5.000% 11/1/31 3,000 3,509 Chicago IL Water Revenue 5.000% 11/1/32 3,000 3,490 Cook County IL Community College District GO 5.000% 3/1/19 (Prere.) 1,100 1,319 Cook County IL Forest Preservation District GO 5.000% 12/15/24 1,020 1,225 Cook County IL Forest Preservation District GO 5.000% 12/15/25 1,000 1,191 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,485 2,939 Cook County IL Forest Preservation District GO 5.000% 12/15/26 2,225 2,632 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,605 3,059 Cook County IL Forest Preservation District GO 5.000% 12/15/27 2,335 2,742 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,240 2,620 Cook County IL Forest Preservation District GO 5.000% 12/15/28 2,455 2,872 Cook County IL Forest Preservation District GO 5.000% 12/15/32 5,000 5,754 Cook County IL GO 5.000% 11/15/18 8,000 9,593 Cook County IL GO 5.000% 11/15/20 7,500 8,888 Cook County IL GO 5.000% 11/15/21 5,410 6,307 Cook County IL GO 5.250% 11/15/28 35,500 41,782 Cook County IL High School District No. 205 (Thornton Township) GO 5.000% 12/1/15 (12) 2,020 2,274 Cook County IL High School District No. 205 (Thornton Township) GO 5.500% 12/1/17 (12) 2,000 2,412 Du Page & Cook Counties IL Community Consolidated School District GO 4.500% 1/1/21 (14) 4,900 5,500 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/23 2,315 2,748 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/25 2,720 3,189 Grundy & Will Counties IL Community Unified School District GO 5.875% 2/1/26 3,060 3,574 Grundy & Will Counties IL Community Unified School District GO 5.875% 8/1/28 6,520 7,555 1 Illinois Educational Facilities Authority Revenue (Northwestern University) TOB VRDO 0.220% 11/7/12 6,200 6,200 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 3.375% 2/3/14 10,000 10,363 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,926 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/19 1,500 1,782 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/20 2,000 2,339 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/21 6,535 7,575 Illinois Finance Authority Revenue (Advocate Health Care Network) 5.000% 4/1/22 10,000 11,488 Illinois Finance Authority Revenue (Advocate Health Care Network) 6.125% 11/1/23 3,000 3,627 Illinois Finance Authority Revenue (Advocate Health Care Network) PUT 4.375% 7/1/14 7,500 7,899 1 Illinois Finance Authority Revenue (Advocate Health Care) TOB VRDO 0.220% 11/7/12 26,810 26,810 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/30 3,000 3,459 Illinois Finance Authority Revenue (Carle Foundation) 5.625% 8/15/31 10,000 11,761 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.350% 11/7/12 (12) 12,680 12,680 1 Illinois Finance Authority Revenue (Carle Foundation) TOB VRDO 0.350% 11/7/12 (12) 15,000 15,000 Illinois Finance Authority Revenue (Central DuPage Health) 5.000% 11/1/27 18,725 21,061 Illinois Finance Authority Revenue (Central DuPage Health) 5.125% 11/1/29 15,000 16,718 Illinois Finance Authority Revenue (Chicago Horticulture Project) VRDO 0.210% 11/7/12 LOC 12,000 12,000 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.500% 8/15/28 21,760 24,033 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.250% 8/15/36 6,500 7,069 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/25 8,750 10,407 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/26 3,595 4,246 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/27 1,495 1,746 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/28 1,570 1,826 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/29 1,650 1,911 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/30 1,730 1,997 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/31 1,815 2,090 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/32 1,905 2,178 Illinois Finance Authority Revenue (Memorial Health System) 5.250% 4/1/29 12,670 13,826 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.210% 11/7/12 LOC 28,700 28,700 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.250% 7/1/28 8,500 9,364 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.750% 8/15/30 9,000 10,540 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.230% 11/1/12 9,865 9,865 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/22 2,000 2,344 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/23 3,750 4,345 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 12,167 Illinois Finance Authority Revenue (Palos Community Hospital) 5.375% 5/15/30 34,070 38,632 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.210% 11/7/12 LOC 13,100 13,100 Illinois Finance Authority Revenue (Provena Health) VRDO 0.230% 11/1/12 LOC 7,100 7,100 Illinois Finance Authority Revenue (Rush University Medical Center) 5.000% 11/1/23 (14) 5,000 5,467 77 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Finance Authority Revenue (Rush University Medical Center) 5.750% 11/1/28 (14) 3,000 3,408 Illinois Finance Authority Revenue (Rush University Medical Center) 6.375% 11/1/29 7,000 8,596 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 5.500% 8/15/30 8,000 8,529 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.250% 3/1/30 (4) 7,000 7,853 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/18 3,555 4,211 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/19 11,605 13,831 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/20 3,185 3,788 Illinois Finance Authority Revenue (University of Chicago Medical Center) 5.000% 8/15/22 10,000 11,618 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/17 1,415 1,696 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/22 2,000 2,482 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/23 4,000 4,938 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/24 5,195 6,376 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/25 2,990 3,626 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/26 3,500 4,230 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/28 4,400 5,282 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/29 4,250 5,087 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/30 5,250 6,256 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/31 5,300 6,279 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 1,050 1,239 Illinois GO 5.000% 6/1/13 (Prere.) 780 802 Illinois GO 5.500% 8/1/13 (14) 14,005 14,546 Illinois GO 5.250% 10/1/13 (Prere.) 29,600 30,954 Illinois GO 5.250% 10/1/14 10,400 10,846 Illinois GO 5.000% 1/1/15 6,050 6,565 Illinois GO 5.000% 1/1/16 2,010 2,236 Illinois GO 5.000% 1/1/16 7,500 8,343 Illinois GO 5.000% 8/1/16 40,000 45,213 Illinois GO 5.000% 1/1/17 22,985 26,172 Illinois GO 5.000% 3/1/17 1,550 1,771 Illinois GO 5.000% 8/1/17 8,760 10,088 Illinois GO 5.000% 1/1/19 15,475 17,883 Illinois GO 5.000% 1/1/20 (4) 8,635 10,093 Illinois GO 5.000% 8/1/20 23,000 26,797 Illinois GO 5.000% 1/1/21 (4) 21,470 24,562 Illinois GO 5.250% 1/1/21 7,425 8,739 Illinois GO 5.000% 8/1/21 25,000 29,085 Illinois GO 5.000% 1/1/22 2,740 3,087 Illinois GO 5.000% 8/1/22 12,500 14,510 Illinois GO 5.000% 8/1/23 17,000 19,550 Illinois GO 5.000% 11/1/24 (2) 5,000 5,370 Illinois GO 5.000% 4/1/26 (2) 12,600 13,288 Illinois GO 5.000% 6/1/26 120 123 Illinois GO 5.000% 6/1/26 5,100 5,557 Illinois GO 5.000% 6/1/27 (14) 4,000 4,093 Illinois GO 5.000% 3/1/28 5,500 5,749 Illinois GO 5.000% 9/1/31 2,500 2,662 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) 6.250% 1/1/17 5,060 5,287 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.200% 11/7/12 LOC 7,500 7,500 Illinois Regional Transportation Authority Revenue 6.250% 7/1/22 (4) 5,000 6,715 Illinois Regional Transportation Authority Revenue 6.000% 7/1/23 (14) 5,000 6,553 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 11,475 15,620 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.220% 11/7/12 8,600 8,600 Illinois Sales Tax Revenue 0.000% 12/15/16 (2) 5,000 4,514 Illinois Sales Tax Revenue 5.000% 6/15/18 12,000 14,389 Illinois Sales Tax Revenue 5.375% 6/15/18 9,860 12,011 Illinois Sales Tax Revenue 5.000% 6/15/19 6,000 7,294 Illinois Sales Tax Revenue 5.000% 6/15/20 5,225 6,369 Illinois Sales Tax Revenue 5.375% 6/15/20 9,635 12,177 Illinois Sales Tax Revenue 5.000% 6/15/28 (14) 6,000 6,725 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 23,000 25,579 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 5,000 5,688 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 20,000 22,696 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 5,700 6,537 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 2,500 2,864 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.220% 11/7/12 14,305 14,305 1 Illinois Toll Highway Authority Toll Highway Revenue TOB VRDO 0.220% 11/7/12 5,330 5,330 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/16 13,500 15,572 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 12/15/16 2,650 3,000 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/16 5,205 6,104 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/18 7,500 8,767 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/19 12,000 13,337 78 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 12/15/19 3,000 3,283 Lake County IL Community High School District No. 127 GO 0.000% 2/1/19 5,000 4,379 Lake County IL Community High School District No. 127 GO 0.000% 2/1/20 5,000 4,221 Lake County IL Community High School District No. 127 GO 0.000% 2/1/22 5,690 4,413 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.220% 11/7/12 6,000 6,000 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/15 (14) 13,000 12,294 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/16 (14) 11,330 10,405 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 38,340 31,492 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/21 (14) 6,000 4,366 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 32,515 21,190 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/23 (14) 21,000 13,686 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/24 (14) 23,795 14,656 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/25 (14) 29,785 17,333 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 10,725 6,048 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/27 (4) 6,400 3,406 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/29 (14) 30,000 14,050 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/28 25,685 30,161 Peoria IL Public Building Community School District Revenue 0.000% 12/1/14 (12) 2,800 2,721 Peoria IL Public Building Community School District Revenue 0.000% 12/1/15 (12) 2,800 2,665 Peoria IL Public Building Community School District Revenue 0.000% 12/1/16 (12) 2,900 2,675 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/16 10,000 11,183 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/17 6,000 6,820 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.000% 6/1/18 5,000 5,758 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 27,000 31,533 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 10,000 11,872 Southwestern IL Development Authority Revenue (Local Government Program) 5.000% 4/15/30 10,000 11,180 Springfield IL Water Revenue 5.000% 3/1/29 2,525 2,978 Springfield IL Water Revenue 5.000% 3/1/30 2,000 2,347 Springfield IL Water Revenue 5.000% 3/1/31 2,000 2,332 Springfield IL Water Revenue 5.000% 3/1/32 2,000 2,329 University of Illinois (Utility Infrastructure Project) COP VRDO 0.220% 11/7/12 32,400 32,400 University of Illinois Auxiliary Facilities System Revenue 0.000% 4/1/16 (14) 15,270 14,418 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/21 3,430 4,124 University of Illinois Auxiliary Facilities System Revenue 5.000% 4/1/22 6,015 7,105 University of Illinois Auxiliary Facilities System Revenue 5.250% 4/1/30 5,000 5,676 1 University of Illinois Auxiliary Facilities System Revenue TOB VRDO 0.250% 11/7/12 14,300 14,300 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/23 1,715 2,084 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/24 7,950 9,571 Waubonsee IL Community College District No. 516 GO 5.000% 12/15/25 3,405 4,084 2,368,112 Indiana (1.2%) Decatur Township IN Multi-School Buildings Corp. Revenue 5.000% 7/15/21 (4) 5,695 6,597 Franklin IN Community Multi-School Building Corp. Revenue 5.000% 7/15/23 (4) 2,480 3,032 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/24 (14) 2,735 2,969 Hammond IN Multi-School Building Corp. Mortgage Revenue 5.000% 7/15/25 (14) 2,875 3,105 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/15 3,865 4,271 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/17 3,315 3,879 Indiana Finance Authority Facilities Revenue (Miami Correctional Facility - Phase II) 5.000% 7/1/18 4,085 4,879 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/14 2,510 2,683 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/18 5,000 5,952 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/20 4,370 5,042 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.000% 11/1/23 3,570 3,999 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/24 10,855 12,295 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/25 13,895 15,673 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/26 14,425 16,230 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/27 8,615 9,622 2 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/22 1,295 1,509 2 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/24 2,500 2,891 2 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/25 2,500 2,878 2 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/26 2,500 2,863 2 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/27 2,500 2,852 Indiana Finance Authority Hospital Revenue (Parkview Health System) 5.000% 5/1/29 3,000 3,368 Indiana Finance Authority Lease Revenue 5.000% 11/1/17 7,500 8,910 79 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Indiana Finance Authority Revenue (Marion General Hospital) VRDO 0.200% 11/7/12 LOC 9,565 9,565 1 Indiana Finance Authority Revenue (State Revolving Fund) TOB VRDO 0.240% 11/7/12 13,015 13,015 Indiana Finance Authority Revenue (Trinity Health) 5.000% 12/1/28 6,295 7,115 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/29 5,000 5,894 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/30 5,490 6,441 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/31 3,325 3,889 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.250% 10/1/31 10,000 11,740 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/24 2,000 2,218 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 14,000 15,524 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/26 18,475 20,295 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) PUT 1.600% 2/1/17 9,000 9,202 1 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.270% 11/7/12 12,750 12,750 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 750 756 Indiana Municipal Power Agency Revenue 5.625% 1/1/28 4,640 5,665 Indiana Municipal Power Agency Revenue 5.750% 1/1/29 2,000 2,459 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 2,515 3,067 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (14) 4,500 4,518 Indiana University Student Fee Revenue 5.000% 8/1/15 1,000 1,124 Indiana University Student Fee Revenue 5.000% 8/1/16 2,500 2,908 Indiana University Student Fee Revenue 5.000% 8/1/21 4,500 5,709 Indiana University Student Fee Revenue 5.000% 8/1/22 6,370 8,116 Indiana University Student Fee Revenue 5.000% 8/1/23 3,510 4,417 Indiana University Student Fee Revenue 5.000% 8/1/24 2,175 2,719 Indiana University Student Fee Revenue 5.000% 8/1/25 2,040 2,535 Indiana University Student Fee Revenue 5.000% 8/1/26 1,000 1,216 Indiana University Student Fee Revenue 5.000% 8/1/29 1,000 1,203 Indiana University Student Fee Revenue 5.000% 6/1/30 2,000 2,429 Indiana University Student Fee Revenue 5.000% 8/1/30 1,560 1,869 Indiana University Student Fee Revenue 5.000% 6/1/31 1,500 1,811 Indianapolis IN Gas Utility Revenue 5.000% 8/15/21 (4) 3,530 4,188 Indianapolis IN Gas Utility Revenue 5.000% 8/15/22 (4) 15,655 18,382 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/19 3,000 3,625 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/20 1,545 1,885 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 2/1/20 5,000 5,984 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/21 8,590 10,443 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 1/15/22 7,000 8,411 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/22 1,425 1,701 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/23 1,895 2,255 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/25 2,085 2,477 Indianapolis IN Local Public Improvement Bond Bank Revenue 5.000% 8/1/26 1,985 2,358 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.500% 1/1/29 10,000 11,464 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/23 (4) 4,285 5,307 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/25 (4) 3,535 4,356 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/28 4,065 4,962 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.500% 2/1/29 4,370 5,316 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 13,250 14,207 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 11,750 12,599 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) 5.000% 7/1/17 5,000 5,814 Whiting IN Environmental Facilities Revenue (BP Products North America Inc. Project) PUT 2.800% 6/2/14 41,705 43,136 464,538 Iowa (0.2%) Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.500% 6/15/29 2,000 2,259 Ames IA Hospital Revenue (Mary Greeley Medical Center) 5.625% 6/15/31 2,000 2,265 Des Moines IA Independent Community School District School Infrastructure Revenue 5.000% 6/1/19 3,400 4,032 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 2/15/29 (12) 13,500 15,253 Iowa Finance Authority Health Facilities Revenue (Iowa Health System) 5.250% 8/15/29 (12) 5,500 6,266 Iowa GO 5.500% 2/15/13 (14) 8,945 9,079 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/27 5,985 7,208 Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/28 6,280 7,536 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/21 1,150 1,424 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/22 2,100 2,582 Iowa Special Obligation Revenue (Prison Infrastructure) 5.000% 6/15/27 4,000 4,821 Iowa Student Loan Liquidity Corp. Revenue 5.000% 12/1/16 8,545 9,692 Iowa Student Loan Liquidity Corp. Revenue 5.250% 12/1/17 5,655 6,587 79,004 80 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kansas (0.3%) Cowley County KS Unified School District GO 4.750% 9/1/26 (4) 3,680 4,107 Cowley County KS Unified School District GO 4.750% 9/1/27 (4) 3,500 3,883 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/30 1,000 1,131 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/31 1,000 1,091 Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.000% 3/1/34 2,000 2,171 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/22 1,500 1,728 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/24 2,800 3,238 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/29 6,000 6,697 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.500% 11/15/29 10,435 12,216 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/19 6,730 8,268 Kansas Development Finance Authority Revenue (Kansas Department of Commerce Impact Program) 5.000% 6/1/20 7,070 8,779 Kansas Development Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.250% 1/1/25 7,500 8,712 Leavenworth County KS Unified School District GO 4.500% 3/1/18 (12) 1,030 1,208 Leavenworth County KS Unified School District GO 4.500% 9/1/18 (12) 1,030 1,220 Leavenworth County KS Unified School District GO 4.500% 3/1/19 (12) 1,000 1,188 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 600 719 Leavenworth County KS Unified School District GO 4.500% 3/1/20 (12) 1,115 1,319 Leavenworth County KS Unified School District GO 4.750% 3/1/21 (12) 1,165 1,383 Leavenworth County KS Unified School District GO 4.750% 9/1/21 (12) 1,265 1,496 Leavenworth County KS Unified School District GO 5.000% 3/1/22 (12) 1,060 1,260 Leavenworth County KS Unified School District GO 5.000% 9/1/22 (12) 1,360 1,613 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/18 1,000 1,143 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/19 1,500 1,706 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/20 1,500 1,701 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/21 1,500 1,701 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/24 5,055 5,665 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/26 4,300 4,776 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/16 1,000 1,142 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.250% 11/15/24 5,000 5,684 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/28 6,000 7,065 Wyandotte County/Kansas City KS Unified Government Utility System Revenue 5.000% 9/1/32 10,000 11,554 115,564 Kentucky (0.8%) Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.250% 9/1/18 (14) 5,000 6,129 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/21 14,000 17,332 Kentucky Asset/Liability Commission Agency Fund Revenue (Federal Highway Trust) 5.000% 9/1/22 7,000 8,555 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/18 1,840 2,116 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/19 1,475 1,701 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/20 1,125 1,309 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) 5.000% 2/1/21 2,000 2,281 Kentucky Property & Building Commission Revenue 5.250% 10/1/13 (4) 14,965 15,623 Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 1,500 1,696 Kentucky Property & Building Commission Revenue 5.000% 10/1/17 1,170 1,373 Kentucky Property & Building Commission Revenue 5.000% 11/1/17 8,570 10,223 Kentucky Property & Building Commission Revenue 5.000% 11/1/18 14,880 18,077 Kentucky Property & Building Commission Revenue 5.500% 8/1/19 (2) 6,870 8,635 Kentucky Property & Building Commission Revenue 5.000% 10/1/19 (2) 5,000 6,143 Kentucky Property & Building Commission Revenue 5.500% 8/1/20 (2) 4,320 5,478 Kentucky Property & Building Commission Revenue 5.000% 11/1/20 4,500 5,350 Kentucky Property & Building Commission Revenue 5.000% 8/1/21 45,000 54,857 Kentucky Property & Building Commission Revenue 5.250% 2/1/23 (12) 6,215 7,334 Kentucky Property & Building Commission Revenue 5.000% 11/1/23 (4) 5,120 6,106 Kentucky Property & Building Commission Revenue 5.000% 11/1/24 (4) 5,000 5,947 Kentucky Property & Building Commission Revenue 5.250% 2/1/25 (12) 4,995 5,850 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/23 9,890 11,751 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/24 7,065 8,395 81 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 7,000 8,368 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 5.750% 12/2/13 23,000 24,139 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 14,500 14,819 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/30 14,775 16,942 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/31 9,000 10,281 Warren County KY Hospital Revenue (Bowling Green-Warren County Community Hospital Corp. Project) 5.000% 4/1/20 1,180 1,373 288,183 Louisiana (1.0%) East Baton Rouge Parish LA Sales Tax Revenue 5.000% 8/1/23 (12) 5,165 6,128 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/17 1,000 1,152 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 1,000 1,176 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/19 1,030 1,227 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/20 1,000 1,180 Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/21 1,000 1,166 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/18 (2) 14,470 16,197 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/21 (2) 20,000 22,166 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 13,660 15,064 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/23 (2) 10,000 10,973 Louisiana Gasoline & Fuel Tax Revenue 5.250% 5/1/15 (Prere.) 6,200 6,950 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/19 8,745 10,807 Louisiana GO 5.000% 8/1/14 (14) 22,880 24,727 Louisiana GO 5.000% 8/1/15 (14) 2,500 2,809 Louisiana GO 5.000% 5/1/16 (Prere.) 25,210 29,109 Louisiana GO 5.000% 5/1/16 (Prere.) 9,765 11,275 Louisiana GO 5.000% 5/1/16 (Prere.) 26,665 30,789 Louisiana GO 5.000% 11/15/17 10,000 12,051 Louisiana GO 5.000% 11/15/17 17,040 20,535 Louisiana GO 5.000% 11/15/18 18,500 22,820 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 2,790 3,331 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/24 11,000 12,912 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/25 2,000 2,336 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/26 (4) 1,700 1,997 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/28 (4) 1,875 2,178 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Plaquemines Project) 5.000% 9/1/31 (4) 1,420 1,624 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.625% 10/1/30 15,905 18,001 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/17 5,300 6,181 Louisiana Office Facilities Corp. Lease Revenue (Capitol Complex Project) 5.000% 5/1/19 4,495 5,434 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/29 4,000 4,665 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/30 4,930 5,738 Louisiana Public Facilities Authority Revenue (Loyola University) 5.250% 10/1/31 2,485 2,884 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/15 4,055 4,360 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/17 1,520 1,690 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/27 15,165 16,078 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 4,535 4,912 New Orleans LA Aviation Board Revenue 4.500% 1/1/16 (12) 1,860 2,014 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,540 1,698 New Orleans LA Aviation Board Revenue 4.500% 1/1/17 (12) 1,955 2,155 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,200 2,504 New Orleans LA Aviation Board Revenue 5.000% 1/1/18 (12) 2,440 2,777 New Orleans LA GO 5.000% 12/1/23 2,250 2,642 New Orleans LA GO 5.000% 12/1/24 2,500 2,903 New Orleans LA GO 5.000% 12/1/25 2,500 2,870 New Orleans LA GO 5.000% 12/1/26 (4) 3,770 4,370 New Orleans LA GO 5.000% 12/1/27 (4) 2,260 2,621 New Orleans LA GO 5.000% 12/1/28 (4) 2,310 2,655 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 17,750 19,482 391,313 Maine (0.1%) Maine GO 4.000% 6/1/13 1,640 1,676 Maine GO 5.000% 6/1/16 3,770 4,371 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.230% 11/7/12 LOC 29,730 29,730 82 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maine Turnpike Authority Turnpike Revenue 5.000% 7/1/33 1,125 1,322 Portland ME Airport Revenue 5.000% 1/1/21 (4) 1,000 1,180 Portland ME Airport Revenue 5.000% 1/1/22 (4) 1,000 1,167 Portland ME Airport Revenue 5.000% 1/1/23 (4) 1,000 1,156 Portland ME Airport Revenue 5.000% 1/1/24 (4) 1,610 1,845 Portland ME Airport Revenue 5.000% 1/1/25 (4) 1,000 1,140 Portland ME Airport Revenue 5.000% 1/1/26 (4) 1,720 1,948 Portland ME Airport Revenue 5.000% 1/1/28 (4) 1,200 1,347 Portland ME Airport Revenue 5.000% 1/1/29 (4) 1,265 1,426 48,308 Maryland (1.3%) Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/18 (2) 1,365 1,483 Baltimore MD Consolidated Public Improvement GO 5.000% 10/15/19 (2) 2,185 2,371 Baltimore MD Project Revenue 5.000% 7/1/26 1,585 1,928 Baltimore MD Project Revenue 5.000% 7/1/26 1,250 1,520 Baltimore MD Project Revenue 5.000% 7/1/27 1,745 2,116 Baltimore MD Project Revenue 5.000% 7/1/28 1,570 1,896 Baltimore MD Project Revenue 5.000% 7/1/28 1,905 2,300 Baltimore MD Project Revenue 5.000% 7/1/29 2,075 2,497 Baltimore MD Project Revenue 5.000% 7/1/30 1,905 2,282 Baltimore MD Project Revenue 5.000% 7/1/30 3,255 3,899 Baltimore MD Project Revenue 5.000% 7/1/31 2,000 2,382 Howard County MD GO 5.000% 8/15/17 3,330 4,006 Howard County MD GO 5.000% 8/15/20 14,125 17,932 Howard County MD GO 5.000% 8/15/21 14,440 18,515 Howard County MD GO 5.000% 8/15/24 4,500 5,620 Maryland Department of Transportation Revenue 5.000% 6/1/15 1,825 2,042 Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 6,000 7,357 Maryland GO 5.000% 2/15/13 58,765 59,585 Maryland GO 5.000% 8/1/13 10,685 11,071 Maryland GO 5.000% 8/1/15 19,620 22,093 Maryland GO 5.000% 8/1/15 (Prere.) 15,260 17,184 Maryland GO 5.000% 8/1/15 3,225 3,632 Maryland GO 5.000% 3/1/16 2,900 3,335 Maryland GO 5.000% 8/1/16 1,100 1,285 Maryland GO 5.000% 8/1/16 1,010 1,179 Maryland GO 5.000% 8/1/16 10,000 11,678 Maryland GO 4.000% 8/15/16 3,025 3,424 Maryland GO 5.000% 3/1/17 3,440 4,082 Maryland GO 5.000% 8/1/17 20,000 24,044 Maryland GO 5.000% 3/15/18 37,780 46,205 Maryland GO 5.000% 3/15/19 2,500 3,120 Maryland GO 5.000% 3/15/19 15,935 19,885 Maryland GO 5.000% 8/1/19 2,315 2,912 2 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/21 800 961 2 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/22 1,650 1,978 2 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/23 900 1,067 2 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/24 1,355 1,600 2 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/25 1,000 1,174 2 Maryland Health & Higher Educational Facilities Authority Revenue (Anne Arundel Health System) 5.000% 7/1/26 1,100 1,287 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) PUT 5.000% 5/15/15 3,500 3,856 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 3,915 4,212 Maryland Health & Higher Educational Facilities Authority Revenue (LifeBridge Health) 5.000% 7/1/14 (Prere.) 2,980 3,206 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/29 1,000 1,133 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/16 3,895 4,362 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/17 3,000 3,429 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.000% 7/1/18 2,500 2,913 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/19 1,700 1,988 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.500% 7/1/20 1,500 1,665 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/21 2,000 2,287 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 4.750% 7/1/23 900 984 83 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.500% 7/1/24 (2) 3,800 4,336 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 5.250% 7/1/28 (2) 9,000 10,058 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.220% 11/7/12 LOC 10,500 10,500 Maryland Transportation Authority GAN 5.000% 3/1/14 13,240 14,080 Maryland Transportation Authority GAN 5.000% 3/1/16 2,500 2,878 Maryland Transportation Authority GAN 5.250% 3/1/16 4,000 4,637 Maryland Transportation Authority GAN 5.000% 3/1/17 2,070 2,458 Maryland Transportation Authority GAN 5.250% 3/1/17 4,950 5,931 Maryland Transportation Authority GAN 5.250% 3/1/20 8,085 10,046 Montgomery County MD GO 5.000% 7/1/15 15,000 16,837 Montgomery County MD GO 5.000% 7/1/16 1,500 1,747 Montgomery County MD GO 5.000% 7/1/17 3,460 4,149 Montgomery County MD GO 5.000% 7/1/17 4,000 4,796 Montgomery County MD GO 5.000% 7/1/18 1,075 1,325 Montgomery County MD GO 5.000% 7/1/21 2,275 2,920 Prince Georges County MD GO 5.000% 9/15/21 4,975 6,406 University System of Maryland Auxiliary Facility & Tuition Revenue 5.000% 4/1/21 5,620 7,151 Washington Suburban Sanitation District Maryland GO 5.000% 6/1/17 14,500 17,335 480,552 Massachusetts (4.0%) Boston MA GO 5.000% 4/1/16 3,410 3,932 Boston MA GO 5.000% 8/1/17 5,035 6,050 Boston MA GO 5.000% 2/1/22 4,235 5,436 Boston MA GO 5.000% 2/1/23 4,760 6,050 Boston MA Water & Sewer Commission Revenue 5.750% 11/1/13 1,100 1,126 Massachusetts Bay Transportation Authority Assessment Revenue 5.000% 7/1/19 15,000 18,707 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/18 2,000 2,478 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 11/7/12 41,031 41,031 Massachusetts Bay Transportation Authority Sales Tax Revenue VRDO 0.220% 11/7/12 5,400 5,400 Massachusetts College Building Authority Revenue 5.000% 5/1/28 1,290 1,514 Massachusetts College Building Authority Revenue 5.125% 5/1/28 1,420 1,684 Massachusetts College Building Authority Revenue 5.000% 5/1/29 2,905 3,483 Massachusetts College Building Authority Revenue 5.250% 5/1/29 2,250 2,691 Massachusetts College Building Authority Revenue 5.000% 5/1/30 4,820 5,775 Massachusetts College Building Authority Revenue 5.000% 5/1/31 6,040 7,225 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/19 5,000 5,978 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/20 2,610 3,242 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/22 11,000 12,968 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 14,750 17,218 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 13,625 15,540 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/13 (14) 16,670 16,768 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/14 (14) 7,340 7,379 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/15 (14) 8,310 8,352 Massachusetts Development Finance Agency Resource Recovery Revenue (SEMASS System) 5.625% 1/1/16 (14) 3,500 3,518 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/29 3,110 3,615 Massachusetts Development Finance Agency Revenue (Berklee College of Music) 5.000% 10/1/31 1,200 1,385 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/20 1,205 1,403 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/21 1,760 2,050 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/22 2,125 2,444 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/23 2,235 2,553 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/24 1,500 1,702 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/25 1,600 1,818 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/26 1,100 1,245 Massachusetts Development Finance Agency Revenue (Berkshire Health System) 5.000% 10/1/27 1,165 1,313 Massachusetts Development Finance Agency Revenue (Boston College) 5.000% 7/1/29 9,500 11,213 Massachusetts Development Finance Agency Revenue (Draper Laboratory) 5.750% 9/1/25 6,765 8,304 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 15,000 16,947 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 2,690 3,001 Massachusetts Development Finance Agency Revenue (Wentworth Institute of Technology) VRDO 0.230% 11/7/12 LOC 11,035 11,035 Massachusetts Educational Financing Authority Education Loan Revenue 5.500% 1/1/22 3,500 4,092 Massachusetts GO 5.000% 11/1/13 8,000 8,380 Massachusetts GO 5.500% 11/1/13 (3) 8,905 9,372 3 Massachusetts GO 0.590% 9/1/14 14,545 14,546 Massachusetts GO 5.500% 11/1/14 (14) 3,000 3,305 Massachusetts GO 5.500% 12/1/14 (4) 1,000 1,106 Massachusetts GO 5.000% 1/1/15 1,500 1,647 3 Massachusetts GO 0.610% 2/1/15 7,500 7,499 Massachusetts GO 5.000% 8/1/15 11,745 13,196 Massachusetts GO 5.250% 8/1/15 5,000 5,652 84 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts GO 5.000% 9/1/15 14,360 16,186 Massachusetts GO 5.250% 8/1/16 5,615 6,584 3 Massachusetts GO 0.730% 9/1/16 2,000 2,000 Massachusetts GO 5.000% 9/1/16 7,710 8,995 Massachusetts GO 5.500% 11/1/16 (ETM) 24,500 29,338 Massachusetts GO 5.500% 11/1/16 (ETM) 73,000 87,415 Massachusetts GO 5.500% 11/1/16 (ETM) 50,000 59,873 Massachusetts GO 5.000% 8/1/17 24,060 28,761 Massachusetts GO 5.500% 11/1/17 10,000 12,282 Massachusetts GO 5.500% 11/1/17 (14) 20,000 24,565 Massachusetts GO 5.500% 11/1/17 (4) 7,000 8,598 Massachusetts GO 5.500% 8/1/18 (14) 5,000 6,264 Massachusetts GO 5.500% 10/1/18 9,500 11,956 Massachusetts GO 5.500% 10/1/20 (14) 11,065 14,355 Massachusetts GO 5.250% 8/1/21 (2) 4,445 5,721 Massachusetts GO 5.250% 8/1/21 20,870 26,862 Massachusetts GO 5.000% 4/1/27 28,000 33,725 Massachusetts GO 5.000% 4/1/29 26,675 31,909 Massachusetts Health & Educational Facilities Authority Revenue (Boston College) 5.500% 6/1/30 5,000 6,706 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.000% 7/1/28 18,000 18,904 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/23 3,380 3,866 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/24 5,500 6,254 Massachusetts Health & Educational Facilities Authority Revenue (Caregroup) 5.375% 7/1/25 3,500 3,981 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 1,685 2,282 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/20 3,740 4,578 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/25 1,460 1,648 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/26 2,000 2,247 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/28 1,155 1,289 1 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) TOB VRDO 0.220% 11/7/12 10,000 10,000 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.210% 11/7/12 24,315 24,315 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,827 Massachusetts Health & Educational Facilities Authority Revenue (University of Massachusetts Memorial Health Care Inc.) 5.250% 7/1/25 6,815 7,105 Massachusetts Port Authority Revenue 5.000% 7/1/25 1,230 1,511 Massachusetts Port Authority Revenue 5.000% 7/1/31 3,680 4,392 Massachusetts Port Authority Revenue 5.000% 7/1/32 2,750 3,267 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/13 (4) 5,000 5,189 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 41,095 46,335 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,800 7,667 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,015 3,399 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 3,555 4,008 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 4,815 5,418 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (4) 10,000 11,264 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/18 20,000 24,584 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 20,000 25,242 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/24 40,660 50,860 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 5,000 6,144 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/28 32,750 40,074 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 24,060 26,518 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.230% 11/1/12 23,070 23,070 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 8,685 9,174 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/19 (14) 5,125 6,143 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/21 (14) 6,875 8,400 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 29,860 37,892 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/28 (14) 11,075 14,024 Massachusetts Special Obligation Revenue 5.000% 12/15/14 15,805 17,330 Massachusetts Special Obligation Revenue 5.000% 6/15/15 10,000 11,169 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/18 10,635 13,073 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/19 11,460 14,358 Massachusetts Water Pollution Abatement Trust Revenue 5.125% 8/1/14 140 141 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 2/1/21 5,955 7,688 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 37,515 44,877 Massachusetts Water Resources Authority Revenue 5.000% 8/1/19 21,580 26,800 Massachusetts Water Resources Authority Revenue 5.500% 8/1/22 (4) 3,300 4,320 Massachusetts Water Resources Authority Revenue 5.000% 8/1/28 2,350 2,836 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 3,500 4,211 Massachusetts Water Resources Authority Revenue 5.000% 8/1/30 5,000 6,016 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 2,000 2,392 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 5,000 5,981 85 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.630% 11/7/12 LOC 38,460 38,460 Massachusetts Water Resources Authority Revenue VRDO 0.200% 11/7/12 18,365 18,365 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/26 3,000 3,531 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/27 3,440 4,010 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/28 5,100 5,924 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/29 11,580 13,355 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/30 11,000 12,631 Metropolitan Boston MA Transit Parking Corp. Revenue 5.000% 7/1/31 11,575 13,254 University of Massachusetts Building Authority Revenue 5.000% 11/1/19 (2) 25,625 28,824 1,520,880 Michigan (2.7%) Detroit MI GO 5.000% 4/1/14 (12) 9,780 10,081 Detroit MI GO 5.000% 4/1/15 (12) 7,970 8,356 Detroit MI GO 5.000% 4/1/16 (12) 3,440 3,639 Detroit MI GO 5.000% 4/1/17 (12) 3,580 3,745 Detroit MI Sewer System Revenue 5.000% 7/1/13 (Prere.) 15,665 16,153 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 12,000 13,458 Detroit MI Sewer System Revenue 0.000% 7/1/16 (14) 7,500 6,801 Detroit MI Sewer System Revenue 5.250% 7/1/22 (14) 5,735 6,310 Detroit MI Sewer System Revenue 7.000% 7/1/27 (4) 10,300 12,612 Detroit MI Water Supply System Revenue 5.000% 7/1/19 (14) 5,000 5,457 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (14) 7,665 8,290 Detroit MI Water Supply System Revenue 5.000% 7/1/20 (4) 8,535 9,270 Detroit MI Water Supply System Revenue 5.000% 7/1/22 (14) 4,000 4,259 Detroit MI Water Supply System Revenue 5.000% 7/1/23 (14) 4,000 4,240 Detroit MI Water Supply System Revenue 5.000% 7/1/24 (4) 26,825 28,674 Detroit MI Water Supply System Revenue 5.000% 7/1/25 (4) 4,000 4,274 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/19 (4) 1,300 1,486 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/20 (4) 1,500 1,720 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/21 (4) 1,100 1,259 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/22 (4) 1,000 1,141 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.000% 6/1/17 2,420 2,721 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 18,370 19,778 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.250% 1/15/14 10,000 10,525 Kent Hospital MI Finance Authority Revenue (Spectrum Health) PUT 5.500% 1/15/15 11,500 12,646 Michigan Building Authority Revenue 5.250% 10/15/13 (4) 12,000 12,571 Michigan Building Authority Revenue 5.250% 10/15/14 (4) 15,000 15,695 Michigan Building Authority Revenue 5.250% 10/15/15 (4) 22,445 23,449 Michigan Building Authority Revenue 5.250% 10/15/16 (4) 9,000 9,399 Michigan Building Authority Revenue 5.000% 10/15/18 12,575 15,014 Michigan Building Authority Revenue 5.000% 10/15/19 8,315 10,046 Michigan Building Authority Revenue 5.000% 10/15/24 2,500 2,978 Michigan Building Authority Revenue 5.000% 10/15/24 3,000 3,574 Michigan Building Authority Revenue 5.000% 10/15/25 5,920 7,005 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/23 830 971 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/24 425 493 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/25 1,190 1,375 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 400 462 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/32 1,500 1,804 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/17 47,500 56,621 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/18 50,500 61,695 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/19 39,000 48,468 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 8,500 9,735 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 8,046 Michigan GO 5.500% 12/1/13 6,125 6,468 Michigan GO 5.000% 5/1/17 33,880 39,623 Michigan GO 5.250% 9/15/25 (4) 10,810 12,078 Michigan GO 5.250% 9/15/26 (4) 12,805 14,264 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,500 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.350% 4/1/13 10,000 10,045 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 2.625% 6/30/14 30,000 31,042 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 1.500% 3/15/17 45,000 45,623 Michigan Hospital Finance Authority Revenue (Genesys Regional Medical Center Obligated Group) 5.375% 10/1/13 (ETM) 2,050 2,059 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/24 5,000 5,748 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.625% 11/15/29 15,775 18,354 Michigan Hospital Finance Authority Revenue (Holland Community Hospital) VRDO 0.190% 11/7/12 LOC 3,000 3,000 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/27 2,000 2,306 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/28 2,600 2,977 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.125% 6/1/19 2,500 2,912 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 5.625% 6/1/24 5,000 5,735 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.000% 6/1/29 4,000 4,700 86 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan Hospital Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/26 (14) 13,015 13,601 Michigan Hospital Finance Authority Revenue (Trinity Health) 5.000% 12/1/27 8,000 9,228 Michigan Hospital Finance Authority Revenue (Trinity Health) PUT 6.000% 12/1/17 3,950 4,800 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/22 4,000 4,921 Michigan Strategic Fund Limited Obligation Revenue (Detroit Edison Co. Project) PUT 2.125% 9/1/16 9,350 9,615 Monroe County MI Economic Development Corp. Revenue (Detroit Edison Co. Project) 6.950% 9/1/22 (14) 27,000 36,392 Oakland University of Michigan Revenue VRDO 0.210% 11/7/12 LOC 21,000 21,000 2 Plymouth-Canton MI Community School District GO 5.000% 5/1/20 1,020 1,243 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 5.500% 8/1/19 20,000 23,521 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.375% 8/1/29 25,000 29,623 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 8.000% 9/1/29 13,900 17,810 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/18 2,195 2,504 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/19 2,300 2,635 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,675 University of Michigan University Revenue 5.000% 4/1/17 30,000 35,659 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 5,000 5,746 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/27 5,655 6,449 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 5,935 6,745 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/29 3,895 4,409 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/30 6,540 7,373 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/31 6,370 7,130 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 4,300 4,782 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) VRDO 0.230% 11/7/12 LOC 40,000 40,000 1,001,591 Minnesota (1.3%) Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/17 1,785 2,080 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/18 2,190 2,578 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,585 1,851 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/20 1,805 2,101 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 2,205 2,534 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/21 3,925 4,510 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.000% 11/15/22 2,425 2,761 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) 5.250% 11/15/29 7,000 7,870 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Allina Health System) VRDO 0.200% 11/7/12 LOC 5,625 5,625 Minneapolis & St. Paul MN Housing & Redevelopment Authority Health Care System Revenue (Children’s Hospital Clinics) VRDO 0.270% 11/1/12 (4) 11,650 11,650 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.000% 11/15/18 15,000 17,108 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.625% 11/15/28 15,500 18,677 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 2,950 3,334 Minneapolis-St. Paul Metropolitan Area Minnesota Metropolitan Council GO 5.000% 9/1/15 4,805 5,431 Minnesota GO 5.000% 11/1/12 3,650 3,650 Minnesota GO 5.000% 11/1/12 (ETM) 16,125 16,125 Minnesota GO 5.000% 11/1/12 (ETM) 8,235 8,235 Minnesota GO 5.000% 11/1/12 13,685 13,685 Minnesota GO 5.000% 8/1/13 (ETM) 5,780 5,986 Minnesota GO 5.000% 10/1/13 3,335 3,481 Minnesota GO 5.000% 10/1/13 (ETM) 2,110 2,202 Minnesota GO 5.000% 11/1/13 3,600 3,772 Minnesota GO 5.000% 11/1/13 (ETM) 15,900 16,657 Minnesota GO 5.000% 11/1/13 (ETM) 10,655 11,162 Minnesota GO 5.000% 11/1/13 17,615 18,455 Minnesota GO 5.000% 12/1/13 (ETM) 10,610 11,157 Minnesota GO 5.000% 11/1/14 19,275 21,068 Minnesota GO 4.000% 12/1/14 3,730 4,014 Minnesota GO 5.000% 12/1/14 8,150 8,939 Minnesota GO 5.000% 11/1/15 19,775 22,468 Minnesota GO 5.000% 12/1/15 8,150 9,289 Minnesota GO 5.000% 12/1/16 5,145 6,070 Minnesota GO 5.000% 8/1/17 1,000 1,201 Minnesota GO 5.000% 8/1/18 2,275 2,804 Minnesota GO 5.000% 10/1/24 10,000 12,432 Minnesota GO 5.000% 8/1/28 15,085 18,884 87 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/16 1,120 1,279 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/18 4,305 5,061 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,220 Minnesota Technology Lease Purchase COP 5.000% 6/1/17 9,690 11,095 Minnesota Technology Lease Purchase COP 5.000% 6/1/18 8,925 10,195 Minnesota Technology Lease Purchase COP 5.000% 6/1/19 10,680 12,199 Rochester MN Healthcare Facilities Revenue (Mayo Clinic) PUT 4.000% 11/15/18 11,500 13,326 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 2,000 2,276 St. Cloud MN Health Care Rev. (Centracare Health System) VRDO 0.200% 11/7/12 LOC 10,000 10,000 St. Cloud MN Health Care Revenue (Centracare Health System) 5.125% 5/1/30 7,000 7,788 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/15 5,675 6,277 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/16 11,775 13,341 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.500% 7/1/23 21,700 24,405 St. Louis Park MN Health Care Facilities Revenue (Park Nicollet Health Services) 5.625% 7/1/26 6,000 6,762 University of Minnesota Revenue 5.000% 12/1/14 9,840 10,783 University of Minnesota Revenue 5.000% 12/1/15 16,235 18,482 University of Minnesota Revenue 5.000% 8/1/19 1,150 1,425 University of Minnesota Revenue 5.000% 4/1/22 500 597 University of Minnesota Revenue 5.000% 8/1/22 1,585 1,924 University of Minnesota Revenue 5.000% 8/1/23 2,500 3,006 University of Minnesota Revenue 5.000% 8/1/24 4,515 5,403 University of Minnesota Revenue 5.250% 12/1/27 5,000 6,140 University of Minnesota Revenue 5.250% 12/1/28 7,045 8,651 University of Minnesota Revenue 5.000% 8/1/29 5,615 6,603 University of Minnesota Revenue 5.250% 12/1/29 3,500 4,284 University of Minnesota Revenue 5.000% 8/1/30 2,500 2,928 510,296 Mississippi (0.2%) Mississippi GO 5.500% 12/1/16 3,435 4,102 Mississippi GO 5.000% 12/1/17 (Prere.) 10,000 12,127 Mississippi GO 5.000% 12/1/17 (Prere.) 16,890 20,398 Mississippi GO 5.000% 10/1/30 12,035 14,522 Mississippi GO 5.000% 10/1/31 11,735 14,077 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) 5.000% 10/1/17 2,500 2,937 68,163 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/19 18,000 22,556 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 1,830 2,233 Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/27 1,000 1,216 Kansas City MO Airport Revenue 5.000% 9/1/13 11,550 11,973 Kansas City MO Airport Revenue 5.000% 9/1/14 10,000 10,766 Kansas City MO Special Obligation Revenue 0.000% 2/1/18 3,000 2,602 Kansas City MO Special Obligation Revenue 0.000% 2/1/19 7,615 6,290 Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/15/13 (Prere.) 11,895 12,434 Missouri Board of Public Buildings Special Obligation Revenue 5.000% 10/15/27 1,380 1,434 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 4.750% 6/1/25 3,230 3,344 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.500% 7/1/13 5,250 5,356 Missouri Environmental Improvement & Energy Resources Authority Water Pollution Control Revenue (State Revolving Fund Program) 5.000% 7/1/18 3,305 4,055 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/19 2,420 2,873 Missouri Health & Educational Facilities Authority Health Facilities Revenue (SSM Health System) 5.000% 6/1/22 5,270 6,215 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/20 3,975 4,702 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.250% 11/15/25 8,000 9,236 Missouri Health & Educational Facilities Authority Health Facilities Revenue (St. Luke’s Health System) 5.000% 11/15/30 5,000 5,577 Missouri Health & Educational Facilities Authority Revenue (Children’s Mercy Hospital) 5.250% 5/15/29 19,230 21,212 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/30 15,000 18,370 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.230% 11/1/12 1,610 1,610 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.220% 11/7/12 11,300 11,300 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/19 1,825 2,267 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/24 (2) 12,225 13,488 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Prairie Project) 5.000% 1/1/26 (2) 15,730 17,250 St. Louis MO Airport Revenue (Lambert-St. Louis International Airport) 6.125% 7/1/24 6,000 7,010 205,369 Nebraska (0.2%) Douglas County NE School District No. 1 GO 5.000% 6/15/16 2,000 2,313 Douglas County NE School District No. 1 GO 4.000% 6/15/18 2,530 2,949 88 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Lincoln NE Electric System Revenue 5.000% 9/1/25 3,000 3,730 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/26 3,065 3,671 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/27 3,740 4,444 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 2,125 2,517 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/31 2,500 2,944 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/32 2,850 3,332 Nebraska Investment Finance Authority Single Family Housing Revenue 5.700% 9/1/31 8,000 8,688 Nebraska Public Power District Revenue 4.000% 1/1/15 1,000 1,075 Nebraska Public Power District Revenue 5.000% 1/1/16 1,000 1,134 Nebraska Public Power District Revenue 5.000% 1/1/24 8,000 9,080 Nebraska Public Power District Revenue 5.000% 1/1/28 1,500 1,793 Nebraska Public Power District Revenue 5.000% 1/1/29 2,000 2,384 University of Nebraska Student Fee Revenue 5.000% 7/1/20 1,280 1,589 University of Nebraska Student Fee Revenue 4.000% 7/1/22 1,385 1,621 University of Nebraska Student Fee Revenue 5.000% 7/1/22 4,000 5,078 University of Nebraska Student Fee Revenue 5.000% 7/1/24 1,645 2,026 60,368 Nevada (0.8%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/21 2,330 2,644 Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/27 3,500 3,858 Clark County NV Airport Improvement Revenue 5.000% 7/1/21 2,000 2,374 Clark County NV Airport Improvement Revenue 5.000% 7/1/30 15,000 16,767 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 6,525 7,196 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/16 5,575 6,327 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/30 15,000 16,798 Clark County NV School District GO 5.000% 6/15/14 6,320 6,774 Clark County NV School District GO 5.000% 6/15/20 14,335 16,650 Clark County NV School District GO 5.000% 6/15/21 8,980 10,430 Clark County NV School District GO 5.000% 6/15/22 14,655 16,960 Clark County NV School District GO 5.000% 6/15/23 16,360 18,863 Clark County NV School District GO 5.000% 6/15/24 (4) 5,000 5,733 Clark County NV School District GO 5.000% 6/15/25 12,445 14,169 Clark County NV School District GO 5.000% 6/15/26 29,900 33,892 Clark County NV Water Reclamation District GO 5.375% 7/1/27 2,985 3,581 1 Clark County NV Water Reclamation District GO TOB VRDO 0.220% 11/7/12 6,000 6,000 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 5,000 5,287 Las Vegas Valley Water District Nevada GO 5.000% 6/1/13 (14) 11,165 11,468 Las Vegas Valley Water District Nevada GO 5.000% 6/1/17 5,000 5,865 Las Vegas Valley Water District Nevada GO 5.000% 6/1/18 7,370 8,830 Las Vegas Valley Water District Nevada GO 5.000% 6/1/21 (3) 16,075 17,767 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 (14) 15,280 16,691 Las Vegas Valley Water District Nevada GO 5.250% 6/1/27 10,460 12,518 Las Vegas Valley Water District Nevada GO 5.000% 6/1/31 4,500 5,241 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 5,395 6,244 Las Vegas Valley Water District Nevada GO 5.000% 6/1/32 2,000 2,315 Nevada GO 5.000% 12/1/14 (4) 8,435 9,234 Reno NV Hospital Revenue (Washoe Medical Center Project) 5.500% 6/1/28 (2) 1,750 1,908 292,384 New Hampshire (0.1%) New Hampshire GO 5.000% 2/15/18 1,010 1,223 New Hampshire GO 5.000% 2/15/19 1,010 1,245 New Hampshire GO 5.000% 8/15/19 1,500 1,869 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/27 1,500 1,659 New Hampshire Health & Education Facilities Authority Revenue (University System of New Hampshire) 5.500% 7/1/20 10,000 12,410 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 6.000% 1/1/31 10,000 11,608 30,014 New Jersey (5.7%) Essex County NJ BAN 1.500% 9/26/13 21,560 21,804 Essex County NJ Improvement Authority Revenue 5.250% 12/15/18 (2) 1,000 1,217 Essex County NJ Improvement Authority Revenue 5.500% 10/1/23 (14) 10,000 12,961 Essex County NJ Improvement Authority Revenue 5.250% 12/15/23 (2) 3,635 4,553 Essex County NJ Improvement Authority Revenue 5.250% 12/15/24 (2) 3,720 4,717 Jersey City NJ GO 5.000% 3/1/16 1,390 1,564 Jersey City NJ GO 5.000% 3/1/17 1,440 1,661 Jersey City NJ GO 5.000% 3/1/18 1,490 1,751 Jersey City NJ GO 5.000% 3/1/20 1,610 1,931 Jersey City NJ GO 5.000% 3/1/21 1,200 1,441 Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/18 2,000 2,366 89 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Monmouth County NJ Improvement Authority Revenue (Pooled Government Loan) 4.000% 12/1/19 1,895 2,263 New Jersey Building Authority Revenue 5.000% 12/15/18 5,610 6,760 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/23 (2) 3,900 4,086 New Jersey Casino Reinvestment Development Authority Revenue (Hotel Room Fee) 5.250% 1/1/24 (2) 3,500 3,664 New Jersey COP 5.000% 6/15/17 4,840 5,598 New Jersey COP 5.000% 6/15/18 12,915 15,191 New Jersey COP 5.250% 6/15/28 4,675 5,284 New Jersey COP 5.250% 6/15/29 1,000 1,122 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 1,100 1,192 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 1,055 1,147 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.000% 6/15/23 4,000 4,604 New Jersey Economic Development Authority Revenue (Cooper Health System Project) VRDO 0.200% 11/7/12 LOC 2,100 2,100 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 12,315 12,792 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 12,475 12,965 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 4,800 4,989 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 10,400 11,250 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/14 4,000 4,377 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 4,100 4,667 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/16 38,385 44,660 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/17 4,000 4,736 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/17 38,000 45,329 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/18 62,500 75,800 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/19 (3) 4,285 5,360 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 12/15/19 38,410 46,837 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (4) 5,000 6,276 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 7,975 9,957 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/23 2,020 2,471 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/23 8,690 10,370 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/23 (14) 81,630 103,380 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/24 2,000 2,419 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/24 1,000 1,200 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 15,000 19,113 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/25 2,985 3,576 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 17,000 20,243 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/25 (4) 18,130 23,150 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 4,205 4,956 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 8,000 10,515 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/28 5,515 6,474 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/29 10,500 11,942 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/29 5,000 5,860 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 1,005 1,157 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 40,455 43,461 1 New Jersey Economic Development Authority Revenue (School Facilities Construction) TOB VRDO 0.350% 11/7/12 (12) 6,975 6,975 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.000% 6/1/18 2,000 2,276 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/19 2,000 2,315 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.250% 6/1/20 2,000 2,318 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.375% 6/1/25 5,000 5,577 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/13 7,215 7,384 New Jersey Educational Facilities Authority Revenue (Kean University) 5.250% 9/1/29 25,170 29,201 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/16 4,700 5,490 New Jersey Educational Facilities Authority Revenue (Princeton University) 5.000% 7/1/27 2,965 3,673 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.125% 12/1/23 6,000 7,709 New Jersey Environmental Infrastructure Trust Revenue 4.000% 9/1/15 11,435 12,575 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/28 3,000 3,526 New Jersey Equipment Lease Purchase COP 5.250% 6/15/20 6,180 7,410 New Jersey Equipment Lease Purchase COP 5.250% 6/15/21 5,820 6,895 New Jersey Equipment Lease Purchase COP 5.375% 6/15/29 11,000 12,435 New Jersey GO 0.464% 11/1/12 30,000 30,005 New Jersey GO 0.464% 11/1/12 80,000 80,012 New Jersey GO 5.250% 7/1/14 (4) 25,000 27,040 New Jersey GO 5.250% 7/15/15 (2) 8,500 9,581 New Jersey GO 5.250% 7/1/16 (14) 1,500 1,752 New Jersey GO 5.000% 8/1/16 5,190 6,031 New Jersey GO 5.000% 8/1/17 9,035 10,798 New Jersey GO 5.250% 7/15/19 (2) 5,000 6,272 90 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey GO 5.000% 8/15/20 30,000 37,648 1 New Jersey GO TOB VRDO 0.230% 11/1/12 8,830 8,830 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/16 8,420 9,410 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/17 8,875 10,124 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) 5.000% 7/1/18 5,000 5,803 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.200% 11/7/12 LOC 16,100 16,100 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 2,610 2,982 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/20 2,120 2,445 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/22 1,500 1,682 New Jersey Health Care Facilities Financing Authority Revenue (Holy Name Hospital) 5.000% 7/1/18 1,925 2,125 New Jersey Health Care Facilities Financing Authority Revenue (Hospital Asset Transformation Program) 5.500% 10/1/23 12,860 14,737 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/20 3,000 3,578 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/21 2,000 2,425 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/22 2,000 2,369 New Jersey Health Care Facilities Financing Authority Revenue (Meridian Health System Obligated Group) 5.000% 7/1/26 1,000 1,141 New Jersey Health Care Facilities Financing Authority Revenue (St. Barnabas Health Care System) 5.000% 7/1/29 3,375 3,484 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 20,000 22,936 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.250% 11/1/12 LOC 7,100 7,100 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.500% 12/1/20 6,500 7,357 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 1,110 1,150 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 (ETM) 100 120 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/17 9,900 11,687 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/18 (Prere.) 20 24 New Jersey Sports & Exposition Authority Revenue 4.500% 9/1/24 2,035 2,203 New Jersey Transportation Corp. COP 5.500% 9/15/13 (2) 1,410 1,472 New Jersey Transportation Corp. COP 5.250% 9/15/15 (2) 10,000 11,098 New Jersey Transportation Corp. COP 5.250% 9/15/15 (4) 3,800 4,249 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 5,335 5,958 New Jersey Transportation Corp. COP 5.500% 9/15/15 (4) 7,270 8,180 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 6,500 6,973 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 11,900 12,843 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (2) 1,750 2,005 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/17 1,250 1,507 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/17 15,000 17,836 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/18 15,000 18,153 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 5,000 6,211 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 1,040 1,292 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 (14) 25,000 31,054 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/20 (3) 17,680 19,643 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/20 7,000 8,484 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 27,915 34,937 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/20 (4) 9,000 11,287 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 34,200 43,444 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/21 11,000 13,776 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 25,000 31,823 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (12) 3,745 4,785 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 9,620 12,245 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 45,900 57,472 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 2,500 3,130 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 22,000 28,038 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/24 (14) 25,000 32,567 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/24 20,000 24,316 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 74,680 44,821 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 1,000 600 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 24,000 13,757 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 98,285 53,600 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.125% 6/15/28 3,500 4,122 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 10,000 5,182 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/29 25,325 12,451 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/30 14,800 6,907 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/32 15,000 6,285 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.210% 11/7/12 (4) 15,830 15,830 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.500% 11/7/12 LOC 33,050 33,050 91 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Turnpike Authority Revenue 6.000% 1/1/13 (14) 2,325 2,346 New Jersey Turnpike Authority Revenue 5.000% 1/1/20 14,440 17,415 New Jersey Turnpike Authority Revenue 5.000% 1/1/21 19,705 23,471 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 4,500 5,305 New Jersey Turnpike Authority Revenue 5.000% 1/1/24 7,000 8,569 New Jersey Turnpike Authority Revenue 5.000% 1/1/25 10,000 12,122 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 13,500 17,092 New Jersey Turnpike Authority Revenue 5.000% 1/1/27 13,200 15,741 New Jersey Turnpike Authority Revenue 5.000% 1/1/28 24,800 29,452 Newark NJ GO 5.000% 10/1/19 3,505 4,184 Newark NJ GO 5.000% 10/1/20 2,455 2,955 Rutgers State University New Jersey Revenue 6.400% 5/1/13 905 932 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/16 7,590 8,653 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/23 2,430 2,905 South Jersey Transportation Authority New Jersey Transportation System Revenue 5.000% 11/1/24 2,800 3,308 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/13 14,945 15,270 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/15 11,425 12,341 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/16 14,585 16,052 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/17 15,925 17,559 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 16,975 18,260 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/19 30,595 32,243 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 50,562 49,313 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 33,410 31,867 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/23 (2) 7,330 7,354 University of Medicine & Dentistry New Jersey Revenue 5.500% 12/1/27 (2) 10,100 10,135 West Deptford Township NJ GO 5.000% 7/1/24 (4) 1,210 1,388 West Deptford Township NJ GO 5.000% 7/1/25 (4) 1,260 1,445 West Deptford Township NJ GO 5.000% 7/1/26 (4) 1,000 1,133 2,154,162 New Mexico (0.3%) New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/18 16,440 18,570 New Mexico Educational Assistance Foundation Revenue 4.000% 9/1/19 5,990 6,798 New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 1,500 1,806 New Mexico Educational Assistance Foundation Revenue 4.000% 12/1/20 1,500 1,706 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 12,395 12,754 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 30,525 32,970 New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 18,000 19,442 New Mexico Finance Authority Transportation Revenue 5.000% 12/15/16 7,260 8,518 102,564 New York (15.2%) Amherst NY Development Corp. Student Housing Facility Revenue 3.500% 10/1/19 1,185 1,290 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/21 2,575 2,842 Amherst NY Development Corp. Student Housing Facility Revenue 4.000% 10/1/22 2,680 2,922 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 6,735 7,883 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 7,000 7,571 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,750 4,056 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,000 3,245 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,000 1,105 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 1,500 1,657 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 4,570 5,553 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/26 6,775 8,102 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/27 8,560 10,165 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/29 6,315 7,436 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 2,500 2,927 Freeport NY GO 5.000% 1/15/17 1,575 1,794 Freeport NY GO 5.000% 1/15/18 1,685 1,960 Freeport NY GO 5.000% 1/15/19 1,920 2,265 Freeport NY GO 5.000% 1/15/20 2,070 2,460 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 2,900 3,362 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 1,335 1,548 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/20 (14) 10,000 11,385 92 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 10,000 11,420 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 33,615 38,387 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 5,800 6,847 Long Island NY Power Authority Electric System Revenue 5.750% 4/1/25 20,000 23,992 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/27 10,000 11,842 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/29 10,000 11,738 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/16 4,630 5,277 Monroe County NY Industrial Development Agency School Facility Revenue (Rochester Schools Modernization Project) 5.000% 5/1/20 3,500 4,241 1 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) TOB VRDO 0.250% 11/7/12 6,665 6,665 Nassau County NY GO 4.000% 10/1/22 8,755 9,537 Nassau County NY GO 4.000% 10/1/23 5,245 5,653 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.210% 11/7/12 5,000 5,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.250% 11/7/12 17,280 17,280 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/21 2,605 3,014 New York City NY GO 5.000% 3/1/13 (Prere.) 9,000 9,144 New York City NY GO 5.000% 8/1/13 2,370 2,454 New York City NY GO 5.250% 8/1/13 17,515 18,168 New York City NY GO 5.750% 8/1/13 15 15 New York City NY GO 5.000% 8/1/14 2,505 2,705 New York City NY GO 5.000% 8/1/14 2,500 2,700 New York City NY GO 5.000% 8/1/14 6,500 7,019 New York City NY GO 5.250% 9/1/14 3,560 3,874 New York City NY GO 5.000% 4/1/15 (4) 4,760 5,279 New York City NY GO 5.750% 8/1/15 (2) 5,650 5,676 New York City NY GO 5.000% 8/1/16 5,000 5,791 New York City NY GO 5.000% 8/1/17 7,610 9,059 New York City NY GO 5.000% 3/1/18 1,990 2,396 New York City NY GO 5.000% 8/1/18 6,000 7,303 New York City NY GO 5.000% 6/1/19 8,675 10,656 New York City NY GO 5.000% 8/1/19 12,130 14,362 New York City NY GO 5.000% 8/1/19 15,000 18,490 New York City NY GO 5.000% 8/1/19 5,000 6,163 New York City NY GO 5.000% 8/1/19 3,100 3,821 New York City NY GO 5.000% 8/1/19 4,500 5,547 New York City NY GO 5.000% 8/1/20 10,000 11,815 New York City NY GO 5.000% 8/1/20 32,355 39,816 New York City NY GO 5.000% 8/1/20 9,010 10,645 New York City NY GO 5.250% 9/1/20 4,565 5,637 New York City NY GO 5.000% 10/1/20 1,445 1,715 New York City NY GO 5.000% 2/1/21 12,300 14,327 New York City NY GO 5.250% 3/1/21 4,255 5,253 New York City NY GO 5.000% 8/1/21 23,065 26,485 New York City NY GO 5.000% 8/1/21 9,600 11,342 New York City NY GO 5.000% 8/1/21 59,135 72,645 New York City NY GO 5.000% 8/1/21 14,000 15,822 New York City NY GO 5.000% 8/1/21 15,750 19,230 New York City NY GO 5.250% 9/1/21 20,000 24,620 New York City NY GO 5.000% 10/1/21 7,545 9,416 New York City NY GO 5.000% 1/1/22 15,000 17,496 New York City NY GO 5.000% 8/1/22 7,050 8,365 New York City NY GO 5.000% 8/1/22 32,000 39,172 New York City NY GO 5.000% 8/1/22 6,020 7,293 New York City NY GO 5.000% 8/1/22 18,475 22,381 New York City NY GO 5.250% 8/15/22 25,250 30,876 New York City NY GO 5.000% 10/1/22 9,070 11,423 New York City NY GO 5.000% 8/1/23 2,000 2,440 New York City NY GO 5.000% 8/1/23 11,000 13,656 New York City NY GO 5.250% 8/15/23 21,820 26,614 New York City NY GO 5.000% 10/1/23 4,430 5,511 New York City NY GO 5.000% 11/1/23 8,000 8,714 New York City NY GO 5.000% 8/1/24 8,085 9,638 New York City NY GO 5.000% 8/1/24 5,310 6,411 New York City NY GO 5.000% 8/1/24 4,000 4,914 New York City NY GO 5.250% 8/15/24 25,945 31,467 New York City NY GO 5.000% 10/1/24 4,500 5,543 New York City NY GO 5.000% 6/1/25 5,145 5,675 New York City NY GO 5.000% 8/1/25 5,000 6,081 93 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/25 5,000 6,106 New York City NY GO 5.000% 10/1/25 10,985 13,446 New York City NY GO 5.000% 4/1/26 3,590 4,326 New York City NY GO 5.000% 8/1/26 5,000 6,060 New York City NY GO 5.000% 8/1/26 1,455 1,763 New York City NY GO 5.000% 10/1/26 23,890 29,024 New York City NY GO 5.000% 8/1/27 6,750 8,155 New York City NY GO 5.000% 10/1/27 15,000 18,165 New York City NY GO 5.000% 8/1/28 17,000 20,174 New York City NY GO 5.000% 5/15/29 7,900 9,367 New York City NY GO 5.000% 8/1/29 17,500 20,692 New York City NY GO 5.000% 8/1/30 23,000 27,078 New York City NY GO 5.000% 10/1/30 18,425 21,747 New York City NY GO 5.450% 4/1/31 6,560 7,962 New York City NY GO 5.000% 5/15/31 5,000 5,911 New York City NY GO 5.000% 10/1/31 34,050 40,100 New York City NY GO 5.000% 8/1/32 1,475 1,726 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/18 1,500 1,764 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 19,200 21,710 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 35,000 42,429 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/26 25,880 31,374 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 41,500 49,751 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 4,500 5,324 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 3,580 4,182 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 10,000 11,771 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 24,500 28,953 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 9,000 10,464 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 30,000 35,560 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 17,562 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 5,545 6,492 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.230% 11/1/12 11,200 11,200 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.230% 11/1/12 11,945 11,945 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 11/7/12 1,300 1,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 11/7/12 12,300 12,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.240% 11/7/12 6,245 6,245 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.220% 11/1/12 12,400 12,400 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,500 10,275 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.210% 11/7/12 12,545 12,545 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/13 (ETM) 2,000 2,020 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/14 3,525 3,724 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/15 2,820 3,105 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/16 2,925 3,332 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 5,150 6,007 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/17 6,335 7,496 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/19 3,875 4,718 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/23 4,440 5,204 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 7,040 8,225 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/25 (14) 10,170 11,668 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 13,090 15,459 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/26 (14) 7,620 8,706 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 10,520 12,398 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 8,185 9,646 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/27 4,615 5,430 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/28 3,465 4,052 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/29 3,550 4,019 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 9,500 11,005 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 18,000 21,146 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/31 6,000 7,154 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 3,950 4,658 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.220% 11/7/12 6,460 6,460 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 15 15 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/14 6,065 6,636 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/15 6,000 6,755 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 (ETM)LOC 80 91 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 920 1,046 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,092 94 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 2,710 3,168 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/16 (Prere.) 22,475 26,271 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/17 (Prere.) 9,050 10,784 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 12,000 14,457 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 4,580 5,464 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/17 8,965 10,800 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/18 1,300 1,592 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 11,000 13,550 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 5,000 6,159 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 20,000 24,636 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/19 3,000 3,723 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 9,835 12,342 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/19 2,535 3,181 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/20 540 626 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 2,480 3,130 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/21 7,740 9,705 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/21 28,625 33,144 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 16,030 20,305 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 30,000 36,974 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/22 11,090 13,560 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 2,500 2,890 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/24 6,000 7,284 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 15,550 19,087 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 1,000 1,227 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 8,000 9,820 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/25 4,285 5,173 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 6,105 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,000 6,105 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 5,500 6,715 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,795 12,964 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/26 10,290 12,357 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 2,635 3,206 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/26 8,620 10,488 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 8,255 10,026 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 1,435 1,741 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/27 4,000 4,852 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 25,675 30,601 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 10,000 11,955 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 8,000 9,463 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/31 19,000 22,675 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/31 24,475 29,314 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/32 16,500 19,645 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.230% 11/1/12 15,625 15,625 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.180% 11/7/12 5,000 5,000 New York City NY Trust for Cultural Resources Revenue (Asia Society) VRDO 0.200% 11/7/12 LOC 6,120 6,120 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) 5.250% 12/1/18 7,600 9,215 New York City NY Trust for Cultural Resources Revenue (Pierpont Morgan Library) VRDO 0.190% 11/7/12 LOC 11,965 11,965 New York City NY Trust for Cultural Resources Revenue (The Juilliard School) PUT 1.350% 8/1/17 10,000 10,086 New York GO 4.500% 2/1/17 14,125 16,376 New York GO 4.500% 2/1/18 24,735 29,305 New York GO 4.500% 2/1/19 10,670 12,835 New York GO 5.000% 2/1/30 3,000 3,523 New York GO 5.000% 2/15/30 20,000 23,804 New York Liberty Development Corp. Revenue 5.000% 11/15/31 6,200 7,234 New York Metropolitan Transportation Authority Revenue 5.750% 7/1/18 1,975 2,450 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/18 3,425 4,129 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 2,685 3,127 New York Metropolitan Transportation Authority Revenue 5.500% 11/15/21 (4) 15,900 20,371 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 (4) 10,000 11,563 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,550 7,950 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,891 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/24 (14) 9,005 10,049 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 6,505 7,822 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,930 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/25 (14) 9,435 10,424 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 1,500 1,778 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 10,000 11,855 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/25 31,000 37,034 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 15,000 17,676 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/26 5,355 6,366 95 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 3,850 4,505 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/27 16,000 18,908 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/27 22,625 26,501 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 15,000 17,698 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/28 9,000 10,500 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/29 13,635 16,009 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/29 20,730 24,088 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,125 13,908 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 12,735 14,892 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/30 24,500 28,411 New York Metropolitan Transportation Authority Revenue 4.750% 11/15/31 8,000 9,013 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 8,500 9,868 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 20,300 26,898 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.210% 11/7/12 (13) 8,000 8,000 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 0.960% 11/1/17 18,000 18,050 3 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 1.160% 11/1/19 8,000 8,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/22 4,000 5,046 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/23 10,000 12,479 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 6,125 7,442 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/25 10,360 12,587 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 7,245 8,744 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/26 10,910 13,167 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,530 13,828 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/27 11,415 13,690 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 2,000 2,408 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 10,500 12,642 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.200% 11/7/12 LOC 25,185 25,185 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 17,315 19,522 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 7,000 8,328 New York Metropolitan Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 1,615 1,921 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/12 (Prere.) 45,130 45,222 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/12 (Prere.) 38,075 38,152 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (2) 6,910 7,611 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 30,750 34,868 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 5,000 5,845 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/21 5,000 5,703 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 10,255 12,562 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 2,500 2,972 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 4.750% 11/15/28 (14) 6,250 6,826 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/28 2,000 2,360 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 31,500 32,876 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.240% 11/7/12 (13) 7,000 7,000 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 10,000 12,237 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/22 2,000 2,419 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/24 2,000 2,405 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/28 3,925 4,532 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,320 2,749 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/29 2,125 2,452 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/30 4,330 5,032 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 4,040 4,184 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/13 (14) 3,155 3,268 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/19 3,000 3,580 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/21 5,000 6,109 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/22 5,340 6,482 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 6,100 7,202 1 New York State Dormitory Authority Revenue (City University System) TOB VRDO 0.220% 11/7/12 10,690 10,690 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/21 19,375 24,968 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.200% 11/7/12 3,960 3,960 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/28 1,070 1,248 New York State Dormitory Authority Revenue (Fordham University) 5.125% 7/1/29 1,625 1,902 New York State Dormitory Authority Revenue (Fordham University) 5.200% 7/1/30 1,200 1,407 New York State Dormitory Authority Revenue (Fordham University) PUT 5.000% 7/1/16 18,000 20,219 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/26 1,500 1,808 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/29 1,000 1,194 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 1,000 1,192 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 7,500 8,389 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,200 3,704 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 3,000 3,633 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/19 (4) 5,030 6,091 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 (ETM) 10 13 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/20 13,280 16,577 96 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/23 (14) 6,415 7,053 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/24 (14) 6,740 7,404 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/25 (4) 2,735 3,123 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 4,079 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 3,500 3,961 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,500 1,772 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/23 (14) 4,000 4,357 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 3,300 3,575 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/27 (14) 8,000 8,616 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/16 (14) 3,500 4,142 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,700 2,190 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/22 3,445 4,148 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/23 2,455 3,049 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/29 2,000 2,254 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,475 2,646 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/13 2,135 2,250 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/14 3,250 3,572 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 4,745 5,264 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/18 11,515 13,917 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 36,270 44,733 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 (Prere.) 20 25 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/20 33,000 39,717 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/21 12,060 14,828 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/21 34,650 41,583 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/22 (2) 7,000 9,171 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 255 280 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,848 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/24 30,000 37,408 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/25 16,820 19,491 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/26 10,500 12,789 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 17,630 21,233 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 2,585 3,113 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 10,000 11,520 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/26 8,500 10,493 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/27 13,000 15,715 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/27 30,650 36,738 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 25,000 29,840 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,565 2,929 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 5,790 6,711 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 20,000 23,943 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,875 3,442 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 6,810 8,037 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/29 25,000 29,736 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/30 1,000 1,177 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/30 32,000 37,876 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/32 7,500 8,848 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.210% 11/7/12 11,950 11,950 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.210% 11/7/12 12,800 12,800 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.200% 11/7/12 16,700 16,700 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 (12) 2,500 3,022 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 10,000 12,089 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/19 3,475 4,201 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 10,000 12,180 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 1,250 1,528 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 750 917 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 16,355 19,830 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 500 614 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 7,000 8,280 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 19,435 23,331 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 (4) 1,000 1,214 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/23 1,250 1,518 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 6,290 7,584 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 (4) 1,500 1,809 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/24 1,000 1,206 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 7,595 9,075 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 (4) 1,000 1,195 97 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/25 1,000 1,195 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 4,500 5,283 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/26 750 890 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 (4) 400 473 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/27 500 592 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 (4) 200 236 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/28 425 501 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/29 500 586 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 11,570 13,901 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/20 6,815 8,265 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/21 17,750 21,279 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 3,050 3,621 New York State Dormitory Authority Revenue (St. John’s University) VRDO 0.220% 11/7/12 LOC 28,060 28,060 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/15 1,905 2,065 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/20 3,500 4,353 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/22 9,200 11,543 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/28 4,000 4,795 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/29 3,000 3,582 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/30 1,000 1,189 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.240% 11/7/12 3,815 3,815 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 9,500 9,719 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,043 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 5,000 5,043 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 7,240 8,847 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/25 15,950 19,490 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 8/15/17 2,850 3,412 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 8/15/18 3,505 4,309 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/19 11,305 14,101 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/20 10,000 12,568 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/27 14,910 18,238 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/28 11,460 13,977 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/29 17,830 21,669 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/30 26,230 31,808 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/31 3,670 4,425 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 4.000% 5/15/14 1,415 1,497 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/16 3,725 4,308 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/23 3,790 4,718 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/24 3,475 4,304 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/25 6,035 7,437 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/27 3,350 4,091 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/28 6,160 7,501 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/29 5,320 6,455 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 11/15/30 1,840 2,228 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.210% 11/7/12 LOC 5,000 5,000 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.230% 11/7/12 LOC 5,000 5,000 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.250% 11/7/12 LOC 6,600 6,600 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 (4) 5,000 5,840 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 1,250 1,456 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/19 6,640 8,243 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.250% 11/7/12 11,500 11,500 New York State Mortgage Agency Revenue (NYHELP’s Education Loan) 5.000% 11/1/22 75 86 New York State Power Authority Revenue 5.250% 11/15/12 (Prere.) 2,600 2,605 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 8,940 10,607 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 8,000 9,435 New York State Thruway Authority Revenue 5.000% 1/1/22 (14) 10,000 11,761 New York State Thruway Authority Revenue 5.000% 1/1/23 (2) 20,000 21,760 New York State Thruway Authority Revenue 5.000% 1/1/24 (2) 14,885 16,171 New York State Thruway Authority Revenue 5.000% 1/1/28 15,000 17,798 New York State Thruway Authority Revenue 5.000% 1/1/29 21,195 25,054 98 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Thruway Authority Revenue 5.000% 1/1/30 10,500 12,365 New York State Thruway Authority Revenue 5.000% 1/1/31 7,000 8,194 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 2,500 2,551 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/14 12,055 12,853 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/14 (14) 3,515 3,760 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 8,185 9,270 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/17 (14) 5,000 5,662 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 5,995 6,770 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 13,260 15,970 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/19 6,650 7,808 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 11,395 13,525 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 5,650 6,561 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 10,400 12,567 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/20 9,890 12,085 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/21 28,535 35,713 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 8,515 10,025 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/23 20,945 26,034 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 4,500 5,252 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 7,000 8,103 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 21,600 25,693 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 13,505 15,997 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 27,175 31,964 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/21 24,890 30,206 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/27 7,115 8,404 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/29 7,000 8,408 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/22 22,710 27,467 New York State Urban Development Corp. Revenue 5.000% 12/15/14 3,125 3,434 New York State Urban Development Corp. Revenue 5.000% 1/1/15 19,500 21,362 New York State Urban Development Corp. Revenue 5.000% 12/15/15 4,000 4,563 New York State Urban Development Corp. Revenue 5.000% 1/1/16 22,360 25,396 New York State Urban Development Corp. Revenue 5.250% 1/1/17 12,000 14,189 New York State Urban Development Corp. Revenue 5.250% 1/1/18 36,140 43,673 New York State Urban Development Corp. Revenue 5.250% 1/1/22 7,500 8,901 New York State Urban Development Corp. Revenue 4.375% 3/15/22 9,020 10,374 New York State Urban Development Corp. Revenue 5.000% 12/15/22 2,000 2,450 New York State Urban Development Corp. Revenue 5.000% 12/15/23 2,615 3,183 New York State Urban Development Corp. Revenue 5.000% 1/1/26 7,910 9,079 New York State Urban Development Corp. Revenue (Correctional Capital Facilities) 5.250% 1/1/14 (4) 5,310 5,452 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 20,000 24,667 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 36,125 45,369 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 36,240 45,369 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/21 (14) 10,000 13,022 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 18,310 22,603 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 21,000 27,618 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/23 7,180 8,549 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/26 18,425 22,128 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/28 6,950 8,320 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/30 14,910 17,586 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/31 10,000 11,729 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/15 50,000 54,774 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 8,000 9,567 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 24,275 29,030 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/19 3,625 4,396 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/19 (4) 7,050 8,398 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 8,165 9,982 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 11,345 13,657 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/22 5,120 6,084 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/25 15,000 17,477 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 11/7/12 30,000 30,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 11/7/12 9,200 9,200 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/17 250 282 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/18 280 319 Niagara NY Area Development Corp. Revenue (Niagara University Project) 5.000% 5/1/19 350 403 Port Authority of New York & New Jersey Revenue 5.250% 7/15/30 18,635 22,538 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.500% 12/1/28 25,000 27,519 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.210% 11/7/12 LOC 6,700 6,700 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.210% 11/7/12 LOC 8,000 8,000 Tobacco Settlement Financing Corp. New York Revenue 5.000% 6/1/15 15,000 16,646 99 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/14 3,000 3,301 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 3,000 3,434 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/16 3,000 3,423 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/16 2,000 2,349 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/20 4,550 5,454 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 24,975 28,524 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/26 15,000 18,219 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/28 15,000 18,041 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/30 7,415 8,551 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/14 20,000 21,790 Triborough Bridge & Tunnel Authority New York Revenue PUT 5.000% 11/15/15 20,000 22,541 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.220% 11/1/12 LOC 1,300 1,300 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.200% 11/7/12 LOC 8,600 8,600 Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 3,500 3,957 United Nations Development Corp. New York Revenue 5.000% 7/1/21 7,200 8,458 Westchester County NY GO 5.000% 10/15/18 6,480 8,042 Westchester County NY GO 5.000% 7/1/21 12,315 15,829 Westchester County NY Health Care Corp. Revenue 5.000% 11/1/30 3,435 3,819 Westchester County NY Health Care Corp. Revenue 6.000% 11/1/30 1,000 1,200 5,727,738 North Carolina (2.1%) Cary NC GO VRDO 0.210% 11/7/12 19,395 19,395 Charlotte NC COP 5.000% 6/1/16 2,000 2,300 Charlotte NC GO 5.000% 7/1/16 5,000 5,822 Charlotte NC GO 5.000% 7/1/17 4,300 5,156 Charlotte NC GO 5.000% 8/1/18 1,195 1,476 Charlotte NC GO 5.000% 7/1/22 3,280 4,241 Charlotte NC GO 5.000% 7/1/23 3,355 4,299 Guilford County NC GO 5.000% 3/1/18 8,585 10,488 Guilford County NC GO 5.000% 3/1/22 3,220 4,142 Mecklenburg County NC COP 5.000% 2/1/22 3,390 3,976 Mecklenburg County NC COP 5.000% 2/1/23 1,200 1,394 Mecklenburg County NC COP 5.000% 2/1/25 1,000 1,149 Mecklenburg County NC COP 4.750% 2/1/26 2,500 2,810 Mecklenburg County NC GO 5.000% 2/1/17 3,635 4,302 Mecklenburg County NC GO 5.000% 3/1/17 1,000 1,187 Mecklenburg County NC GO 5.000% 3/1/20 3,715 4,522 Mecklenburg County NC GO 5.000% 12/1/20 8,905 11,388 Mecklenburg County NC GO 5.000% 2/1/21 1,120 1,427 Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/19 3,000 3,693 Moore County NC Revenue 4.000% 6/1/16 1,245 1,379 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) 5.000% 10/1/27 (4) 9,900 11,082 New Hanover County NC Hospital Revenue (New Hanover Regional Medical Center Project) VRDO 0.300% 11/7/12 (4) 10,485 10,485 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.220% 11/7/12 11,100 11,100 North Carolina Capital Facilities Finance Agency Revenue (Meredith College) VRDO 0.210% 11/7/12 LOC 4,000 4,000 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 10,000 10,874 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Duke Energy) 4.375% 10/1/31 4,250 4,622 North Carolina Capital Improvement Revenue 5.000% 5/1/17 11,115 13,158 North Carolina Capital Improvement Revenue 5.000% 5/1/19 15,500 19,144 North Carolina Capital Improvement Revenue 5.000% 5/1/20 15,385 19,204 North Carolina Capital Improvement Revenue 5.000% 5/1/21 13,495 16,998 North Carolina Capital Improvement Revenue 5.000% 5/1/27 30,510 36,309 North Carolina Capital Improvement Revenue 5.000% 5/1/29 28,585 33,766 1 North Carolina Capital Improvement Revenue TOB VRDO 0.220% 11/7/12 6,695 6,695 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.300% 1/1/13 (Prere.) 4,000 4,033 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/13 (Prere.) 3,000 3,026 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/13 (Prere.) 4,700 4,740 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.375% 1/1/13 25,000 25,208 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/14 15,000 15,859 North Carolina Eastern Municipal Power Agency Power Systems Revenue 3.000% 1/1/16 1,815 1,937 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 4,000 4,519 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 1,500 1,695 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/16 5,000 5,649 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 20,430 24,635 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 22,510 25,693 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,496 North Carolina GAN PUT 4.000% 3/1/18 11,000 12,401 North Carolina GO 5.000% 5/1/14 16,780 17,180 North Carolina GO 5.000% 6/1/16 15,050 17,471 North Carolina GO 5.000% 9/1/16 1,165 1,364 North Carolina GO 5.000% 3/1/17 1,925 2,284 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina GO 5.000% 3/1/18 10,000 11,808 North Carolina GO 5.000% 6/1/18 32,930 40,500 North Carolina GO 5.000% 6/1/19 7,000 8,776 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/18 (4) 9,675 11,259 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/19 (4) 10,000 11,529 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/18 3,075 3,197 North Carolina Medical Care Commission Health Care Facilities Revenue (Novant Health Obligated Group) 5.000% 11/1/30 2,435 2,720 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.230% 11/7/12 LOC 6,395 6,395 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/31 12,500 14,456 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/19 3,910 4,753 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/20 1,375 1,684 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/21 5,000 6,054 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.000% 6/1/22 5,000 5,985 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/23 1,825 2,136 North Carolina Medical Care Commission Hospital Revenue (Southeastern Regional Medical Center) 5.000% 6/1/25 1,035 1,200 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 (4) 10,000 10,083 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 (4) 15,290 15,416 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 5,000 5,876 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 5,000 6,014 North Carolina Municipal Power Agency Revenue 5.250% 1/1/18 (14) 69,495 70,065 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 3,085 3,668 North Carolina Municipal Power Agency Revenue 5.250% 1/1/19 (14) 38,600 38,915 North Carolina Municipal Power Agency Revenue 5.000% 1/1/20 8,500 10,340 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 2,000 2,350 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 (14) 10,000 10,080 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 4,500 5,027 University of North Carolina Chapel Hill Foundation Revenue VRDO 0.230% 11/7/12 7,950 7,950 University of North Carolina University System Revenue 5.250% 10/1/27 1,720 2,064 University of North Carolina University System Revenue 5.250% 10/1/28 1,590 1,902 Wake County NC GO 5.000% 2/1/18 4,750 5,790 Wake County NC GO 5.000% 3/1/21 3,125 3,988 Wake County NC GO 5.000% 6/1/28 3,000 3,591 Wake County NC Public Improvement GO 5.000% 3/1/19 1,010 1,259 Winston-Salem NC Revenue 4.000% 3/1/15 2,400 2,595 Winston-Salem NC Revenue 5.000% 3/1/17 5,000 5,907 808,505 Ohio (3.6%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.240% 11/7/12 LOC 12,600 12,600 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/32 8,000 8,850 1 Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) TOB VRDO 0.220% 11/7/12 LOC 5,005 5,005 Akron OH GO 5.000% 12/1/18 (2) 5,300 5,998 Akron OH Income Tax Revenue (Community Learning Centers) 5.000% 12/1/27 5,830 6,972 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 9/1/17 14,645 17,135 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 30,000 34,634 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/23 2,375 2,862 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.250% 2/15/29 6,120 7,175 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/31 9,145 10,427 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/32 13,480 15,265 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 16,000 18,768 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/19 13,000 15,488 American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.000% 2/15/20 10,310 12,223 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/16 4,000 4,511 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/17 6,770 7,829 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/24 (12) 5,000 5,700 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.250% 2/15/28 17,555 19,802 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 115,360 100,453 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 39,390 34,052 Cincinnati OH City School District GO 5.250% 12/1/20 (14) 7,000 8,835 Cincinnati OH City School District GO 5.250% 6/1/21 3,810 4,734 Cincinnati OH City School District GO 5.250% 12/1/21 (14) 5,710 7,276 Cincinnati OH City School District GO 5.250% 6/1/22 3,180 3,900 Cincinnati OH City School District GO 5.250% 12/1/22 (14) 10,000 12,815 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 14,710 15,492 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Cincinnati OH GO 5.250% 12/1/13 (Prere.) 9,185 9,673 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 5,000 5,266 Cincinnati OH GO 5.250% 12/1/13 (Prere.) 8,150 8,583 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 4,500 5,034 Cleveland OH Public Power System Revenue 5.000% 11/15/21 (14) 7,455 8,272 Cleveland OH Public Power System Revenue 5.000% 11/15/22 (14) 14,065 15,500 Cleveland OH Public Power System Revenue 5.000% 11/15/23 (14) 7,505 8,231 Cleveland OH Public Power System Revenue 5.000% 11/15/24 (14) 7,350 8,027 Cleveland OH Water Revenue 5.000% 1/1/22 3,000 3,750 Cleveland OH Water Revenue 5.000% 1/1/23 2,400 2,962 Cleveland OH Water Revenue 5.000% 1/1/25 2,500 3,043 Cleveland OH Water Revenue 5.000% 1/1/26 2,250 2,702 Cleveland OH Water Works Revenue VRDO 0.190% 11/7/12 LOC 2,000 2,000 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/28 5,395 6,261 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/29 7,775 8,983 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/30 5,225 6,015 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/31 8,640 9,916 Cleveland State University Ohio General Receipts Revenue 5.000% 6/1/32 9,060 10,306 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.200% 11/7/12 LOC 38,560 38,560 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.200% 11/7/12 18,000 18,000 Columbus OH City School District GO 4.000% 12/1/17 1,000 1,149 Columbus OH City School District GO 5.000% 12/1/18 1,205 1,476 Columbus OH City School District School Facilities Construction & Improvement GO 5.000% 12/1/16 (4) 6,000 7,020 Columbus OH City School District School Facilities Construction & Improvement GO 4.000% 12/1/19 2,000 2,323 Columbus OH GO 5.000% 7/1/16 2,500 2,907 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.220% 11/7/12 LOC 3,950 3,950 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.220% 11/7/12 LOC 2,530 2,530 Columbus OH Regional Airport Authority Revenue (Pooled Financing Program) VRDO 0.220% 11/7/12 LOC 4,620 4,620 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/20 7,000 8,579 Cuyahoga County OH Economic Development Revenue (Med Mart/Convention Center Project) 5.000% 12/1/21 7,300 8,813 Cuyahoga County OH GO 5.000% 12/1/19 2,120 2,654 Cuyahoga OH Community College District Revenue 5.000% 8/1/22 6,610 7,845 Cuyahoga OH Community College District Revenue 5.000% 8/1/23 3,470 4,077 Cuyahoga OH Community College District Revenue 5.000% 8/1/24 2,500 2,911 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.210% 11/7/12 LOC 10,300 10,300 1 Franklin County OH Hospital Improvement Revenue (Nationwide Children’s Hospital Project) TOB VRDO 0.220% 11/7/12 4,445 4,445 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.180% 11/7/12 1,420 1,420 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.200% 11/7/12 1,000 1,000 Hamilton County OH Sales Tax Revenue 5.000% 12/1/18 (2) 7,950 9,157 Hamilton County OH Sales Tax Revenue 5.000% 12/1/19 (2) 22,380 25,500 Hamilton County OH Sales Tax Revenue 5.000% 12/1/23 (2) 18,515 20,503 Huber Heights OH City School District GO 4.750% 12/1/24 890 1,027 Huber Heights OH City School District GO 4.875% 12/1/27 150 172 Huber Heights OH City School District GO 5.000% 12/1/28 1,000 1,178 Huber Heights OH City School District GO 5.000% 12/1/30 1,000 1,171 Kent State University OH Revenue 5.000% 5/1/29 1,000 1,163 Kent State University OH Revenue 5.000% 5/1/30 1,750 2,028 Kent State University OH Revenue 5.000% 5/1/31 4,000 4,621 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,990 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/16 (4) 6,200 6,990 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,616 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/17 (4) 6,600 7,616 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,603 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 4/1/18 (4) 7,300 8,603 1 Lorain County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.220% 11/7/12 1,900 1,900 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/26 11,920 13,837 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.750% 11/15/31 6,000 7,224 Miami University of Ohio General Receipts Revenue 5.000% 9/1/31 2,000 2,364 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 11/7/12 8,500 8,500 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 5,500 5,780 1 Ohio Air Quality Development Authority Revenue (FirstEnergy Generation Corp. Project) TOB VRDO 0.220% 11/7/12 10,000 10,000 Ohio Air Quality Development Authority Revenue (Ohio Power Co. Project) PUT 3.250% 6/2/14 3,000 3,069 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/19 5,000 6,166 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/21 10,000 12,207 Ohio Building Authority Revenue (Administration Building Fund) 5.000% 10/1/26 1,975 2,248 Ohio Building Authority Revenue (Adult Correctional Building) 5.250% 4/1/17 5,565 6,606 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/17 2,295 2,738 Ohio Building Authority Revenue (Adult Correctional Building) 5.125% 4/1/30 1,475 1,720 Ohio Conservation Projects GO 5.000% 3/1/14 (Prere.) 2,000 2,125 Ohio Conservation Projects GO 5.000% 9/15/19 9,655 11,983 Ohio GO 5.000% 8/1/13 7,160 7,414 Ohio GO 5.000% 8/1/13 2,525 2,615 Ohio GO 5.000% 8/1/13 5,750 5,954 Ohio GO 5.250% 8/1/13 (4) 12,435 12,900 Ohio GO 5.500% 8/1/13 2,945 3,061 Ohio GO 5.000% 9/15/13 9,500 9,891 Ohio GO 5.000% 8/1/14 8,265 8,926 Ohio GO 5.000% 8/1/14 6,670 7,204 Ohio GO 5.000% 8/1/14 6,500 7,020 Ohio GO 5.000% 9/15/14 2,155 2,340 Ohio GO 5.000% 9/15/14 5,000 5,427 Ohio GO 5.500% 11/1/14 7,000 7,708 Ohio GO 5.000% 8/1/16 3,000 3,489 Ohio GO 5.000% 9/1/16 2,870 3,347 Ohio GO 5.000% 9/15/16 5,130 5,990 Ohio GO 5.000% 9/15/16 5,415 6,312 Ohio GO 5.000% 9/1/17 3,830 4,587 Ohio GO 5.000% 9/1/18 3,905 4,785 Ohio GO 5.000% 9/15/18 12,755 14,572 Ohio GO 5.000% 11/1/18 7,710 8,847 Ohio GO 5.000% 9/15/19 13,000 14,852 Ohio GO 5.000% 9/15/19 9,025 11,228 Ohio GO 5.000% 4/1/21 4,440 5,473 Ohio GO VRDO 0.200% 11/7/12 10,500 10,500 Ohio Higher Education Capital Facilities Revenue 5.250% 11/1/12 (Prere.) 3,710 3,710 Ohio Higher Education GO 5.000% 11/1/23 7,405 8,431 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/29 4,500 5,260 1 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 11/7/12 4,025 4,025 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/26 4,000 4,545 Ohio Higher Educational Facility Commission Revenue (Denison University Project) 5.000% 11/1/32 1,880 2,157 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) 5.000% 10/1/19 24,015 29,758 Ohio Higher Educational Facility Commission Revenue (Ohio Northern University Project) VRDO 0.220% 11/7/12 LOC 10,000 10,000 Ohio Highway Capital Improvements GO 5.000% 5/1/16 11,010 12,685 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/27 9,330 10,473 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.125% 1/1/28 11,670 13,140 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.220% 11/7/12 1,900 1,900 Ohio Housing Finance Agency Residential Mortgage Revenue 6.125% 9/1/28 3,440 3,624 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 2,905 3,053 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/13 (14) 10,135 10,653 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 (4) 5,000 5,754 Ohio Major New State Infrastructure Project Revenue 5.000% 6/15/16 5,000 5,754 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/17 8,635 10,310 Ohio Major New State Infrastructure Project Revenue 5.500% 6/15/20 4,000 4,851 Ohio State University General Receipts Revenue 5.250% 12/1/12 (Prere.) 2,000 2,008 Ohio State University General Receipts Revenue 5.000% 12/1/13 (ETM) 315 331 Ohio State University General Receipts Revenue 5.000% 12/1/13 2,820 2,963 Ohio State University General Receipts Revenue 5.250% 6/1/14 (ETM) 255 275 Ohio State University General Receipts Revenue 5.250% 6/1/14 2,610 2,809 Ohio State University General Receipts Revenue 5.000% 12/1/18 (Prere.) 250 310 Ohio State University General Receipts Revenue 5.000% 12/1/19 (Prere.) 215 270 Ohio State University General Receipts Revenue 5.000% 12/1/20 3,535 4,303 Ohio State University General Receipts Revenue 5.000% 12/1/26 2,250 2,702 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/22 1,750 2,106 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 7,195 8,247 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/19 5,775 7,279 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.000% 12/1/20 3,585 4,308 Ohio Water Development Authority Drinking Water Assistance Fund Revenue 5.250% 12/1/20 5,570 7,092 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.500% 11/7/12 5,950 5,950 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) PUT 2.200% 6/1/16 10,000 9,989 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 1,575 1,691 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 425 456 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.250% 6/1/18 5,635 6,963 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 5,000 6,295 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/21 9,160 11,652 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Penta Career Center Ohio COP 5.250% 4/1/23 2,480 2,952 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/15 3,040 3,255 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/16 3,190 3,478 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/17 3,350 3,717 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/18 3,520 3,974 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/19 3,195 3,550 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.000% 2/15/20 3,680 4,062 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.500% 2/15/28 17,000 18,457 University of Akron Ohio General Receipts Revenue 5.000% 1/1/19 (4) 1,000 1,210 University of Akron Ohio General Receipts Revenue 5.000% 1/1/22 (4) 2,700 3,203 University of Akron Ohio General Receipts Revenue 5.000% 1/1/23 (4) 8,010 9,391 University of Akron Ohio General Receipts Revenue 5.000% 1/1/24 (4) 3,335 3,879 University of Akron Ohio General Receipts Revenue 5.000% 1/1/25 (4) 2,500 2,897 University of Akron Ohio General Receipts Revenue 5.000% 1/1/26 (4) 2,000 2,306 University of Akron Ohio General Receipts Revenue 5.000% 1/1/27 (4) 2,000 2,295 University of Akron Ohio General Receipts Revenue 5.000% 1/1/28 (4) 2,500 2,851 University of Cincinnati Ohio COP 5.000% 6/1/17 (14) 3,180 3,504 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/20 1,000 1,231 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/22 2,455 3,062 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/29 6,385 7,624 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/30 1,000 1,189 1,369,920 Oklahoma (0.3%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/25 (2) 18,070 19,879 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/26 (2) 12,000 13,203 Oklahoma City OK GO 5.000% 3/1/17 7,335 8,677 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) 5.000% 8/15/24 12,100 13,609 Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.280% 11/1/12 (12) 10,135 10,135 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,400 3,590 Oklahoma Development Finance Authority Revenue (Waste Management Inc. Project) PUT 2.250% 6/2/14 4,000 4,098 Oklahoma Municipal Power Authority Power Supply System Revenue 5.875% 1/1/28 1,045 1,224 Oklahoma Turnpike Authority Revenue 5.000% 1/1/17 7,000 8,206 Oklahoma Turnpike Authority Revenue 5.000% 1/1/27 1,160 1,385 Oklahoma Turnpike Authority Revenue 5.000% 1/1/29 2,000 2,370 Oklahoma Water Resource Board Revenue 5.000% 4/1/28 750 874 Oklahoma Water Resource Board Revenue 5.000% 4/1/29 750 873 Oklahoma Water Resource Board Revenue 5.000% 4/1/30 750 870 University of Oklahoma Revenue 5.000% 7/1/29 1,895 2,270 University of Oklahoma Revenue 5.000% 7/1/30 2,230 2,660 University of Oklahoma Revenue 5.000% 7/1/31 2,000 2,372 University of Oklahoma Revenue 5.000% 7/1/32 670 791 97,086 Oregon (0.5%) Oregon Department of Administrative Services COP 5.000% 11/1/19 2,000 2,479 Oregon Department of Administrative Services COP 5.000% 11/1/20 9,660 11,794 Oregon Department of Administrative Services COP 5.000% 5/1/23 3,130 3,655 Oregon Department of Administrative Services COP 5.000% 5/1/24 1,750 2,028 Oregon Department of Administrative Services COP 5.000% 5/1/25 2,220 2,564 Oregon Department of Administrative Services COP 5.000% 5/1/26 3,520 4,047 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/16 1,750 2,010 Oregon Department of Administrative Services Lottery Revenue 5.000% 4/1/25 (4) 5,675 6,642 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 9,475 11,270 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/28 5,120 6,314 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,898 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 6,200 7,550 Oregon Department of Transportation Highway User Tax Revenue 4.500% 11/15/24 3,000 3,437 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/20 5,000 6,071 Oregon Facilities Authority Revenue (Legacy Health Project) 5.250% 5/1/21 7,500 9,111 Oregon GO 5.000% 5/1/14 1,400 1,498 Oregon GO 5.000% 5/1/15 4,000 4,457 Oregon GO 5.000% 5/1/15 1,500 1,671 Oregon GO 5.000% 5/1/15 2,475 2,758 Oregon GO 5.000% 11/1/15 5,860 6,656 Oregon GO 5.000% 5/1/16 1,750 2,023 Oregon GO 5.000% 5/1/18 1,500 1,838 Oregon GO 5.000% 5/1/18 1,125 1,379 Oregon GO 5.000% 11/1/18 3,750 4,654 Oregon GO 5.000% 5/1/19 2,770 3,460 Oregon GO 5.000% 11/1/19 7,005 8,842 Oregon GO 5.000% 5/1/26 1,570 1,918 Oregon GO 5.000% 5/1/26 1,490 1,821 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oregon GO 5.000% 5/1/27 2,415 2,939 Oregon GO 5.000% 5/1/27 2,460 2,994 Oregon GO 5.000% 5/1/28 5,165 6,263 Oregon GO 5.000% 5/1/28 2,755 3,341 Oregon GO 5.000% 5/1/29 2,890 3,499 Oregon GO 5.000% 5/1/30 5,685 6,879 Oregon GO 5.000% 5/1/31 3,370 4,060 Oregon GO 5.000% 5/1/31 1,760 2,121 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 1,650 2,055 Oregon GO (Oregon University System Projects) 5.250% 8/1/28 2,585 3,219 Oregon GO (Oregon University System Projects) 5.250% 8/1/29 2,725 3,388 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,050 2,547 Oregon GO (Oregon University System Projects) 5.250% 8/1/30 2,865 3,560 Oregon GO (Oregon University System Projects) 5.250% 8/1/31 3,015 3,727 Oregon Health Sciences University Revenue 5.000% 7/1/21 2,090 2,552 Oregon Health Sciences University Revenue 5.000% 7/1/22 2,000 2,454 Oregon Health Sciences University Revenue 5.000% 7/1/23 1,000 1,223 Portland OR Sewer System Revenue 5.000% 8/1/18 (4) 11,470 13,070 Tri-County Metropolitan Transportation District Oregon (Payroll Tax & Grant Project) 5.000% 10/1/27 3,000 3,570 1 Washington, Clackamas, & Yamhill County OR School District GO TOB VRDO 0.210% 11/7/12 LOC 5,420 5,420 205,726 Pennsylvania (3.9%) Allegheny County PA GO 5.000% 11/1/29 15,000 16,691 Allegheny County PA GO VRDO 0.230% 11/7/12 LOC 4,995 4,995 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 1,290 1,491 Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/31 2,720 3,138 Allegheny County PA Higher Education Building Authority University Revenue (Point Park University) VRDO 0.220% 11/7/12 LOC 9,900 9,900 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.018% 2/1/21 12,000 11,619 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 17,000 20,272 Allegheny County PA Sanitation Authority Sewer Revenue 5.000% 6/1/26 (4) 1,000 1,160 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/28 2,000 2,187 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/29 3,740 4,076 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/31 3,000 3,247 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/32 3,685 3,974 Beaver County PA Industrial Development Authority Revenue (FirstEnergy Generation Project) PUT 2.200% 7/1/16 4,500 4,495 Beaver County PA Industrial Development Authority Revenue (FirstEnergy Generation Project) PUT 2.500% 6/1/17 4,500 4,515 Beaver County PA Industrial Development Authority Revenue (FirstEnergy Generation Project) PUT 2.700% 4/2/18 16,100 16,121 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.500% 11/15/16 1,410 1,467 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 4.750% 11/15/17 1,010 1,053 Blair County PA Hospital Authority Revenue (Altoona Regional Health System) 5.000% 11/15/18 1,100 1,147 Cambria County PA Industrial Development Authority Revenue (American National Red Cross) VRDO 0.220% 11/7/12 LOC 13,085 13,085 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 12,500 14,707 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/21 (4) 3,940 4,818 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/24 (14) 14,050 15,325 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 9,500 10,362 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.250% 1/1/17 2,375 2,688 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.500% 1/1/18 2,735 3,175 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 5.750% 1/1/20 3,415 3,992 Cumberland County PA Municipal Authority Revenue (Diakon Lutheran Social Ministries Project) 6.000% 1/1/21 4,190 4,903 Dauphin County PA General Authority Health System Revenue (Pinnacle Health System Project) 6.000% 6/1/29 14,800 16,964 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/17 3,790 4,077 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/18 3,985 4,247 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/19 4,175 4,403 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/26 13,070 13,254 Delaware County PA Authority University Revenue (Villanova University) 5.000% 12/1/27 1,000 1,143 Delaware County PA GO 5.000% 10/1/16 3,240 3,783 Delaware County PA Industrial Development Authority Pollution Control Revenue (PECO Energy Co. Project) 4.000% 12/1/12 25,000 25,066 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.230% 11/7/12 5,400 5,400 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.230% 11/7/12 5,200 5,200 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.200% 11/7/12 LOC 19,300 19,300 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.220% 11/7/12 LOC 16,500 16,500 Emmaus PA General Authority Revenue VRDO 0.250% 11/7/12 LOC 5,000 5,000 Indiana County PA Industrial Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 6,000 6,051 1 Lancaster County PA Hospital Authority Revenue (Lancaster General Hospital Project) TOB VRDO 0.220% 11/7/12 6,765 6,765 Lancaster PA Higher Education Authority College Revenue (Franklin & Marshall College) 5.000% 4/15/22 3,500 3,908 Monroe County PA Hospital Authority Revenue (Pocono Medical Center) 5.000% 1/1/32 1,400 1,521 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/28 5,000 5,787 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/29 6,995 8,103 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/23 3,500 4,130 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/24 2,000 2,339 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 5,765 6,450 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/25 7,000 8,185 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/27 6,000 6,937 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) 5.000% 6/1/31 8,500 9,619 1 Montgomery County PA Higher Education & Health Authority Hospital Revenue (Abington Memorial Hospital) TOB VRDO 0.220% 11/7/12 LOC 11,010 11,010 Mount Lebanon PA School District GO 5.000% 2/15/13 (Prere.) 5,000 5,069 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.000% 8/15/20 1,000 1,108 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.125% 8/15/21 1,000 1,099 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/22 1,000 1,100 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/23 1,500 1,647 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.250% 8/15/24 3,000 3,256 Northampton County PA General Purpose Authority University Revenue (Lafayette College) VRDO 0.220% 11/7/12 19,290 19,290 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.180% 11/7/12 4,255 4,255 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 1,695 1,934 Pennsylvania Economic Development Financing Authority Pollution Control Revenue (PPL Electric Utilities Corp. Project) 4.000% 10/1/23 17,500 18,642 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.450% 1/2/13 4,595 4,595 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/20 20,000 24,661 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 1/1/21 7,000 8,558 Pennsylvania Economic Development Financing Authority Unemployment Compensation Revenue 5.000% 7/1/22 15,000 17,214 Pennsylvania GO 5.000% 7/1/13 (Prere.) 960 991 Pennsylvania GO 4.000% 7/15/13 16,995 17,447 Pennsylvania GO 5.000% 7/1/14 (14) 5,010 5,169 Pennsylvania GO 5.000% 5/1/15 16,000 17,808 Pennsylvania GO 5.000% 8/1/15 5,120 5,754 Pennsylvania GO 5.000% 11/15/17 10,000 12,051 Pennsylvania GO 5.000% 7/1/18 2,250 2,752 Pennsylvania GO 5.000% 11/15/18 14,705 18,149 Pennsylvania GO 5.000% 5/1/19 15,000 18,590 Pennsylvania GO 5.000% 7/1/19 29,925 37,212 Pennsylvania GO 5.000% 6/1/21 20,000 25,313 Pennsylvania GO 5.375% 7/1/21 4,950 6,426 Pennsylvania GO 5.000% 6/1/22 8,000 10,169 Pennsylvania GO 5.000% 11/15/23 4,705 5,844 Pennsylvania GO 5.000% 11/15/26 8,000 9,776 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.220% 11/7/12 LOC 2,970 2,970 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/27 1,745 1,941 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.210% 11/7/12 LOC 10,195 10,195 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.200% 11/7/12 LOC 4,100 4,100 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/15 4,200 4,689 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 1,300 1,552 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 5,715 6,775 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/24 1,435 1,643 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/25 1,670 1,899 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/26 1,690 1,916 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/29 2,000 2,237 Pennsylvania Higher Educational Facilities Authority Revenue (Susquehanna University) VRDO 0.220% 11/7/12 LOC 4,900 4,900 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/24 1,250 1,491 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/25 2,065 2,454 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/26 1,140 1,346 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 1,120 1,316 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 3,085 3,596 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 2,715 3,143 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 3,500 4,039 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.250% 9/1/19 (2) 2,935 3,544 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/27 700 817 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/28 1,650 1,917 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/30 500 576 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) 5.000% 3/1/32 1,000 1,143 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.200% 11/7/12 LOC 7,400 7,400 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.200% 11/7/12 LOC 9,500 9,500 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/17 3,420 4,098 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 2,405 2,881 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pennsylvania Health System) 5.000% 8/15/13 5,000 5,174 Pennsylvania Higher Educational Facilities Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/31 500 554 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 4.000% 10/1/18 2,000 2,260 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/19 2,000 2,290 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue 5.000% 10/1/20 1,500 1,789 Pennsylvania Industrial Development Authority Economic Development Revenue 5.000% 7/1/18 3,000 3,568 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/18 (Prere.) 2,470 3,091 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/20 12,180 14,554 Pennsylvania Industrial Development Authority Economic Development Revenue 5.500% 7/1/23 17,530 20,413 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 6,080 6,574 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/23 (4) 10,600 11,462 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 6,620 7,108 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/24 (4) 11,130 11,951 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/25 (4) 11,585 12,385 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/26 (4) 10,070 10,669 1 Pennsylvania State University Revenue TOB VRDO 0.290% 11/7/12 LOC 5,200 5,200 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/22 1,470 1,807 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/23 1,770 2,149 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/24 1,825 2,194 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/25 2,190 2,615 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/26 2,165 2,566 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue 5.000% 12/1/17 (2) 5,155 5,876 1 Pennsylvania Turnpike Commission Oil Franchise Tax Revenue TOB VRDO 0.220% 11/7/12 11,000 11,000 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/21 (12) 4,520 5,335 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 14,210 16,605 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 16,660 19,814 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/23 (12) 8,585 9,935 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/24 (12) 3,535 4,057 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 2,500 2,782 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/26 1,710 2,028 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/27 12,345 13,723 Pennsylvania Turnpike Commission Revenue 5.250% 12/1/28 4,015 4,719 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 50,000 55,711 Pennsylvania Turnpike Commission Revenue 5.500% 12/1/31 6,185 7,375 Pennsylvania Turnpike Commission Revenue 5.625% 12/1/31 10,000 11,785 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.350% 11/7/12 (12) 3,245 3,245 Pennsylvania Turnpike Commission Revenue VRDO 0.220% 11/7/12 18,200 18,200 Philadelphia PA Airport Parking Authority Revenue 5.000% 9/1/16 3,000 3,394 Philadelphia PA Gas Works Revenue 5.000% 8/1/14 3,000 3,189 Philadelphia PA Gas Works Revenue 5.000% 8/1/15 3,000 3,264 Philadelphia PA GO 5.000% 8/1/15 (4) 23,000 25,433 Philadelphia PA GO 5.250% 8/1/16 (4) 13,110 15,045 Philadelphia PA GO VRDO 0.210% 11/7/12 LOC 23,085 23,085 Philadelphia PA Hospitals & Higher Education Facilities Authority Health System Revenue (Jefferson Health System) 5.250% 5/15/30 24,000 27,445 Philadelphia PA Industrial Development Authority Lease Revenue 5.000% 10/1/14 (14) 6,390 6,771 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.210% 11/7/12 LOC 24,345 24,345 Philadelphia PA Industrial Development Authority Lease Revenue VRDO 0.210% 11/7/12 LOC 10,000 10,000 Philadelphia PA Municipal Authority Revenue 5.250% 5/15/13 (4) 11,105 11,349 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 5,965 6,255 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 3,500 4,113 Philadelphia PA School District GO 5.000% 8/1/19 (2) 7,500 8,256 Philadelphia PA School District GO 5.000% 8/1/20 (2) 18,745 20,634 Philadelphia PA School District GO 5.000% 8/1/21 (2) 9,900 10,898 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 3,000 3,582 Southcentral Pennsylvania General Authority Revenue (WellSpan Health Obligated Group) 6.000% 6/1/25 30,000 35,111 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/27 6,100 7,006 Southeastern Pennsylvania Transportation Authority Revenue 5.000% 3/1/28 5,000 5,728 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) 5.000% 11/15/25 15,125 16,693 St. Mary’s Hospital Authority Bucks County PA Revenue (Catholic Health Initiatives) 5.000% 11/15/27 4,905 5,372 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue 5.000% 9/15/17 3,990 4,769 niversity of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.000% 9/15/19 2,575 3,160 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.500% 9/15/23 9,000 11,210 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/27 12,500 15,063 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/28 2,375 2,853 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/29 11,250 13,629 1 University of Pittsburgh PA Revenue TOB VRDO 0.220% 11/7/12 6,660 6,660 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/19 1,235 1,401 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.250% 7/1/20 1,330 1,547 Westmoreland County PA Industrial Development Authority Revenue (Excela Health Project) 5.000% 7/1/25 4,500 4,884 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/21 1,015 1,214 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/22 1,160 1,377 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/23 1,350 1,588 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/24 1,420 1,660 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/25 1,465 1,700 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/30 6,185 7,031 1,468,979 Puerto Rico (0.8%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/14 4,420 4,691 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/16 5,000 5,573 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/17 (10) 2,790 3,137 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/18 (10) 1,250 1,414 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/19 (14) 35,430 37,833 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/20 (14) 18,245 19,453 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 24,290 25,833 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/21 (14) 5,000 5,619 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 17,050 19,078 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/29 30,000 30,902 Puerto Rico GO 5.250% 7/1/13 (Prere.) 14,955 15,456 Puerto Rico GO 5.500% 7/1/13 (14) 5,000 5,141 Puerto Rico GO 5.500% 7/1/14 (14) 5,000 5,280 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/13 (14) 7,220 7,464 Puerto Rico Highway & Transportation Authority Revenue 6.250% 7/1/15 (14) 5,590 6,151 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/16 (3) 8,885 9,157 1 Puerto Rico Highway & Transportation Authority Revenue TOB VRDO 0.220% 11/7/12 (4) 10,550 10,550 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 13,600 14,683 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/17 (2) 6,390 6,979 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 5,930 6,549 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 9,700 9,985 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 835 896 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/19 (Prere.) 255 328 Puerto Rico Sales Tax Financing Corp. Revenue 5.500% 8/1/28 29,745 33,330 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 29,165 30,934 316,416 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.000% 8/1/17 (4) 3,120 3,494 Rhode Island & Providence Plantations GO 5.500% 8/1/28 9,805 12,226 Rhode Island & Providence Plantations GO 5.500% 8/1/30 3,610 4,472 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/20 (12) 20,000 24,270 Rhode Island Economic Development Corp. Revenue (Department of Transportation) 5.250% 6/15/21 (12) 25,000 29,958 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/26 (4) 4,900 5,281 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/25 (4) 2,880 3,108 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.625% 5/15/26 (4) 3,210 3,466 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.750% 5/15/29 (4) 3,500 3,786 90,061 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) South Carolina (1.3%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 3,105 3,575 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/26 12,610 14,046 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/27 33,070 36,750 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 2,730 3,041 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/16 5,000 5,634 Greenville County SC Hospital Revenue (Greenville Hospital System) 4.125% 5/1/17 5,315 5,931 Greenville County SC Hospital Revenue (Greenville Hospital System) 5.000% 5/1/18 2,655 3,105 Greenville County SC School District Installment Revenue 5.500% 12/1/19 32,480 41,256 Greenville County SC School District Installment Revenue 5.000% 12/1/26 28,255 32,173 1 Greenville County SC School District Installment Revenue TOB VRDO 0.220% 11/7/12 3,445 3,445 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/26 6,220 7,212 North Charleston SC Tax Revenue 5.000% 12/1/12 (12) 2,945 2,956 North Charleston SC Tax Revenue 5.000% 12/1/13 (12) 4,525 4,735 North Charleston SC Tax Revenue 5.000% 12/1/14 (12) 4,725 5,135 North Charleston SC Tax Revenue 5.000% 12/1/15 (12) 4,715 5,294 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/19 18,995 22,601 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/20 10,000 11,956 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/22 (14) 9,950 7,226 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/22 6,000 7,145 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/23 (14) 8,780 6,103 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 2,400 1,590 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 13,620 15,121 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/24 3,535 4,127 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/25 8,020 9,281 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 8,600 9,854 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/29 (4) 2,800 3,217 South Carolina GO 5.000% 3/1/16 6,165 7,089 South Carolina GO 5.000% 4/1/16 3,560 4,107 South Carolina GO 5.000% 4/1/18 1,255 1,534 South Carolina GO 5.000% 4/1/18 1,310 1,601 South Carolina GO 5.000% 4/1/18 2,635 3,220 South Carolina GO 5.000% 4/1/18 1,610 1,967 South Carolina GO 5.000% 4/1/18 2,445 2,988 South Carolina GO 5.000% 4/1/18 7,325 8,952 South Carolina GO 5.000% 4/1/18 2,400 2,933 South Carolina GO 5.000% 4/1/19 1,320 1,645 South Carolina GO 5.000% 4/1/19 1,715 2,137 South Carolina GO 5.000% 4/1/19 7,825 9,752 South Carolina GO 5.000% 4/1/19 2,495 3,109 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.000% 2/1/18 2,000 2,323 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/23 (4) 6,275 6,897 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 6,200 6,782 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/25 (4) 6,925 7,539 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/27 (4) 13,550 14,705 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 1,775 1,779 South Carolina Public Service Authority Revenue 5.500% 1/1/13 (4) 5,000 5,044 South Carolina Public Service Authority Revenue 5.000% 12/1/16 7,225 8,466 South Carolina Public Service Authority Revenue 5.000% 1/1/28 6,735 7,775 South Carolina Public Service Authority Revenue 5.000% 1/1/29 2,900 3,339 1 South Carolina Public Service Authority Revenue TOB VRDO 0.210% 11/7/12 LOC 20,340 20,340 1 South Carolina Public Service Authority Revenue TOB VRDO 0.210% 11/7/12 LOC 24,495 24,495 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 5,200 5,431 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 4,035 4,407 2 South Carolina Transportation Infrastructure Revenue 5.000% 10/1/21 26,730 33,040 475,905 South Dakota (0.0%) South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.250% 11/1/29 2,000 2,241 Tennessee (1.1%) Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.250% 4/1/23 8,280 9,453 Jackson TN Hospital Improvement Revenue (Jackson-Madison County General Hospital Project) 5.375% 4/1/28 8,000 9,037 Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 21,027 Memphis TN GO 5.000% 11/1/15 (Prere.) 16,000 18,167 Memphis TN GO 5.000% 11/1/15 (Prere.) 4,730 5,371 Memphis TN GO 5.000% 11/1/20 (10) 4,000 4,665 Memphis TN GO 5.000% 7/1/21 6,250 7,739 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Memphis TN GO 5.000% 11/1/22 (14) 4,750 5,360 Memphis TN GO 5.000% 5/1/28 3,145 3,768 Memphis TN GO 5.000% 5/1/30 1,715 2,040 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/16 3,825 4,437 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 1/1/18 (Prere.) 5,000 5,999 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/20 15,000 18,783 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 15,000 18,925 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/27 1,000 1,088 3 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) PUT 0.810% 10/1/17 11,500 11,500 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/20 2,500 3,076 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/21 2,000 2,477 Metropolitan Government of Nashville & Davidson County TN Water & Sewer Revenue 5.000% 7/1/22 1,000 1,249 Murfreesboro TN GO 5.000% 6/1/19 645 797 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 124 Shelby County TN GO 5.000% 4/1/19 400 495 Shelby County TN GO 5.000% 3/1/23 17,995 22,932 Shelby County TN GO VRDO 0.220% 11/7/12 13,440 13,440 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/18 7,180 8,558 Shelby County TN Health Educational & Housing Facility Board Revenue (Baptist Memorial Health Care) 5.000% 9/1/19 2,000 2,390 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 6/1/13 4,865 4,991 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.250% 6/1/14 13,995 14,873 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/21 5,000 5,634 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) 5.000% 7/1/22 5,000 5,619 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 19,800 21,894 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 39,290 44,513 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 57,570 65,639 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/22 10,000 11,053 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/25 5,000 5,506 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 10,175 11,099 Tennessee GO 5.000% 5/1/17 (Prere.) 2,075 2,476 Tennessee GO 5.000% 8/1/17 3,165 3,805 Tennessee GO 5.000% 10/1/17 6,000 7,250 Tennessee GO 5.000% 8/1/19 1,500 1,888 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 4,020 4,424 413,561 Texas (8.2%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 24,215 21,555 Austin TX Independent School District GO 5.000% 8/1/13 10,000 10,358 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 2,500 3,064 Austin TX Water & Wastewater System Revenue 5.000% 11/15/21 350 443 Austin TX Water & Wastewater System Revenue 5.000% 11/15/29 6,045 7,385 Austin TX Water & Wastewater System Revenue 5.000% 11/15/30 5,000 6,084 Austin TX Water & Wastewater System Revenue 5.000% 11/15/31 4,000 4,836 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/18 11,960 13,950 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/18 11,770 13,690 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/19 12,595 14,554 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/19 12,925 14,893 Camino Real Texas Mobility Authority Revenue 5.250% 2/15/20 13,265 15,165 Camino Real Texas Mobility Authority Revenue 5.250% 8/15/20 13,580 15,485 Camino Real Texas Mobility Authority Revenue 5.000% 2/15/21 5,670 5,681 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/20 1,150 1,354 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/25 4,650 2,664 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 2,000 2,315 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/26 6,490 3,480 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/27 7,750 3,925 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/28 5,500 2,612 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/29 5,220 2,350 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/30 4,355 1,829 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/31 4,880 1,903 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/31 4,000 4,671 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 4,000 1,374 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/34 4,000 1,290 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/35 4,950 1,480 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Central Texas Regional Mobility Authority Revenue 0.000% 1/1/37 5,525 1,464 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/38 3,500 874 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/39 4,500 1,063 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/40 5,700 1,274 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 10,270 11,359 Clear Creek TX Independent School District GO 5.000% 2/15/15 (Prere.) 11,635 12,869 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/25 5,080 6,153 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/26 4,305 5,182 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/27 5,995 7,193 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/28 6,180 7,389 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,190 3,809 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/30 6,535 7,814 1 Collin County TX GO TOB VRDO 0.220% 11/7/12 10,925 10,925 Conroe TX Independent School District GO 5.000% 2/15/26 8,190 9,926 2 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/20 2,940 3,680 2 Cypress-Fairbanks TX Independent School District GO 5.000% 2/15/21 4,525 5,713 Dallas County TX Community College District GO 5.000% 2/15/27 2,690 3,249 Dallas County TX GO 4.000% 2/15/14 2,375 2,487 Dallas County TX GO 5.000% 2/15/15 1,845 2,035 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,113 Dallas County TX Utility & Reclamation District GO 5.250% 2/15/25 (2) 11,245 12,113 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/26 11,385 12,669 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 14,130 15,657 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.220% 11/7/12 6,200 6,200 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/23 (12) 9,880 11,347 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/24 (12) 8,345 9,514 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/25 (12) 5,050 5,729 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/26 (12) 1,650 1,862 Dallas TX GO 5.000% 2/15/15 (Prere.) 11,675 12,907 Dallas TX GO 5.000% 2/15/21 5,000 6,322 Dallas TX GO 5.000% 2/15/22 14,000 17,789 Dallas TX Independent School District GO 5.000% 2/15/24 17,450 21,378 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/18 2,000 2,470 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/30 6,920 8,008 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/20 2,740 3,133 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/21 2,000 2,287 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/22 2,500 2,851 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/23 1,500 1,710 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/27 6,745 7,797 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/28 7,335 8,450 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/29 6,360 7,312 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/30 6,680 7,655 Denton TX Independent School District GO 5.000% 8/15/16 1,525 1,778 El Paso County TX GO 5.000% 2/15/31 5,000 5,849 El Paso County TX GO 5.000% 2/15/32 4,000 4,656 1 Fort Bend Grand Parkway Toll Road Authority Revenue TOB VRDO 0.220% 11/7/12 21,205 21,205 Fort Bend TX Independent School District GO 5.000% 8/15/17 1,560 1,869 Fort Worth TX GO 5.000% 3/1/17 5,090 6,006 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/29 6,155 7,321 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/30 6,430 7,616 Fort Worth TX Water & Sewer Revenue 5.000% 2/15/31 6,255 7,368 Frisco TX GO 5.000% 2/15/17 1,000 1,177 Frisco TX Independent School District GO 5.000% 8/15/15 1,690 1,903 Frisco TX Independent School District GO 5.000% 8/15/16 4,205 4,904 Frisco TX Independent School District GO 5.000% 8/15/32 6,665 7,972 Garland TX Independent School District GO 5.000% 2/15/19 3,985 4,930 Garland TX Independent School District GO 5.000% 2/15/23 11,000 13,567 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 7,375 7,483 Gulf Coast TX Waste Disposal Authority Environmental Facilities Revenue (BP Products North America Project) PUT 2.300% 9/3/13 2,000 2,027 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/15 10,000 11,334 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/16 12,000 13,998 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) 5.250% 12/1/17 17,000 20,361 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/19 4,000 4,709 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.000% 2/15/20 10,225 11,837 Harris County TX Cultural Education Facilities Finance Corp. Revenue (St. Luke’s Episcopal Health System) 5.625% 2/15/25 39,530 46,250 Harris County TX Flood Control District Revenue 5.000% 10/1/29 2,950 3,519 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Harris County TX Flood Control District Revenue 5.000% 10/1/30 3,000 3,564 Harris County TX GO 5.000% 10/1/16 4,755 5,571 Harris County TX GO 5.000% 10/1/17 4,705 5,661 Harris County TX GO 5.000% 10/1/21 8,000 9,980 Harris County TX GO 5.000% 8/15/31 11,485 13,875 Harris County TX GO 5.000% 8/15/32 10,000 12,024 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.000% 12/1/27 5,000 6,180 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.200% 12/1/29 4,000 4,407 Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.250% 11/1/12 41,660 41,660 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.250% 11/1/12 24,120 24,120 Harris County TX Hospital District Revenue VRDO 0.210% 11/7/12 LOC 9,700 9,700 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/26 3,000 3,629 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/27 6,475 7,820 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/28 5,665 6,839 Harris County TX Metropolitan Transit Authority Revenue 5.000% 11/1/29 6,270 7,530 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/12 3,100 3,100 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/13 3,290 3,426 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.000% 11/1/14 3,475 3,754 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.625% 11/1/19 4,535 5,468 Harris County TX Metropolitan Transportation Authority Lease Revenue 5.875% 11/1/20 3,640 4,382 Harris County TX Metropolitan Transportation Authority Lease Revenue 6.000% 11/1/21 4,295 5,142 Harris County TX Sports Authority Revenue 0.000% 11/15/23 (14) 7,000 3,786 Harris County TX Toll Road Revenue 5.000% 8/15/14 1,000 1,082 Harris County TX Toll Road Revenue 5.000% 8/15/15 1,435 1,612 Harris County TX Toll Road Revenue 5.000% 8/15/18 1,500 1,835 Harris County TX Toll Road Revenue 5.000% 8/15/20 2,000 2,447 Harris County TX Toll Road Revenue 5.000% 8/15/25 3,375 4,134 Harris County TX Toll Road Revenue 5.000% 8/15/27 4,000 4,704 Harris County TX Toll Road Revenue 5.000% 8/15/27 22,160 26,823 Harris County TX Toll Road Revenue 5.000% 8/15/28 5,000 5,861 Harris County TX Toll Road Revenue 5.000% 8/15/29 2,000 2,339 Houston TX Airport System Revenue 5.000% 7/1/16 1,500 1,711 Houston TX Airport System Revenue 5.000% 7/1/18 1,750 2,090 Houston TX Airport System Revenue 5.000% 7/1/19 1,750 2,073 Houston TX Airport System Revenue 5.000% 7/1/20 2,130 2,497 Houston TX Airport System Revenue 5.000% 7/1/25 1,000 1,175 Houston TX Airport System Revenue 5.000% 7/1/26 3,000 3,506 Houston TX Airport System Revenue 5.000% 7/1/31 10,000 11,576 Houston TX Community College GO 5.000% 2/15/17 1,000 1,177 Houston TX Community College System Revenue 5.000% 4/15/21 (10) 9,200 10,429 Houston TX GO 5.000% 3/1/17 17,880 21,072 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 5.000% 9/1/15 5,600 6,185 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/17 (2) 13,760 12,385 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/18 (2) 16,285 14,020 Houston TX Hotel Occupancy Tax & Special Revenue (Convention & Entertainment Facilities) 0.000% 9/1/21 (2) 22,720 16,106 Houston TX Utility System Revenue 5.250% 5/15/13 (14) 3,500 3,594 Houston TX Utility System Revenue 5.250% 5/15/14 (14) 2,500 2,686 Houston TX Utility System Revenue 5.000% 11/15/16 3,730 4,371 Houston TX Utility System Revenue 5.250% 11/15/17 (4) 13,500 16,390 Houston TX Utility System Revenue 5.250% 11/15/29 16,650 20,277 Houston TX Utility System Revenue 5.000% 11/15/30 14,670 17,594 Houston TX Utility System Revenue 5.000% 11/15/30 8,020 9,619 Houston TX Utility System Revenue 5.250% 11/15/30 23,805 28,757 Houston TX Utility System Revenue 5.000% 11/15/31 10,335 12,321 Houston TX Utility System Revenue 5.000% 11/15/31 5,010 5,973 Houston TX Utility System Revenue 5.000% 11/15/32 8,190 9,721 Houston TX Water & Sewer System Revenue 5.750% 12/1/12 (Prere.) 8,000 8,037 Houston TX Water & Sewer System Revenue 0.000% 12/1/25 (ETM) 8,525 6,059 1 Judson TX Independent School District TOB VRDO 0.230% 11/7/12 (12) 11,495 11,495 Lake Travis TX Independent School District GO 5.000% 2/15/33 2,665 3,148 1 Lake Travis TX Independent School District GO TOB VRDO 0.220% 11/7/12 11,300 11,300 Lower Colorado River Authority Texas Revenue 5.375% 5/15/13 (14) 390 393 Lower Colorado River Authority Texas Revenue 5.375% 5/15/14 (14) 585 590 Lower Colorado River Authority Texas Revenue 5.875% 5/15/14 (4) 1,075 1,085 Lower Colorado River Authority Texas Revenue 5.875% 5/15/15 (4) 3,005 3,018 Lower Colorado River Authority Texas Revenue 5.375% 5/15/16 (14) 1,300 1,311 Lower Colorado River Authority Texas Revenue 5.375% 5/15/17 (14) 1,805 1,821 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 105 131 Lower Colorado River Authority Texas Revenue 5.250% 5/15/19 (Prere.) 5 6 Lower Colorado River Authority Texas Revenue 5.375% 5/15/20 (14) 790 797 Lower Colorado River Authority Texas Revenue 5.000% 5/15/29 10,000 11,619 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 9,070 10,495 Lower Colorado River Authority Texas Revenue 5.250% 5/15/29 2,385 2,724 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 10,000 11,413 Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 4,000 4,631 Lubbock TX GO 5.000% 2/15/23 700 867 Lubbock TX GO 5.000% 2/15/27 5,735 6,811 Lubbock TX GO 5.000% 2/15/29 4,335 5,106 Lubbock TX GO 5.000% 2/15/30 6,660 7,812 Lubbock TX GO 5.000% 2/15/31 4,120 4,806 1 Midland TX Independent School District TOB VRDO 0.230% 11/1/12 14,270 14,270 Mission TX Economic Development Corp. Solid Waste Disposal Revenue (Allied Waste Inc. Project) PUT 0.450% 1/2/13 11,300 11,300 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/23 7,410 8,532 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/24 5,895 6,744 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/25 5,250 5,971 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/26 6,225 7,046 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/27 8,920 10,047 North Harris County TX Regional Water Authority Revenue 5.125% 12/15/28 8,040 9,037 North Texas Tollway Authority System Revenue 5.500% 1/1/17 4,750 5,506 North Texas Tollway Authority System Revenue 5.500% 1/1/18 4,000 4,762 North Texas Tollway Authority System Revenue 6.000% 1/1/19 15,000 18,119 North Texas Tollway Authority System Revenue 6.000% 1/1/20 22,100 26,514 North Texas Tollway Authority System Revenue 6.000% 1/1/21 41,330 49,360 North Texas Tollway Authority System Revenue 6.000% 1/1/22 26,045 31,106 North Texas Tollway Authority System Revenue 6.250% 2/1/23 46,220 53,460 North Texas Tollway Authority System Revenue 6.000% 1/1/24 19,700 23,475 North Texas Tollway Authority System Revenue 6.000% 1/1/25 11,035 13,149 North Texas Tollway Authority System Revenue 6.000% 1/1/25 5,075 6,047 North Texas Tollway Authority System Revenue 6.000% 1/1/26 4,395 5,237 North Texas Tollway Authority System Revenue 6.000% 1/1/27 3,950 4,707 North Texas Tollway Authority System Revenue 6.000% 1/1/28 3,220 3,768 North Texas Tollway Authority System Revenue 5.500% 9/1/28 1,250 1,528 North Texas Tollway Authority System Revenue 5.250% 9/1/29 4,130 4,945 North Texas Tollway Authority System Revenue 5.000% 1/1/30 6,810 7,835 North Texas Tollway Authority System Revenue 5.000% 9/1/30 9,000 10,563 North Texas Tollway Authority System Revenue 5.000% 9/1/30 3,150 3,697 North Texas Tollway Authority System Revenue 5.000% 1/1/31 12,400 14,214 North Texas Tollway Authority System Revenue 5.000% 9/1/31 25,000 29,256 North Texas Tollway Authority System Revenue 5.000% 9/1/31 4,000 4,681 North Texas Tollway Authority System Revenue PUT 5.750% 1/1/16 75,000 85,874 1 North Texas Tollway Authority System Revenue TOB VRDO 0.220% 11/7/12 (13) 2,200 2,200 North Texas University Revenue 5.000% 4/15/20 1,500 1,825 Northside TX Independent School District GO PUT 0.950% 8/1/13 9,770 9,817 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.160% 10/1/20 5,000 4,962 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 16,000 17,700 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/18 18,985 21,284 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 22,010 25,283 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/20 9,455 10,975 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/21 3,000 3,511 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 16,000 17,833 Sam Rayburn TX Municipal Power Agency Revenue 5.000% 10/1/20 1,000 1,192 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 (ETM) 260 263 San Antonio TX Electric & Gas Systems Revenue 5.250% 2/1/13 4,740 4,800 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 (4) 14,865 15,058 San Antonio TX Electric & Gas Systems Revenue 5.375% 2/1/13 10,000 10,130 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/15 (Prere.) 15,000 16,543 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 9,750 11,155 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 25,450 29,116 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/16 (Prere.) 22,000 25,169 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/22 25,000 31,577 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/23 6,060 7,688 San Antonio TX GO 5.000% 8/1/17 (Prere.) 5,685 6,819 San Antonio TX GO 5.000% 8/1/17 (Prere.) 6,030 7,233 San Antonio TX Independent School District GO 5.000% 8/15/28 6,000 7,211 San Antonio TX Independent School District GO 5.000% 8/15/29 5,000 5,993 San Antonio TX Water Revenue 5.000% 5/15/27 5,435 6,489 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/20 2,250 2,787 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/22 9,100 10,986 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/29 4,375 5,276 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/30 2,000 2,460 Sugar Land TX GO 5.000% 2/15/30 3,445 4,053 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.000% 8/15/30 40,335 44,369 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/17 8,570 9,600 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/18 9,000 10,238 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 5.000% 7/1/19 9,455 10,764 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (CHRISTUS Health) 6.250% 7/1/28 (12) 16,500 19,631 Temple TX GO 5.250% 8/1/23 (4) 1,665 1,974 Temple TX GO 5.250% 8/1/25 (4) 1,525 1,803 Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/14 (Prere.) 14,925 16,147 Texas A&M University System Permanent University Fund Revenue 5.000% 7/1/19 3,335 4,159 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/13 5,535 5,677 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 4,495 5,341 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/28 4,475 5,307 Texas A&M University System Revenue Financing System Revenue 5.000% 7/1/30 3,940 4,734 Texas GO 5.000% 4/1/15 1,435 1,594 Texas GO 5.000% 8/1/17 3,165 3,796 1 Texas GO TOB VRDO 0.230% 11/1/12 114,200 114,200 1 Texas GO TOB VRDO 0.210% 11/7/12 5,000 5,000 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 80,775 90,435 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/21 10,370 12,002 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/22 3,260 3,759 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 24,890 31,510 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (ETM) 125 125 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 11,375 11,318 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (ETM) 125 124 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 5,540 5,456 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (ETM) 110 108 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 10,140 9,886 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 110 107 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (14) 22,795 21,798 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (ETM) 415 395 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 31,295 29,086 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 32,000 40,420 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 47,500 61,137 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/15 2,000 2,240 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/18 75,000 83,770 Texas State University System Revenue 5.000% 3/15/28 3,870 4,590 Texas State University System Revenue 5.000% 3/15/29 4,000 4,580 Texas State University System Revenue 5.000% 3/15/30 3,255 3,831 Texas State University System Revenue 5.000% 3/15/31 4,480 5,244 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/23 (2) 10,040 11,420 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/24 (2) 11,940 13,565 Texas TRAN 2.500% 8/30/13 60,000 61,135 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,036 Texas Transportation Commission Revenue 5.000% 4/1/16 2,000 2,300 Texas Transportation Commission Revenue 5.000% 4/1/19 10,000 11,490 Texas Transportation Commission Revenue 5.000% 4/1/20 8,850 10,139 Texas Transportation Commission Revenue 5.000% 4/1/21 10,555 12,058 Texas Transportation Commission Revenue 5.000% 4/1/21 23,405 27,427 Texas Transportation Commission Revenue 5.000% 4/1/22 5,000 5,847 Texas Transportation Commission Revenue 4.750% 4/1/24 9,500 10,697 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/20 (2) 10,000 7,672 Texas Water Development Board Revenue 5.000% 7/15/20 3,800 4,709 Texas Water Development Board Revenue 5.000% 7/15/21 4,535 5,584 Texas Water Financial Assistance GO 5.000% 4/1/20 20,000 23,484 Texas Water Financial Assistance GO 5.000% 8/1/20 2,000 2,470 Texas Water Financial Assistance GO 5.000% 8/1/28 5,755 6,980 Texas Water Financial Assistance GO 5.000% 8/1/29 2,555 3,088 University of Houston Texas Revenue 4.000% 2/15/16 1,425 1,581 University of Houston Texas Revenue 4.750% 2/15/28 (4) 8,615 9,793 University of Houston Texas Revenue 5.000% 2/15/29 5,000 5,906 University of Texas Permanent University Fund Revenue 5.000% 8/15/20 9,785 11,469 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) University of Texas System Revenue Financing System Revenue 5.000% 8/15/20 2,700 3,407 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 5,000 6,369 University of Texas System Revenue Financing System Revenue 5.000% 8/15/31 9,835 12,044 University of Texas System Revenue Financing System Revenue 5.000% 8/15/32 4,180 5,103 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.210% 11/7/12 10,030 10,030 Williamson County TX GO 5.000% 2/15/23 6,000 7,531 3,092,728 Utah (0.4%) Central Utah Water Conservancy District GO 5.000% 4/1/14 1,405 1,497 Central Utah Water Conservancy District GO 5.000% 4/1/26 6,155 7,483 Central Utah Water Conservancy District GO 5.000% 4/1/27 4,000 4,848 Central Utah Water Conservancy District GO 5.000% 4/1/28 3,000 3,622 Central Utah Water Conservancy District GO 5.000% 4/1/28 765 923 Central Utah Water Conservancy District GO 5.000% 4/1/29 7,000 8,427 Intermountain Power Agency Utah Power Supply Revenue 5.000% 7/1/18 6,845 7,363 Riverton UT Hospital Revenue (IHC Health Services Inc.) 5.000% 8/15/19 2,100 2,521 Salt Lake & Sandy UT Metropolitan Water District Revenue 5.000% 7/1/32 2,000 2,406 Salt Lake County UT GO 5.000% 12/15/15 5,000 5,707 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/27 4,060 4,706 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/28 4,260 4,914 Utah Board of Regents Student Loan Revenue 4.000% 11/1/15 24,000 26,400 Utah Board of Regents Student Loan Revenue 5.000% 11/1/22 10,800 13,083 Utah Board of Regents Student Loan Revenue 5.000% 11/1/23 4,200 5,042 Utah GO 5.000% 7/1/16 3,070 3,580 Utah GO 5.000% 7/1/16 23,735 27,677 Utah Transit Authority Sales Tax Revenue 5.250% 6/15/17 (4) 1,135 1,362 Utah Transit Authority Sales Tax Revenue 5.250% 6/15/18 (4) 3,100 3,818 135,379 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/22 (4) 8,000 8,973 Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.210% 11/7/12 LOC 7,020 7,020 Vermont Educational & Health Buildings Financing Agency Revenue (Middlebury College Project) 5.000% 11/1/31 4,130 4,998 20,991 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/18 4,500 5,088 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/19 3,000 3,403 Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 4,825 4,842 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/24 1,000 1,106 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/27 1,500 1,641 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 5,000 5,525 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 6,500 7,039 28,644 Virginia (2.2%) Arlington County VA GO 5.000% 8/15/17 5,955 7,171 2 Chesapeake VA Toll Road Revenue 5.000% 7/15/23 1,600 1,856 Fairfax County VA Economic Development Authority Revenue (Public Facilities Projects) 5.000% 4/1/18 1,280 1,547 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 2.000% 4/1/14 2,905 2,972 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/16 2,320 2,659 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/29 9,730 11,403 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/30 5,000 5,838 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/31 4,890 5,702 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/25 2,000 2,295 1 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) TOB VRDO 0.220% 11/7/12 4,590 4,590 Fairfax County VA Public Improvement GO 5.000% 10/1/16 12,950 15,213 Fairfax County VA Public Improvement GO 5.000% 4/1/19 2,050 2,494 Fairfax County VA Public Improvement GO 5.000% 4/1/20 10,940 13,839 Fairfax County VA Water Authority Revenue 5.000% 4/1/25 2,500 3,149 Fairfax County VA Water Authority Revenue 5.000% 4/1/26 2,000 2,508 Hampton VA GO 4.000% 1/15/19 3,000 3,531 Hampton VA GO 5.000% 1/15/20 3,000 3,668 Loudoun County VA GO 5.000% 12/1/21 9,185 11,590 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 32,000 33,381 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 10,000 10,432 Newport News VA GO 4.000% 7/15/17 2,825 3,248 Norfolk VA Water Revenue 5.000% 11/1/15 550 624 Norfolk VA Water Revenue 5.000% 11/1/18 725 893 Norfolk VA Water Revenue 5.000% 11/1/19 2,615 3,273 Portsmouth VA GO 5.000% 7/1/14 (ETM) 175 189 Portsmouth VA GO 5.000% 7/1/14 (4) 3,355 3,613 Richmond VA GO 5.000% 7/15/16 4,120 4,783 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/21 2,500 2,994 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/22 3,040 3,659 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/23 3,000 3,569 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 1,400 1,637 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/25 10,375 11,809 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/26 1,475 1,724 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/26 2,425 2,577 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/31 19,405 20,408 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 42,520 48,145 1 University of Virginia Revenue TOB VRDO 0.230% 11/1/12 9,000 9,000 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 8,420 8,848 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 12/1/13 (Prere.) 10,000 10,508 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/17 (Prere.) 5,125 6,161 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/24 5,335 6,168 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/25 5,665 6,527 Virginia Beach VA Development Authority Public Facility Revenue 5.000% 7/15/26 5,955 6,799 Virginia Beach VA GO 5.000% 4/1/18 3,250 3,974 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/16 1,020 1,166 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/17 1,000 1,178 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/18 10,595 12,407 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 18,575 22,898 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/19 10,415 12,797 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/22 1,000 1,255 Virginia College Building Authority Educational Facilities Revenue (21st Century College & Equipment Programs) 5.000% 2/1/28 5,840 6,985 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/15 3,000 3,380 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/17 11,035 13,210 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/18 8,010 9,225 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/19 8,430 9,708 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/20 8,855 10,198 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/21 9,320 10,733 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 9,105 10,486 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) 5.000% 9/1/22 18,000 22,774 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/18 8,115 9,887 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/19 8,520 10,567 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 2,000 2,515 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/22 10,000 12,703 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/23 2,000 2,508 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/24 2,790 3,472 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/24 21,000 26,168 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/24 1,800 2,236 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/25 10,000 12,387 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/25 5,035 6,219 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/26 5,040 6,201 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/26 2,000 2,460 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/27 2,100 2,575 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 12,560 15,433 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/27 13,765 16,615 Virginia Commonwealth Transportation Board Revenue 5.000% 9/15/27 5,260 6,447 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/30 30,140 36,003 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/31 31,550 37,501 Virginia Public Building Authority Facility Revenue VRDO 0.210% 11/7/12 8,200 8,200 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/16 11,940 13,852 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/17 7,815 9,322 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/22 14,000 17,836 Virginia Public Building Authority Public Facilities Revenue 5.000% 8/1/25 11,540 14,029 Virginia Public Building Authority Revenue 5.000% 8/1/14 (Prere.) 10,000 10,820 Virginia Public School Authority Revenue 5.000% 4/15/13 7,160 7,318 Virginia Public School Authority Revenue 5.000% 8/1/13 5,060 5,242 Virginia Public School Authority Revenue 5.000% 8/1/13 (Prere.) 8,865 9,183 Virginia Public School Authority Revenue 5.000% 8/1/17 10,660 12,715 Virginia Public School Authority Revenue 5.000% 8/1/19 16,220 20,143 Virginia Public School Authority Revenue 5.000% 8/1/20 2,500 3,117 Virginia Public School Authority Revenue 5.000% 8/1/24 5,480 6,823 Wise County VA Industrial Development Authority Solid Waste & Sewage Disposal Revenue (Virginia Electric & Power Co.) PUT 2.375% 11/1/15 10,000 10,359 York County VA Economic Development Authority Pollution Control Revenue (VA Electric & Power Co. Project) PUT 4.050% 5/1/14 13,250 13,797 840,021 Washington (2.1%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 6,400 6,219 Clark County WA GO 4.750% 12/1/14 (Prere.) 3,275 3,574 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/19 25,000 31,051 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 20,000 25,060 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/15 6,710 7,515 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/16 9,735 11,274 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/18 14,000 17,095 King County WA (Bellevue School District) GO 5.000% 12/1/27 16,505 19,930 King County WA (Bellevue School District) GO 5.000% 12/1/28 17,335 20,857 King County WA (Bellevue School District) GO 5.000% 12/1/29 18,200 21,835 King County WA GO 5.000% 7/1/17 5,360 6,376 King County WA Sewer Revenue 5.250% 1/1/27 1,890 2,303 1 King County WA Sewer Revenue TOB VRDO 0.220% 11/7/12 6,950 6,950 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/17 1,000 1,175 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 3,000 3,659 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/22 5,525 6,547 Port of Seattle WA Revenue 5.000% 3/1/21 (14) 5,000 5,402 Port of Seattle WA Revenue 5.000% 6/1/22 2,000 2,400 Port of Seattle WA Revenue 5.000% 8/1/27 18,635 22,234 Port of Seattle WA Revenue 5.000% 8/1/28 7,485 8,902 Port of Seattle WA Revenue 5.000% 6/1/30 6,000 6,905 Port of Seattle WA Revenue 5.000% 8/1/30 8,000 9,462 Port of Seattle WA Revenue 5.000% 8/1/31 5,500 6,485 University of Washington Revenue 5.000% 4/1/15 9,830 10,903 University of Washington Revenue 5.000% 7/1/27 6,925 8,574 University of Washington Revenue 5.000% 4/1/28 10,195 12,290 University of Washington Revenue 5.000% 7/1/28 11,490 14,165 University of Washington Revenue 5.000% 7/1/29 5,000 6,140 University of Washington Revenue 5.000% 4/1/30 9,315 11,143 University of Washington Revenue 5.000% 7/1/30 10,495 12,826 University of Washington Revenue 5.000% 4/1/31 10,500 12,490 University of Washington Revenue 5.000% 4/1/32 11,375 13,464 University of Washington Revenue 5.000% 7/1/32 5,000 6,039 Washington (Motor Vehicle Fuel Tax) GO 5.000% 2/1/19 3,445 4,247 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/20 3,185 3,951 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/23 5,435 6,823 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/25 5,260 6,526 Washington (Motor Vehicle Fuel Tax) GO 5.000% 8/1/26 6,175 7,642 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/29 10,545 12,624 Washington (Motor Vehicle Fuel Tax) GO 5.000% 6/1/30 7,525 8,989 Washington GO 5.700% 10/1/15 (4) 5,950 6,410 Washington GO 5.000% 7/1/17 32,460 38,709 Washington GO 5.000% 2/1/18 9,165 11,082 Washington GO 5.000% 7/1/19 6,940 8,630 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Washington GO 0.000% 6/1/20 (3) 5,500 4,700 Washington GO 5.000% 7/1/20 10,000 11,923 Washington GO 5.000% 8/1/20 4,845 6,011 Washington GO 5.000% 7/1/23 10,000 12,520 Washington GO 5.000% 7/1/24 5,000 6,238 Washington GO 5.000% 1/1/25 1,750 2,111 Washington GO 5.000% 2/1/28 10,000 11,935 Washington GO 5.000% 2/1/29 6,790 8,109 Washington GO 5.000% 2/1/29 9,650 11,486 Washington GO 5.000% 7/1/30 5,000 5,829 Washington GO 5.000% 8/1/30 10,000 12,305 Washington GO 5.000% 8/1/30 20,980 25,133 Washington GO 5.000% 6/1/31 5,250 6,236 Washington GO 5.000% 2/1/32 6,170 7,347 Washington GO 5.000% 6/1/32 5,500 6,505 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.200% 11/7/12 35,100 35,100 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/18 2,000 2,283 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/19 3,800 4,446 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/20 4,250 4,920 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/21 6,525 7,441 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/22 5,500 6,219 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/23 (4) 3,425 3,889 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/24 (4) 3,550 4,011 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,675 4,134 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/25 (4) 3,625 4,078 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,550 3,979 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/26 (4) 3,800 4,260 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/27 (4) 3,925 4,378 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/18 23,000 26,987 Washington Health Care Facilities Authority Revenue (PeaceHealth) 5.000% 11/1/24 19,830 22,299 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/21 2,580 2,936 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/22 3,005 3,387 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/23 4,470 5,012 Washington Higher Education Facilities Authority Revenue (Gonzaga University Project) 5.000% 4/1/24 2,000 2,233 Washington State University General Revenue 5.000% 10/1/28 3,070 3,675 Washington State University General Revenue 5.000% 10/1/29 3,070 3,664 Washington State University General Revenue 5.000% 10/1/30 3,140 3,728 Washington State University General Revenue 5.000% 10/1/31 3,170 3,742 Washington State University General Revenue 5.000% 10/1/32 1,600 1,883 783,949 West Virginia (0.3%) West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 3,000 3,082 West Virginia Economic Development Authority Pollution Control Revenue (Appalachian Power Co. - Amos Project) PUT 4.850% 9/4/13 10,000 10,273 West Virginia Economic Development Authority Revenue 5.000% 6/15/19 1,395 1,725 West Virginia Economic Development Authority Revenue 5.000% 6/15/21 3,500 4,324 West Virginia Economic Development Authority Revenue 5.000% 6/15/22 2,055 2,509 West Virginia Economic Development Authority Revenue 5.000% 6/15/23 1,745 2,111 West Virginia Economic Development Authority Revenue 5.000% 6/15/25 2,445 2,907 West Virginia Economic Development Authority Revenue 5.000% 6/15/27 5,085 5,982 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/25 2,000 2,395 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/27 1,500 1,767 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/28 2,000 2,348 West Virginia Higher Education Policy Commission Revenue 5.000% 4/1/29 2,000 2,337 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/17 6,335 7,081 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/18 4,985 5,659 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/19 2,990 3,394 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.000% 9/1/20 3,430 3,858 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.125% 9/1/21 3,265 3,641 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/18 1,920 2,206 West Virginia Hospital Finance Authority Hospital Revenue (United Health System Obligated Group) 5.000% 6/1/24 12,620 13,828 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/20 2,500 3,029 West Virginia School Building Authority Excess Lottery Revenue 5.250% 7/1/22 5,810 6,899 West Virginia University Revenue 5.000% 10/1/17 1,500 1,785 West Virginia University Revenue 5.000% 10/1/30 3,000 3,512 96,652 Intermediate-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin (0.6%) Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/18 1,640 2,020 Madison WI Community Development Authority Revenue (Wisconsin Alumni Research Project) 5.000% 10/1/19 3,705 4,641 Milwaukee WI GO 5.000% 5/1/18 11,655 14,186 Milwaukee WI Metropolitan Sewer District GO 5.250% 10/1/22 2,690 3,492 Wisconsin Clean Water Revenue 4.000% 6/1/16 720 807 Wisconsin Clean Water Revenue 4.000% 6/1/17 1,000 1,145 Wisconsin GO 5.000% 5/1/13 (14) 2,000 2,048 Wisconsin GO 5.000% 5/1/13 2,500 2,560 Wisconsin GO 5.500% 5/1/13 (14) 7,000 7,185 Wisconsin GO 5.000% 5/1/14 (14) 7,390 7,905 Wisconsin GO 5.000% 5/1/14 3,500 3,744 Wisconsin GO 5.000% 5/1/15 3,000 3,338 Wisconsin GO 5.500% 5/1/15 (14) 15,000 16,877 Wisconsin GO 5.000% 5/1/16 4,000 4,610 Wisconsin GO 5.000% 5/1/16 (14) 6,000 6,669 Wisconsin GO 5.000% 5/1/17 4,000 4,743 Wisconsin GO 5.000% 11/1/17 4,500 5,412 Wisconsin GO 5.000% 5/1/18 3,800 4,623 Wisconsin GO 5.000% 5/1/19 7,135 8,622 Wisconsin GO 5.000% 5/1/22 3,500 4,267 Wisconsin GO 5.000% 5/1/27 1,400 1,712 Wisconsin GO 6.000% 5/1/27 10,000 12,524 Wisconsin GO 5.000% 5/1/28 2,060 2,509 Wisconsin GO 5.000% 5/1/29 1,715 2,082 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/19 4,110 4,880 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/20 3,240 3,862 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/21 5,230 6,171 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.000% 6/1/22 3,295 3,819 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.000% 7/15/28 8,500 9,483 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.500% 4/15/29 11,700 13,436 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/24 5,900 6,895 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/22 1,100 1,330 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/24 700 831 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/25 1,825 2,161 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/26 1,570 1,846 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/27 2,000 2,343 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/28 1,865 2,176 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 1,500 1,742 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 1,660 1,920 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 11,800 13,121 Wisconsin Transportation Revenue 5.000% 7/1/17 3,000 3,572 Wisconsin Transportation Revenue 5.000% 7/1/19 8,840 10,973 Wisconsin Transportation Revenue 5.000% 7/1/29 5,100 5,825 224,107 Total Tax-Exempt Municipal Bonds (Cost $34,446,857) 37,239,029 Shares Temporary Cash Investment (1.1%) Money Market Fund (1.1%) 5 Vanguard Municipal Cash Management Fund (Cost $437,719) 0.202% 437,719,000 437,719 Total Investments (99.9%) (Cost $34,884,576) 37,676,748 Other Assets and Liabilities (0.1%) Other Assets 516,416 Liabilities (488,456) 27,960 Net Assets (100%) 37,704,708 Intermediate-Term Tax-Exempt Fund At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 34,987,568 Undistributed Net Investment Income — Accumulated Net Realized Losses (74,413) Unrealized Appreciation (Depreciation) Investment Securities 2,792,172 Futures Contracts (619) Net Assets Investor Shares—Net Assets Applicable to 484,119,162 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 2,132,516,807 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, the aggregate value of these securities was $1,103,176,000, representing 2.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2012. 3 Adjustable-rate security. 4 Securities with a value of $1,712,000 have been segregated as initial margin for open futures contracts. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (98.3%) Alabama (0.5%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/37 4,445 5,015 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 5,000 5,873 Auburn University Alabama General Fee Revenue 5.000% 6/1/42 8,455 9,702 East Alabama Health Care Authority Health Care Facilities Revenue (East Alabama Medical Center) PUT 5.000% 9/1/13 (Prere.) 5,000 5,194 Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) 9,000 9,256 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 2,000 2,191 37,231 Alaska (0.2%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,000 6,947 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 6,000 7,269 14,216 Arizona (1.8%) Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 3,750 4,313 Arizona COP 5.000% 9/1/23 (4) 12,140 13,575 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 12,500 13,903 Arizona State University COP 5.375% 7/1/13 (14) 2,905 2,917 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 3,500 4,160 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 4,190 5,172 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 15,265 18,879 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 5,000 5,340 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/21 3,190 4,081 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) 8,650 10,025 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 5,500 6,123 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 4,000 4,821 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 6,375 7,593 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) 7,500 8,069 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 15,000 16,138 Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 5,135 5,766 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.210% 11/7/12 LOC 8,200 8,200 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 10,000 11,728 150,803 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 2,870 3,127 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/31 2,170 2,618 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/32 2,845 3,407 9,152 California (15.7%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 5,000 1,865 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/31 (14) 8,450 3,188 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/33 (14) 12,000 4,018 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 11,000 12,655 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) 8,000 9,471 Beverly Hills CA Unified School District GO 0.000% 8/1/24 6,500 4,317 Beverly Hills CA Unified School District GO 0.000% 8/1/25 10,500 6,648 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 3,165 3,649 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 5,000 6,167 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 7,650 9,149 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,000 6,111 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 5,375 6,391 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 7,560 8,905 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 10,000 12,177 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 4,145 4,468 California Economic Recovery Bonds GO 5.000% 7/1/15 5,990 6,450 California Economic Recovery Bonds GO 5.250% 7/1/21 8,750 10,802 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 7,000 7,968 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 5,000 5,758 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 1,000 1,184 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 5,000 5,855 California GO 5.250% 11/1/13 (Prere.) 2,000 2,100 California GO 5.000% 2/1/14 (Prere.) 1,500 1,584 California GO 5.000% 2/1/14 (Prere.) 3,565 3,766 California GO 5.500% 4/1/18 7,000 8,560 California GO 5.000% 6/1/19 (14) 4,500 5,246 California GO 5.000% 9/1/20 5,130 5,916 California GO 5.000% 10/1/20 10,000 12,283 California GO 5.250% 9/1/22 11,500 14,520 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California GO 5.250% 9/1/24 12,500 15,194 California GO 5.625% 4/1/26 21,900 25,891 California GO 6.000% 3/1/33 4,000 4,960 California GO 6.500% 4/1/33 41,500 52,180 California GO 6.000% 11/1/35 10,000 12,228 California GO 5.000% 9/1/36 5,750 6,467 California GO 4.500% 10/1/36 1,500 1,542 California GO 6.000% 4/1/38 10,340 12,425 California GO 6.000% 11/1/39 5,000 6,071 California GO 5.250% 11/1/40 18,000 20,545 California GO 5.000% 9/1/42 9,385 10,448 1 California GO TOB VRDO 0.230% 11/2/12 23,000 23,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 5,500 6,344 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 5,000 5,671 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 4,500 5,322 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/51 15,000 16,588 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) 5,180 5,195 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 8,000 9,242 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/51 8,325 9,301 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 6,000 7,241 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 4,000 4,275 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 15,000 18,023 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.250% 2/1/39 15,000 16,416 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 10,000 10,093 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 5,000 5,783 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) 9,340 9,378 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 6,000 6,848 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 2,500 2,840 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 10,000 11,852 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/20 2,000 2,421 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 5,000 5,650 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/28 4,000 4,495 California State University Revenue Systemwide 5.000% 11/1/21 5,000 6,283 California State University Revenue Systemwide 5.000% 11/1/32 (4) 10,000 11,388 California State University Revenue Systemwide 5.250% 11/1/34 8,600 9,746 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 12,500 13,845 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 7,000 7,429 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 10,500 11,690 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 3,000 3,435 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 4,000 4,322 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 10,000 11,797 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) 26,020 26,743 Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 10,825 11,189 2 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) 20,000 20,756 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 12,090 10,776 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 5,345 4,762 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 15,770 17,161 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 6,151 Imperial CA Irrigation District Electric Revenue 6.250% 11/1/31 2,225 2,764 Kern County CA GO 6.000% 8/1/35 (12) 2,500 2,929 Los Angeles CA Community College District GO 5.000% 8/1/28 6,600 7,756 Los Angeles CA Community College District GO 6.000% 8/1/33 10,000 12,629 Los Angeles CA Community College District GO 5.250% 8/1/39 3,000 3,623 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/40 10,000 11,304 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) 12,500 13,694 Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 4,000 4,661 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 5,000 5,577 Los Angeles CA GO 5.000% 9/1/22 3,475 4,343 Los Angeles CA GO 5.000% 9/1/22 9,745 12,179 Los Angeles CA Unified School District GO 5.250% 7/1/13 (Prere.) 9,000 9,301 Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) 10,000 11,023 Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) 6,980 8,096 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 7,435 8,593 Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) 27,240 31,481 Los Angeles CA Unified School District GO 5.000% 7/1/26 6,950 8,182 Los Angeles CA Unified School District GO 5.000% 7/1/27 7,295 8,560 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 11,080 13,335 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) 3 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 7,000 8,538 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.210% 11/1/12 300 300 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,948 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/30 3,500 3,999 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/31 2,790 3,168 M-S-R California Energy Authority Revenue 6.500% 11/1/39 4,000 5,601 M-S-R California Energy Authority Revenue CP 6.500% 11/1/39 10,000 14,001 M-S-R California Public Power Agency Revenue (San Juan Project) 6.125% 7/1/13 (2) 2,020 2,084 M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) 7,765 9,667 Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 5,000 5,740 Metropolitan Water District of Southern California Revenue VRDO 0.210% 11/7/12 1,835 1,835 Modesto CA Irrigation District COP 5.500% 7/1/35 5,700 6,232 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) 18,910 24,013 Mount Diablo CA Unified School District GO 5.000% 6/1/37 5,740 6,481 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 3,500 4,314 1 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) TOB VRDO 0.240% 11/7/12 8,650 8,650 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 (12) 4,000 4,764 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,000 8,671 Sacramento CA Municipal Utility District Revenue 6.500% 9/1/13 (14) 2,435 2,520 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 4,750 5,767 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 1,385 1,669 Sacramento CA Municipal Utility District Revenue VRDO 0.230% 11/7/12 LOC 3,000 3,000 Sacramento County CA Airport Revenue 6.000% 7/1/41 10,500 12,071 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 13,000 18,443 San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/29 5,770 6,917 San Diego CA Unified School District GO 0.000% 7/1/13 (ETM) 7,160 7,142 San Diego CA Unified School District GO 5.500% 7/1/22 (14) 9,160 11,853 San Diego CA Unified School District GO 0.000% 7/1/37 14,000 4,098 San Diego CA Unified School District GO 0.000% 7/1/39 6,300 1,671 San Diego CA Unified School District GO 0.000% 7/1/40 7,500 1,893 San Diego CA Unified School District GO 0.000% 7/1/41 10,000 2,402 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 10,000 11,772 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 10,000 11,824 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 9,250 4,991 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) 11,415 11,671 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) 5,000 5,055 San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 5,000 5,482 San Ramon Valley CA Unified School District GO 5.000% 8/1/23 2,500 3,138 San Ramon Valley CA Unified School District GO 5.000% 8/1/24 2,810 3,493 Santa Monica CA Community College District GO 0.000% 8/1/25 2,165 1,357 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) 2,720 2,926 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,591 Southern California Public Power Authority Revenue 5.000% 7/1/27 5,000 5,930 Southern California Public Power Authority Revenue 5.000% 7/1/29 2,670 3,169 Southern California Public Power Authority Revenue (Transmission Project) 0.000% 7/1/14 8,500 8,360 State Center California Community College District GO 5.000% 8/1/31 (4) 16,100 17,762 Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 2,500 2,119 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) 4,275 4,652 University of California Revenue 4.500% 5/15/31 (4) 14,920 15,710 University of California Revenue 5.000% 5/15/35 3,675 4,164 Ventura County CA Community College District GO 5.500% 8/1/33 12,000 14,240 Victor Valley CA Community College District GO 6.000% 8/1/39 12,000 13,875 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 8,985 9,844 1,279,180 Colorado (2.3%) Aurora CO COP 5.000% 12/1/27 3,675 4,173 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 4,000 4,644 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 5,000 5,717 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 2/1/41 4,000 4,381 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 5,000 5,234 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/40 2,035 2,215 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.200% 11/7/12 4,600 4,600 Colorado Springs CO Utility System Revenue 5.000% 11/15/13 (Prere.) 12,725 13,348 Colorado Springs CO Utility System Revenue 5.375% 11/15/16 (2) 12,790 12,816 Colorado Springs CO Utility System Revenue 5.375% 11/15/17 (2) 13,490 13,517 Denver CO City & County Airport Revenue 5.000% 11/15/32 4,000 4,625 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 10,000 9,829 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,795 5,394 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) 10,185 9,166 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) 13,000 10,124 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) 20,775 12,724 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 9,700 5,251 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 16,500 6,686 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.700% 6/15/16 (Prere.) 15,000 17,732 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 16,000 18,971 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 5,000 5,819 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 11,500 13,334 University of Colorado Enterprise System Revenue 5.750% 6/1/28 1,000 1,259 191,559 Connecticut (0.7%) Connecticut GO 5.000% 12/1/19 8,225 10,254 Connecticut GO 5.000% 12/1/20 10,000 12,263 Connecticut GO 5.000% 11/1/22 7,150 8,900 Connecticut GO 5.000% 4/15/25 10,000 12,217 Connecticut GO 5.000% 4/15/26 5,000 6,094 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 8,500 9,218 58,946 District of Columbia (0.4%) District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 5,000 5,494 District of Columbia Revenue (Washington Drama Society) VRDO 0.210% 11/7/12 LOC 4,875 4,875 District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 8,000 9,259 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 13,000 15,167 34,795 Florida (6.9%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 1.150% 12/1/37 10,000 8,284 Broward County FL Airport System Revenue 5.000% 10/1/37 12,500 14,004 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 15,000 17,034 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 8,051 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 18,000 19,787 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,733 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 6,000 6,862 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 10,000 11,273 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (14) 13,770 15,948 Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) 12,995 14,805 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) 5,000 5,185 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (14) 11,900 12,342 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 8,000 8,973 Florida Board of Education Public Education Capital Outlay GO 5.500% 6/1/19 5,565 7,084 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,695 3,149 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.210% 11/7/12 3,000 3,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 11/7/12 9,600 9,600 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 8,175 9,647 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 8,610 10,049 Florida Department of Transportation GO 5.000% 7/1/32 (4) 9,750 10,605 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,547 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,665 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 5,000 5,207 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 245 278 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 185 210 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 245 290 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 (14) 6,130 6,334 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/19 (14) 6,390 6,589 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 4,085 4,389 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) 3,500 4,326 Hillsborough County FL School Board COP 5.250% 7/1/16 (14) 13,300 15,162 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.230% 11/1/12 1,400 1,400 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/33 3,500 4,037 Jacksonville FL Transportation Revenue 5.000% 10/1/31 2,000 2,322 Key West FL Utility Board Election Revenue 5.000% 10/1/31 (14) 5,000 5,390 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 12,730 13,505 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 7,750 8,107 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 2,000 2,425 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 4,720 5,583 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 14,165 16,031 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 4,270 4,810 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 5,200 5,948 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 9,133 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/18 3,000 3,363 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 2,505 2,811 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 (2) 17,240 18,763 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 6,500 7,109 Miami-Dade County FL School Board COP 5.000% 8/1/18 (2) 5,000 5,786 Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) 5,850 6,592 Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 10,000 11,252 3 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 10,000 11,265 3 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 2,500 2,774 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.230% 11/1/12 LOC 1,700 1,700 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/37 7,000 7,922 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 5,265 5,840 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/13 (14) 9,695 10,161 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,555 4,218 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 4,000 4,586 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 5,000 5,445 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 20,000 22,984 Polk County FL Public Facilities Revenue 5.000% 12/1/30 (14) 17,835 19,511 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 8,000 9,134 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,268 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 4,300 4,869 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,558 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1,990 2,291 1 South Florida Water Management District COP TOB VRDO 0.210% 11/1/12 9,500 9,500 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/32 8,000 8,797 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) 12,000 14,219 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.200% 11/7/12 LOC 1,400 1,400 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 1,000 1,162 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/28 1,700 1,955 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/29 1,950 2,232 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,443 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 1,525 1,880 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/31 1,600 1,967 562,860 Georgia (2.7%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 3,360 4,052 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 (4) 10,020 10,559 Atlanta GA Airport Revenue 5.000% 1/1/33 2,615 3,002 Atlanta GA Airport Revenue 5.000% 1/1/33 5,000 5,740 Atlanta GA Airport Revenue 5.000% 1/1/34 2,750 3,147 Atlanta GA Airport Revenue 5.000% 1/1/34 5,000 5,723 Atlanta GA Airport Revenue 5.000% 1/1/37 6,010 6,817 Atlanta GA Airport Revenue 5.000% 1/1/37 5,000 5,672 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) 8,500 9,666 Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) 26,425 26,500 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 3,000 3,278 Cobb County GA Kennestone Hospital Authority Revenue 5.250% 4/1/41 10,000 11,189 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) 12,000 14,102 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 2,000 2,306 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 6,650 7,639 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/39 5,000 5,678 Georgia Road & Tollway Authority Revenue 5.000% 3/1/21 2,815 3,582 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 4,500 4,917 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 3,405 3,686 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 10,305 11,993 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 15,000 17,836 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 9,670 11,148 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 8,000 9,750 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/19 5,000 6,100 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,003 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/18 7,000 8,385 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1,500 1,747 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.220% 11/7/12 2,955 2,955 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) 3,860 4,221 219,393 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Hawaii (0.6%) Hawaii GO 5.000% 12/1/21 5,150 6,554 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,891 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,911 Honolulu HI City & County GO 5.250% 4/1/28 8,000 9,511 Honolulu HI City & County GO 5.250% 4/1/30 8,000 9,458 Honolulu HI City & County GO 5.250% 8/1/33 2,000 2,435 Honolulu HI City & County GO 5.250% 8/1/34 1,500 1,807 Honolulu HI City & County Wastewater System Revenue 5.250% 7/1/36 5,000 5,924 University of Hawaii Revenue 6.000% 10/1/38 2,500 3,053 50,544 Idaho (0.2%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 6,000 7,184 Idaho Housing & Finance Association RAN 5.000% 7/15/22 6,465 7,612 14,796 Illinois (8.0%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) 8,500 8,018 Chicago IL Board of Education GO 0.000% 12/1/13 (2) 5,000 4,951 Chicago IL Board of Education GO 0.000% 12/1/14 (2) 5,000 4,898 Chicago IL Board of Education GO 5.000% 12/1/18 2,500 2,962 Chicago IL Board of Education GO 5.000% 12/1/19 2,500 2,987 Chicago IL Board of Education GO 5.000% 12/1/42 27,925 30,343 Chicago IL GO 5.600% 1/1/16 (Prere.) 7,010 8,184 Chicago IL GO 5.610% 1/1/16 (Prere.) 3,695 4,315 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,985 9,335 Chicago IL GO 5.530% 1/1/20 (14) 5,000 5,668 Chicago IL GO 5.000% 1/1/21 (4) 3,000 3,236 Chicago IL GO 5.580% 1/1/22 (14) 5,000 5,650 Chicago IL GO 5.000% 12/1/22 3,230 3,786 Chicago IL GO 5.600% 1/1/24 (14) 2,480 2,773 Chicago IL GO 5.610% 1/1/25 (14) 1,305 1,466 Chicago IL GO 5.000% 1/1/28 (4) 7,500 8,201 Chicago IL GO 5.650% 1/1/28 (14) 2,820 3,166 Chicago IL GO 5.250% 1/1/35 5,000 5,632 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,500 8,868 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/25 (4) 17,000 18,770 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/26 (4) 17,600 19,343 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/40 2,000 2,154 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.360% 11/7/12 (12) 5,805 5,805 Chicago IL Park District GO 5.000% 1/1/36 4,000 4,565 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 27,500 36,697 Chicago IL Sales Tax Revenue 5.000% 1/1/29 4,265 4,870 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 6,198 Chicago IL Water Revenue 5.750% 11/1/30 (2) 12,000 15,056 Cook County IL Forest Preservation District GO 5.000% 12/15/37 2,500 2,828 Cook County IL GO 5.250% 11/15/28 6,000 7,062 Illinois Development Finance Authority Hospital Revenue (Evanston Northwestern Healthcare Corp.) VRDO 0.210% 11/1/12 6,100 6,100 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,926 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.230% 11/7/12 15,430 15,430 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/34 4,250 4,819 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 4,000 4,471 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 5,000 6,001 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,752 Illinois Finance Authority Revenue (Central DuPage Health) 5.250% 11/1/39 4,000 4,437 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 15,000 16,914 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 10,000 10,757 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 3,000 3,279 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 15,000 18,251 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,345 7,365 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 6,472 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,383 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 16,000 19,164 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) 5,000 5,581 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 3,000 3,345 Illinois Finance Authority Revenue (University of Chicago) 5.750% 7/1/33 7,750 9,443 Illinois Finance Authority Revenue (University of Chicago) 5.500% 7/1/37 10,000 12,050 Illinois GO 2.000% 2/1/13 17,205 17,280 Illinois GO 5.000% 8/1/20 10,000 11,651 Illinois GO 5.000% 3/1/21 4,000 4,641 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Illinois GO 5.000% 8/1/21 7,000 8,144 Illinois GO 5.000% 8/1/24 9,000 10,159 Illinois GO 5.000% 8/1/25 2,000 2,245 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) 19,155 22,952 Illinois Sales Tax Revenue 5.000% 6/15/17 3,000 3,556 Illinois Sales Tax Revenue 5.000% 6/15/19 5,000 6,078 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 10,000 10,870 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 2,600 2,958 Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) 7,095 7,891 Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) 3,465 3,932 Illinois Toll Highway Authority Revenue 5.500% 1/1/33 20,000 22,489 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,257 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 4,500 4,916 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/14 (14) 16,100 15,575 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 2,028 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 12,000 13,259 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 5,000 6,149 1 Metropolitan Pier & Exposition Authority Illinois Hospital Facilities Revenue TOB VRDO 0.710% 11/7/12 (ETM) 11,405 11,405 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 5,839 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 17,808 Springfield IL Water Revenue 5.000% 3/1/37 8,000 9,202 University of Illinois Auxiliary Facilities System Revenue 5.500% 4/1/31 3,000 3,503 Will County IL Community School District GO 0.000% 11/1/13 (ETM) 10,000 9,944 651,458 Indiana (1.3%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/18 4,450 5,314 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 2,500 3,069 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 3,000 3,306 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.220% 11/7/12 LOC 10,300 10,300 3 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 9,000 9,830 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.210% 11/7/12 3,890 3,890 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/37 7,000 7,942 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 7,045 7,528 Indiana Municipal Power Agency Revenue 6.125% 1/1/13 (ETM) 2,545 2,570 Indiana Municipal Power Agency Revenue 5.750% 1/1/34 8,000 8,417 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 10,000 11,434 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/28 (4) 6,160 7,517 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (4) 6,245 7,625 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 8,800 10,564 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 8,250 8,846 108,152 Iowa (0.1%) Iowa Finance Authority Midwestern Disaster Area Revenue (Alcoa Inc. Project) 4.750% 8/1/42 11,000 11,206 Kansas (0.1%) Burlington KS Pollution Control Revenue (Kansas Gas & Electric Co. Project) 4.850% 6/1/31 (14) 7,500 7,859 Kentucky (1.0%) Kentucky Asset/Liability Commission General Fund Revenue 0.698% 11/1/17 (14) 7,425 7,320 Kentucky Asset/Liability Commission General Fund Revenue 0.818% 11/1/21 (14) 23,695 22,805 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 5,000 5,758 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.000% 8/15/42 6,225 6,769 Kentucky Property & Building Commission Revenue 5.250% 2/1/18 5,080 6,135 Kentucky Property & Building Commission Revenue 5.000% 8/1/20 15,000 18,479 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,687 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 7,322 83,275 Louisiana (1.4%) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 8,065 8,982 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 6,880 7,662 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) 5,000 5,574 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/26 7,500 9,198 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/28 (10) 2,500 2,814 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 4,000 4,776 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 14,000 15,847 3 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) 5.000% 7/1/42 5,000 5,418 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.375% 5/15/43 10,000 10,477 New Orleans LA GO 0.000% 9/1/13 (2) 9,000 8,855 New Orleans LA GO 0.000% 9/1/16 (2) 5,785 5,120 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 4,000 4,390 St. John Baptist Parish LA Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 12,500 13,446 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 14,500 14,862 117,421 Maryland (0.7%) Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 4,000 4,905 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (12) 500 521 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/33 (12) 2,500 2,583 Maryland GO 5.000% 3/1/21 5,000 6,224 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,747 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/30 1,000 1,192 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/32 2,000 2,359 Maryland Health & Higher Educational Facilities Authority Revenue (Medlantic/Helix) 5.250% 8/15/38 (2) 13,475 16,617 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) 11,485 14,104 Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/34 (14) 2,900 3,056 57,308 Massachusetts (3.8%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 2,500 2,911 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 (ETM) 6,680 7,622 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 7,235 9,576 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 3,085 4,253 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 11/7/12 10,334 10,334 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.710% 11/7/12 12,980 12,980 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) 7,460 7,120 Massachusetts College Building Authority Revenue 5.000% 5/1/35 2,500 2,848 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 8,000 9,124 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 8,000 9,058 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 5,000 5,651 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 10,000 11,632 4 Massachusetts GO 0.590% 9/1/14 5,000 5,000 Massachusetts GO 5.500% 8/1/20 1,000 1,294 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 8,500 9,378 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 10,000 12,110 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) 7,460 7,999 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 2,400 2,706 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 7,755 8,744 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 10,000 11,275 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 5,000 6,361 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 10,000 12,621 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 16,230 17,888 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) 8,275 9,468 Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) 7,295 7,706 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 10,000 10,621 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) 7,190 9,099 Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 5,160 6,599 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) 20,000 23,925 Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) 21,000 23,639 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 5,000 5,996 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) 12,000 13,743 Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 5,000 5,923 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 3,000 3,423 308,627 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Michigan (1.9%) Detroit MI GO 5.000% 4/1/15 (12) 2,875 3,014 Detroit MI GO 5.000% 4/1/16 (12) 3,015 3,189 Detroit MI GO 5.000% 4/1/17 (12) 3,170 3,316 Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) 3,970 4,452 Detroit MI Sewer System Revenue 5.500% 7/1/29 (14) 8,000 9,031 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 5,500 6,679 Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/26 (4) 2,500 2,752 Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 1/15/42 10,805 11,910 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/21 2,750 3,487 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/25 1,500 1,863 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/26 3,100 3,835 Michigan GO 5.250% 9/15/26 (4) 14,000 15,595 Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 2,500 2,500 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 5,000 5,757 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 12,000 12,714 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.230% 11/7/12 LOC 6,810 6,810 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/39 9,000 10,482 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 10,000 11,769 Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 4,555 4,071 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 10,675 9,604 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,445 3,891 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 8,000 9,162 University of Michigan University Revenue 5.000% 4/1/18 6,950 8,452 154,335 Minnesota (0.3%) Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 4,250 5,122 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/17 1,940 2,251 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/19 2,100 2,496 University of Minnesota Revenue 5.125% 4/1/34 1,250 1,436 University of Minnesota Revenue 5.000% 8/1/35 10,300 11,868 23,173 Mississippi (0.5%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/36 (10) 10,000 10,246 Mississippi GO 5.000% 10/1/36 10,000 11,665 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 10,000 11,513 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 4,750 5,194 38,618 Missouri (0.7%) Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 11,660 12,027 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 3,500 3,908 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) 3,295 3,421 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 12,750 15,088 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 8,000 9,291 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/29 5,000 5,487 St. Louis MO Special Obligation Revenue 5.000% 12/1/19 4,045 5,046 54,268 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 5,000 5,484 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) 3,000 3,513 Nebraska Investment Finance Authority Single Family Housing Revenue 5.900% 9/1/36 3,385 3,634 Omaha NE Public Power District Electric Revenue 5.500% 2/1/39 5,000 5,789 University of Nebraska Student Fee Revenue 5.000% 7/1/37 5,000 5,783 24,203 Nevada (1.0%) Clark County NV GO 6.500% 6/1/17 (2) 5,000 6,168 Clark County NV School District GO 5.000% 12/15/14 (Prere.) 12,590 13,827 Clark County NV School District GO 5.000% 6/15/19 (14) 9,155 10,207 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 2,000 2,115 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 11,710 12,470 Las Vegas Valley Water District Nevada GO 5.000% 6/1/27 1,050 1,240 Las Vegas Valley Water District Nevada GO 5.000% 6/1/29 7,470 8,761 Las Vegas Valley Water District Nevada GO 5.000% 6/1/30 7,845 9,165 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 2,125 2,400 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) 5,000 5,753 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) 10,255 11,665 83,771 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 2,400 2,824 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,465 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 2,050 2,185 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 5,000 6,079 12,553 New Jersey (4.6%) Essex County NJ Improvement Authority Revenue (Jewish Community Center of MetroWest Inc. Project) VRDO 0.180% 11/7/12 LOC 2,000 2,000 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/14 (ETM) 10,185 11,212 Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (ETM) 10,820 12,506 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.230% 11/1/12 LOC 1,800 1,800 New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.230% 11/1/12 LOC 3,600 3,600 4 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.910% 2/1/16 2,500 2,569 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) 25,000 31,453 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 (2) 6,515 7,089 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 25,000 31,161 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) 10,000 12,888 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) 9,000 11,830 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 3,000 3,452 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) 22,000 24,550 New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) 3,285 3,648 New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 3,000 3,391 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.250% 12/1/12 5,830 5,850 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 7,250 9,131 1 New Jersey Environmental Infrastructure Trust TOB VRDO 0.230% 11/7/12 4,015 4,015 New Jersey GO 5.000% 8/15/20 4,750 5,961 1 New Jersey GO TOB VRDO 0.230% 11/1/12 1,375 1,375 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 8,190 9,392 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.200% 11/1/12 LOC 1,200 1,200 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 1,110 1,150 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 2,690 2,885 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 1,125 1,191 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.220% 11/7/12 5,100 5,100 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14) 580 592 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (ETM) 310 316 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (4) 55 56 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 3,200 3,666 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) 7,000 8,508 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 36,000 45,825 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/22 5,000 6,163 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) 8,500 10,643 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 5,180 6,512 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 15,000 8,808 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,180 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 23,000 11,917 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,106 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 270 321 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) 790 922 New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) 3,035 3,296 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 34,500 32,558 South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.210% 11/7/12 LOC 8,085 8,085 375,873 New Mexico (0.5%) New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) 10,000 10,801 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 6,500 7,041 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/42 14,745 16,276 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.220% 11/7/12 6,670 6,670 40,788 New York (15.0%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 6,000 7,019 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,200 4,543 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/22 2,000 2,466 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/24 8,120 9,802 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 6,710 8,027 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.230% 11/7/12 LOC 9,370 9,370 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 11,075 11,483 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 7,000 8,265 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/13 (4) 11,000 10,981 Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 3,680 4,421 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 3,000 3,742 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 2,500 2,801 Long Island NY Power Authority Electric System Revenue VRDO 0.220% 11/7/12 LOC 13,300 13,300 Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 3,000 3,304 Nassau County NY Tobacco Settlement Corp. Revenue 5.000% 6/1/35 6,355 4,823 New York City NY GO 5.000% 8/1/17 10,000 11,905 New York City NY GO 5.000% 8/1/19 14,000 17,257 New York City NY GO 5.000% 8/1/19 2,000 2,465 New York City NY GO 5.000% 8/1/21 6,000 7,325 New York City NY GO 5.000% 8/1/21 15,000 18,679 New York City NY GO 5.125% 12/1/23 12,875 15,430 New York City NY GO 5.000% 8/1/24 5,000 5,895 New York City NY GO 5.000% 8/1/25 5,000 6,081 New York City NY GO 5.000% 10/1/25 11,800 14,205 New York City NY GO 5.000% 8/1/27 7,000 8,398 New York City NY GO 5.000% 8/1/31 5,000 5,874 New York City NY GO 5.000% 10/1/31 5,000 5,975 New York City NY GO 5.000% 8/1/32 14,000 16,387 New York City NY GO 5.000% 10/1/32 5,260 6,261 New York City NY GO VRDO 0.240% 11/1/12 LOC 5,800 5,800 New York City NY GO VRDO 0.240% 11/1/12 2,300 2,300 New York City NY GO VRDO 0.240% 11/1/12 1,000 1,000 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,784 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) 8,400 6,890 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) 4,585 3,430 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) 9,670 6,558 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 10,000 11,627 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 15,000 17,236 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,580 7,704 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 7,500 8,983 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 3,500 4,110 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,609 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 10,000 11,397 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,500 18,033 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 12,000 13,587 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 21,000 24,820 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 4,110 4,914 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.220% 11/1/12 4,800 4,800 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.250% 11/1/12 2,900 2,900 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 12,000 13,906 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 16,000 18,689 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 5,000 5,819 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 2,750 3,209 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,195 4,032 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 3,135 3,956 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 7,000 8,834 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/22 2,000 2,496 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/23 7,225 8,819 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/26 7,000 7,232 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 11,780 13,553 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 5,000 5,931 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 7,000 7,949 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 5,250 6,179 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 10,940 12,728 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/38 7,050 7,984 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 14,420 16,713 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.190% 11/7/12 1,980 1,980 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.220% 11/1/12 1,600 1,600 New York GO 5.000% 2/1/30 3,385 3,975 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York GO 5.000% 2/15/30 4,000 4,761 New York Liberty Development Corp. Revenue 5.000% 11/15/31 3,000 3,500 New York Liberty Development Corp. Revenue 5.000% 12/15/41 10,000 11,338 New York Liberty Development Corp. Revenue 5.000% 11/15/44 20,550 22,619 New York Liberty Development Corp. Revenue 5.750% 11/15/51 6,000 7,074 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 10,000 11,897 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.220% 11/7/12 10,515 10,515 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/20 (12) 8,415 10,570 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 6,800 7,891 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 2,525 2,930 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 6,600 7,937 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 6,500 7,577 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/34 5,000 5,607 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 7,500 8,514 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,750 4,238 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 5,000 6,135 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 3,000 3,681 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 2,000 2,446 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 4,000 4,900 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,657 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/25 7,000 8,362 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 3,054 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 9,885 11,752 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 8,000 9,143 New York State Dormitory Authority Lease Revenue (Municipal Health Facilities Improvement Program) 5.000% 1/15/19 4,000 4,593 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/40 8,700 9,782 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 10,000 11,426 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.750% 7/1/20 (14) 7,500 9,644 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 (ETM) 10 12 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 3,890 4,794 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) 10,000 13,189 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 2,800 3,239 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 5,800 6,620 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 9,765 12,131 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 10,000 12,375 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/21 20,000 25,352 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 5,000 5,848 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/24 (2) 10,000 10,992 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 4,750 5,686 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 20,000 23,247 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 10,100 11,787 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 7,500 8,575 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 4,000 4,890 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) 7,240 8,662 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 5,000 5,979 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 3,500 4,133 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 4,000 4,681 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.200% 11/7/12 7,700 7,700 New York State Local Government Assistance Corp. Revenue VRDO 0.190% 11/7/12 5,800 5,800 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.250% 11/7/12 4,600 4,600 New York State Thruway Authority Revenue 5.000% 1/1/37 7,000 7,976 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) 11,495 13,019 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 7,500 9,033 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/20 (2) 5,000 6,372 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/22 15,650 19,735 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 5,000 5,819 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 5,000 5,973 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/31 6,265 7,439 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 8,000 9,522 New York State Urban Development Corp. Revenue 5.000% 1/1/23 7,785 8,891 New York State Urban Development Corp. Revenue 5.625% 1/1/28 7,385 8,550 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 30,175 35,638 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 10,000 12,344 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/25 (14) 1,965 2,605 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 8,395 9,535 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 10,000 11,670 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 5,500 5,234 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 4,000 3,266 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 1,035 1,039 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/20 12,565 12,931 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/21 (2) 12,000 12,324 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/22 (2) 5,000 5,136 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/12 (Prere.) 5,000 5,010 Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) 6,565 8,742 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 12,500 14,744 1,224,932 North Carolina (1.1%) Charlotte NC Airport Revenue 5.000% 7/1/39 1,000 1,119 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 5,000 5,913 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.125% 1/15/37 2,000 2,241 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.250% 1/15/42 6,000 6,853 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 3,300 3,512 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.190% 11/7/12 3,700 3,700 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Wake Forest University) 5.000% 1/1/38 2,975 3,329 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 4,140 4,841 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 5,000 5,654 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 5,000 5,707 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 3,000 3,496 North Carolina GO 5.000% 5/1/21 2,955 3,782 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/38 1,825 2,025 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 3,000 3,457 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 10,000 11,389 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 10,000 11,752 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 4,000 4,699 Wake County NC GO 5.000% 2/1/22 5,100 6,552 90,021 Ohio (2.2%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.240% 11/7/12 LOC 1,700 1,700 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,545 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.240% 11/1/12 LOC 2,800 2,800 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.190% 11/7/12 LOC 2,500 2,500 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/25 4,000 4,717 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 8,000 8,651 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 9,930 8,584 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 5,500 4,633 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 8,860 7,567 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 5,465 6,633 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,633 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.220% 11/7/12 2,500 2,500 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.220% 11/7/12 5,000 5,000 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.250% 8/15/46 6,265 6,475 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 3,250 3,819 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 4,000 4,680 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/29 5,270 6,018 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,220 3,903 Middletown OH City School District GO 5.000% 12/1/25 (4) 4,715 5,203 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.200% 11/7/12 1,400 1,400 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.200% 11/1/12 2,600 2,600 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 3,000 3,153 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/20 8,600 10,663 Ohio Common Schools GO 5.000% 3/15/13 (Prere.) 7,020 7,144 Ohio GO 5.000% 5/1/18 4,450 4,930 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.210% 11/7/12 LOC 1,795 1,795 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 10,000 11,301 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 7,750 8,354 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 10,000 10,483 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 1,575 1,649 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 6,530 8,221 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 3,500 3,826 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 3,000 3,718 181,798 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Oklahoma (0.2%) Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.280% 11/1/12 (12) 8,500 8,500 Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 3,300 3,484 11,984 Oregon (0.6%) Oregon Department of Administrative Services COP 5.000% 5/1/27 6,755 7,730 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 10,000 11,895 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 4,000 4,898 Oregon Health & Sciences University Revenue VRDO 0.180% 11/7/12 LOC 8,500 8,500 Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 12,380 13,056 46,079 Pennsylvania (2.9%) Allegheny County PA Port Authority Revenue 5.750% 3/1/29 8,000 9,540 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 11,420 11,449 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.230% 11/7/12 2,800 2,800 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.200% 11/7/12 LOC 2,400 2,400 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.220% 11/7/12 LOC 1,000 1,000 Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 4,325 4,738 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 3,000 3,422 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,390 2,711 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 2,500 2,708 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 3,500 3,759 Norwin PA School District GO 3.250% 4/1/31 (4) 8,915 8,918 Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) 5,620 6,412 Pennsylvania GO 5.000% 9/1/14 (4) 5,000 5,423 1 Pennsylvania GO TOB VRDO 0.220% 11/7/12 7,000 7,000 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.210% 11/7/12 LOC 1,800 1,800 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/40 5,160 5,704 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 1,120 1,316 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 3,100 3,614 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 3,000 3,473 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 1,500 1,731 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 1,500 1,723 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.220% 11/7/12 4,875 4,875 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 15,000 15,996 1 Pennsylvania State University Revenue TOB VRDO 0.290% 11/7/12 LOC 1,300 1,300 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/42 5,000 5,655 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 6,000 6,685 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 5,000 5,710 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 4,000 4,369 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,902 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) 2,135 2,591 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 20,990 23,311 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 7,595 8,370 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 2,000 2,288 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.200% 11/7/12 2,000 2,000 Philadelphia PA GO 5.250% 8/1/17 (4) 12,665 14,813 Philadelphia PA GO 5.000% 8/1/18 (4) 17,440 20,038 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Children’s Hospital of Philadelphia Project) 5.000% 7/1/32 2,000 2,330 Philadelphia PA School District GO 6.000% 9/1/38 7,000 7,967 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (14) 1,875 1,941 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (ETM) 1,675 1,760 Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) 1,205 1,303 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 5,000 6,021 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 3,500 3,889 239,755 Puerto Rico (1.1%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 2,930 3,278 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 6,130 6,300 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 10,000 10,015 Puerto Rico GO 6.000% 7/1/27 (14) 6,500 7,105 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/34 (2) 15,305 3,943 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) 415 445 Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 14,585 15,470 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 7,475 1,756 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 15,010 3,103 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 26,500 31,084 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 69,500 5,787 88,286 Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.500% 8/1/29 7,355 9,151 Rhode Island & Providence Plantations GO 5.500% 8/1/31 2,520 3,106 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/32 (4) 1,000 1,055 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) 1,665 1,827 Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) 2,575 2,794 Rhode Island Housing & Mortgage Finance Corp. Revenue 4.000% 10/1/40 2,000 2,116 20,049 South Carolina (2.2%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/17 5,000 5,446 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 10,580 12,029 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 11,800 13,144 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/31 7,000 7,876 Greenville County SC School District GO 5.000% 12/1/27 6,700 7,629 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (ETM) 2,035 2,300 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (14) 12,210 13,635 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/18 1,000 1,172 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/21 3,200 3,861 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,916 South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) 2,080 2,084 South Carolina Public Service Authority Revenue 5.500% 1/1/38 10,000 11,868 South Carolina Public Service Authority Revenue 5.250% 1/1/39 6,000 6,834 1 South Carolina Public Service Authority Revenue TOB VRDO 0.240% 11/7/12 7,280 7,280 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 27,170 29,672 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) 20,840 22,759 University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 5,610 6,413 1 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.240% 11/7/12 (4) 12,305 12,305 178,223 South Dakota (0.1%) 3 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 8,795 9,682 Tennessee (0.3%) Jackson TN Energy Authority Gas System Revenue VRDO 0.210% 11/7/12 LOC 670 670 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Meharry Medical College) 6.000% 12/1/12 (2) 1,200 1,203 Shelby County TN GO VRDO 0.220% 11/7/12 1,300 1,300 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) 350 388 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 3,710 4,256 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 4,660 5,324 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,350 5,836 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 2,120 2,333 3 Tennessee Housing Development Agency Homeownership Program Revenue 4.000% 7/1/38 3,000 3,297 24,607 Texas (7.6%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) 4,900 4,500 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 2,320 2,896 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 5,000 6,206 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.250% 11/7/12 6,675 6,675 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,000 1,168 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 3,000 3,582 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) 5,000 5,386 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) 5,000 5,603 Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) 2,125 2,373 Dallas TX GO 5.000% 2/15/19 10,000 12,372 Harris County TX GO 0.000% 10/1/14 (14) 5,550 5,495 Harris County TX GO 0.000% 10/1/15 (14) 17,545 17,210 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/31 3,250 4,039 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Children’s Hospital) VRDO 0.250% 11/1/12 2,580 2,580 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.230% 11/1/12 (ETM) 6,200 6,200 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.250% 11/1/12 7,900 7,900 Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) 10,000 10,641 Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) 10,190 10,806 Harris County TX Toll Road Revenue 5.000% 8/15/22 2,000 2,374 Houston TX Airport System Revenue 5.000% 7/1/31 1,930 2,234 Houston TX Airport System Revenue 5.000% 7/1/32 3,000 3,440 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,802 Houston TX Utility System Revenue 5.250% 11/15/30 7,500 9,060 Houston TX Utility System Revenue 5.250% 11/15/31 5,000 6,008 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 6,115 6,589 Lower Colorado River Authority Texas Revenue 5.625% 1/1/15 (Prere.) 3,055 3,403 Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) 5,905 5,931 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 13 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 261 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 20 26 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 5,000 5,734 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,765 5,445 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 5,000 5,570 Lubbock TX Independent School District GO VRDO 0.250% 11/7/12 14,800 14,800 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 7,500 8,774 Montgomery County TX GO 5.125% 3/1/31 4,000 4,663 Montgomery County TX GO 5.250% 3/1/32 5,000 5,874 North Texas Tollway Authority System Revenue 6.250% 2/1/23 10,000 11,567 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 8,216 North Texas Tollway Authority System Revenue 6.125% 1/1/31 4,000 4,436 North Texas Tollway Authority System Revenue 5.000% 1/1/33 13,675 15,547 North Texas Tollway Authority System Revenue 5.000% 1/1/34 14,355 16,235 North Texas Tollway Authority System Revenue 5.000% 1/1/36 2,000 2,238 North Texas Tollway Authority System Revenue 6.000% 1/1/38 12,500 14,664 North Texas Tollway Authority System Revenue 6.250% 1/1/39 6,000 6,890 North Texas Tollway Authority System Revenue 5.500% 9/1/41 10,000 11,910 North Texas Tollway Authority System Revenue 6.000% 9/1/41 2,500 3,122 1 North Texas Tollway Authority System Revenue TOB VRDO 0.220% 11/7/12 (13) 5,800 5,800 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) 7,425 7,450 Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) 7,110 7,128 Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.160% 10/1/20 5,000 4,962 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 5,000 5,889 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 6,155 7,281 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 3,000 3,502 Texas City TX Industrial Development Corp. Marine Terminal Revenue (ARCO Pipe Line Co. Project) 7.375% 10/1/20 17,310 23,945 Texas GO 5.750% 8/1/32 10,380 10,423 1 Texas GO TOB VRDO 0.230% 11/1/12 12,400 12,400 1 Texas GO TOB VRDO 0.220% 11/7/12 3,975 3,975 4 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.680% 9/15/17 3,700 3,645 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 10,000 11,196 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 6,000 7,596 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) 38,730 38,536 Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) 34,250 33,730 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 33,070 32,242 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 4,000 5,053 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 6,065 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 16,000 16,512 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,036 Texas Transportation Commission Mobility Fund GO VRDO 0.200% 11/7/12 9,400 9,400 1 Texas Transportation Commission Revenue TOB VRDO 0.240% 11/7/12 5,000 5,000 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) 10,000 5,378 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) 30,005 14,145 University of Houston Texas Revenue 5.000% 2/15/43 20,235 22,774 620,521 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 4,500 5,394 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 17,395 17,959 23,353 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/34 (4) 10,000 10,671 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 4,000 4,412 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 4,000 4,420 8,832 Virginia (1.3%) 3 Chesapeake VA Toll Road Revenue 5.000% 7/15/47 2,250 2,432 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 10,000 11,493 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/37 6,000 6,766 Fairfax County VA Public Improvement GO 5.000% 4/1/21 7,800 9,969 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) 3,500 3,919 Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 7,500 7,824 Norfolk VA Economic Development Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/36 7,000 8,007 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 6,000 6,261 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,323 1 University of Virginia Revenue TOB VRDO 0.230% 11/1/12 2,345 2,345 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/23 10,715 13,445 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/32 17,375 20,535 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 4,000 4,727 109,046 Washington (2.4%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/14 (14) 5,000 4,925 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) 12,585 12,229 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) 11,685 10,734 Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) 10,000 8,920 Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/18 10,000 12,211 King County WA Sewer Revenue 5.000% 1/1/39 7,500 8,656 King County WA Sewer Revenue 5.250% 1/1/42 7,500 8,916 King County WA Sewer Revenue 5.750% 1/1/43 7,170 8,452 Port of Seattle WA Revenue 5.000% 8/1/29 10,500 12,459 Port of Seattle WA Revenue 5.000% 8/1/32 3,000 3,518 Port of Seattle WA Revenue 5.000% 8/1/33 2,000 2,334 Seattle WA Municipal Light & Power Revenue 5.250% 2/1/33 2,000 2,365 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/21 4,100 5,117 Washington GO 6.750% 2/1/15 2,205 2,356 Washington GO 5.000% 2/1/19 5,000 6,164 Washington GO 5.000% 2/1/20 5,000 6,232 Washington GO 5.000% 8/1/20 9,660 12,135 Washington GO 5.000% 2/1/35 10,000 11,631 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) 5,000 5,477 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) 6,000 6,532 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 5,490 6,009 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/44 5,000 5,469 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 7,500 8,605 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) 5.625% 10/1/38 12,000 13,688 Washington Health Care Facilities Authority Revenue (Swedish Health Services) 6.250% 5/15/21 (Prere.) 6,500 8,922 194,056 West Virginia (0.6%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 6,000 6,331 West Virginia Economic Development Authority Revenue 5.000% 6/15/28 4,340 5,092 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,761 1 West Virginia Economic Development Authority TOB VRDO 0.230% 11/1/12 8,500 8,500 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,500 7,208 West Virginia Hospital Finance Authority Hospital Revenue (United Hospital Center Inc. Project) 5.250% 6/1/41 (2) 13,500 14,186 West Virginia University Revenue 5.000% 10/1/36 5,985 6,956 51,034 Long-Term Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin (1.5%) Wisconsin GO 5.000% 5/1/14 (14) 5,000 5,348 Wisconsin GO 5.000% 5/1/23 5,000 6,261 Wisconsin GO 6.000% 5/1/36 10,000 12,262 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 7,500 8,678 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 6,785 7,603 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 6,150 7,029 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 12,110 13,828 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc.) 5.000% 4/1/42 12,635 14,099 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) 5.000% 11/15/44 8,670 9,441 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 1,700 1,974 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 3,260 3,770 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 3,740 4,260 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,950 3,280 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.230% 11/7/12 LOC 13,300 13,300 Wisconsin Transportation Revenue 4.500% 7/1/26 (14) 11,470 12,363 123,496 Total Tax-Exempt Municipal Bonds (Cost $7,297,001) 8,032,788 Shares Temporary Cash Investment (1.4%) Money Market Fund (1.4%) 5 Vanguard Municipal Cash Management Fund (Cost $112,062) 0.202% 112,062,027 112,062 Total Investments (99.7%) (Cost $7,409,063) 8,144,850 Other Assets and Liabilities (0.3%) Other Assets 113,210 Liabilities (89,052) 24,158 Net Assets (100%) 8,169,008 At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,489,189 Undistributed Net Investment Income — Accumulated Net Realized Losses (55,833) Unrealized Appreciation (Depreciation) Investment Securities 735,787 Futures Contracts (135) Net Assets Investor Shares—Net Assets Applicable to 95,662,512 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 595,663,627 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, the aggregate value of these securities was $221,144,000, representing 2.7% of net assets. 2 Securities with a value of $374,000 have been segregated as initial margin for open futures contracts. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2012. 4 Adjustable-rate security. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.2%) Alabama (0.5%) 1 Alabama Housing Finance Authority Single Family Mortgage Revenue TOB VRDO 0.410% 11/7/12 LOC 7,785 7,785 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 3,000 3,524 Birmingham AL Public Educational Building Student Housing Revenue (University of Alabama at Birmingham Project) VRDO 0.220% 11/7/12 LOC 4,200 4,200 Butler AL Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) 5.750% 9/1/28 1,350 1,410 Camden AL Industrial Development Board Exempt Facilities Revenue (Weyerhaeuser Co. Project) 6.125% 12/1/13 (Prere.) 3,000 3,191 Courtland AL Development Board Solid Waste Disposal Revenue (International Paper Co.) 5.200% 6/1/25 5,000 5,166 Mobile AL Industrial Development Board Pollution Control Revenue (Alabama Power Co.) PUT 1.650% 3/20/17 6,300 6,428 Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 4,000 4,382 36,086 Alaska (0.4%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 6,105 7,069 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/16 4,000 4,476 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 12,400 15,023 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 1,400 1,696 28,264 Arizona (1.4%) Arizona Board Regents Arizona State University System Revenue VRDO 0.220% 11/7/12 LOC 4,700 4,700 Arizona Health Facilities Authority Health Care Facilities Revenue (Beatitudes Campus Project) 5.200% 10/1/37 7,000 6,408 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/30 3,250 3,530 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/34 8,250 8,895 Arizona Health Facilities Authority Hospital System Revenue (Phoenix Children’s Hospital) 5.000% 2/1/42 2,500 2,676 Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 5,900 6,562 Maricopa County AZ Industrial Development Authority Health Facilities Revenue (Catholic Healthcare West) 5.250% 7/1/32 5,950 6,445 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 6,550 7,278 Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 12,500 13,915 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.250% 7/1/33 10,175 11,635 Pima County AZ Industrial Development Authority Revenue (Tucson Electric Power Co. Project) 5.250% 10/1/40 12,500 13,657 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.220% 11/7/12 3,000 3,000 Salt Verde AZ Financial Project Revenue 5.250% 12/1/27 17,000 20,027 University Medical Center Corp. Arizona Hospital Revenue 6.500% 7/1/39 2,500 2,909 111,637 Arkansas (0.0%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) 2,200 2,397 California (16.5%) Adelanto CA Public Utility Authority Revenue 6.750% 7/1/39 10,000 10,999 Alameda CA Corridor Transportation Authority Revenue 5.400% 10/1/24 (2) 4,500 5,056 Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) 1,000 373 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) 2,500 2,876 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.250% 4/1/26 1,920 2,329 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 5,375 6,319 California Economic Recovery Bonds GO 5.250% 7/1/21 8,250 10,185 California GO 5.500% 4/1/18 15,000 18,342 California GO 5.000% 10/1/20 10,000 12,283 California GO 5.000% 11/1/21 13,845 16,227 California GO 5.250% 9/1/22 8,830 11,149 California GO 5.250% 9/1/24 6,500 7,901 California GO 5.000% 9/1/29 4,565 5,246 California GO 6.000% 3/1/33 3,000 3,720 California GO 5.125% 4/1/33 15,000 16,701 California GO 6.500% 4/1/33 34,000 42,750 California GO 5.000% 9/1/36 5,750 6,467 California GO 4.500% 10/1/36 1,500 1,542 California GO 5.250% 3/1/38 5,000 5,579 California GO 5.500% 11/1/39 10,000 11,486 California GO 6.000% 11/1/39 5,000 6,071 California GO 5.250% 11/1/40 13,500 15,409 California GO 5.000% 9/1/42 3,000 3,340 1 California GO TOB VRDO 0.250% 11/1/12 2,795 2,795 1 California GO TOB VRDO 0.230% 11/2/12 13,000 13,000 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 4,500 5,190 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 7,500 8,870 California Health Facilities Financing Authority Revenue (Children’s Hospital of Los Angeles) 5.000% 11/15/29 5,650 6,192 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Children’s Hospital at Stanford) 5.000% 8/15/51 15,000 16,588 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.250% 8/15/41 3,000 3,257 California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 7,000 8,086 California Health Facilities Financing Authority Revenue (Sutter Health) 5.250% 8/15/31 5,000 5,784 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/35 2,075 2,309 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 5,900 6,306 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 12,000 14,419 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.230% 11/1/12 (ETM) 8,400 8,400 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.000% 2/1/30 10,000 10,889 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 3,585 4,146 California Pollution Control Financing Authority Revenue (Pacific Gas & Electric Co.) 4.750% 12/1/23 (3) 4,535 4,953 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.600% 2/1/13 40,000 40,000 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 5.250% 12/1/17 12,155 13,796 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.400% 4/1/25 3,000 3,235 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) 5.000% 7/1/27 6,185 6,634 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 5.125% 5/1/14 2,250 2,399 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 8,000 8,242 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.625% 6/2/14 6,500 6,700 California Pollution Control Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.875% 4/1/15 6,000 6,088 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/21 7,675 8,272 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/22 5,000 5,344 California Public Works Board Lease Revenue (Butterfield State Office Complex) 5.000% 6/1/23 2,870 3,061 California Public Works Board Lease Revenue (Department of Corrections) 5.500% 12/1/13 (Prere.) 7,000 7,397 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 8,795 10,038 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 5,000 5,680 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 5,000 5,650 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/28 3,600 4,053 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 12/1/29 10,000 11,797 California State University Revenue Systemwide 5.000% 11/1/20 (2) 20,995 23,241 California State University Revenue Systemwide 5.250% 11/1/34 9,275 10,511 California State University Revenue Systemwide 5.250% 11/1/38 2,490 2,814 California Statewide Communities Development Authority Revenue (Cottage Health System Obligated Group) 5.000% 11/1/40 11,040 12,122 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 16,500 18,275 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 28,000 29,718 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 3,735 4,158 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 8,000 8,644 Carlsbad CA Assessment District No. 2002-01 Improvement Revenue (Poinsettia Lane East) 5.200% 9/2/35 2,710 2,714 Cerritos CA Community College District GO 0.000% 8/1/33 4,000 1,462 Cerritos CA Community College District GO 0.000% 8/1/36 2,200 670 Contra Costa County CA Multifamily Housing Revenue (Pleasant Hill BART Transit Village Apartments Project) VRDO 0.250% 11/7/12 LOC 18,800 18,800 East Side CA Union High School District GO 5.000% 8/1/37 10,000 11,116 El Monte CA High School District GO 5.500% 6/1/34 (12) 8,575 9,858 Foothill/Eastern Corridor Agency California Toll Road Revenue 5.875% 1/15/28 (14) 25,000 25,850 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 10,345 9,221 Golden State Tobacco Securitization Corp. California 0.000% 6/1/37 7,000 5,953 Golden State Tobacco Securitization Corp. California 5.125% 6/1/47 20,885 16,829 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 7,000 6,237 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) 4,000 4,353 Grossmont CA Healthcare District GO 6.125% 7/15/40 5,000 6,151 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.200% 9/1/26 740 765 Irving CA Special Tax Community Facilities District No. 2005-2 Special Tax Revenue 5.250% 9/1/36 1,970 2,017 Kern County CA GO 5.750% 8/1/35 (12) 4,500 5,096 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.450% 9/1/13 (Prere.) 890 944 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.750% 9/1/13 (Prere.) 885 941 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.900% 9/1/13 (Prere.) 890 947 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 5.950% 9/1/13 (Prere.) 3,555 3,786 Lincoln CA Community Facilities District No. 2003-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 2,670 2,844 Los Angeles CA Community College District GO 5.000% 8/1/24 3,430 4,124 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Los Angeles CA Community College District GO 5.000% 8/1/25 4,620 5,521 Los Angeles CA Community College District GO 5.000% 8/1/27 6,215 7,304 Los Angeles CA Department of Airports International Airport Revenue 5.375% 5/15/30 15,000 16,668 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 (4) 8,000 8,922 Los Angeles CA Department of Water & Power Revenue VRDO 0.250% 11/1/12 2,500 2,500 Los Angeles CA Regional Airports Improvement Corp. Lease Revenue (LAXFuel Corp.) 5.000% 1/1/17 800 912 Los Angeles CA Regional Airports Improvement Corp. Lease Revenue (LAXFuel Corp.) 5.000% 1/1/19 1,025 1,191 Los Angeles CA Regional Airports Improvement Corp. Lease Revenue (LAXFuel Corp.) 5.000% 1/1/21 1,200 1,401 Los Angeles CA Regional Airports Improvement Corp. Lease Revenue (LAXFuel Corp.) 5.000% 1/1/32 4,000 4,398 Los Angeles CA Unified School District GO 5.000% 7/1/27 5,000 5,867 Los Angeles CA Wastewater System Revenue 5.750% 6/1/27 7,780 9,379 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 5,000 5,948 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/33 2,500 2,801 1 Los Angeles Department of Airports TOB VRDO 0.270% 11/7/12 8,530 8,530 M-S-R California Energy Authority Revenue 6.500% 11/1/39 11,000 15,402 Merced CA Irrigation District Electric System Revenue 5.000% 9/1/26 (10) 6,000 6,208 Modesto CA Irrigation District COP 5.500% 7/1/35 11,300 12,355 Mount Diablo CA Unified School District GO 5.000% 6/1/37 5,740 6,481 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/20 (12) 9,305 10,941 Northstar Community Services District California Community Facilities District No. 1 Special Tax Revenue 5.000% 9/1/37 10,000 8,226 Oakland CA Unified School District GO 6.125% 8/1/29 4,000 4,572 Oakland CA Unified School District GO 5.500% 8/1/32 3,000 3,342 Palo Alto CA Unified School District GO 0.000% 8/1/30 21,100 10,723 Palomar Pomerado Health California GO 0.000% 8/1/33 (12) 8,805 3,135 Palomar Pomerado Health California GO 0.000% 8/1/38 (12) 10,740 9,313 1 Palomar Pomerado Health California GO TOB VRDO 0.220% 11/7/12 LOC 1,000 1,000 Port of Oakland CA Revenue 5.000% 5/1/22 4,290 5,040 Port of Oakland CA Revenue 5.000% 5/1/23 5,890 6,839 Port of Oakland CA Revenue 5.000% 5/1/28 10,000 11,316 Port of Oakland CA Revenue 5.000% 5/1/29 10,000 11,272 Port of Oakland CA Revenue 5.000% 5/1/29 2,250 2,510 Port of Oakland CA Revenue 5.125% 5/1/30 2,000 2,229 Port of Oakland CA Revenue 5.125% 5/1/31 2,000 2,240 Rancho Mirage CA Joint Powers Financing Authority Revenue (Eisenhower Medical Center) 5.000% 7/1/38 18,995 19,414 Roseville CA Electric System Revenue 5.000% 2/1/37 11,000 12,144 Sacramento CA Municipal Utility District Revenue VRDO 0.230% 11/7/12 LOC 14,600 14,600 Sacramento County CA Airport Revenue 6.000% 7/1/41 9,500 10,921 San Bernardino County CA Medical Center COP 7.000% 8/1/20 12,180 15,537 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) 25,220 35,779 San Diego CA Community College District GO 5.250% 8/1/33 5,500 6,646 San Diego CA Unified School District GO 5.500% 7/1/19 (14) 10,140 12,448 San Diego CA Unified School District GO 5.500% 7/1/21 (14) 12,725 16,399 San Diego CA Unified School District GO 0.000% 7/1/30 20,000 8,940 San Diego CA Unified School District GO 0.000% 7/1/45 29,520 5,643 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.220% 11/7/12 7,895 7,895 San Francisco CA City & County International Airport Revenue 5.750% 5/1/19 20,565 24,849 San Francisco CA City & County International Airport Revenue 5.750% 5/1/20 26,405 31,619 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 5,000 5,671 San Francisco CA City & County International Airport Revenue 5.000% 5/1/31 2,095 2,363 San Francisco CA City & County International Airport Revenue 5.250% 5/1/32 5,000 5,733 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 2,130 2,519 1 San Francisco CA City & County Public Utilities Commission Water Revenue TOB VRDO 0.220% 11/7/12 4,600 4,600 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay North) 6.625% 8/1/39 2,000 2,215 San Francisco CA City & County Redevelopment Financing Authority Tax Allocation Revenue (Mission Bay South) 7.000% 8/1/41 1,500 1,724 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/24 (14) 2,000 1,135 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) 15,900 8,579 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.440% 8/1/17 (14) 2,420 2,421 San Jose CA Redevelopment Agency Tax Allocation Revenue 4.540% 8/1/18 (14) 520 521 San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/19 (2) 1,575 1,599 San Marcos CA Public Facilities Authority Tax Allocation Revenue (Project Areas No. 2 & No. 3 Financing Project) 5.000% 8/1/35 (2) 5,385 5,480 San Marcos CA Unified School District GO 5.000% 8/1/34 7,000 7,943 Santa Margarita CA Water District Community Facilities District No. 99-1 Special Tax Revenue 6.000% 9/1/13 (Prere.) 3,000 3,144 Santa Monica CA Community College District GO 0.000% 8/1/24 5,000 3,286 Santa Monica CA Community College District GO 0.000% 8/1/25 5,490 3,441 Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) 10,000 11,591 Southern California Public Power Authority Revenue (Transmission Project) 5.000% 7/1/20 10,505 12,436 Turlock CA Irrigation District Revenue 5.000% 1/1/35 6,385 7,030 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Ukiah CA Unified School District GO 0.000% 8/1/31 (10) 9,245 3,480 Victor Valley CA Community College District GO 6.000% 8/1/39 8,000 9,250 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 10,000 10,956 Walnut CA Energy Center Authority Revenue 5.000% 1/1/40 7,000 7,637 West Contra Costa CA Unified School District GO 6.000% 8/1/27 3,000 3,968 Westlands CA Water District Revenue 5.000% 9/1/29 (4) 1,805 2,066 Westlands CA Water District Revenue 5.000% 9/1/30 (4) 1,000 1,142 Westlands CA Water District Revenue 5.000% 9/1/31 (4) 1,000 1,136 1,312,467 Colorado (2.1%) Aurora CO Hospital Revenue (Children’s Hospital Association Project) 5.000% 12/1/40 5,000 5,503 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 4.500% 9/1/38 15,475 16,155 Colorado Health Facilities Authority Revenue (Christian Living Community) 5.125% 1/1/30 1,500 1,541 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.250% 12/1/25 11,500 11,978 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 3,250 3,402 Denver CO City & County Airport Revenue 3.000% 11/15/12 3,000 3,003 Denver CO City & County Airport Revenue 5.000% 11/15/12 (14) 4,205 4,213 Denver CO City & County Airport Revenue 5.250% 11/15/36 7,500 8,442 Denver CO City & County Single Family Mortgage Revenue 5.550% 12/1/39 1,680 1,810 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) 5,000 4,914 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/14 (14) 8,000 7,668 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) 5,000 4,654 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/18 (14) 5,000 4,123 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/24 (14) 29,225 16,833 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) 14,900 8,066 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/29 (14) 21,600 9,283 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) 10,000 4,052 Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) 10,000 11,857 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 6,000 6,983 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 11,500 13,334 University of Colorado Hospital Authority Revenue 5.000% 11/15/36 8,000 8,872 University of Colorado Hospital Authority Revenue 5.000% 11/15/42 12,500 13,753 170,439 Connecticut (0.6%) Connecticut Development Authority Pollution Control Revenue (Connecticut Light & Power Co. Project) PUT 1.550% 4/1/15 6,000 6,043 Connecticut GO 5.000% 12/1/15 (14) 6,650 7,127 Connecticut GO 5.000% 12/1/15 1,200 1,365 Connecticut GO 5.000% 11/1/16 6,000 7,006 Connecticut GO 5.000% 11/1/16 8,100 9,459 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/32 4,000 4,435 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 8,500 9,218 44,653 Delaware (0.1%) Delaware Economic Development Authority Revenue (Delaware State University Project) 5.000% 10/1/36 3,890 4,484 Delaware Housing Authority Single Family Mortgage Revenue 5.875% 1/1/38 1,795 1,852 6,336 District of Columbia (0.6%) District of Columbia Revenue (American University) VRDO 0.200% 11/7/12 LOC 7,700 7,700 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 10,000 11,667 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 1,215 1,419 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.250% 10/1/25 10,000 11,666 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/27 4,500 5,226 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/28 1,500 1,722 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue 5.000% 10/1/39 8,000 8,814 48,214 Florida (5.7%) Beacon Lakes FL Community Development Special Assessment Revenue 6.900% 5/1/35 14,360 14,660 Broward County FL Airport System Revenue 5.000% 10/1/37 6,180 6,735 Broward County FL Airport System Revenue 5.000% 10/1/42 10,000 10,871 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,935 6,608 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.220% 11/7/12 4,900 4,900 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 7,500 8,051 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 10,000 10,993 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 6,000 6,733 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 5,000 5,718 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 5.000% 6/1/20 8,450 9,842 East Homestead Community Development District Florida Special Assessment Revenue 7.250% 5/1/21 2,285 2,483 Escambia County FL Environmental Improvement Revenue 5.750% 11/1/27 6,000 6,241 142 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Florida Board of Education Lottery Revenue 5.000% 7/1/21 (14) 14,455 16,586 Florida Board of Education Lottery Revenue 5.500% 7/1/27 4,000 4,631 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) 7,230 8,109 1 Florida Education System University System Improvement Revenue TOB VRDO 0.240% 11/7/12 1,100 1,100 Florida Higher Educational Facilities Financing Authority Revenue (University of Tampa Project) 5.250% 4/1/42 2,000 2,214 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 5,210 5,492 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.750% 1/1/37 9,375 9,518 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.000% 7/1/41 4,555 4,869 Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/48 7,795 8,312 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.270% 11/7/12 6,960 6,960 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 5,000 5,547 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 5,000 5,665 Florida Municipal Power Agency Revenue 6.250% 10/1/31 3,250 3,940 Florida Municipal Power Agency Revenue (St. Lucie Project) 5.000% 10/1/26 5,500 6,530 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) 5,000 5,207 1 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue TOB VRDO 0.240% 11/7/12 5,000 5,000 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) 365 432 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 6.000% 11/15/37 5,000 5,869 Hillsborough County FL Industrial Development Authority Health Facilities Revenue (University Community Hospital) 5.625% 8/15/18 (Prere.) 6,000 7,455 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 2,185 2,222 Jacksonville FL Port Authority Revenue 5.000% 11/1/38 5,000 5,405 Jacksonville FL Port Authority Revenue 6.000% 11/1/38 (12) 5,000 5,000 Jacksonville FL Transportation Revenue 5.000% 10/1/28 8,425 9,900 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/37 750 804 Lakeland FL Educational Facilities Revenue (Florida Southern College Project) 5.000% 9/1/42 1,500 1,601 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 18,350 19,468 2 Martin County FL Health Facilities Authority Revenue (Martin Memorial Medical Center) 5.000% 11/15/28 5,410 5,896 Miami Beach FL Health Facilities Authority Revenue (Mt. Sinai Medical Center) 5.000% 11/15/29 2,175 2,393 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.125% 10/1/24 (14) 18,575 20,169 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/27 7,170 8,176 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 11,440 12,998 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/38 (11) 8,770 9,006 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 8,000 9,133 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 4,000 4,569 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 4,650 5,086 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Children’s Hospital) 6.125% 8/1/42 3,500 4,155 Miami-Dade County FL Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. of Florida Project) PUT 2.625% 8/1/14 4,000 4,105 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.750% 6/1/39 (12) 5,250 5,833 Miami-Dade County FL School Board COP 5.250% 10/1/18 (14) 7,915 8,483 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/35 6,500 7,219 2 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 2,500 2,774 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/33 3,000 3,432 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/37 4,000 4,527 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.375% 7/1/20 1,100 1,126 Orange County FL Health Facilities Authority Health Care Facility Revenue (Orlando Lutheran Towers Inc.) 5.700% 7/1/26 1,000 1,024 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Health Inc.) 5.000% 10/1/42 7,500 8,096 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/21 (4) 25,000 30,605 Orlando FL Utility Commission Water & Electric Revenue 6.750% 10/1/17 (ETM) 1,675 1,962 Palm Beach County FL Airport System Revenue 5.750% 10/1/14 (14) 6,440 6,987 Palm Glades FL Community Development District Revenue 7.250% 8/1/16 1,945 1,902 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 8,700 9,852 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.500% 7/1/34 3,500 3,884 St. Petersburg FL Health Facilities Authority Revenue (All Children’s Hospital Inc. Obligated Group) 6.500% 11/15/39 8,000 9,585 Tallahassee FL Health Facilities Revenue (Tallahassee Memorial HealthCare Inc. Project) 6.375% 12/1/30 2,800 2,810 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 7,407 8,443 455,901 Georgia (2.8%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/20 6,420 7,863 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/22 2,000 2,381 Atlanta GA Airport Revenue 5.000% 1/1/23 4,000 4,648 Atlanta GA Airport Revenue 5.000% 1/1/29 1,000 1,129 Atlanta GA Airport Revenue 5.000% 1/1/30 3,000 3,356 Atlanta GA Airport Revenue 5.000% 1/1/37 5,000 5,497 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Atlanta GA Airport Revenue 5.000% 1/1/42 8,000 8,789 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/34 2,500 3,032 Atlanta GA Water & Wastewater Revenue 6.250% 11/1/39 15,000 18,052 Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 5,000 5,464 Cobb County GA Hospital Authority Revenue (Equipment Pool Project) VRDO 0.210% 11/7/12 LOC 5,000 5,000 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/17 (14) 3,575 3,856 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/33 2,750 3,217 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 2,000 2,306 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 7,500 8,615 Georgia GO 5.000% 7/1/15 8,200 9,204 Georgia GO 5.000% 7/1/15 2,570 2,885 Georgia GO 5.000% 7/1/15 2,400 2,694 Georgia GO 5.000% 7/1/15 7,820 8,778 Georgia GO 5.500% 7/1/15 19,095 21,686 Georgia GO 5.000% 11/1/16 8,055 9,485 Georgia Housing & Finance Authority Single Family Mortgage Revenue 5.000% 12/1/26 4,320 4,510 Georgia Municipal Electric Power Authority Revenue 6.600% 1/1/18 (14) 4,060 4,597 Gwinnett County GA Hospital Authority (Gwinnett Hospital System Inc. Project ) RAN VRDO 0.210% 11/7/12 LOC 3,935 3,935 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/18 5,000 5,779 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/19 15,000 17,304 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.250% 9/15/20 5,000 5,787 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/22 2,330 2,739 Marietta GA Development Authority Revenue 7.000% 6/15/30 4,000 4,247 Marietta GA Development Authority Revenue 7.000% 6/15/39 6,000 6,303 1 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue TOB VRDO 0.220% 11/7/12 LOC 6,400 6,400 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 7,000 8,531 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 7,000 8,003 Richmond County GA Development Authority Environmental Improvement Revenue 5.750% 11/1/27 3,000 3,116 219,188 Hawaii (0.7%) Hawaii Airports System Revenue 5.000% 7/1/22 5,000 5,829 Hawaii Airports System Revenue 5.000% 7/1/23 5,000 5,750 Hawaii Airports System Revenue 5.000% 7/1/24 5,000 5,729 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 8.000% 11/15/13 (Prere.) 8,750 9,621 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 5.125% 11/15/32 1,000 1,062 Hawaii Department of Budget & Finance Special Purpose Revenue (Kahala Nui Project) 5.250% 11/15/37 1,500 1,598 Hawaii Harbor System Revenue 5.500% 7/1/35 5,000 5,891 Hawaii Harbor System Revenue 5.625% 7/1/40 5,000 5,911 Hawaii Pacific Health Revenue 5.500% 7/1/40 7,000 7,692 Hawaii Pacific Health Revenue 5.750% 7/1/40 2,250 2,541 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/17 (14) 6,000 5,468 Honolulu HI City & County Wastewater System Revenue 0.000% 7/1/18 (14) 2,000 1,770 58,862 Idaho (0.2%) Idaho Housing & Finance Association RAN 5.000% 7/15/23 8,430 9,863 Idaho Housing & Finance Association RAN 5.000% 7/15/27 7,000 7,977 17,840 Illinois (7.3%) Chicago IL Board of Education GO 5.000% 12/1/29 5,000 5,471 Chicago IL Board of Education GO 5.000% 12/1/31 7,000 7,775 Chicago IL Board of Education GO 5.000% 12/1/42 27,925 30,343 Chicago IL Board of Education GO VRDO 0.220% 11/7/12 LOC 5,500 5,500 Chicago IL GO 5.620% 1/1/16 (Prere.) 7,795 9,105 Chicago IL GO 5.650% 1/1/16 (Prere.) 7,445 8,703 Chicago IL GO 5.000% 12/1/23 6,970 8,130 Chicago IL GO 5.620% 1/1/26 (14) 2,755 3,097 Chicago IL GO 5.650% 1/1/27 (14) 2,630 2,953 Chicago IL GO 5.250% 1/1/35 6,000 6,758 1 Chicago IL GO TOB VRDO 0.300% 11/7/12 3,030 3,030 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 7,000 8,277 Chicago IL Midway Airport Revenue 5.500% 1/1/14 (4) 6,410 6,433 Chicago IL Midway Airport Revenue 5.500% 1/1/15 (4) 4,760 4,776 Chicago IL Midway Airport Revenue 5.500% 1/1/16 (4) 7,135 7,158 Chicago IL Midway Airport Revenue 5.500% 1/1/17 (4) 7,525 7,548 Chicago IL Midway Airport Revenue 5.500% 1/1/18 (4) 7,940 7,963 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/30 11,000 12,184 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/30 3,655 4,177 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/31 15,595 17,209 Chicago IL O’Hare International Airport Revenue 5.625% 1/1/35 7,000 8,217 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Chicago IL O’Hare International Airport Revenue 5.750% 1/1/39 3,000 3,541 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) 10,000 13,345 Chicago IL Sales Tax Revenue 5.250% 1/1/38 7,300 8,449 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 5,400 6,198 Chicago IL Water Revenue 5.250% 11/1/38 15,000 17,333 Cook County IL Forest Preservation District GO 5.000% 12/15/37 3,500 3,959 Cook County IL GO 5.250% 11/15/28 6,000 7,062 Illinois Educational Facilities Authority Revenue (Northwestern University) 5.500% 8/15/14 (Prere.) 500 546 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 2,875 2,926 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.230% 11/7/12 33,800 33,800 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 2,000 2,401 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) 1,500 1,752 Illinois Finance Authority Revenue (Children’s Memorial Hospital) 5.375% 8/15/39 22,500 24,204 Illinois Finance Authority Revenue (Columbia College) 5.000% 12/1/27 (14) 8,230 8,749 Illinois Finance Authority Revenue (Little Co. of Mary Hospital & Health Care Centers) 5.375% 8/15/40 4,500 4,879 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.625% 5/15/42 5,500 5,593 Illinois Finance Authority Revenue (Lutheran Home & Services) 5.750% 5/15/46 2,750 2,803 Illinois Finance Authority Revenue (Navistar International Project) 6.500% 10/15/40 1,900 1,972 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/40 6,000 7,065 Illinois Finance Authority Revenue (New Admiral at the Lake Project) 8.000% 5/15/46 7,500 8,832 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 6,000 6,557 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 10,000 12,167 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 6,345 7,365 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 6,000 6,472 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 4,600 5,383 Illinois Finance Authority Revenue (Rush University Medical Center) 6.625% 11/1/39 10,000 12,333 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 14,000 16,769 Illinois Finance Authority Revenue (Tabor Hills Supportive Living) 5.250% 11/15/36 3,000 3,064 Illinois Finance Authority Student Housing Revenue (Fullerton Village Project) 5.125% 6/1/35 4,000 3,440 Illinois GO 2.000% 2/1/13 17,205 17,280 Illinois GO 5.000% 8/1/20 4,000 4,660 Illinois GO 5.000% 8/1/21 8,000 9,307 Illinois GO 5.000% 3/1/22 5,000 5,793 Illinois GO 5.000% 3/1/23 6,165 7,008 Illinois GO 5.000% 8/1/23 5,000 5,750 Illinois GO 5.000% 3/1/24 5,000 5,628 Illinois GO 5.000% 8/1/24 13,660 15,420 Illinois GO 5.000% 8/1/25 3,000 3,367 Illinois Health Facilities Authority Revenue (Centegra Health System) 5.250% 9/1/18 (2) 2,500 2,505 Illinois Sales Tax Revenue 5.000% 6/15/17 7,000 8,297 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) 8,635 9,386 Illinois Toll Highway Authority Revenue 5.250% 1/1/30 5,000 5,783 Illinois Toll Highway Authority Revenue 5.000% 1/1/31 6,000 6,822 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 5,000 5,257 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 4,500 4,916 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) 10,000 2,028 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 7,210 7,966 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 6/15/42 5,000 5,593 1 Metropolitan Pier & Exposition Authority Illinois Hospital Facilities Revenue TOB VRDO 0.710% 11/7/12 (ETM) 11,430 11,430 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 5,000 5,839 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 15,000 17,808 581,609 Indiana (1.8%) Indiana Finance Authority Economic Development Revenue (Republic Services Inc. Project) PUT 0.650% 12/3/12 15,000 15,000 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.220% 11/7/12 LOC 5,850 5,850 2 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 14,000 15,291 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 17,535 18,737 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.230% 11/1/12 6,840 6,840 Indiana Health Facility Financing Authority Hospital Revenue (Ancilla System Inc.) 7.375% 7/1/23 (ETM) 19,400 27,883 Indiana Municipal Power Agency Revenue 6.000% 1/1/39 13,275 16,062 Indianapolis IN Airport Authority Special Facilities Revenue (Federal Express Corp. Project) 5.100% 1/15/17 14,500 16,378 Indianapolis IN Local Public Improvement Bond Bank Revenue 6.750% 2/1/14 10,040 10,400 Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 5,000 6,002 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 6,750 7,238 145,681 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Iowa (0.5%) Iowa Finance Authority Midwestern Disaster Area Revenue (Alcoa Inc. Project) 4.750% 8/1/42 15,000 15,281 Tobacco Settlement Authority Iowa Revenue 5.600% 6/1/34 25,000 24,119 39,400 Kansas (0.0%) Kansas Development Finance Authority Health Facilities Revenue (Kansas University Health System) 5.375% 3/1/29 3,000 3,390 Kentucky (0.6%) Kentucky Asset/Liability Commission General Fund Revenue 5.000% 9/1/17 (14) 7,500 8,236 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 8,000 8,877 Kentucky Housing Corp. Housing Revenue 5.250% 7/1/32 4,685 4,951 Louisville & Jefferson County KY Metropolitan Government Health Facilities Revenue (Jewish Hospital& St. Mary’s Healthcare Inc. Project) 5.750% 2/1/18 (Prere.) 9,400 11,761 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 8,500 8,687 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 6,500 7,322 49,834 Louisiana (1.5%) Lafayette LA Utilities Revenue 5.000% 11/1/33 5,000 5,657 Louisiana Citizens Property Insurance Corp. Assessment Revenue 6.750% 6/1/26 (12) 6,000 7,196 Louisiana Housing Finance Agency Single Family Mortgage Revenue (Home Ownership Program) 5.950% 6/1/38 4,885 5,275 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 5.875% 10/1/40 9,990 11,308 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Women’s Hospital Foundation Project) 6.000% 10/1/44 8,095 9,231 2 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) 5.000% 7/1/42 8,000 8,669 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.250% 5/15/38 17,650 18,438 New Orleans LA Aviation Board Revenue 6.000% 1/1/23 (12) 5,000 5,972 St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 12,515 13,736 St. John Baptist Parish LA Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 15,665 16,851 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 13,495 13,832 116,165 Maine (0.1%) Maine Housing Authority Mortgage Revenue 4.500% 11/15/28 3,675 3,943 Maryland (0.9%) Baltimore MD Special Obligation Revenue 7.000% 9/1/38 8,000 8,637 Harford County MD GO 5.000% 7/1/15 2,000 2,246 Maryland Department of Housing & Community Development Revenue 5.750% 3/1/41 5,135 5,434 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.510% 11/7/12 6,325 6,325 Maryland Economic Development Corp. Revenue (Chesapeake Bay Conference Center Project) 5.000% 12/1/31 4,000 2,752 Maryland GO 5.000% 2/15/15 (Prere.) 6,000 6,633 Maryland GO 5.000% 11/1/15 6,000 6,821 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 5,000 5,747 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/34 1,500 1,657 Maryland Health & Higher Educational Facilities Authority Revenue (Maryland Institute College of Art) 5.000% 6/1/47 1,500 1,639 Maryland Health & Higher Educational Facilities Authority Revenue (Medstar Health) 5.000% 8/15/41 3,500 3,889 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 5.500% 5/1/20 420 442 Maryland Industrial Development Financing Authority Economic Development Revenue (Our Lady of Good Counsel School) 6.000% 5/1/35 2,000 2,095 Prince Georges County MD GO 5.000% 9/15/15 3,740 4,231 Prince Georges County MD GO 5.000% 9/15/16 10,000 11,726 70,274 Massachusetts (2.0%) 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 11/7/12 10,158 10,158 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.710% 11/7/12 13,035 13,035 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/32 12,500 13,964 Massachusetts Development Finance Agency Revenue (Boston Medical Center) 5.000% 7/1/29 1,500 1,640 Massachusetts Development Finance Agency Revenue (Merrimack College) 5.250% 7/1/42 1,900 2,061 Massachusetts Development Finance Agency Revenue (Suffolk University) 5.125% 7/1/40 9,000 9,780 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 7.250% 1/1/32 3,500 4,434 Massachusetts Development Finance Agency Revenue (Tufts Medical Center) 6.875% 1/1/41 1,500 1,816 Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/20 5,000 5,555 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Massachusetts Educational Financing Authority Education Loan Revenue 5.000% 7/1/21 5,000 5,517 Massachusetts GO 5.000% 8/1/14 11,865 12,823 Massachusetts GO 5.000% 9/1/15 (Prere.) 8,000 9,040 Massachusetts GO 5.000% 10/1/15 2,000 2,262 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.250% 7/1/38 6,440 6,791 Massachusetts Health & Educational Facilities Authority Revenue (MIT) 5.500% 7/1/36 5,100 6,127 Massachusetts Health & Educational Facilities Authority Revenue (Northeastern University) 5.000% 10/1/19 7,005 8,504 Massachusetts Health & Educational Facilities Authority Revenue (Suffolk University) 6.250% 7/1/30 5,000 5,827 Massachusetts Port Authority Revenue 5.000% 7/1/31 1,300 1,482 Massachusetts Port Authority Revenue 5.000% 7/1/32 1,000 1,136 Massachusetts Port Authority Revenue 5.000% 7/1/42 3,920 4,371 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) 6,000 6,765 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 5,000 6,361 Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) 15,000 15,931 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 6,295 7,183 162,563 Michigan (2.3%) Detroit MI Sewer System Revenue 5.125% 7/1/33 (14) 6,030 6,258 Detroit MI Sewer System Revenue 7.500% 7/1/33 (4) 12,000 15,050 Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) 4,500 5,465 Jackson County MI Hospital Finance Authority Hospital Revenue (Allegiance Health) 5.250% 6/1/37 10,000 10,716 Kalamazoo MI Hospital Financing Authority Hospital Revenue (Bronson Methodist Hospital) 5.000% 5/15/30 10,000 10,767 Michigan Finance Authority Revenue (Sparrow Obligated Group) 5.000% 11/15/36 2,500 2,746 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/22 4,060 4,650 Michigan Finance Authority Revenue (Unemployment Obligation Assessment) 5.000% 7/1/23 7,500 8,046 Michigan GO 5.250% 9/15/26 (4) 12,000 13,368 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 39,500 41,849 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.220% 11/7/12 LOC 3,065 3,065 Michigan Hospital Finance Authority Revenue (Holland Community Hospital) VRDO 0.190% 11/7/12 LOC 3,700 3,700 Michigan Hospital Finance Authority Revenue (McLaren Health Care) 5.000% 6/1/35 2,115 2,337 Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/34 4,065 4,771 Michigan Tobacco Settlement Financing Authority Revenue 6.875% 6/1/42 15,000 15,449 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 4,775 4,179 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 7,000 8,016 Saginaw MI Hospital Finance Authority Hospital Revenue (Covenant Medical Center Inc.) 5.000% 7/1/30 10,000 10,675 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/28 6,125 6,682 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/32 2,065 2,210 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/37 2,000 2,107 182,106 Minnesota (0.6%) Dakota County MN Community Development Agency Multifamily Housing Revenue (Highview Hills Senior Housing Project) 7.000% 8/1/45 8,000 8,503 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/28 4,500 4,766 Maple Grove MN Health Care Facilities Revenue (Maple Grove Hospital Corp.) 5.250% 5/1/37 9,250 9,703 Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 8,250 9,942 Minnesota Housing Finance Agency Residential Housing Revenue 4.000% 7/1/40 1,000 1,067 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/21 5,000 6,220 St. Paul MN Port Authority Solid Waste Disposal Revenue (Gerdau St. Paul Steel Mill Project) 4.500% 10/1/37 8,500 8,538 48,739 Mississippi (0.2%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/31 (10) 11,365 11,680 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 5,500 6,014 17,694 Missouri (0.7%) Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/39 5,000 5,986 Kirkwood MO Industrial Development Authority Retirement Community Revenue (Aberdeen Heights Project) 8.250% 5/15/45 5,000 5,975 Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 9,000 9,283 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 6,500 7,258 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.050% 3/1/37 4,390 4,671 Missouri Housing Development Corp. Single Family Mortgage Revenue 6.000% 3/1/38 2,625 2,848 Missouri Housing Development Corp. Single Family Mortgage Revenue 5.600% 9/1/38 4,670 4,932 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Plum Point Project) 5.000% 1/1/28 (14) 2,000 2,079 St. Louis County MO Industrial Development Authority Senior Living Facilities Revenue (Friendship Village Sunset Hills) 5.000% 9/1/42 2,000 2,105 Sugar Creek MO Industrial Development Revenue (Lafarge North America Inc. Project) 5.650% 6/1/37 11,000 11,041 56,178 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Montana (0.1%) Montana Board Housing Single Family Mortgage Revenue 5.750% 12/1/37 2,285 2,360 Montana Facility Finance Authority Revenue (Sisters of Charity of Leavenworth Health System) 4.750% 1/1/40 3,000 3,267 5,627 Nebraska (0.1%) Washington County NE Wastewater & Solid Waste Disposal Facilities Revenue (Cargill Inc. Project) PUT 1.375% 9/1/15 4,500 4,496 Nevada (0.5%) Carson City NV Hospital Revenue (Carson Tahoe Regional Medical Center) 5.000% 9/1/33 6,500 7,007 Clark County NV School District GO 5.000% 6/15/25 10,000 11,386 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 8,790 9,361 Las Vegas Valley Water District Nevada GO 5.000% 6/1/26 2,000 2,380 Las Vegas Valley Water District Nevada GO 5.000% 6/1/28 3,000 3,532 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/23 (14) 2,550 3,010 Sparks NV Local Improvement District Revenue 6.500% 9/1/20 2,720 2,890 Sparks NV Local Improvement District Revenue 6.750% 9/1/27 3,785 3,928 43,494 New Hampshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 1,375 1,465 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 4,450 4,743 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 7,000 8,510 14,718 New Jersey (7.9%) Essex County NJ BAN 1.500% 9/26/13 4,500 4,551 New Jersey COP 5.250% 6/15/27 5,000 5,671 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.000% 1/1/15 695 710 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.750% 1/1/25 710 720 New Jersey Economic Development Authority Mortgage Revenue (Lions Gate Project) 5.875% 1/1/37 1,230 1,238 New Jersey Economic Development Authority Mortgage Revenue (Presbyterian Home at Montgomery Project) 6.375% 11/1/31 10,000 10,000 New Jersey Economic Development Authority Natural Gas Facilities Revenue (Nui Corp.) VRDO 0.250% 11/1/12 LOC 2,800 2,800 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/26 2,000 2,050 New Jersey Economic Development Authority Retirement Community Revenue (Seabrook Village Inc.) 5.250% 11/15/36 2,000 2,016 New Jersey Economic Development Authority Revenue 5.000% 3/1/23 20,000 24,263 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.500% 6/15/14 (Prere.) 6,500 7,045 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/14 (Prere.) 20,000 21,757 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/24 (14) 18,055 22,209 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/20 7,000 8,565 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) 6,400 7,977 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/21 6,745 8,254 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/21 2,810 3,546 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/21 (3) 4,500 5,619 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/22 8,000 9,800 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/22 7,150 8,638 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/23 10,000 12,121 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.750% 9/1/23 7,000 8,729 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/24 (2) 6,300 8,027 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/25 875 1,042 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 2,000 2,341 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/27 2,385 2,797 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 9/1/28 10,200 11,642 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 3,000 3,452 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/35 6,000 6,807 New Jersey Economic Development Authority Revenue (Waste Management of New Jersey, Inc. Project) 2.200% 11/1/13 3,500 3,553 New Jersey Economic Development Authority Revenue (Kapkowski Road Landfill Improvement District Project (City of Elizabeth)) 6.375% 5/15/14 (Prere.) 2,250 2,455 New Jersey Economic Development Authority Revenue (Provident Group-Montclair Properties LLC - Montclair State University Student Housing Project) 5.750% 6/1/31 4,000 4,512 New Jersey Economic Development Authority Revenue (Trustees of the Lawrenceville School Project) VRDO 0.200% 11/1/12 7,400 7,400 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.125% 9/15/23 12,730 12,963 New Jersey Economic Development Authority Special Facility Revenue (Continental Airlines Inc. Project) 5.250% 9/15/29 4,750 4,863 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 6,500 8,187 New Jersey Environmental Infrastructure Trust Revenue 5.000% 9/1/15 4,465 5,044 New Jersey Equipment Lease Purchase COP 5.000% 6/15/23 4,100 4,608 1 New Jersey GO TOB VRDO 0.230% 11/1/12 745 745 New Jersey Health Care Facilities Financing Authority Revenue (AHS Hospital Corp.) VRDO 0.200% 11/7/12 LOC 12,500 12,500 New Jersey Health Care Facilities Financing Authority Revenue (South Jersey Hospital) 5.000% 7/1/22 2,400 2,571 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 6,700 7,683 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/20 5,000 5,690 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/21 5,000 5,667 New Jersey Higher Education Assistance Authority Student Loan Revenue 4.000% 12/1/27 5,500 5,676 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.750% 12/1/28 2,250 2,614 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.200% 11/7/12 21,875 21,875 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.220% 11/7/12 5,000 5,000 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 470 479 New Jersey Transportation Corp. COP 5.750% 9/15/15 26,620 26,737 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 7,000 7,509 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/16 (14) 10,000 11,827 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/19 7,000 8,695 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/20 6,250 7,657 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 3,160 4,014 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 6/15/21 8,275 10,149 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 4,025 5,123 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) 15,250 19,412 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/22 1,160 1,478 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.750% 6/15/23 (14) 10,000 12,943 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/23 5,000 6,165 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) 30,000 17,616 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 15,000 8,180 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 3,430 1,777 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.625% 12/15/28 20,000 23,890 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 16,940 20,350 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/31 4,275 1,892 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/35 31,150 10,853 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/36 5,000 5,779 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/38 14,500 4,189 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) 8,000 9,106 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/39 11,000 2,978 1 New Jersey Transportation Trust Fund Authority Transportation System Revenue TOB VRDO 0.270% 11/7/12 LOC 2,900 2,900 New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) 21,495 20,285 1 New Jersey Turnpike Authority Revenue TOB VRDO 0.220% 11/7/12 LOC 1,815 1,815 Tobacco Settlement Financing Corp. New Jersey Revenue 4.625% 6/1/26 23,500 22,415 Tobacco Settlement Financing Corp. New Jersey Revenue 4.750% 6/1/34 5,000 4,314 Vineland NJ (Electric Utility) GO VRDO 0.210% 11/7/12 LOC 8,200 8,200 626,720 New Mexico (0.4%) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Gerald Champion Regional Medical Center) 5.500% 7/1/42 19,750 20,300 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.600% 7/1/38 4,490 4,767 New Mexico Mortgage Finance Authority Single Family Mortgage Revenue 5.300% 1/1/39 3,520 3,799 28,866 New York (12.3%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 5,000 5,850 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 5,000 5,408 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 3,745 4,050 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) 4,500 4,867 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/23 2,500 3,043 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 14,500 15,034 Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 13,000 15,349 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/22 10,000 12,202 Long Island NY Power Authority Electric System Revenue 5.500% 4/1/24 5,000 6,012 Nassau County NY GO 4.000% 10/1/21 9,400 10,378 New York City NY GO 5.000% 8/1/20 4,330 5,368 New York City NY GO 5.000% 8/1/20 3,905 4,841 New York City NY GO 5.000% 1/1/25 5,750 6,638 New York City NY GO 5.000% 11/1/26 15,000 16,263 New York City NY GO 5.000% 8/1/31 6,000 7,048 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/32 10,000 11,705 1 New York City NY GO TOB VRDO 0.230% 11/1/12 LOC 1,300 1,300 New York City NY GO VRDO 0.260% 11/1/12 1,500 1,500 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 6,000 6,784 New York City NY Industrial Development Agency Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/28 4,000 4,242 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/26 (12) 5,000 3,087 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 8,075 8,417 3 New York City NY Industrial Development Agency Special Facility Revenue (American Airlines Inc.) 7.750% 8/1/31 31,000 32,697 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,000 4,354 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 4,500 4,923 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,500 3,850 New York City NY Industrial Development Agency Special Facility Revenue (Terminal One Group Association Project) PUT 5.500% 1/1/16 3,250 3,600 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/21 4,000 5,035 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 7,500 8,609 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 15,000 17,451 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 10,000 11,819 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 10,000 11,380 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.230% 11/1/12 2,700 2,700 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.250% 11/1/12 6,900 6,900 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 9,000 9,734 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 5,000 5,707 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/34 8,650 9,579 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/15 8,000 9,092 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/16 8,000 9,393 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 5,000 5,817 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.230% 11/1/12 3,805 3,805 New York City NY Trust for Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.260% 11/1/12 LOC 5,300 5,300 New York Liberty Development Corp. Revenue 5.000% 11/15/31 2,000 2,334 New York Liberty Development Corp. Revenue 5.000% 11/15/44 5,000 5,504 New York Liberty Development Corp. Revenue 6.375% 7/15/49 8,750 10,164 New York Liberty Development Corp. Revenue 5.750% 11/15/51 6,000 7,074 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 12,165 14,473 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/20 (14) 6,650 8,257 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 9,100 10,560 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 3,450 4,004 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/28 10,000 11,799 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 13,000 15,153 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 13,000 14,757 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/42 4,700 5,318 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 6.000% 4/1/20 (ETM) 9,000 11,925 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 3,250 3,673 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.200% 11/7/12 LOC 13,000 13,000 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 (2) 5,000 6,172 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 5,575 6,657 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 2,570 3,054 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 6,000 6,966 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/41 5,000 5,666 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 18,500 21,144 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/47 3,000 3,369 New York Metropolitan Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/13 10,000 10,437 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.250% 11/1/12 LOC 24,595 24,595 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,500 2,925 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/20 1,000 1,198 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.625% 7/1/37 8,750 9,611 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 1.028% 5/1/18 22,885 22,680 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/39 5,750 6,412 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 (Prere.) 5,220 5,791 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/15 5,090 5,644 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 280 308 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.210% 11/7/12 25,315 25,315 New York State Dormitory Authority Revenue (State University Educational Facilities) 7.500% 5/15/13 13,380 13,902 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/21 10,710 13,333 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 5,000 5,732 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) 2.250% 12/1/15 7,000 7,162 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 10/15/35 5,815 6,627 New York State Housing Finance Agency Revenue (Nursing Home & Health Care Project) 5.100% 11/1/12 (14) 4,975 4,975 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.510% 11/7/12 11,050 11,050 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.240% 11/1/12 4,700 4,700 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.250% 11/7/12 10,000 10,000 New York State Thruway Authority Revenue 5.000% 1/1/37 20,000 22,789 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (American Ref-Fuel Co. of Niagara LP Facility) PUT 5.550% 11/15/13 12,500 12,526 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.450% 11/15/12 16,000 16,022 Niagara County NY Industrial Development Agency Solid Waste Disposal Revenue (Covanta Arc LLC) PUT 5.625% 11/15/14 3,000 3,006 Onondaga County NY Civic Development Corp. Revenue (St. Joseph’s Hospital Health Center) 5.000% 7/1/42 5,500 5,592 Port Authority of New York & New Jersey Revenue 5.000% 10/1/15 27,700 30,992 Port Authority of New York & New Jersey Revenue 5.000% 10/15/24 5,985 6,996 Port Authority of New York & New Jersey Revenue 5.000% 7/15/25 (4) 8,690 9,302 Port Authority of New York & New Jersey Revenue 5.000% 9/15/25 5,835 6,745 Port Authority of New York & New Jersey Revenue 5.000% 3/15/28 8,600 9,837 Port Authority of New York & New Jersey Revenue 5.000% 10/15/32 9,900 11,245 Port Authority of New York & New Jersey Revenue 5.750% 3/15/35 25,000 29,455 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.230% 11/7/12 7,000 7,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 11/7/12 3,335 3,335 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 11/7/12 5,555 5,555 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.270% 11/7/12 23,000 23,000 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 4,000 4,620 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 13,000 15,171 Suffolk County NY Economic Development Corp. Revenue (Peconic Landing at Southold Project) 6.000% 12/1/40 1,225 1,367 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 4,500 4,282 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 3,500 2,858 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.220% 11/7/12 4,000 4,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.220% 11/1/12 LOC 11,220 11,220 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/37 9,500 6,773 Ulster County NY Industrial Development Agency Civic Facility Revenue (Kingston Regional Senior Living Corp. - Woodland Pond at New Paltz Project) 6.000% 9/15/42 7,000 4,882 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 3,000 3,568 976,689 North Carolina (1.3%) Charlotte NC Airport Revenue 5.000% 7/1/36 3,275 3,578 Charlotte NC Airport Revenue 5.000% 7/1/41 3,000 3,278 Charlotte NC GO 5.250% 6/1/14 1,300 1,402 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 2,750 2,926 Nash Health Care Systems North Carolina Health Care Facilities Revenue 5.000% 11/1/41 2,500 2,739 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.230% 11/1/12 300 300 North Carolina Capital Facilities Finance Agency Revenue (Meredith College) VRDO 0.210% 11/7/12 LOC 1,310 1,310 North Carolina Capital Facilities Financial Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.580% 12/1/12 15,000 15,000 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/13 (Prere.) 2,000 2,017 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/13 (Prere.) 3,000 3,026 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/25 8,695 10,337 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 4,165 4,928 North Carolina GO 5.000% 4/1/14 10,100 10,774 North Carolina GO 5.500% 3/1/15 2,355 2,636 North Carolina GO 5.000% 6/1/15 3,000 3,356 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 1/1/38 1,150 1,164 North Carolina Housing Finance Agency Home Ownership Revenue 5.500% 7/1/38 3,140 3,285 North Carolina Medical Care Commission Health Care Facilities Mortgage Revenue (Salemtowne) 5.000% 10/1/23 1,850 1,903 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.230% 11/7/12 LOC 10,095 10,095 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 2,000 2,210 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/38 1,825 2,025 North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/27 2,750 2,910 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) North Carolina Medical Care Commission Retirement Facilities Mortgage Revenue (Givens Estates Project) 5.000% 7/1/33 3,000 3,131 4 Wake County NC GO 5.000% 2/1/16 7,800 8,941 103,271 Ohio (3.1%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Children’s Hospital Medical Center of Akron) 5.000% 11/15/42 2,000 2,180 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 10,000 11,545 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.240% 11/1/12 LOC 7,635 7,635 American Municipal Power Ohio Inc. Revenue (Electricity Purchase) 5.000% 2/1/13 7,000 7,076 American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/37 3,500 3,898 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 14,300 15,463 Bowling Green State University Ohio Student Housing Revenue (CFP I LLC - State University Project) 5.750% 6/1/31 5,000 5,564 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.125% 6/1/24 22,040 19,192 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 4,085 3,531 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 18,195 15,325 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 0.000% 6/1/37 5,000 4,354 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.000% 6/1/42 5,350 4,614 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 15,000 12,812 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 6.500% 6/1/47 5,215 4,877 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 3,750 4,551 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 5,000 5,633 Butler County OH Hospital Facilities Revenue (UC Health) 5.250% 11/1/29 3,380 3,743 Cleveland-Cuyahoga County OH Port Authority Revenue (Carnegie/89th Garage & Service Center LLC Project) VRDO 0.200% 11/7/12 LOC 7,325 7,325 Columbus OH GO 5.000% 12/15/15 3,210 3,594 1 Columbus OH GO TOB VRDO 0.210% 11/7/12 10,050 10,050 Franklin County OH Hospital Revenue (Nationwide Children’s Hospital Project) VRDO 0.180% 11/7/12 865 865 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 3,000 3,636 1 Miami University of Ohio General Receipts Revenue TOB VRDO 0.270% 11/7/12 3,365 3,365 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.200% 11/1/12 9,800 9,800 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.200% 11/1/12 2,100 2,100 Ohio GO 4.500% 9/15/22 (14) 2,030 2,268 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.230% 11/1/12 11,300 11,300 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 10,250 11,049 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 12,000 12,579 1 Ohio Water Development Authority Fresh Water Revenue TOB VRDO 0.500% 11/7/12 900 900 Penta Career Center Ohio COP 5.250% 4/1/26 3,505 4,064 Penta Career Center Ohio COP 5.250% 4/1/27 3,490 4,026 Scioto County OH Marine Terminal Facilities Revenue (Norfolk Southern Corp. Project) 5.300% 8/15/13 14,750 14,799 1 South-Western City OH School District GO TOB VRDO 0.210% 11/7/12 13,320 13,320 247,033 Oklahoma (0.4%) Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,250 4,772 Oklahoma Capitol Improvement Authority Facilities Revenue 5.000% 7/1/15 (Prere.) 4,510 5,063 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.750% 9/1/36 2,430 2,551 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.800% 9/1/37 2,365 2,579 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.875% 9/1/37 3,230 3,504 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) 5.950% 9/1/37 4,995 5,608 Oklahoma Municipal Power Authority Power Supply System Revenue 6.000% 1/1/38 4,500 5,176 29,253 Oregon (0.1%) Oregon Health Sciences University Revenue 5.750% 7/1/39 6,750 7,806 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.250% 11/7/12 3,900 3,900 11,706 Pennsylvania (3.7%) Allegheny County PA GO 5.000% 11/1/29 3,265 3,633 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/30 500 551 Allegheny County PA Higher Education Building Authority University Revenue (Chatham University) 5.000% 9/1/35 2,165 2,328 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 1.118% 2/1/37 10,425 9,348 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Allegheny County PA Industrial Development Authority Revenue (Western Pennsylvania School for Blind Children) VRDO 0.200% 11/7/12 15,000 15,000 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/30 2,800 3,047 Allentown PA Neighborhood Improvement Zone Development Authority Tax Revenue 5.000% 5/1/42 4,500 4,769 Cumberland County PA Municipal Authority Revenue (Asbury Pennsylvania CCRC Obligated Group) 5.250% 1/1/41 4,000 4,071 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.230% 11/7/12 10,200 10,200 Geisinger Health System Authority of Pennsylvania Revenue (Penn State Geisinger Health System) 5.250% 6/1/39 1,750 1,950 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.125% 12/15/20 1,000 1,020 Lebanon County PA Health Facilities Authority Health Center Revenue (Pleasant View Retirement Community Project) 5.300% 12/15/26 500 507 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/30 4,000 4,612 Monroeville PA Finance Authority Revenue (UPMC Health System) 5.000% 2/15/42 4,585 5,134 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 2,670 3,045 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 2,500 2,836 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/35 5,000 5,416 Northampton County PA General Purpose Authority Hospital Revenue (St. Luke’s Hospital Project) 5.500% 8/15/40 6,500 6,982 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.180% 11/7/12 3,635 3,635 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/13 (2) 2,500 2,532 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/14 (2) 6,000 6,119 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 5.000% 12/1/15 (2) 3,500 3,571 Pennsylvania Economic Development Financing Authority Resource Recovery Revenue (Colver Project) 4.625% 12/1/18 (2) 10,500 10,655 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Republic Services Inc. Project) PUT 0.600% 1/2/13 10,000 10,000 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 4.700% 11/1/14 2,250 2,419 Pennsylvania GO 5.000% 9/1/14 (4) 10,000 10,846 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) 5.000% 7/1/41 2,275 2,440 Pennsylvania Higher Educational Facilities Authority Revenue (La Salle University) 5.000% 5/1/42 5,300 5,751 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/42 6,250 7,055 Pennsylvania Higher Educational Facilities Authority Revenue (Thomas Jefferson University) VRDO 0.200% 11/7/12 LOC 1,500 1,500 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.340% 11/7/12 3,875 3,875 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/25 (12) 9,550 10,890 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/26 (12) 10,040 11,390 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/27 (12) 6,865 7,741 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 3,990 4,446 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 4,000 4,902 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 10,000 11,021 Philadelphia PA Airport Revenue 5.000% 6/15/17 10,495 11,822 Philadelphia PA Gas Works Revenue VRDO 0.190% 11/7/12 LOC 10,800 10,800 Philadelphia PA GO VRDO 0.210% 11/7/12 LOC 4,700 4,700 Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Temple University Health System Obligated Group) 5.625% 7/1/36 5,250 5,602 Philadelphia PA Municipal Authority Revenue 5.250% 11/15/14 (4) 10,000 10,486 Philadelphia PA School District GO 6.000% 9/1/38 13,000 14,796 Sayre PA Health Care Facilities Authority Revenue (Guthrie Health Care System) 0.932% 12/1/17 29,370 28,865 292,308 Puerto Rico (1.6%) Puerto Rico Aqueduct & Sewer Authority Revenue 6.125% 7/1/24 25,000 28,642 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/33 5,000 5,135 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 5,150 5,293 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 10,000 10,015 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/39 (3) 2,610 2,749 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 12,245 13,065 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.000% 7/1/46 5,000 4,958 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/18 (4) 17,570 20,308 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (Prere.) 365 394 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/38 47,495 10,442 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 18,000 21,114 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) 62,390 5,195 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/56 33,000 2,437 129,747 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Rhode Island (0.3%) Rhode Island Housing & Mortgage Finance Corp. Revenue VRDO 0.390% 11/7/12 20,000 20,000 South Carolina (1.3%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/25 5,000 5,586 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/27 10,120 11,506 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/29 14,650 16,187 Lancaster County SC Assessment Revenue 5.450% 12/1/37 1,390 1,383 Lexington County SC Health Services District Inc. Hospital Revenue 5.000% 11/1/32 10,900 11,994 Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 11,770 13,771 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) 10,000 11,916 Richland County SC Environmental Improvement Revenue (International Paper) 6.100% 4/1/23 7,750 7,965 South Carolina Jobs Economic Development Authority Health Care Facilities Revenue (Lutheran Homes of South Carolina Inc.) 5.375% 5/1/21 1,500 1,574 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) 5.500% 2/1/38 (12) 2,250 2,482 South Carolina Public Service Authority Revenue 5.250% 1/1/34 3,000 3,459 South Carolina Public Service Authority Revenue 5.500% 1/1/38 15,000 17,802 105,625 South Dakota (0.3%) South Dakota Health & Educational Facilities Authority Revenue (Avera Health) 5.000% 7/1/42 3,535 3,859 2 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 10,000 11,008 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.500% 11/1/40 5,000 5,607 20,474 Tennessee (1.7%) Johnson City TN Health & Educational Facilities Board Hospital Revenue (Mountain States Health) 5.000% 8/15/42 4,000 4,308 Memphis TN Electric System Revenue 5.000% 12/1/13 (Prere.) 20,000 21,027 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/32 2,400 2,587 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Blakeford at Green Hills) 5.000% 7/1/37 3,235 3,420 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 5/1/42 3,000 3,287 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/14 25,370 26,848 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/15 20,495 22,252 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/19 21,365 23,343 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/19 6,680 7,539 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 2,160 2,468 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 5,000 5,454 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 1/1/37 4,885 4,994 Tennessee Housing Development Agency Homeownership Program Revenue 5.750% 7/1/37 6,790 6,825 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 1/1/38 1,970 2,122 136,474 Texas (7.7%) Central Texas Regional Mobility Authority Revenue 0.000% 1/1/32 4,090 1,489 Central Texas Regional Mobility Authority Revenue 0.000% 1/1/33 3,000 1,030 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 1,500 1,752 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/35 7,000 7,615 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/38 12,500 13,535 Denton TX Independent School District GO VRDO 0.250% 11/7/12 3,750 3,750 Harris County TX GO 0.000% 10/1/13 (14) 9,630 9,603 Houston TX Airport System Revenue 5.000% 7/1/18 (14) 6,070 7,024 Houston TX Airport System Revenue 5.000% 7/1/22 10,000 11,708 Houston TX Airport System Revenue 5.000% 7/1/23 3,000 3,472 Houston TX Airport System Revenue 5.000% 7/1/24 5,000 5,729 Houston TX Airport System Revenue 5.000% 7/1/32 5,000 5,593 Houston TX Airport System Revenue 5.500% 7/1/39 5,000 5,802 Houston TX Airport System Special Facilities Revenue (Continental Airlines Inc. Terminal E Project) 6.750% 7/1/29 10,000 10,041 Houston TX Utility System Revenue 5.500% 11/15/26 (12) 12,010 14,615 Houston TX Utility System Revenue 5.500% 11/15/27 (12) 11,415 13,845 1 Lone Star College System Texas GO TOB VRDO 0.220% 11/7/12 15,460 15,460 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.000% 11/1/28 4,000 4,310 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 5,500 5,926 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 13 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 205 261 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 15 19 High-Yield Tax-Exempt Fund Market Value • Coupon Shares ($000) Lower Colorado River Authority Texas Revenue 5.000% 5/15/30 5,000 5,706 Lower Colorado River Authority Texas Revenue 5.000% 5/15/35 7,440 8,405 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 10,000 11,468 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 4,770 5,451 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 6,000 6,684 Lubbock TX Independent School District GO 5.750% 2/15/42 (12) 4,500 5,510 Matagorda County TX Navigation District No. 1 Collateralized Revenue (Centerpoint Energy Houston Electric LLC Project) PUT 5.600% 3/1/14 7,500 7,817 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.500% 2/15/25 2,100 2,162 Mesquite TX Health Facilities Development Corp. Retirement Facility Revenue (Christian Care Centers Inc. Project) 5.625% 2/15/35 3,195 3,261 North Texas Tollway Authority System Revenue 6.250% 2/1/23 20,000 23,133 North Texas Tollway Authority System Revenue 6.000% 1/1/28 9,040 10,578 North Texas Tollway Authority System Revenue 5.000% 9/1/30 7,000 8,215 North Texas Tollway Authority System Revenue 6.125% 1/1/31 12,000 13,308 North Texas Tollway Authority System Revenue 5.000% 1/1/32 13,020 14,869 North Texas Tollway Authority System Revenue 5.625% 1/1/33 8,145 9,087 North Texas Tollway Authority System Revenue 5.000% 1/1/36 2,000 2,238 North Texas Tollway Authority System Revenue 5.750% 1/1/38 29,000 31,972 North Texas Tollway Authority System Revenue 6.250% 1/1/39 15,480 17,776 North Texas Tollway Authority System Revenue 5.500% 9/1/41 7,705 9,177 North Texas Tollway Authority System Revenue 6.000% 9/1/41 5,000 6,244 Round Rock TX Independent School District GO 5.000% 8/1/15 2,505 2,817 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/24 7,490 8,884 Sabine River Authority TX Pollution Control Revenue (Southwestern Electric Power Co. Project) 4.950% 3/1/18 (14) 6,840 7,624 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Scott & White Healthcare Project) 5.250% 8/15/28 4,000 4,381 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (SQLC Senior Living Center Mirador Project) 7.250% 11/15/16 3,825 3,833 Tarrant County TX Cultural Education Facilities Finance Corp. Retirement Facilities Revenue (Stayton at Museum Way Project) 8.250% 11/15/44 10,000 11,252 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.270% 11/7/12 3,125 3,125 Texas Department of Housing & Community Affairs Single Family Revenue 5.625% 3/1/39 3,200 3,414 Texas GO 5.750% 8/1/31 650 653 1 Texas GO TOB VRDO 0.230% 11/1/12 8,300 8,300 5 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.680% 9/15/17 3,700 3,645 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.960% 9/15/17 25,765 25,600 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/17 10,900 12,638 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/19 10,000 11,651 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.250% 12/15/20 15,000 17,427 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 10,000 12,660 Texas Municipal Power Agency Revenue 0.000% 9/1/16 (ETM) 280 272 Texas Municipal Power Agency Revenue 0.000% 9/1/17 (14) 58,660 54,520 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 3,705 4,680 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/32 20,000 25,742 Texas Private Activity Surface Transportation Corp. Revenue 7.500% 6/30/33 10,000 12,832 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 5,000 6,065 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 10,000 10,320 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 10,000 10,036 University of Texas Permanent University Fund Revenue 5.000% 7/1/15 3,800 4,253 612,277 Utah (0.4%) Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/20 11,000 11,359 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/29 4,475 5,138 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/30 3,700 4,231 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/31 4,685 5,340 Utah Associated Municipal Power Systems Revenue (Horse Butte Wind Project) 5.000% 9/1/32 3,500 3,961 Utah GO 5.000% 7/1/15 5,000 5,617 35,646 Vermont (0.1%) Vermont Housing Finance Agency Revenue 4.125% 11/1/42 4,840 5,058 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 6.375% 10/1/19 8,235 8,264 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 3,400 3,750 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 6,000 6,631 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 2,000 2,187 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/32 3,500 3,790 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/39 2,000 2,074 26,696 Virginia (1.7%) 1 Alexandria VA Redevelopment & Housing Authority Multi-Family Housing Mortgage Revenue (Portals West Apartment) 8.250% 4/1/32 (ETM) 455 619 Charles City County VA Industrial Development Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 1.875% 4/1/15 2,500 2,535 2 Chesapeake VA Toll Road Revenue 0.000% 7/15/40 5,000 3,035 2 Chesapeake VA Toll Road Revenue 5.000% 7/15/47 3,000 3,242 2 Chesterfield County VA Economic Development Authority Retirement Facilities Revenue (Brandermill Woods Project) 5.125% 1/1/43 4,750 4,751 1 Chesterfield VA Industrial Development Authority Revenue (Brandermill Woods Project) 6.500% 1/1/13 (Prere.) 11,319 11,436 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.000% 10/1/27 1,875 1,966 Fairfax County VA Economic Development Authority Residential Care Facilities Revenue (Goodwin House Inc.) 5.125% 10/1/37 5,000 5,170 Fairfax County VA Public Improvement GO 5.000% 10/1/14 2,100 2,289 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.600% 11/15/12 (Prere.) 315 316 Lynchburg VA Industrial Development Authority Healthcare Facilities Revenue (Centra Health Inc.) 5.200% 1/1/18 515 516 Norfolk VA Water Revenue 5.000% 11/1/21 1,500 1,910 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/33 4,500 4,950 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 11,070 11,551 Tobacco Settlement Financing Corp Virginia Revenue 5.000% 6/1/47 4,995 3,830 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 10,000 11,323 Tobacco Settlement Financing Corp. Virginia Revenue 5.200% 6/1/46 9,500 7,553 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.250% 1/1/32 8,000 8,734 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 6.000% 1/1/37 15,000 17,255 Virginia Small Business Financing Authority Revenue (Elizabeth River Crossings Project) 5.500% 1/1/42 8,000 8,772 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 7/1/34 11,500 12,059 Virginia Small Business Financing Authority Revenue (Express Lanes LLC) 5.000% 1/1/40 13,250 13,854 137,666 Washington (1.0%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/25 2,500 3,007 Chelan County WA Public Utility District No. 1 Consolidated System Revenue (Chelan Hydro) 5.500% 7/1/26 4,000 4,778 Port Bellingham WA Industrial Development Corp. Environmental Facilities Revenue (BP West Coast Products LLC Project) 5.000% 1/1/16 5,095 5,701 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/16 2,000 2,292 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/20 2,000 2,439 Port of Seattle WA Passenger Facility Charge Revenue 5.000% 12/1/21 5,000 6,004 Port of Seattle WA Revenue 5.000% 8/1/22 2,500 2,985 Port of Seattle WA Revenue 5.000% 8/1/23 2,810 3,313 Port of Seattle WA Revenue 5.000% 8/1/24 2,425 2,832 Port of Seattle WA Revenue 5.000% 9/1/25 3,000 3,472 Port of Seattle WA Revenue 5.000% 6/1/30 9,000 10,357 Washington GO 5.000% 8/1/14 3,390 3,664 Washington GO 5.000% 7/1/15 (2) 2,425 2,716 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 11/7/12 5,000 5,000 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/38 (4) 7,395 8,131 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) 10,000 10,946 Washington Higher Education Facilities Authority Revenue (Seattle University Project) 5.250% 5/1/34 5,000 5,545 83,182 West Virginia (0.3%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 10,205 10,768 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 2,500 2,761 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 6,000 6,653 20,182 Wisconsin (2.3%) Platteville WI Redevelopment Authority Revenue (Platteville Real Estate) 5.000% 7/1/42 3,000 3,086 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/22 12,250 13,112 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.250% 7/1/28 12,000 12,805 Public Finance Authority of Wisconsin Airport Facilities Revenue (TRIPS Obligated Group) 5.000% 7/1/42 5,000 5,051 Public Finance Authority of Wisconsin Continuing Care Retirement Community Revenue (Glenridge on Palmer Ranch Inc. Project) 8.250% 6/1/46 12,000 14,283 Wisconsin GO 6.000% 5/1/27 17,000 21,290 Wisconsin GO 6.250% 5/1/37 20,200 24,964 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.500% 7/1/40 5,675 6,224 High-Yield Tax-Exempt Fund Face Market Maturity Amount Value • Coupon Date ($000) ($000) Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 10,810 12,344 Wisconsin Health & Educational Facilities Authority Revenue (Beaver Dam Community Hospitals Inc. Project) 6.750% 8/15/34 3,500 3,602 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) 5.375% 8/15/37 5,000 5,585 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc.) 5.000% 4/1/42 12,635 14,099 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) 5.000% 11/15/44 8,000 8,711 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 2,500 2,780 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.230% 11/7/12 LOC 8,300 8,300 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.300% 11/7/12 10,775 10,775 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.300% 11/7/12 5,095 5,095 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.300% 11/7/12 9,740 9,740 181,846 Total Tax-Exempt Municipal Bonds (Cost $7,291,549) 7,888,914 Shares Temporary Cash Investment (0.8%) Money Market Fund (0.8%) 6 Vanguard Municipal Cash Management Fund (Cost $62,080) 0.202% 62,080,373 62,080 Total Investments (100.0%) (Cost $7,353,629) 7,950,994 Other Assets and Liabilities (0.0%) Other Assets 114,613 Liabilities (116,608) (1,995) Net Assets (100%) 7,948,999 At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,507,632 Undistributed Net Investment Income — Accumulated Net Realized Losses (155,867) Unrealized Appreciation (Depreciation) Investment Securities 597,365 Futures Contracts (131) Net Assets Investor Shares—Net Assets Applicable to 142,577,860 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 561,732,672 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, the aggregate value of these securities was $308,333,000, representing 3.9% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2012. 3 Security made only partial interest payments during the year ended October 31, 2012. 4 Securities with a value of $367,000 have been segregated as initial margin for open futures contracts. 5 Adjustable-rate security. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. This page intentionally left blank. This page intentionally left blank. Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. © 2012 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. F950 122012 Annual Report | October 31, 2012 Vanguard Municipal Bond Funds Vanguard Tax-Exempt Money Market Fund Vanguard Short-Term Tax-Exempt Fund Vanguard Limited-Term Tax-Exempt Fund Vanguard Intermediate-Term Tax-Exempt Fund Vanguard Long-Term Tax-Exempt Fund Vanguard High-Yield Tax-Exempt Fund > For the 12 months ended October 31, 2012, Vanguard Tax-Exempt Money Market Fund returned 0.04%, a consequence of the Federal Reserve’s low-interest-rate policy. > Total returns for Vanguard’s municipal bond funds ranged from 1.27% for Investor Shares of the Short-Term Tax-Exempt Fund to 11.52% for Admiral Shares of the High-Yield Tax-Exempt Fund. > State and local governments continued to make difficult budget-balancing decisions as they recover from the Great Recession. Contents Your Fund’s Total Returns 1 Chairman’s Letter 2 Advisor’s Report 7 Tax-Exempt Money Market Fund 9 Short-Term Tax-Exempt Fund 33 Limited-Term Tax-Exempt Fund 41 Intermediate-Term Tax-Exempt Fund 49 Long-Term Tax-Exempt Fund 57 High-Yield Tax-Exempt Fund 65 About Your Fund’s Expenses 74 Glossary 76 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Fiscal Year Ended October 31, 2012 Taxable- SEC Equivalent Income Capital Total Yields 1 Yields 2 Returns Returns Returns Vanguard Tax-Exempt Money Market Fund 0.07% 0.11% 0.04% 0.00% 0.04% Tax-Exempt Money Market Funds Average 3 0.00 Vanguard Short-Term Tax-Exempt Fund Investor Shares 0.37% 0.57% 1.08% 0.19% 1.27% Admiral TM Shares 4 0.45 0.69 1.16 0.19 1.35 Barclays 1 Year Municipal Bond Index 1.01 1–2 Year Municipal Funds Average 3 1.10 Vanguard Limited-Term Tax-Exempt Fund Investor Shares 0.57% 0.88% 1.94% 0.99% 2.93% Admiral Shares 4 0.65 1.00 2.02 0.99 3.01 Barclays 1–5 Year Municipal Bond Index 3.17 1–5 Year Municipal Funds Average 3 2.62 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares 1.54% 2.37% 3.35% 4.80% 8.15% Admiral Shares 4 1.62 2.49 3.44 4.80 8.24 Barclays 1–15 Year Municipal Bond Index 7.02 Intermediate Municipal Funds Average 3 7.42 Vanguard Long-Term Tax-Exempt Fund Investor Shares 2.17% 3.34% 4.07% 6.20% 10.27% Admiral Shares 4 2.25 3.46 4.16 6.20 10.36 Barclays Municipal Bond Index 9.03 General & Insured Municipal Debt Funds Average 3 10.99 Vanguard High-Yield Tax-Exempt Fund Investor Shares 2.53% 3.89% 4.21% 7.22% 11.43% Admiral Shares 4 2.61 4.02 4.30 7.22 11.52 Barclays Municipal Bond Index 9.03 General & Insured Municipal Debt Funds Average 3 10.99 1 7-day SEC yield for the Tax-Exempt Money Market Fund; 30-day SEC yield for the other funds. 2 This calculation, which assumes a typical itemized tax return, is based on the maximum federal income tax rate of 35%. State and local taxes were not considered. Please see the prospectus for a detailed explanation of the calculation. 3 Derived from data provided by Lipper Inc. 4 Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. 1 Chairman’s Letter Dear Shareholder, The municipal bond market delivered a robust performance during the 12 months ended October 31, 2012. The Barclays Municipal Bond Index returned 9.03%, compared with the 5.25% return posted by taxable bonds, as measured by the Barclays U.S. Aggregate Bond Index. Muni bonds produced their strong returns as state and local governments continued to adapt to the Great Recession’s legacy of constrained tax revenues and increases in social safety net services. The five Vanguard tax-exempt bond funds in this report participated in that rally, and generally outpaced their benchmark indexes and peer-group funds. Keep in mind that, for reasons I’ll discuss, we anticipate a more challenging environment for both municipal and taxable bond investors in coming years. The Vanguard Tax-Exempt Money Market Fund, meanwhile, produced a barely positive return, a direct result of the Federal Reserve’s attempt to stimulate the economy by keeping the shortest-term interest rates a whiff above zero. Another defining characteristic of the fiscal 2012 economic environment was a steady slide in longer-term yields, the flip side of rising prices. This has affected the bond funds’ yields. For example, the 30-day SEC yield for Investor Shares of the Short-Term Tax-Exempt Fund declined to 0.37% from 0.51% a year earlier, and the yield of Investor Shares of the High-Yield Tax-Exempt Fund declined to 2.53% from 3.70%. As the reporting period drew to a close, parts of the Eastern United States were battered by Hurricane Sandy. We are obviously deeply concerned for the people affected by the turmoil. We are also confident in the long-term financial resiliency of the region’s municipal bond issuers, which are receiving help from state and federal governments and may benefit from the expected economic stimulus produced by the rebuilding effort As you would expect, our credit analysis staff is monitoring the situation very closely. Bonds continued their march, but leaner times may lie ahead The solid performance of both taxable and tax-exempt bonds during the period took place as the yield of the benchmark 10-year U.S. Treasury note fell to a record low in July, closing below 1.5%. (Bond yields and prices move in opposite directions.) By the end of the period, the yield had climbed, but it still remained exceptionally low by historical standards. Market Barometer Average Annual Total Returns Periods Ended October 31, 2012 One Year Three Years Five Years Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) 5.25% 6.08% 6.38% Barclays Municipal Bond Index (Broad tax-exempt market) 9.03 6.84 6.02 Citigroup Three-Month U.S. Treasury Bill Index 0.06 0.08 0.56 Stocks Russell 1000 Index (Large-caps) 14.97% 13.48% 0.53% Russell 2000 Index (Small-caps) 12.08 14.82 1.19 Dow Jones U.S. Total Stock Market Index 14.45 13.62 0.75 MSCI All Country World Index ex USA (International) 3.98 3.74 –5.08 CPI Consumer Price Index 2.16% 2.28% 2.06% 2 Bondholders have enjoyed years of healthy returns. But as Tim Buckley, our incoming chief investment officer, has noted, investors shouldn’t be surprised if future results are much more modest. As yields remain low, the opportunity for similarly strong returns diminishes. The Federal Reserve announced on September 13 that it would continue to hold its target for short-term interest rates between 0% and 0.25% at least through mid-2015. The exceptionally low rates have been in place since late 2008. U.S. stocks led the advance for global equity markets U.S. stocks returned about 14% for the 12 months ended October 31, putting domestic equities ahead of their international counterparts. Stocks in Europe and Asia, meanwhile, posted modestly positive results. The advances came amid moves by U.S. and European central bankers to manage risks to the U.S. economy and the finances of European governments and banks. The president of the European Central Bank declared in July that policymakers would do whatever was needed to preserve the euro common currency. Although investors’ worries have eased, Europe’s financial troubles are by no means resolved. Vanguard economists believe the most likely scenario is that the Eurozone will “muddle through” for several years, with occasional spikes in market volatility, as fiscal tightening persists in the face of weak economic growth. Investors’ search for yield helped boost fund returns The Vanguard Municipal Bond Funds did well during the fiscal year as investors bid up bond prices in their search for higher-yielding investments. Their targets were both longer-term and lower-credit-quality bonds, which carry higher yields as compensation for their greater interest rate and credit risks. Among the Vanguard Municipal Bond Funds, the Long-Term (10.27%) and High-Yield Tax-Exempt (11.43%) Funds were the main beneficiaries. (All returns are for Investor Shares.) Vanguard’s other tax-exempt bond funds benefited as well because their portfolios had a somewhat higher-than-typical exposure to longer-term and lower-credit debt during the period. Most of the bond funds also did well relative to their benchmark indexes. All but one (the Limited-Term Tax-Exempt Fund) bested their benchmark indexes by significant amounts, as you can see in the table on page 1. The Limited-Term Fund, which returned 2.93%, fell short of its benchmark but was ahead of the average return of peer-group funds. Indeed, all but one (the Long-Term Tax-Exempt Fund) surpassed their peers, again by a marked amount. The Long-Term Fund, which returned 10.27%, was out of step with competitive funds in part because of its shorter duration (a measure of price sensitivity to changes in interest rates). The Vanguard funds posted their results against a backdrop of slowly improving financial conditions among state and local governments. Some of the decisions that officials have made obviously come under the category of “bitter medicine,” such as cutting back jobs for state and local government workers. Fortunately, state tax revenues have begun growing again (see the chart on page 5), although revenues are below peak-2008 levels. At the local level, many governments face pressure because of the severe slide in home prices, which results in lower Expense Ratios 1 Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average 2 Tax-Exempt Money Market Fund 0.17% — 0.33% Short-Term Tax-Exempt Fund 0.20 0.12% 0.68 Limited-Term Tax-Exempt Fund 0.20 0.12 0.73 Intermediate-Term Tax-Exempt Fund 0.20 0.12 0.86 Long-Term Tax-Exempt Fund 0.20 0.12 0.98 High-Yield Tax-Exempt Fund 0.20 0.12 0.98 1 The fund expense ratios shown are from the prospectus dated February 24, 2012, and represent estimated costs for the current fiscal year. For the fiscal year ended October 31, 2012, expense ratios were: for the Tax-Exempt Money Market Fund, 0.16%; for the Short-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Limited-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Intermediate-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the Long-Term Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares; for the High-Yield Tax-Exempt Fund, 0.20% for Investor Shares and 0.12% for Admiral Shares. 2 Peer groups are: for the Tax-Exempt Money Market Fund, Tax-Exempt Money Market Funds; for the Short-Term Tax-Exempt Fund, 1–2 Year Municipal Funds; for the Limited-Term Tax-Exempt Fund, 1–5 Year Municipal Funds; for the Intermediate-Term Tax-Exempt Fund, Intermediate Municipal Funds; for the Long-Term Tax-Exempt Fund and High-Yield Tax-Exempt Fund, General & Insured Municipal Debt Funds. Peer-group values are derived from data provided by Lipper Inc. and capture data through year-end 2011. 3 assessments and therefore reduced property taxes—typically a primary source of revenue. On the cost side of the budget equation, state and local governments have been taking extra care in making spending decisions. One sign of this caution is the reduced level of bond issuance for new capital projects, such as for new roads and upgraded sewer systems. Another sign of the effort by state and local governments to trim costs is their efforts to refinance existing liabilities at today’s very low interest rates: Of the almost $276 billion in new bonds issued during the first nine months of calendar year 2012, only about 40% of that total was for new capital projects. The remaining 60%—an unusually high level—represented “refundings,” that is, bonds earmarked to replace higher-cost debt. Over the decade, the funds have surpassed their peers Over the past ten years, the Vanguard tax-exempt bond and money market funds have outperformed their peer groups. This reflects the skilled management of our funds by their investment advisor, Vanguard Fixed Income Group. Another contributor to the funds’ performance was their lower cost profile compared with most other funds, a factor that allows more of a fund’s return to be passed along to shareholders. Lower expenses also reduce the temptation for a fund manager to overcome the drag of costs by taking on extra risks in the hopes of achieving higher returns. As you know, in March we changed the tax-exempt bond funds’ benchmarks to indexes that more accurately represent the funds’ actual bond exposure, particularly the maturities of the bonds the funds hold. Our record against the funds’ index benchmarks is mixed. The performance of the Short-Term, Intermediate-Term, and Long-Term Tax-Exempt Funds was in line with that of their indexes (allowing for the fact that real-life funds have operating expenses and unmanaged indexes do not). The High-Yield Tax-Exempt Fund outpaced its index. This reflected the small amount of below-investment-grade bonds in its portfolio compared with its investment-grade benchmark. The Limited-Term Tax-Exempt Fund struggled compared with its benchmark, primarily because the fund had a higher-credit-quality portfolio than the index. We keep an eye on the benchmark indexes, but our most important measure of relative success is how the funds perform relative to peers operating in the same somewhat idiosyncratic market. Total Returns Ten Years Ended October 31, 2012 Average Annual Return Tax-Exempt Money Market Fund 1.45% Tax-Exempt Money Market Funds Average 1 1.03 Short-Term Tax-Exempt Fund Investor Shares 2.29% Barclays 1 Year Municipal Bond Index 2.42 1–2 Year Municipal Funds Average 1 1.01 Limited-Term Tax-Exempt Fund Investor Shares 3.05% Barclays 1–5 Year Municipal Bond Index 3.53 1–5 Year Municipal Funds Average 1 2.47 Intermediate-Term Tax-Exempt Fund Investor Shares 4.65% Barclays 1–15 Year Municipal Bond Index 4.81 Intermediate Municipal Funds Average 1 4.03 Long-Term Tax-Exempt Fund Investor Shares 5.04% Barclays Municipal Bond Index 5.24 General & Insured Municipal Debt Funds Average 1 4.45 High-Yield Tax-Exempt Fund Investor Shares 5.43% Barclays Municipal Bond Index 5.24 General & Insured Municipal Debt Funds Average 1 4.45 1 Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 4 Over the past ten years, the Vanguard funds have delivered on our expectations of superior performance. Tune out the “noise”— always a good practice In fiscal 2012, and as has happened periodically since the financial crisis, municipal bonds made headlines as a handful of issuers filed for bankruptcy protection. But headlines can be flashier than the underlying reality. Muni defaults aren’t necessarily unusual, but they represent only a tiny fraction of the dollar amount of the overall muni market (and are typically the types of bonds we steer away from). A historical perspective also helps: New York City in the 1970s, Philadelphia in the 1980s, and New Orleans in the wake of Hurricane Katrina all suffered significant financial difficulties, yet none of them declared bankruptcy or missed a bond payment. Moreover, state and municipal debt burdens remain manageable relative to the size of their economies—and the last thing that issuers would want is to default and have the door to the muni market closed to them as investors shun future bonds. At Vanguard, our seasoned team of credit analysts is continually monitoring the underlying realities of the municipal bond market, as opposed to the hubbub generated by instant reactions to events. The analysts review in depth the securities we’re considering purchasing, and keep an eye on securities already in our portfolios, to make sure there are no changes in credit quality. They form their judgments independent of those of rating agencies. The painstaking work of our credit analysts helps us tune out the noise. Stepping back from the latest headlines and gaining some perspective before making a decision is a good practice for any investor and for any investment. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer November 14, 2012 Investment insight Issuers balk at taking on more debt as revenues grow slowly State tax revenue plummeted because of the financial crisis. Although for ten straight quarters revenue has been higher than for the same quarter a year earlier, as of the second quarter of 2012 revenue remained 2% below peak-2008 levels—and 7.7% lower when adjusted for inflation. Excluded from the chart are local-government property taxes, which are declining. The difficult revenue picture has generally produced “austerity” budgets, which have led governments to be very selective in the bonds they’ve issued to finance expenditures for capital improvements and general spending. Year-over-year percentage change (by quarter) in state tax collections Source: Nelson A. Rockefeller Institute of Government. Annual volume of new bonds to finance spending Note: 2012 data are through the end of October. Source: Municipal Indices Monthly , Barclays, November 5, 2012. 5 Your Fund’s Performance at a Glance October 31, 2011–October 31, 2012 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Exempt Money Market Fund $1.00 $1.00 $0.000 $0.000 Vanguard Short-Term Tax-Exempt Fund Investor Shares $15.90 $15.93 $0.171 $0.000 Admiral Shares 15.90 15.93 0.183 0.000 Vanguard Limited-Term Tax-Exempt Fund Investor Shares $11.07 $11.18 $0.212 $0.000 Admiral Shares 11.07 11.18 0.221 0.000 Vanguard Intermediate-Term Tax-Exempt Fund Investor Shares $13.75 $14.41 $0.449 $0.000 Admiral Shares 13.75 14.41 0.460 0.000 Vanguard Long-Term Tax-Exempt Fund Investor Shares $11.13 $11.82 $0.437 $0.000 Admiral Shares 11.13 11.82 0.446 0.000 Vanguard High-Yield Tax-Exempt Fund Investor Shares $10.53 $11.29 $0.425 $0.000 Admiral Shares 10.53 11.29 0.434 0.000 6 Advisor’s Report For the fiscal year ended October 31, 2012, returns of the Vanguard Municipal Bond Funds ranged from 1.27% for Investor Shares of Vanguard Short-Term Tax-Exempt Fund to 11.52% for Admiral Shares of Vanguard High-Yield Tax-Exempt Fund. Four of the five bond funds were in line with, or exceeded, their index benchmarks; the Limited-Term Tax-Exempt Fund trailed its benchmark. Four of the bond funds outpaced the average return of peer-group funds; the Long-Term Tax-Exempt Fund did not. The Tax-Exempt Money Market Fund returned 0.04%, compared with the 0.00% average return of peer-group funds. The investment environment The Federal Reserve aimed to keep both short- and long-term interest rates at unusually low levels during the period. At the shortest end of the yield curve, the Fed maintained the same target interest rate—0.00% to 0.25%—for the shortest-term assets that has been in place since December 2008. And while the fiscal year began with the Fed’s expectation that historically low yields would continue until at least mid-2013, the central bank revised its outlook twice and now expects the low levels to continue to at least mid-2015. At the opposite end of the yield curve, the Fed began “Operation Twist,” a bond-buying program aimed at pushing down longer-term yields generally—or “flattening” the yield curve—shortly before the fiscal period began. In June, the Fed said it would extend the program until year-end (and in September it announced a separate securities-buying program aimed at lowering mortgage rates). State and local governments took advantage of the slide in rates to bolster their balance sheets by issuing more “refunding” bonds, which replace higher-cost debt with lower-cost debt, than bonds to finance new and upgraded infrastructure projects or bonds to be used for general purposes. The pullback in capital projects reflected the austerity budgets faced by many state and local governments, a consequence of the impact the Great Recession has had on their tax revenue. The governments continue to make the difficult decisions necessary to make ends meet—a process closely monitored by our team of credit analysts—at a pace of change dependent on the unique economic, financial, and political characteristics of each situation. Management of the funds Municipal bonds turned in a strong performance during the 12 months ended October 31, on an absolute and relative basis. The Barclays Municipal Bond Index returned 9.03%. The decline in yields during the period helped boost returns (falling yields are synonymous with rising bond prices). Other factors were also at work in stimulating returns. One of them was a mismatch between lower supply and heavy demand from investors, who had become more comfortable with munis after many were spooked by the unwarranted fears of system-wide problems in late 2010 and early 2011. In their search for yield during the fiscal year, many investors favored both longer-term bonds, which also helped push longer-term yields down, and riskier bonds. Munis were also appealing relative to U.S. Treasury bonds, especially when accounting for their tax benefits. Municipal bond yields, which historically have been about 85% or so of Treasury bond yields, were well above those of Treasuries at the start of the period. Even though yields declined during the period, the ratio remained above average: Yields of 10-year Yields of Municipal Bonds (AAA-Rated General-Obligation Issues) October 31, October 31, Maturity 2011 2012 2 years 0.44% 0.30% 5 years 1.26 0.67 10 years 2.39 1.72 30 years 3.75 2.82 Source: Vanguard. 7 munis, for example, began the year at 113% of those of 10-year Treasuries and closed at 102%. The strong demand for munis supported the returns of our muni bond funds. Money market funds, however, were at the mercy of the Fed’s policy for short-term interest rates. Vanguard Tax-Exempt Money Market Fund had a slightly positive return, although most of the industry did not. Among the bond funds, the Fed’s policy had the most direct effect on the Short-Term Tax-Exempt Fund, which seeks to maintain a weighted average maturity of one to two years. For that fund, we focused on the portions of the yield curve that provided the most value consistent with our standards for lower volatility and higher credit quality compared with peer funds. For the longer-maturity funds, we favored securities toward the longer end of the yield curve within each fund’s mandate. This was a major contributor to performance. We also overweighted mid-investment-grade (A-rated) bonds, such as hospital bonds, that outperformed significantly this year. Marginal contributions to return came from slight changes in the funds’ durations (a measure of bonds’ price sensitivity to changes in interest rates) to take advantage of seasonal flows in bond issuance. A detractor from returns was the shortfall in new-bond issuance: This made it challenging to execute our strategy, given how selective we are in the bonds we add to our portfolios. Christopher W. Alwine, CFA, Principal, Head of Municipal Bond Group Marlin G. Brown, Portfolio Manager Mathew M. Kiselak, Principal, Portfolio Manager Michael G. Kobs, Portfolio Manager Pamela Wisehaupt Tynan, Principal, Head of Municipal Money Market Funds Vanguard Fixed Income Group November 19, 2012 8 Tax-Exempt Money Market Fund Fund Profile As of October 31, 2012 Financial Attributes Ticker Symbol VMSXX Expense Ratio 1 0.17% 7-Day SEC Yield 0.07% Average Weighted Maturity 33 days Largest Area Concentrations Texas 10.6% California 6.1 New York 5.4 Illinois 4.2 Florida 4.1 Georgia 4.1 Tennessee 3.6 Massachusetts 3.4 Ohio 3.2 Washington 3.2 Top Ten 47.9% Distribution by Credit Quality (% of portfolio) First Tier 100.0% For information about these ratings, see the Glossary entry for Credit Quality. 1 The expense ratio shown is from the prospectus dated February 24, 2012, and represents estimated costs for the current fiscal year. For the fiscal year ended October 31, 2012, the expense ratio was 0.16%. 9 Tax-Exempt Money Market Fund Performance Summary Investment returns will fluctuate. All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) The returns shown do not reflect taxes that a shareholder would pay on fund distributions. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1 per share, it is possible to lose money by investing in the fund. The fund’s 7-day SEC yield reflects its current earnings more closely than do the average annual returns. Cumulative Performance: October 31, 2002–October 31, 2012 Initial Investment of $10,000 Average Annual Total Returns Final Value Periods Ended October 31, 2012 of a $10,000 One Year Five Years Ten Years Investment Tax-Exempt Money Market Fund 0.04% 0.69% 1.45% $11,545 Tax-Exempt Money Market Funds Average 1 0.00 0.46 1.03 11,081 Fiscal-Year Total Returns (%): October 31, 2002–October 31, 2012 Tax-Exempt Money Market Funds Average Fiscal Year Total Returns Total Returns 1 2003 0.99% 0.49% 2004 1.03 0.48 2005 2.13 1.48 2006 3.26 2.63 2007 3.65 2.99 2008 2.63 2.03 2009 0.60 0.27 2010 0.14 0.00 2011 0.09 0.00 2012 0.04 0.00 7-day SEC yield (10/31/2012): 0.07% Average Annual Total Returns: Periods Ended September 30, 2012 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Capital Income Total Tax-Exempt Money Market 6/10/1980 0.04% 0.75% 0.00% 1.46% 1.46% 1 Derived from data provided by Lipper Inc. See Financial Highlights for dividend information. 10 Tax-Exempt Money Market Fund Financial Statements Statement of Net Assets As of October 31, 2012 The fund reports a complete list of its holdings in various monthly and quarterly regulatory filings. The fund publishes its holdings on a monthly basis at vanguard.com and files them with the Securities and Exchange Commission on Form N-MFP. The fund’s Form N-MFP filings become public 60 days after the relevant month-end, and may be viewed at sec.gov or via a link on the “Portfolio Holdings” page on vanguard.com. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value t Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (96.6%) Alabama (0.4%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.210% 11/7/12 16,285 16,285 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.240% 11/7/12 5,100 5,100 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.260% 11/7/12 335 335 Homewood AL Educational Building Authority Revenue (Samford University) VRDO 0.210% 11/7/12 LOC 24,655 24,655 Huntsville AL GO 2.000% 11/1/12 1,550 1,550 1 Mobile AL Water & Sewer Commission TOB VRDO 0.230% 11/1/12 LOC 13,800 13,800 1 Shelby County AL Board of Education Revenue TOB VRDO 0.220% 11/7/12 10,255 10,255 71,980 Alaska (0.2%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.210% 11/7/12 LOC 4,930 4,930 Alaska Student Loan Corporation Educational Loan Corporation VRDO 0.240% 11/7/12 LOC 14,000 14,000 Alaska Student Loan Corporation Educational Loan Revenue PUT 0.370% 6/1/13 LOC 13,000 13,000 North Slope Borough AK GO 1.000% 6/30/13 7,700 7,739 39,669 Arizona (1.9%) Apache County AZ Industrial Development Authority Pollution Control Revenue (Tucson Electric Power Co. Project) VRDO 0.200% 11/7/12 LOC 25,225 25,225 Arizona Board Regents Arizona State University System Revenue VRDO 0.220% 11/7/12 LOC 21,750 21,750 1 Arizona Health Facilities Authority Revenue (Banner Health) TOB VRDO 0.220% 11/7/12 9,750 9,750 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.200% 11/7/12 LOC 71,740 71,740 Arizona Health Facilities Authority Revenue (Banner Health) VRDO 0.220% 11/7/12 LOC 26,410 26,410 1 Arizona School Facilities Board Revenue TOB VRDO 0.240% 11/7/12 10,575 10,575 1 Arizona Transportation Board Highway Revenue TOB VRDO 0.210% 11/7/12 7,860 7,860 Coconino County AZ Pollution Control Corp. Revenue (Tucson Electric Power Navajo Project) VRDO 0.260% 11/7/12 LOC 18,300 18,300 1 Gilbert AZ GO TOB VRDO 0.220% 11/7/12 28,310 28,310 Glendale AZ Industrial Development Authority Revenue (Midwestern University) VRDO 0.230% 11/7/12 LOC 10,000 10,000 1 Phoenix AZ Civic Improvement Corp. Airport Revenue TOB VRDO 0.320% 11/7/12 1,000 1,000 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.210% 11/7/12 LOC 22,280 22,280 1 Phoenix AZ Civic Improvement Corp. Wastewater System Revenue TOB VRDO 0.210% 11/7/12 LOC 20,420 20,420 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.210% 11/7/12 8,240 8,240 1 Phoenix AZ Civic Improvement Corp. Water System Revenue TOB VRDO 0.220% 11/7/12 4,995 4,995 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.210% 11/7/12 16,000 16,000 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.220% 11/7/12 6,500 6,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.220% 11/7/12 4,500 4,500 1 Salt River Project Arizona Agricultural Improvement & Power District Revenue TOB VRDO 0.220% 11/7/12 4,560 4,560 318,415 California (6.1%) ABAG Finance Authority for Nonprofit Corps. California Revenue (Computer History Museum) VRDO 0.190% 11/7/12 LOC 7,000 7,000 1 California Educational Facilities Authority Revenue (Stanford University) TOB PUT 0.270% 11/8/12 19,910 19,910 1 California Educational Facilities Authority Revenue (University of Southern California) TOB VRDO 0.220% 11/7/12 5,050 5,050 California RAN 2.500% 6/20/13 253,000 256,304 California School Cash Reserve Program Authority Pool TRAN 2.000% 6/3/13 8,200 8,285 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.200% 11/7/12 78,925 78,925 California Statewide Communities Development Authority Revenue (Community Hospital of the Monterey Peninsula) VRDO 0.190% 11/7/12 LOC 4,500 4,500 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.270% 11/7/12 17,545 17,545 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.230% 6/3/13 15,000 15,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 6/9/13 11,500 11,500 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.250% 7/7/13 10,000 10,000 East Bay CA Municipal Utility District Water System Revenue (Extendible) CP 0.240% 7/12/13 18,600 18,600 2 Eastern Municipal Water District CA Water & Sewer Revenue PUT 0.230% 7/19/13 14,000 14,000 Irvine CA Reassessment District No. 05-21 Improvement Revenue VRDO 0.240% 11/1/12 LOC 36,100 36,100 Kern County CA TRAN 2.500% 6/28/13 50,000 50,745 11 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Livermore CA COP VRDO 0.200% 11/7/12 LOC 16,105 16,105 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.210% 11/1/12 1,800 1,800 1 Los Angeles CA Department of Water & Power Revenue TOB VRDO 0.210% 11/7/12 LOC 6,210 6,210 Los Angeles CA TRAN 2.000% 3/28/13 72,000 72,525 Los Angeles CA TRAN 2.000% 4/25/13 65,000 65,560 Los Angeles CA TRAN 2.000% 5/30/13 170,000 171,750 Los Angeles County CA TRAN 2.000% 3/29/13 22,500 22,665 2 Metropolitan Water District of Southern California Revenue PUT 0.210% 6/10/13 15,000 15,000 1 Nuveen California Select Quality Municipal Fund VRDP VRDO 0.310% 11/7/12 LOC 26,000 26,000 1 Orange County CA Sanitation District COP TOB VRDO 0.220% 11/7/12 19,845 19,845 1 Orange County CA Sanitation District COP TOB VRDO 0.220% 11/7/12 11,640 11,640 San Bernardino County CA TRAN 2.000% 6/28/13 20,000 20,234 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.230% 11/7/12 3,600 3,600 1 San Mateo County CA Community College District GO TOB VRDO 0.210% 11/7/12 9,500 9,500 1 Sunnyvale CA Wastewater Revenue TOB VRDO 0.220% 11/7/12 9,100 9,100 1 University of California Revenue TOB VRDO 0.240% 11/7/12 9,520 9,520 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.200% 11/7/12 LOC 9,600 9,600 1,044,118 Colorado (3.2%) 1 Board of Governors of the Colorado State University System Revenue TOB VRDO 0.210% 11/7/12 LOC 5,095 5,095 Castle Rock CO COP VRDO 0.250% 11/7/12 LOC 10,200 10,200 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.230% 11/1/12 LOC 2,425 2,425 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.230% 11/1/12 LOC 7,815 7,815 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.230% 11/1/12 LOC 8,980 8,980 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.220% 11/7/12 9,735 9,735 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.220% 11/7/12 9,831 9,831 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.210% 11/7/12 9,415 9,415 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) VRDO 0.200% 11/7/12 21,250 21,250 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.190% 11/7/12 LOC 5,830 5,830 Colorado Health Facilities Authority Revenue (Evangelical Lutheran Good Samaritan Society Project) VRDO 0.210% 11/7/12 LOC 1,700 1,700 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.210% 11/7/12 7,000 7,000 1 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) TOB VRDO 0.220% 11/7/12 10,805 10,805 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.200% 11/7/12 21,500 21,500 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.180% 11/7/12 19,700 19,700 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.180% 11/7/12 31,595 31,595 Colorado Housing & Finance Authority Multi-Family Mortgage Revenue VRDO 0.200% 11/7/12 59,510 59,510 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 10,700 10,700 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 11,560 11,560 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.210% 11/7/12 11,800 11,800 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.210% 11/7/12 25,025 25,025 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.210% 11/7/12 23,000 23,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.210% 11/7/12 29,000 29,000 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.210% 11/7/12 LOC 27,840 27,840 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.220% 11/7/12 12,500 12,500 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.220% 11/7/12 9,990 9,990 1 Colorado Regional Transportation District Sales Tax Revenue (FasTracks Project) TOB VRDO 0.220% 11/7/12 20,610 20,610 1 Colorado Regional Transportation District Sales Tax Revenue TOB VRDO 0.210% 11/7/12 11,330 11,330 Colorado Springs CO Utility System Revenue VRDO 0.210% 11/7/12 12,700 12,700 Colorado Springs CO Utility System Revenue VRDO 0.230% 11/7/12 23,755 23,755 1 Denver CO City & County Airport Revenue TOB VRDO 0.240% 11/7/12 LOC 25,000 25,000 Denver CO Urban Renewal Authority Tax Increment Revenue (Stapleton) VRDO 0.220% 11/7/12 LOC 14,045 14,045 1 El Paso CO COP TOB VRDO 0.210% 11/7/12 LOC 11,070 11,070 University of Colorado Hospital Authority Revenue VRDO 0.200% 11/7/12 LOC 22,310 22,310 544,621 Connecticut (0.3%) 1 Connecticut GO TOB VRDO 0.220% 11/7/12 14,985 14,985 Connecticut Housing Finance Authority Revenue Housing Mortgage Finance Program PUT 0.330% 11/15/12 8,100 8,100 Hartford CT BAN 2.000% 4/11/13 20,000 20,143 43,228 12 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Delaware (0.0%) 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.270% 11/7/12 4,545 4,545 1 Delaware Housing Authority Single Family Mortgage Revenue TOB VRDO 0.470% 11/7/12 3,445 3,445 7,990 District of Columbia (0.7%) 1 District of Columbia COP TOB VRDO 0.210% 11/7/12 LOC 17,305 17,305 1 District of Columbia GO TOB VRDO 0.210% 11/7/12 LOC 22,770 22,770 1 District of Columbia Income Tax Revenue TOB VRDO 0.220% 11/7/12 9,995 9,995 District of Columbia Revenue (Washington Drama Society) VRDO 0.210% 11/7/12 LOC 8,825 8,825 District of Columbia TRAN 2.000% 9/30/13 25,000 25,407 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB PUT 0.210% 11/7/12 LOC 12,830 12,830 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.240% 11/7/12 11,865 11,865 Metropolitan Washington DC/VA Airports Authority Dulles Toll Road Revenue CP 0.200% 11/8/12 LOC 18,000 18,000 126,997 Florida (4.1%) 1 Brevard County FL School Board COP TOB VRDO 0.210% 11/7/12 LOC 13,755 13,755 1 Broward County FL GO TOB VRDO 0.210% 11/7/12 8,150 8,150 1 Broward County FL School Board COP TOB VRDO 0.210% 11/7/12 LOC 34,470 34,470 1 Broward County FL Water & Sewer Utility Revenue TOB VRDO 0.220% 11/7/12 5,660 5,660 1 Cape Coral FL Water & Sewer Revenue TOB VRDO 0.220% 11/7/12 7,090 7,090 Citizens Property Insurance Corp. Florida Revenue (Personal Lines Account/Commercial Lines Account) 2.500% 6/1/13 48,500 49,038 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.210% 11/7/12 6,265 6,265 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.210% 11/7/12 12,785 12,785 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.210% 11/7/12 12,000 12,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.210% 11/7/12 10,215 10,215 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 11/7/12 8,800 8,800 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 11/7/12 9,000 9,000 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 11/7/12 5,680 5,680 1 Florida Department of Management Services COP TOB VRDO 0.220% 11/7/12 6,955 6,955 1 Florida GO TOB VRDO 0.220% 11/7/12 7,200 7,200 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.270% 11/7/12 5,305 5,305 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.270% 11/7/12 2,345 2,345 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.270% 11/7/12 6,345 6,345 1 Florida Housing Finance Corp. Homeowner Mortgage Revenue TOB VRDO 0.270% 11/7/12 4,245 4,245 Florida Keys Aqueduct Authority Water Revenue VRDO 0.190% 11/7/12 LOC 42,350 42,350 1 Florida Ports Financing Commission Revenue TOB VRDO 0.570% 11/7/12 3,930 3,930 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.200% 11/7/12 LOC 5,000 5,000 Jacksonville FL Electric Authority Electric System Revenue CP 0.190% 11/6/12 65,610 65,610 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.200% 11/7/12 LOC 16,400 16,400 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.200% 11/7/12 10,000 10,000 1 Jacksonville FL US Government Guaranteed Notes TOB VRDO 0.220% 11/7/12 3,900 3,900 Lee Memorial Health System Florida Hospital Revenue VRDO 0.230% 11/7/12 LOC 5,160 5,160 Liberty County FL Industrial Development Revenue (Georgia-Pacific Corp. Project) VRDO 0.240% 11/7/12 LOC 6,000 6,000 1 Miami-Dade County FL Building Better Communities GO TOB VRDO 0.220% 11/7/12 17,400 17,400 1 Miami-Dade County FL School Board COP TOB VRDO 0.210% 11/7/12 LOC 15,990 15,990 1 Miami-Dade County FL School Board COP TOB VRDO 0.220% 11/7/12 (13) 8,930 8,930 North Broward FL Hospital District Revenue VRDO 0.200% 11/7/12 LOC 27,500 27,500 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 0.200% 11/7/12 LOC 4,630 4,630 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.220% 11/7/12 25,555 25,555 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.220% 11/7/12 15,770 15,770 1 Orange County FL Housing Finance Authority Homeowner Revenue (Multi-County Program) TOB VRDO 0.270% 11/7/12 1,890 1,890 1 Orange County FL School Board COP TOB VRDO 0.210% 11/7/12 8,700 8,700 1 Orange County FL School Board COP TOB VRDO 0.210% 11/7/12 LOC 34,920 34,920 1 Orange County FL School Board COP TOB VRDO 0.210% 11/7/12 8,000 8,000 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.200% 11/7/12 LOC 20,000 20,000 1 Palm Beach County FL Public Improvement Revenue TOB VRDO 0.210% 11/7/12 8,425 8,425 Palm Beach County FL Revenue (Children’s Home Society Project) VRDO 0.270% 11/7/12 LOC 11,540 11,540 Palm Beach County FL Revenue (Community Foundation Palm Beach Project) VRDO 0.210% 11/7/12 LOC 5,700 5,700 Palm Beach County FL Revenue (Pine Crest Preparatory, Inc.) VRDO 0.200% 11/7/12 LOC 3,800 3,800 Palm Beach County FL School District TAN 1.000% 1/29/13 57,500 57,613 1 Palm Beach County FL Water & Sewer Revenue TOB VRDO 0.220% 11/7/12 5,535 5,535 Polk County FL Industrial Development Authority Health Care Facilities Revenue (Winter Haven Hospital Project) VRDO 0.200% 11/7/12 LOC 8,800 8,800 1 South Florida Water Management District COP TOB VRDO 0.240% 11/7/12 9,800 9,800 13 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) 1 South Florida Water Management District COP TOB VRDO 0.240% 11/7/12 17,970 17,970 1 Tampa Bay FL Water Utility System Revenue TOB VRDO 0.240% 11/7/12 6,730 6,730 698,851 Georgia (4.1%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.210% 11/7/12 LOC 24,750 24,750 1 Augusta GA Water & Sewer Revenue TOB VRDO 0.270% 11/7/12 (4) 7,645 7,645 DeKalb County GA Private Hospital Authority (Children’s Healthcare of Atlanta Inc. Project) RAN 5.000% 11/15/12 1,000 1,002 1 DeKalb County GA Water & Sewer Revenue TOB VRDO 0.210% 11/7/12 LOC 26,325 26,325 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.210% 11/7/12 LOC 13,610 13,610 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.210% 11/7/12 LOC 31,125 31,125 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.210% 11/7/12 LOC 49,000 49,000 1 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) TOB VRDO 0.220% 11/7/12 22,835 22,835 Fulton County GA Development Authority Revenue (Piedmont Healthcare Inc. Project) VRDO 0.210% 11/7/12 LOC 69,415 69,415 Fulton County GA Development Authority Revenue (Robert A. Woodruff Arts Center) VRDO 0.210% 11/7/12 LOC 22,000 22,000 Fulton County GA Development Authority Revenue (Shepherd Center Inc. Project) VRDO 0.210% 11/7/12 LOC 37,000 37,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.210% 11/7/12 LOC 8,600 8,600 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.210% 11/7/12 LOC 32,000 32,000 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.210% 11/7/12 LOC 22,500 22,500 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.210% 11/7/12 LOC 3,400 3,400 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.210% 11/7/12 LOC 13,000 13,000 1 Gainesville GA Redevelopment Authority Revenue (Brenau University Inc. Project) VRDO 0.200% 11/7/12 LOC 10,300 10,300 1 Georgia GO TOB VRDO 0.210% 11/7/12 9,965 9,965 1 Georgia GO TOB VRDO 0.240% 11/7/12 11,195 11,195 Georgia Road & Tollway Authority Revenue 4.000% 3/1/13 1,000 1,012 Gwinnett County GA Development Authority Revenue (Nilhan Hospitality LLC) VRDO 0.210% 11/7/12 LOC 7,000 7,000 Gwinnett County GA Hospital Authority (Gwinnett Hospital System Inc. Project ) RAN VRDO 0.210% 11/7/12 LOC 45,385 45,385 Gwinnett County GA School District GO 5.000% 2/1/13 16,510 16,708 1 Gwinnett County GA School District GO TOB VRDO 0.210% 11/7/12 12,205 12,205 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.210% 11/7/12 LOC 42,155 42,155 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) VRDO 0.210% 11/7/12 LOC 14,275 14,275 Main Street Natural Gas Inc. Georgia Gas Project Revenue VRDO 0.210% 11/7/12 89,800 89,800 1 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue TOB VRDO 0.220% 11/7/12 LOC 3,300 3,300 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.210% 11/7/12 15,210 15,210 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.220% 11/7/12 5,785 5,785 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.220% 11/7/12 3,700 3,700 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.220% 11/7/12 5,630 5,630 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.220% 11/7/12 9,700 9,700 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.210% 11/7/12 LOC 2,550 2,550 Thomasville GA Hospital Revenue (John D. Archbold Memorial Hospital Inc. Project) VRDO 0.210% 11/7/12 LOC 3,400 3,400 693,482 Hawaii (0.7%) 1 Hawaii Harbor System Revenue TOB VRDO 0.220% 11/7/12 14,620 14,620 1 Hawaii Housing Finance & Development Revenue TOB VRDO 0.220% 11/7/12 LOC 12,510 12,510 1 Honolulu HI City & County Board Water Supply Water System Revenue TOB VRDO 0.210% 11/7/12 LOC 7,000 7,000 Honolulu HI City & County GO CP 0.190% 11/6/12 9,000 9,000 Honolulu HI City & County GO CP 0.200% 11/14/12 15,000 15,000 1 Honolulu HI City & County GO TOB VRDO 0.270% 11/7/12 7,715 7,715 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.210% 11/7/12 LOC 16,210 16,210 1 Honolulu HI City & County Wastewater System Revenue TOB VRDO 0.220% 11/7/12 5,670 5,670 1 University of Hawaii Revenue TOB VRDO 0.210% 11/7/12 LOC 12,795 12,795 1 University of Hawaii Revenue TOB VRDO 0.220% 11/7/12 (13) 19,800 19,800 120,320 Idaho (1.5%) Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.190% 11/7/12 LOC 5,985 5,985 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.190% 11/7/12 LOC 12,305 12,305 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.190% 11/7/12 LOC 12,630 12,630 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 10,330 10,330 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 11,500 11,500 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 12,905 12,905 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 12,340 12,340 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 5,100 5,100 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 9,445 9,445 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 7,225 7,225 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 8,915 8,915 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 4,600 4,600 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 6,405 6,405 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 8,120 8,120 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 4,135 4,135 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 7,000 7,000 14 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 10,400 10,400 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 9,095 9,095 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 11,675 11,675 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 10,460 10,460 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 5,200 5,200 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 7,570 7,570 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 7,560 7,560 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.260% 11/7/12 10,870 10,870 Idaho TAN 2.000% 6/28/13 47,000 47,553 259,323 Illinois (4.2%) Channahon IL Revenue (Morris Hospital) VRDO 0.220% 11/7/12 LOC 4,060 4,060 Channahon IL Revenue (Morris Hospital) VRDO 0.220% 11/7/12 LOC 5,105 5,105 Chicago IL Board of Education GO VRDO 0.190% 11/7/12 LOC 5,900 5,900 Chicago IL Board of Education GO VRDO 0.210% 11/7/12 LOC 17,400 17,400 Chicago IL Board of Education GO VRDO 0.220% 11/7/12 LOC 15,200 15,200 1 Chicago IL GO TOB VRDO 0.210% 11/7/12 5,500 5,500 1 Chicago IL GO TOB VRDO 0.260% 11/7/12 6,000 6,000 1 Chicago IL GO TOB VRDO 0.300% 11/7/12 12,150 12,150 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.210% 11/7/12 9,385 9,385 1 Chicago IL Metropolitan Water Reclamation District GO TOB VRDO 0.310% 11/7/12 12,000 12,000 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.210% 11/7/12 LOC 29,465 29,465 1 Chicago IL O’Hare International Airport Revenue TOB VRDO 0.220% 11/7/12 10,150 10,150 1 Chicago IL Park District GO TOB VRDO 0.220% 11/7/12 19,540 19,540 1 Chicago IL Water Revenue TOB VRDO 0.280% 11/7/12 17,870 17,870 Chicago IL Water Revenue VRDO 0.220% 11/7/12 LOC 6,815 6,815 Chicago IL Water Revenue VRDO 0.220% 11/7/12 LOC 19,060 19,060 Chicago IL Water Revenue VRDO 0.220% 11/7/12 LOC 5,145 5,145 Illinois Educational Facilities Authority Revenue (Columbia College Chicago) VRDO 0.190% 11/7/12 LOC 14,900 14,900 Illinois Educational Facilities Authority Revenue (University of Chicago) PUT 0.240% 5/2/13 16,000 16,000 1 Illinois Educational Facilities Authority Revenue (University of Chicago) TOB VRDO 0.240% 11/7/12 9,185 9,185 2 Illinois Finance Authority Revenue (Advocate Health Care) PUT 0.330% 5/29/13 11,500 11,500 Illinois Finance Authority Revenue (Bradley University) VRDO 0.200% 11/7/12 LOC 3,750 3,750 1 Illinois Finance Authority Revenue (Central DuPage Health) TOB VRDO 0.220% 11/7/12 8,750 8,750 1 Illinois Finance Authority Revenue (Chicago University) TOB VRDO 0.240% 11/7/12 13,330 13,330 Illinois Finance Authority Revenue (Evangelical Project) VRDO 0.210% 11/7/12 LOC 4,845 4,845 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.180% 11/6/12 25,000 25,000 Illinois Finance Authority Revenue (Hospital Sister Services Inc.) CP 0.180% 11/6/12 50,000 50,000 Illinois Finance Authority Revenue (Institute of Chicago) VRDO 0.200% 11/7/12 LOC 4,165 4,165 Illinois Finance Authority Revenue (Methodist Medical Center) VRDO 0.220% 11/7/12 LOC 11,500 11,500 1 Illinois Finance Authority Revenue (Northshore University Health System) TOB VRDO 0.220% 11/7/12 4,375 4,375 Illinois Finance Authority Revenue (Northwest Community Hospital) VRDO 0.210% 11/7/12 LOC 9,050 9,050 1 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) TOB VRDO 0.220% 11/7/12 6,000 6,000 Illinois Finance Authority Revenue (Northwestern University) PUT 1.200% 3/1/13 1,350 1,354 1 Illinois Finance Authority Revenue (Northwestern University) TOB VRDO 0.210% 11/7/12 8,165 8,165 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.210% 11/7/12 LOC 24,800 24,800 Illinois Finance Authority Revenue (Presbyterian Homes) VRDO 0.210% 11/7/12 LOC 27,475 27,475 Illinois Finance Authority Revenue (Rush University Medical Center) VRDO 0.220% 11/7/12 LOC 12,000 12,000 Illinois Finance Authority Revenue (Trinity International University) VRDO 0.210% 11/7/12 LOC 12,480 12,480 1 Illinois Finance Authority Revenue (University of Chicago Medical Center) TOB VRDO 0.240% 11/7/12 10,200 10,200 1 Illinois Finance Authority Revenue (University of Chicago) TOB VRDO 0.210% 11/7/12 20,500 20,500 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.200% 11/7/12 9,934 9,934 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.200% 11/7/12 16,000 16,000 Illinois Finance Authority Revenue (YMCA Metropolitan Chicago Project) VRDO 0.200% 11/7/12 LOC 4,200 4,200 Illinois Health Facilities Authority Revenue (Advocate Health Care Network) PUT 0.250% 4/19/13 7,325 7,325 Illinois Health Facilities Authority Revenue (Elmhurst Memorial Hospital) VRDO 0.200% 11/7/12 LOC 8,600 8,600 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.220% 11/7/12 (13) 11,265 11,265 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.220% 11/7/12 6,025 6,025 Illinois Toll Highway Authority Toll Highway Revenue VRDO 0.210% 11/7/12 LOC 20,000 20,000 Illinois Unemployment Insurance Fund Building Receipts Revenue 2.000% 6/15/13 8,755 8,848 1 Lake, Cook, Kane, & McHenry Counties IL Community Unified School District GO TOB VRDO 0.220% 11/7/12 4,355 4,355 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.210% 11/7/12 42,200 42,200 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.210% 11/7/12 10,000 10,000 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.210% 11/7/12 8,125 8,125 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.220% 11/7/12 9,190 9,190 1 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue TOB VRDO 0.270% 11/7/12 12,640 12,640 1 Schaumburg IL GO TOB VRDO 0.230% 11/7/12 (13) 11,330 11,330 1 Schaumburg IL GO TOB VRDO 0.250% 11/7/12 7,570 7,570 1 Southern Illinois University Revenue TOB VRDO 0.210% 11/7/12 LOC 11,375 11,375 719,051 15 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Indiana (2.2%) Indiana Bond Bank Revenue Interim Advance Funding Program TAN 1.250% 1/3/13 19,150 19,180 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.210% 11/7/12 LOC 19,470 19,470 1 Indiana Finance Authority Hospital Revenue (Indiana University) TOB VRDO 0.210% 11/7/12 LOC 10,000 10,000 Indiana Finance Authority Hospital Revenue (Indiana University) VRDO 0.200% 11/7/12 LOC 17,400 17,400 Indiana Finance Authority Midwestern Disaster Relief Revenue (Ohio Valley Electric Corp. Project) VRDO 0.200% 11/7/12 LOC 10,000 10,000 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.200% 11/7/12 26,825 26,825 Indiana Finance Authority Revenue (Ascension Health Credit Group) VRDO 0.200% 11/7/12 12,000 12,000 Indiana Finance Authority Revenue (Columbus Regional Hospital) VRDO 0.220% 11/7/12 LOC 6,500 6,500 Indiana Finance Authority Revenue (DePauw University Project) VRDO 0.200% 11/7/12 LOC 36,750 36,750 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.210% 11/7/12 4,610 4,610 Indiana Finance Authority Revenue (Lease Appropriation) VRDO 0.190% 11/7/12 29,510 29,510 1 Indiana Health & Educational Facility Financing Authority Health System Revenue (Sisters of St. Francis Health Services Inc.) TOB VRDO 0.240% 11/7/12 3,300 3,300 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.230% 11/1/12 600 600 1 Indiana Health & Educational Facility Financing Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.220% 11/7/12 19,275 19,275 Indiana Health Facility Financing Authority Revenue (Ascension Health Credit Group) VRDO 0.200% 11/7/12 38,500 38,500 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.220% 11/7/12 44,495 44,495 1 Indiana Housing & Community Development Authority Single Family Mortgage Revenue TOB VRDO 0.270% 11/7/12 1,275 1,275 1 Indiana Transportation Finance Authority Highway Revenue TOB VRDO 0.220% 11/7/12 17,930 17,930 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.240% 11/7/12 11,775 11,775 1 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) TOB VRDO 0.240% 11/7/12 3,500 3,500 Lawrenceburg IN Pollution Control Revenue VRDO 0.190% 11/7/12 LOC 5,500 5,500 1 Wayne Township Marion County IN School Building Corp. Mortgage Revenue TOB VRDO 0.210% 11/7/12 LOC 30,375 30,375 368,770 Iowa (0.2%) Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.220% 11/7/12 8,645 8,645 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.220% 11/7/12 11,330 11,330 Iowa Finance Authority Single Family Mortgage Revenue VRDO 0.220% 11/7/12 6,500 6,500 26,475 Kansas (0.4%) 2 Kansas Department of Transportation Highway Revenue 0.240% 9/1/13 11,575 11,575 1 Kansas Department of Transportation Highway Revenue TOB VRDO 0.210% 11/7/12 6,125 6,125 1 Kansas Development Finance Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) TOB VRDO 0.270% 11/7/12 8,285 8,285 Sedgwick County KS Airport Facility Revenue (FlightSafety International Inc. Project) VRDO 0.260% 11/7/12 34,000 34,000 59,985 Kentucky (0.9%) Boyle County KY Hospital Revenue (Ephraim McDowell Health Project) VRDO 0.200% 11/7/12 LOC 11,700 11,700 Jeffersontown KY Lease Program Revenue (Kentucky League of Cities Funding Trust) VRDO 0.200% 11/7/12 LOC 2,300 2,300 Kentucky Economic Development Finance Authority Hospital Facilities Revenue (St. Elizabeth Medical Center Inc.) VRDO 0.200% 11/7/12 LOC 8,900 8,900 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) VRDO 0.190% 11/7/12 LOC 12,000 12,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.220% 11/7/12 LOC 5,000 5,000 Kentucky Economic Development Finance Authority Medical Center Revenue (King’s Daughters Medical Center Project) VRDO 0.220% 11/7/12 LOC 35,000 35,000 2 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.310% 5/29/13 10,000 10,000 2 Kentucky Economic Development Finance Authority Revenue (Catholic Health Initiatives) PUT 0.310% 5/29/13 10,000 10,000 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.260% 11/7/12 4,665 4,665 1 Kentucky Housing Corp. Housing Revenue TOB VRDO 0.270% 11/7/12 2,030 2,030 Kentucky Housing Corp. Housing Revenue VRDO 0.250% 11/7/12 4,750 4,750 Kentucky Housing Corp. Housing Revenue VRDO 0.250% 11/7/12 5,770 5,770 1 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) TOB VRDO 0.210% 11/7/12 10,320 10,320 1 Lexington-Fayette Urban County Airport Board Kentucky General Airport Revenue TOB VRDO 0.220% 11/7/12 4,660 4,660 1 Louisville & Jefferson County KY Metropolitan Government Parking Revenue TOB VRDO 0.220% 11/7/12 6,125 6,125 Richmond KY League of Cities Funding Lease Program Revenue VRDO 0.210% 11/7/12 LOC 7,000 7,000 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.210% 11/7/12 LOC 3,900 3,900 Williamstown KY League of Cities Funding Trust Lease Revenue VRDO 0.210% 11/7/12 LOC 3,605 3,605 147,725 16 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Louisiana (1.2%) Ascension Parish LA Industrial Development Board Revenue (IMTT-Geismar Project) VRDO 0.210% 11/7/12 LOC 17,000 17,000 East Baton Rouge Parish LA Industrial Development Board Revenue (Stupp Bros., Inc. Project) VRDO 0.200% 11/7/12 LOC 24,155 24,155 East Baton Rouge Parish LA Industrial Development Board Solid Waste Disposal Revenue (Georgia-Pacific Corp. Project) VRDO 0.230% 11/7/12 LOC 3,550 3,550 1 Louisiana Gasoline & Fuel Tax Revenue TOB VRDO 0.220% 11/7/12 12,255 12,255 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.210% 11/7/12 LOC 55,000 55,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.210% 11/7/12 LOC 50,000 50,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.220% 11/7/12 LOC 19,855 19,855 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.210% 11/7/12 LOC 12,500 12,500 St. James Parish LA Revenue (Nustar Logistics LP Project) VRDO 0.210% 11/7/12 LOC 10,000 10,000 204,315 Maine (0.7%) 1 Maine Health & Higher Educational Facilities Authority Revenue (Bowdoin College) TOB VRDO 0.280% 11/7/12 13,145 13,145 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.190% 11/7/12 LOC 9,300 9,300 Maine Health & Higher Educational Facilities Authority Revenue VRDO 0.230% 11/7/12 LOC 52,020 52,020 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.270% 11/7/12 5,510 5,510 1 Maine Housing Authority Mortgage Revenue TOB VRDO 0.270% 11/7/12 3,720 3,720 Maine Housing Authority Mortgage Revenue VRDO 0.240% 11/7/12 20,000 20,000 Maine Housing Authority Mortgage Revenue VRDO 0.240% 11/7/12 9,000 9,000 Maine Municipal Bond Bank Revenue 5.200% 11/1/12 (Prere.) 1,000 1,000 Old Town ME Solid Waste Disposal Revenue (George-Pacific Corp. Project) VRDO 0.230% 11/7/12 LOC 4,260 4,260 117,955 Maryland (3.1%) Baltimore County MD BAN 2.500% 12/17/12 47,000 47,133 Baltimore County MD BAN 2.500% 12/17/12 110,000 110,311 1 Baltimore County MD GO TOB VRDO 0.220% 11/7/12 7,115 7,115 Frederick County MD GO 3.000% 12/1/12 2,335 2,340 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.270% 11/7/12 4,430 4,430 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.270% 11/7/12 7,520 7,520 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.270% 11/7/12 5,095 5,095 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.270% 11/7/12 8,250 8,250 1 Maryland Department of Housing & Community Development Revenue TOB VRDO 0.270% 11/7/12 4,235 4,235 Maryland GO 4.000% 3/1/13 2,000 2,025 Maryland GO 5.000% 8/1/13 1,050 1,088 1 Maryland GO TOB VRDO 0.240% 11/7/12 10,125 10,125 1 Maryland Health & Higher Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.210% 11/7/12 5,000 5,000 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Hospital) VRDO 0.200% 11/7/12 LOC 8,100 8,100 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.190% 11/2/12 14,500 14,500 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) CP 0.190% 12/6/12 47,555 47,555 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.210% 11/7/12 7,635 7,635 1 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) TOB VRDO 0.250% 11/7/12 4,000 4,000 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.200% 11/7/12 LOC 4,600 4,600 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins University) VRDO 0.200% 11/7/12 11,400 11,400 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.200% 11/7/12 LOC 19,590 19,590 Maryland Health & Higher Educational Facilities Authority Revenue VRDO 0.220% 11/7/12 LOC 4,000 4,000 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.210% 11/7/12 15,385 15,385 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.220% 11/7/12 8,800 8,800 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.220% 11/7/12 13,860 13,860 1 Maryland Transportation Authority Facilities Projects Revenue TOB VRDO 0.230% 11/7/12 9,000 9,000 Maryland Transportation Authority Passenger Facility Charge Revenue (BWI Airport) VRDO 0.210% 11/7/12 LOC 6,345 6,345 Montgomery County MD GO CP 0.190% 11/8/12 23,450 23,450 Montgomery County MD GO CP 0.200% 11/9/12 35,000 35,000 Montgomery County MD GO CP 0.200% 11/9/12 7,000 7,000 Montgomery County MD GO CP 0.200% 12/4/12 50,000 50,000 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue (Canterbury Apartments) VRDO 0.200% 11/7/12 LOC 8,030 8,030 University System of Maryland Auxiliary Facility & Tuition Revenue 5.000% 4/1/13 (Prere.) 2,405 2,452 1 Washington Suburban Sanitation District Maryland GO TOB VRDO 0.220% 11/7/12 9,145 9,145 524,514 17 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Massachusetts (3.4%) 1 Commonwealth Transportation Fund Revenue Bonds TOB VRDO 0.220% 11/7/12 8,170 8,170 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.220% 11/7/12 5,760 5,760 Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.200% 11/7/12 21,000 21,000 Massachusetts Development Finance Agency Revenue (Cushing Academy Issue) VRDO 0.200% 11/7/12 LOC 7,810 7,810 Massachusetts Development Finance Agency Revenue (Fay School) VRDO 0.200% 11/7/12 LOC 10,600 10,600 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.200% 11/7/12 LOC 7,840 7,840 Massachusetts GO 5.250% 11/1/12 (Prere.) 15,000 15,000 1 Massachusetts GO TOB VRDO 0.190% 11/7/12 13,545 13,545 1 Massachusetts GO TOB VRDO 0.210% 11/7/12 15,000 15,000 1 Massachusetts GO TOB VRDO 0.210% 11/7/12 5,500 5,500 1 Massachusetts GO TOB VRDO 0.210% 11/7/12 LOC 40,000 40,000 1 Massachusetts GO TOB VRDO 0.220% 11/7/12 1,850 1,850 1 Massachusetts GO TOB VRDO 0.220% 11/7/12 24,625 24,625 1 Massachusetts GO TOB VRDO 0.220% 11/7/12 6,665 6,665 1 Massachusetts GO TOB VRDO 0.220% 11/7/12 3,750 3,750 1 Massachusetts GO TOB VRDO 0.220% 11/7/12 23,935 23,935 1 Massachusetts GO TOB VRDO 0.220% 11/7/12 19,000 19,000 1 Massachusetts GO TOB VRDO 0.220% 11/7/12 6,780 6,780 1 Massachusetts GO TOB VRDO 0.240% 11/7/12 42,825 42,825 1 Massachusetts GO TOB VRDO 0.240% 11/7/12 12,130 12,130 1 Massachusetts Health & Educational Facilities Authority Revenue (MIT) TOB VRDO 0.230% 11/7/12 11,765 11,765 Massachusetts Health & Educational Facilities Authority Revenue (Partners Healthcare System) VRDO 0.210% 11/7/12 8,400 8,400 Massachusetts Health & Educational Facilities Authority Revenue (Pool Loan Program) VRDO 0.210% 11/7/12 LOC 21,600 21,600 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.260% 11/7/12 5,515 5,515 1 Massachusetts Housing Finance Agency Multifamily Housing Revenue TOB VRDO 0.270% 11/7/12 10,635 10,635 1 Massachusetts Housing Finance Agency Single Family Housing Revenue TOB VRDO 0.220% 11/7/12 4,825 4,825 Massachusetts RAN 2.000% 4/25/13 100,000 100,879 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.220% 11/7/12 5,000 5,000 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.220% 11/7/12 3,070 3,070 1 Massachusetts School Building Authority Dedicated Sales Tax Revenue TOB VRDO 0.240% 11/7/12 7,280 7,280 1 Massachusetts Water Pollution Abatement Trust Revenue TOB VRDO 0.220% 11/7/12 340 340 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.210% 11/7/12 7,500 7,500 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.210% 11/7/12 7,300 7,300 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.220% 11/7/12 5,000 5,000 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.220% 11/7/12 15,585 15,585 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.220% 11/7/12 8,205 8,205 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.230% 11/7/12 5,975 5,975 1 Massachusetts Water Resources Authority Revenue TOB VRDO 0.270% 11/7/12 6,650 6,650 Massachusetts Water Resources Authority Revenue VRDO 0.200% 11/7/12 34,800 34,800 2 University of Massachusetts Building Authority Revenue PUT 0.300% 5/29/13 13,600 13,600 575,709 Michigan (1.6%) Michigan Finance Authority State Aid RAN 2.000% 8/20/13 15,000 15,191 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) VRDO 0.220% 11/7/12 LOC 7,100 7,100 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.230% 11/7/12 LOC 18,050 18,050 Michigan Hospital Finance Authority Revenue (Trinity Health) VRDO 0.180% 11/7/12 9,800 9,800 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.230% 11/7/12 10,660 10,660 Michigan Housing Development Authority Revenue (Rental Housing) VRDO 0.230% 11/7/12 7,225 7,225 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.190% 11/7/12 LOC 23,220 23,220 Michigan Housing Development Authority Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 18,300 18,300 1 Michigan State University Board of Trustees General Revenue TOB VRDO 0.220% 11/7/12 9,850 9,850 Michigan State University Board of Trustees General Revenue VRDO 0.200% 11/7/12 24,000 24,000 Michigan State University Board of Trustees General Revenue VRDO 0.200% 11/7/12 19,700 19,700 Michigan State University Revenue CP 0.200% 5/10/13 19,000 19,000 Michigan State University Revenue CP 0.190% 6/30/13 13,225 13,225 Oakland County MI Economic Development Corp. Revenue (Cranbrook Educational Community Project) VRDO 0.210% 11/7/12 LOC 15,280 15,280 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.180% 11/7/12 18,350 18,350 University of Michigan Hospital Revenue VRDO 0.180% 11/7/12 29,000 29,000 University of Michigan University Revenue VRDO 0.190% 11/7/12 6,300 6,300 1 Wayne State University Michigan Revenue TOB VRDO 0.240% 11/7/12 5,295 5,295 1 Wayne State University Michigan Revenue TOB VRDO 0.270% 11/7/12 5,000 5,000 274,546 Minnesota (1.8%) 1 Hennepin County MN Sales Tax Revenue TOB VRDO 0.220% 11/7/12 23,640 23,640 1 Minneapolis MN Health Care System Revenue (Fairview Health Services) TOB VRDO 0.210% 11/7/12 LOC 20,000 20,000 Minnesota GO 5.250% 11/1/12 (Prere.) 1,005 1,005 1 Minnesota GO TOB VRDO 0.220% 11/7/12 3,510 3,510 18 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) 1 Minnesota GO TOB VRDO 0.220% 11/7/12 9,415 9,415 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.220% 11/7/12 19,000 19,000 Minnesota Housing Finance Agency Residential Housing Revenue VRDO 0.220% 11/7/12 10,135 10,135 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) VRDO 0.220% 11/7/12 LOC 45,000 45,000 Minnesota School District TRAN 2.000% 9/10/13 40,000 40,604 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.180% 11/6/12 8,300 8,300 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.190% 12/6/12 50,000 50,000 Rochester MN Healthcare Facilities Revenue (Mayo Foundation) CP 0.190% 12/6/12 50,000 50,000 University of Minnesota Revenue CP 0.180% 12/4/12 22,315 22,315 University of Minnesota Revenue CP 0.200% 12/4/12 685 685 303,609 Mississippi (0.3%) Mississippi Business Finance Corp. Revenue (Hattiesburg Project) VRDO 0.220% 11/7/12 LOC 7,700 7,700 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.220% 11/7/12 LOC 16,245 16,245 1 Mississippi Development Bank Special Obligation Revenue (Capital City Convention Center Project) TOB VRDO 0.210% 11/7/12 LOC 5,000 5,000 Mississippi Hospital Equipment & Facilities Authority Revenue (North Mississippi Health Services) VRDO 0.180% 11/7/12 8,000 8,000 Perry County MS Pollution Control Revenue (Leaf River Forest Product Project) VRDO 0.220% 11/7/12 LOC 10,430 10,430 47,375 Missouri (1.3%) 1 Columbia MO Special Obligation Electrical Improvement Revenue TOB VRDO 0.210% 11/7/12 LOC 16,490 16,490 Missouri Development Finance Board Cultural Facilities Revenue (Kauffman Center Performing) VRDO 0.240% 11/1/12 15,000 15,000 1 Missouri Health & Education Facilities Authority Revenue (St. Luke’s Health System)TOB VRDO 0.230% 11/7/12 LOC 15,000 15,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.220% 11/1/12 11,000 11,000 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.200% 11/7/12 40,800 40,800 Missouri Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) VRDO 0.200% 11/7/12 22,000 22,000 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.230% 11/1/12 7,300 7,300 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.210% 11/7/12 15,920 15,920 1 Missouri Health & Educational Facilities Authority Revenue (Washington University) TOB VRDO 0.220% 11/7/12 5,570 5,570 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.210% 11/7/12 25,280 25,280 1 Missouri Highways & Transportation Commission Revenue (State Road) TOB VRDO 0.240% 11/7/12 34,625 34,625 St. Charles County MO Public Water Supply District No.2 Revenue VRDO 0.200% 11/7/12 LOC 16,000 16,000 224,985 Montana (0.1%) Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.220% 3/1/13 14,675 14,675 Montana Board of Investments Revenue (INTERCAP Revolving Program) PUT 0.220% 3/1/13 8,945 8,945 23,620 Multiple States (6.4%) 1 BlackRock Muni Intermediate Duration Fund, Inc. VRDP VRDO 0.290% 11/7/12 LOC 65,600 65,600 1 BlackRock MuniHoldings Investment Quality Fund VRDP VRDO 0.410% 11/7/12 LOC 90,000 90,000 1 BlackRock MuniYield Fund, Inc. VRDP VRDO 0.410% 11/7/12 LOC 53,400 53,400 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.260% 11/7/12 LOC 310,970 310,970 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.260% 11/7/12 LOC 37,636 37,636 1 Federal Home Loan Mortgage Corp. Multifamily Housing Revenue TOB VRDO 0.260% 11/7/12 LOC 18,840 18,840 1 Nuveen Insured Municipal Opportunity Fund VRDP VRDO 0.330% 11/7/12 LOC 185,000 185,000 1 Nuveen Municipal Advantage Fund VRDP VRDO 0.290% 11/7/12 LOC 34,100 34,100 1 Nuveen Premier Insured Municipal Income Fund, Inc. VRDP VRDO 0.330% 11/7/12 LOC 24,000 24,000 1 Nuveen Premium Income Municipal Fund 4 VRDP VRDO 0.290% 11/7/12 LOC 170,000 170,000 1 Nuveen Quality Income Municipal Fund Inc VRDP VRDO 0.290% 11/7/12 LOC 100,000 100,000 1,089,546 Nebraska (1.6%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.210% 11/7/12 103,870 103,870 1 Nebraska Investment Finance Authority Multifamily Housing Revenue (Riverbend Apartments Project) VRDO 0.240% 11/7/12 LOC 5,920 5,920 1 Nebraska Investment Finance Authority Single Family Housing Revenue TOB VRDO 0.270% 11/7/12 870 870 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.200% 11/7/12 91,230 91,230 1 Nebraska Public Power District Revenue TOB VRDO 0.220% 11/7/12 (13) 15,995 15,995 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.210% 11/7/12 10,105 10,105 1 Omaha NE Public Power District Electric Revenue TOB VRDO 0.220% 11/7/12 7,000 7,000 1 Omaha NE Public Power District Separate Electric Revenue TOB VRDO 0.220% 11/7/12 (13) 34,610 34,610 269,600 19 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Nevada (2.3%) Clark County NV Airport System Revenue VRDO 0.220% 11/7/12 LOC 15,000 15,000 Clark County NV Economic Development Revenue (Opportunity Village Foundation Project) VRDO 0.200% 11/7/12 LOC 9,100 9,100 1 Clark County NV GO TOB VRDO 0.210% 11/7/12 LOC 51,325 51,325 1 Clark County NV GO TOB VRDO 0.220% 11/7/12 7,655 7,655 1 Clark County NV GO TOB VRDO 0.240% 11/7/12 7,615 7,615 1 Clark County NV GO TOB VRDO 0.240% 11/7/12 9,770 9,770 1 Clark County NV School District GO TOB VRDO 0.210% 11/7/12 18,685 18,685 1 Clark County NV Water Reclamation District GO TOB VRDO 0.220% 11/7/12 7,495 7,495 1 Las Vegas NV GO TOB VRDO 0.210% 11/7/12 10,850 10,850 1 Las Vegas NV GO TOB VRDO 0.270% 11/7/12 8,330 8,330 Las Vegas Valley Water District Nevada GO 5.250% 12/1/12 (Prere.) 4,800 4,820 Las Vegas Valley Water District Nevada GO CP 0.200% 11/7/12 29,945 29,945 Las Vegas Valley Water District Nevada GO CP 0.200% 11/8/12 18,000 18,000 Las Vegas Valley Water District Nevada GO CP 0.200% 12/5/12 19,500 19,500 Las Vegas Valley Water District Nevada GO CP 0.210% 12/5/12 10,500 10,500 Las Vegas Valley Water District Nevada GO CP 0.230% 12/5/12 36,000 36,000 Las Vegas Valley Water District Nevada GO CP 0.220% 12/11/12 34,000 34,000 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.220% 11/7/12 48,420 48,420 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.220% 11/7/12 4,685 4,685 1 Nevada GO TOB VRDO 0.270% 11/7/12 9,400 9,400 1 Nevada Higher Education Revenue TOB VRDO 0.210% 11/7/12 LOC 12,995 12,995 Nevada Housing Division Multi-Unit Housing Revenue (City Center Project) VRDO 0.360% 11/7/12 LOC 7,440 7,440 Reno NV Hospital Revenue (Renown Regional Medical Center Project) VRDO 0.230% 11/7/12 LOC 5,400 5,400 1 Truckee Meadows NV Water Authority Water Revenue TOB VRDO 0.210% 11/7/12 LOC 9,990 9,990 396,920 New Hampshire (0.1%) 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.210% 11/7/12 8,000 8,000 1 New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) TOB VRDO 0.270% 11/7/12 10,000 10,000 18,000 New Jersey (1.9%) New Jersey Economic Development Authority Industrial Development Revenue (Ocean Spray Cranberries Inc. Project) VRDO 0.310% 11/7/12 LOC 8,000 8,000 New Jersey GO 0.464% 6/27/13 200,000 200,027 New Jersey GO 0.464% 6/27/13 100,000 100,015 1 Nuveen New Jersey Premium Income Municipal Fund VRDP VRDO 0.330% 11/7/12 LOC 20,000 20,000 328,042 New Mexico (1.0%) 1 New Mexico Educational Assistance Foundation Revenue TOB VRDO 0.260% 11/7/12 24,495 24,495 New Mexico Educational Assistance Foundation Revenue VRDO 0.220% 11/7/12 LOC 4,350 4,350 New Mexico Educational Assistance Foundation Revenue VRDO 0.220% 11/7/12 LOC 4,250 4,250 1 New Mexico Finance Authority Transportation Revenue TOB VRDO 0.240% 11/7/12 24,975 24,975 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.200% 11/7/12 18,910 18,910 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.210% 11/7/12 94,470 94,470 New Mexico Severance Tax Revenue 4.000% 7/1/13 3,225 3,305 174,755 New York (5.4%) 1 BlackRock MuniHoldings New York Quality Fund, Inc. VRDP VRDO 0.410% 11/7/12 LOC 30,000 30,000 Erie County Fiscal Stability Authority BAN 1.000% 7/31/13 20,000 20,110 1 New York City NY GO TOB VRDO 0.210% 11/7/12 15,000 15,000 New York City NY GO VRDO 0.240% 11/1/12 4,400 4,400 New York City NY GO VRDO 0.200% 11/7/12 LOC 60,245 60,245 New York City NY Housing Development Corp. Multi-Family Housing Revenue (201 Pearl Street) VRDO 0.200% 11/7/12 LOC 15,000 15,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (2 Gold Street) VRDO 0.200% 11/7/12 22,500 22,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (90 West Street) VRDO 0.200% 11/7/12 LOC 7,800 7,800 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.220% 11/7/12 LOC 5,000 5,000 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.200% 11/7/12 LOC 19,055 19,055 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.190% 11/9/12 45,000 45,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.230% 11/1/12 6,830 6,830 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.210% 11/7/12 15,000 15,000 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.210% 11/7/12 16,200 16,200 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.170% 11/7/12 8,000 8,000 20 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.190% 11/7/12 15,375 15,375 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.200% 11/7/12 23,360 23,360 New York City NY Transitional Finance Authority Revenue VRDO 0.230% 11/1/12 20,000 20,000 New York City Transitional Finance Authority Revenue VRDO 0.200% 11/7/12 15,100 15,100 1 New York GO TOB VRDO 0.220% 11/7/12 4,000 4,000 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 69,400 69,400 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 24,000 24,000 New York Liberty Development Corp. Revenue PUT 0.250% 8/22/13 64,000 64,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.200% 11/7/12 LOC 17,000 17,000 New York State Dormitory Authority Revenue (Le Moyne College) VRDO 0.230% 11/7/12 LOC 4,415 4,415 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.200% 11/7/12 LOC 11,600 11,600 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.200% 11/7/12 LOC 7,095 7,095 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.200% 11/7/12 LOC 5,100 5,100 1 New York State Dormitory Authority Revenue (New York University) TOB VRDO 0.240% 11/7/12 20,100 20,100 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.210% 11/7/12 5,000 5,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.220% 11/7/12 3,510 3,510 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.220% 11/7/12 1,000 1,000 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.220% 11/7/12 6,420 6,420 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) TOB VRDO 0.220% 11/7/12 3,640 3,640 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.200% 11/7/12 LOC 26,900 26,900 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.190% 11/7/12 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.220% 11/7/12 LOC 10,400 10,400 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.200% 11/7/12 58,500 58,500 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.250% 11/1/12 3,700 3,700 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.210% 11/7/12 25,000 25,000 1 New York State Mortgage Agency Revenue TOB VRDO 0.230% 11/1/12 7,330 7,330 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.180% 11/7/12 LOC 34,945 34,945 North Hempstead NY BAN 0.750% 10/4/13 25,000 25,113 1 Nuveen New York Investment Quality Municipal Fund VRDP VRDO 0.310% 11/7/12 LOC 20,000 20,000 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.310% 11/7/12 LOC 10,000 10,000 1 Port Authority of New York & New Jersey Revenue TOB VRDO 0.290% 11/7/12 7,320 7,320 Suffolk County NY Water Authority Revenue VRDO 0.250% 11/7/12 22,400 22,400 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.220% 11/7/12 14,800 14,800 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.220% 11/1/12 LOC 17,100 17,100 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.200% 11/7/12 LOC 6,850 6,850 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.200% 11/7/12 LOC 1,800 1,800 912,413 North Carolina (2.1%) 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.210% 11/7/12 7,570 7,570 1 Charlotte NC Water & Sewer System Revenue TOB VRDO 0.220% 11/7/12 5,935 5,935 1 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) TOB VRDO 0.220% 11/7/12 22,410 22,410 Guilford County NC GO VRDO 0.190% 11/7/12 6,700 6,700 Mecklenburg County NC COP VRDO 0.210% 11/7/12 7,865 7,865 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Campbell University) VRDO 0.210% 11/7/12 LOC 10,500 10,500 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.230% 11/1/12 12,000 12,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.210% 11/7/12 15,700 15,700 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.210% 11/7/12 12,000 12,000 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.210% 11/7/12 14,100 14,100 1 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) TOB VRDO 0.220% 11/7/12 2,495 2,495 1 North Carolina Capital Improvement Revenue TOB VRDO 0.210% 11/7/12 10,740 10,740 1 North Carolina Capital Improvement Revenue TOB VRDO 0.220% 11/7/12 11,030 11,030 North Carolina Educational Facilities Finance Agency Revenue (Duke University) VRDO 0.180% 11/7/12 12,485 12,485 North Carolina GO 5.000% 2/1/13 1,760 1,781 North Carolina Medical Care Commission Health Care Facilities Revenue (Lenoir Memorial Hospital Project) VRDO 0.210% 11/7/12 LOC 13,220 13,220 North Carolina Medical Care Commission Health Care Facilities Revenue (University Health Systems of Eastern Carolina) VRDO 0.200% 11/7/12 LOC 14,735 14,735 1 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) TOB VRDO 0.210% 11/7/12 3,800 3,800 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.200% 11/7/12 LOC 6,800 6,800 2 North Carolina Medical Care Commission Hospital Revenue (Moses Cone Health System) PUT 0.330% 5/29/13 12,000 12,000 Raleigh Durham NC Airport Authority Revenue VRDO 0.210% 11/7/12 LOC 10,400 10,400 1 Raleigh NC Combined Enterprise System Revenue TOB VRDO 0.220% 11/7/12 8,995 8,995 1 Sampson County NC COP TOB VRDO 0.210% 11/7/12 LOC 5,000 5,000 Union County NC GO VRDO 0.200% 11/7/12 20,110 20,110 Union County NC GO VRDO 0.200% 11/7/12 12,295 12,295 21 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Union County NC GO VRDO 0.200% 11/7/12 15,970 15,970 1 University of North Carolina University Revenue TOB VRDO 0.210% 11/7/12 25,520 25,520 1 University of North Carolina University Revenue TOB VRDO 0.220% 11/7/12 6,710 6,710 1 University of North Carolina University Revenue TOB VRDO 0.220% 11/7/12 8,305 8,305 Wake County NC GO 5.000% 4/1/13 1,235 1,260 1 Wake County NC Limited Obligation Revenue TOB VRDO 0.220% 11/7/12 10,105 10,105 Winston-Salem NC Water & Sewer System Revenue VRDO 0.190% 11/7/12 17,195 17,195 Winston-Salem NC Water & Sewer System Revenue VRDO 0.190% 11/7/12 6,000 6,000 351,731 North Dakota (0.2%) North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.190% 11/7/12 21,850 21,850 North Dakota Housing Finance Agency Home Mortgage Revenue VRDO 0.220% 11/7/12 9,600 9,600 31,450 Ohio (3.2%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Summa Health Systems) VRDO 0.220% 11/7/12 LOC 22,965 22,965 1 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) TOB VRDO 0.220% 11/7/12 LOC 7,690 7,690 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.240% 11/1/12 LOC 10,900 10,900 Avon OH BAN 1.000% 6/27/13 2,955 2,968 Butler County OH BAN 0.400% 8/1/13 2,500 2,500 Cleveland OH Water Revenue BAN 1.500% 1/25/13 10,000 10,014 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.220% 11/7/12 LOC 32,540 32,540 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.220% 11/7/12 LOC 7,985 7,985 Columbus OH Sewer Revenue VRDO 0.180% 11/7/12 32,040 32,040 Columbus OH TAN 2.000% 11/29/12 14,850 14,870 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) 6.000% 7/1/13 (Prere.) 5,100 5,295 Cuyahoga County OH Revenue (Cleveland Clinic Health System Obligated Group) 6.000% 7/1/13 (Prere.) 4,900 5,088 Delaware County OH Port Authority Economic Development Revenue (Columbus Zoological Park Association Project) VRDO 0.240% 11/7/12 LOC 6,480 6,480 Delaware OH BAN 1.500% 4/24/13 11,262 11,322 Euclid OH BAN 1.250% 6/13/13 1,570 1,575 Franklin County OH Hospital Facilities Revenue (OhioHealth Corp.) VRDO 0.210% 11/7/12 LOC 8,335 8,335 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.210% 11/7/12 LOC 13,055 13,055 Kent OH BAN 1.000% 10/8/13 1,750 1,759 Lancaster Port Authority Ohio Gas Revenue VRDO 0.210% 11/7/12 58,810 58,810 Marysville OH BAN 1.500% 5/30/13 1,925 1,934 Middletown OH Hospital Facilities Revenue (Atrium Medical Center) VRDO 0.240% 11/7/12 LOC 15,000 15,000 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.200% 11/7/12 15,000 15,000 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.190% 11/7/12 LOC 4,000 4,000 Ohio Common Schools GO VRDO 0.170% 11/7/12 6,195 6,195 Ohio Common Schools GO VRDO 0.180% 11/7/12 8,875 8,875 Ohio Common Schools GO VRDO 0.190% 11/7/12 17,490 17,490 Ohio Development Assistance & Revitalization Project BAN 0.350% 5/30/13 23,700 23,700 Ohio GO VRDO 0.170% 11/7/12 6,300 6,300 Ohio GO VRDO 0.200% 11/7/12 8,375 8,375 Ohio GO VRDO 0.200% 11/7/12 23,405 23,405 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.220% 11/7/12 13,000 13,000 Ohio Housing Finance Agency Residential Mortgage Revenue VRDO 0.230% 11/7/12 3,700 3,700 Ohio Infrastructure Improvement GO VRDO 0.200% 11/7/12 9,295 9,295 Ohio State University General Receipts Revenue VRDO 0.170% 11/7/12 39,160 39,160 Ohio State University General Receipts Revenue VRDO 0.190% 11/7/12 13,495 13,495 Ohio State University General Receipts Revenue VRDO 0.220% 11/7/12 25,880 25,880 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.210% 11/7/12 LOC 17,950 17,950 Pickerington OH BAN 1.250% 1/30/13 2,545 2,550 Salem OH Hospital Facilities Improvement Revenue (Salem Community Hospital Project) VRDO 0.200% 11/7/12 LOC 7,550 7,550 Stow OH BAN 1.500% 5/3/13 5,225 5,253 University of Cincinnati OH BAN 2.000% 12/13/12 6,100 6,112 University of Cincinnati OH BAN 2.000% 5/9/13 16,600 16,746 547,156 Oklahoma (0.3%) 1 Oklahoma Housing Finance Agency Single Family Mortgage Revenue (Homeownership Loan Program) TOB VRDO 0.270% 11/7/12 3,310 3,310 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.220% 11/7/12 24,995 24,995 1 Oklahoma Student Loan Authority Revenue TOB VRDO 0.220% 11/7/12 28,830 28,830 57,135 22 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Oregon (0.9%) 1 Jackson County OR School District GO TOB VRDO 0.270% 11/7/12 6,000 6,000 1 Oregon Business Development Commission Revenue TOB VRDO 0.220% 11/7/12 5,920 5,920 1 Oregon Department of Administrative Services COP TOB VRDO 0.210% 11/7/12 LOC 15,380 15,380 Oregon Facilities Authority Revenue (Reed College Projects) VRDO 0.230% 11/7/12 43,505 43,505 Oregon Health & Sciences University Revenue VRDO 0.180% 11/7/12 LOC 8,500 8,500 1 Oregon Housing & Community Service Department Single Family Mortgage Revenue TOB VRDO 0.270% 11/7/12 8,665 8,665 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.210% 11/7/12 6,640 6,640 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.250% 11/7/12 7,100 7,100 Oregon TAN 2.000% 6/28/13 42,315 42,814 144,524 Pennsylvania (0.9%) 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.210% 11/7/12 LOC 7,000 7,000 1 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) TOB VRDO 0.220% 11/7/12 4,000 4,000 Emmaus PA General Authority Revenue VRDO 0.250% 11/7/12 LOC 2,500 2,500 Northampton County PA General Purpose Authority University Revenue (Lehigh University) VRDO 0.210% 11/7/12 24,000 24,000 1 Nuveen Pennsylvania Premium Income Municipal Fund 2 VRDP VRDO 0.330% 11/7/12 LOC 22,000 22,000 Pennsylvania Higher Educational Facilities Authority Revenue (Gwynedd Mercy College) VRDO 0.200% 11/7/12 LOC 8,550 8,550 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.270% 11/7/12 10,750 10,750 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue VRDO 0.220% 11/7/12 15,000 15,000 1 Pennsylvania Turnpike Commission Revenue TOB VRDO 0.210% 11/7/12 LOC 10,000 10,000 1 Philadelphia PA Authority Industrial Development Revenue (Girard Estate Aramark Project) VRDO 0.250% 11/7/12 LOC 15,350 15,350 Philadelphia PA Water & Waste Water Revenue VRDO 0.200% 11/7/12 LOC 15,435 15,435 Temple University of the Commonwealth System of Higher Education Pennsylvania University Funding Obligation BAN 1.250% 12/12/12 20,000 20,023 154,608 Rhode Island (0.3%) 1 Narragansett RI Commission Wastewater System Revenue TOB VRDO 0.210% 11/7/12 LOC 11,825 11,825 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.230% 11/7/12 LOC 7,725 7,725 Rhode Island Health & Educational Building Corp. Health Facilities Revenue (St. Antoine) VRDO 0.230% 11/7/12 LOC 6,405 6,405 Rhode Island Health & Educational Building Corp. Higher Education Facility Revenue (Rogers Williams University) VRDO 0.200% 11/7/12 LOC 17,560 17,560 1 Rhode Island Housing & Mortgage Finance Corp. Revenue TOB VRDO 0.340% 11/7/12 5,000 5,000 48,515 South Carolina (1.5%) 3 Charleston County SC School District GO 5.000% 3/1/13 24,680 25,062 Greenville County SC Hospital System Revenue VRDO 0.200% 11/7/12 LOC 38,595 38,595 Greenville County SC School District Installment Revenue 5.500% 12/1/12 (Prere.) 18,030 18,288 1 Greenville County SC School District Installment Revenue TOB VRDO 0.220% 11/7/12 15,995 15,995 1 Greer SC Combined Utility System Revenue TOB VRDO 0.220% 11/7/12 (13) 9,635 9,635 South Carolina Association of Governmental Organizations TAN 1.750% 3/1/13 28,475 28,621 South Carolina Association of Governmental Organizations TAN 1.500% 4/15/13 79,736 80,203 South Carolina GO 5.000% 4/1/13 1,000 1,020 1 South Carolina Housing Revenue TOB VRDO 0.220% 11/7/12 5,690 5,690 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.210% 11/7/12 LOC 11,000 11,000 South Carolina Jobs Economic Development Authority Industrial Revenue (South Carolina Electric & Gas Co. Project) VRDO 0.250% 11/7/12 LOC 6,900 6,900 1 South Carolina Public Service Authority Revenue TOB VRDO 0.210% 11/7/12 LOC 5,930 5,930 1 South Carolina Public Service Authority Revenue TOB VRDO 0.220% 11/7/12 4,000 4,000 250,939 South Dakota (0.2%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.200% 11/7/12 21,485 21,485 South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.220% 11/7/12 17,000 17,000 38,485 Tennessee (3.6%) Blount County & Alcoa & Maryville TN Industrial Development Board Revenue (Local Government Public Improvement) VRDO 0.200% 11/7/12 LOC 4,800 4,800 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.200% 11/7/12 LOC 10,975 10,975 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.200% 11/7/12 LOC 5,650 5,650 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.200% 11/7/12 LOC 4,000 4,000 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.200% 11/7/12 LOC 24,530 24,530 23 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.200% 11/7/12 LOC 14,565 14,565 Blount County TN Public Building Authority Revenue (Local Government Public Improvement) VRDO 0.210% 11/7/12 19,900 19,900 Jackson TN Energy Authority Gas System Revenue VRDO 0.210% 11/7/12 LOC 8,340 8,340 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.230% 11/7/12 LOC 6,830 6,830 Johnson City TN Health & Educational Facilities Board Hospital Revenue (STS Health Alliance) VRDO 0.230% 11/7/12 LOC 42,470 42,470 1 Knoxville TN Waste Water System Revenue TOB VRDO 0.210% 11/7/12 15,940 15,940 Metropolitan Government of Nashville & Davidson County TN GO CP 0.190% 11/6/12 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.190% 11/6/12 42,000 42,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.200% 11/6/12 35,000 35,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.190% 11/7/12 54,000 54,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.200% 12/7/12 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.190% 1/9/13 25,000 25,000 Metropolitan Government of Nashville & Davidson County TN GO CP 0.210% 2/6/13 25,000 25,000 1 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) TOB VRDO 0.220% 11/7/12 8,250 8,250 1 Rutherford County TN Health & Educational Facilities Board Revenue (Ascension Health Credit Group) TOB VRDO 0.270% 11/7/12 6,250 6,250 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.210% 11/7/12 24,200 24,200 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.210% 11/7/12 LOC 4,700 4,700 Sevier County TN Public Building Authority Local Government Public Improvement Revenue VRDO 0.280% 11/7/12 LOC 11,100 11,100 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children’s Research Hospital) TOB VRDO 0.220% 11/7/12 3,630 3,630 Tennessee GO 4.000% 5/1/13 1,000 1,019 Tennessee GO CP 0.180% 11/1/12 73,471 73,471 Tennessee GO CP 0.200% 12/5/12 20,000 20,000 1 Tennessee Housing Development Agency Homeownership Program Revenue TOB VRDO 0.260% 11/7/12 6,225 6,225 Tennessee School Bond Authority Revenue CP 0.200% 11/7/12 20,949 20,949 Tennessee School Bond Authority Revenue CP 0.200% 12/6/12 50,419 50,419 619,213 Texas (10.6%) 1 Austin TX Revenue TOB VRDO 0.220% 11/7/12 (13) 10,000 10,000 1 Austin TX Revenue TOB VRDO 0.220% 11/7/12 (13) 18,245 18,245 Austin TX Water & Wastewater System Revenue 5.000% 11/15/12 1,000 1,002 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.210% 11/7/12 (13) 5,635 5,635 1 Austin TX Water & Wastewater System Revenue TOB VRDO 0.210% 11/7/12 LOC 16,810 16,810 1 Bexar County TX Combined Flood Control GO TOB VRDO 0.220% 11/7/12 28,515 28,515 1 Comal TX Independent School District GO TOB VRDO 0.210% 11/7/12 LOC 10,220 10,220 1 Conroe TX Independent School District GO TOB VRDO 0.220% 11/7/12 6,010 6,010 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.210% 11/7/12 18,145 18,145 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.210% 11/7/12 LOC 19,455 19,455 1 Dallas TX Area Rapid Transit Sales Tax Revenue TOB VRDO 0.240% 11/7/12 12,465 12,465 1 Dallas TX Independent School District GO TOB VRDO 0.220% 11/7/12 14,720 14,720 Dallas TX Waterworks & Sewer System Revenue 5.000% 4/1/13 (Prere.) 1,100 1,121 1 Denton TX Independent School District GO TOB VRDO 0.220% 11/7/12 7,375 7,375 1 Edinburg TX Consolidated Independent School District COP TOB VRDO 0.220% 11/7/12 12,015 12,015 Fort Bend County TX GO 2.000% 3/1/13 1,905 1,916 1 Fort Bend TX Independent School District GO TOB VRDO 0.220% 11/7/12 5,000 5,000 1 Frisco TX GO TOB VRDO 0.210% 11/7/12 4,045 4,045 1 Galveston County TX GO TOB VRDO 0.220% 11/7/12 18,845 18,845 1 Harris County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.210% 11/7/12 LOC 22,000 22,000 Harris County TX Cultural Education Facilities Finance Corp. Revenue (Methodist Hospital System) VRDO 0.230% 11/1/12 1,000 1,000 1 Harris County TX Cultural Education Facilities Finance Corp. Thermal Utility Revenue (TECO Project) TOB VRDO 0.220% 11/7/12 8,755 8,755 1 Harris County TX Flood Control District GO TOB VRDO 0.220% 11/7/12 5,000 5,000 Harris County TX GO CP 0.200% 11/8/12 68,503 68,503 1 Harris County TX GO TOB VRDO 0.220% 11/7/12 2,515 2,515 1 Harris County TX GO TOB VRDO 0.270% 11/7/12 8,070 8,070 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.210% 11/7/12 LOC 13,000 13,000 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.250% 11/1/12 16,800 16,800 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.240% 11/7/12 18,000 18,000 24 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) 1 Harris County TX Metropolitan Transit Authority Revenue TOB VRDO 0.220% 11/7/12 9,995 9,995 1 Harris County TX Toll Road Revenue TOB VRDO 0.220% 11/7/12 (13) 5,200 5,200 1 Houston TX Airport System Revenue TOB VRDO 0.210% 11/7/12 12,000 12,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) CP 0.180% 1/9/13 10,000 10,000 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.220% 11/7/12 6,665 6,665 1 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) TOB VRDO 0.220% 11/7/12 4,000 4,000 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.180% 11/7/12 7,300 7,300 1 Houston TX Independent School District Revenue TOB VRDO 0.240% 11/7/12 19,610 19,610 1 Houston TX Utility System Revenue TOB VRDO 0.210% 11/7/12 LOC 15,300 15,300 1 Houston TX Utility System Revenue TOB VRDO 0.210% 11/7/12 LOC 13,840 13,840 1 Houston TX Utility System Revenue TOB VRDO 0.240% 11/7/12 12,240 12,240 1 Hutto TX Independent School District GO TOB VRDO 0.270% 11/7/12 21,130 21,130 1 Katy TX Independent School District GO TOB VRDO 0.220% 11/7/12 5,730 5,730 1 Keller TX Independent School District GO TOB VRDO 0.220% 11/7/12 5,655 5,655 1 Leander TX Independent School District GO TOB VRDO 0.220% 11/7/12 15,325 15,325 Lubbock TX GO 2.000% 2/15/13 3,170 3,185 Lubbock TX GO 2.000% 2/15/13 2,095 2,105 1 Mansfield TX Independent School District GO TOB VRDO 0.240% 11/7/12 4,250 4,250 1 McKinney TX Independent School District GO TOB VRDO 0.210% 11/7/12 LOC 10,170 10,170 Mesquite TX Independent School District GO PUT 0.250% 2/26/13 22,255 22,255 1 North Central TX Health Facilities Development Corp. Hospital Revenue (Children’s Medical Center of Dallas Project) TOB VRDO 0.220% 11/7/12 4,995 4,995 1 North East TX Independent School District GO TOB VRDO 0.210% 11/7/12 26,805 26,805 1 North East TX Independent School District GO TOB VRDO 0.210% 11/7/12 LOC 5,000 5,000 1 North East TX Independent School District GO TOB VRDO 0.220% 11/7/12 3,355 3,355 1 North Texas Health Facilities Development Corp. Hospital Revenue (United Regional Health Care System) TOB VRDO 0.210% 11/7/12 LOC 13,135 13,135 1 North Texas Tollway Authority System Revenue TOB VRDO 0.210% 11/7/12 27,805 27,805 1 North Texas Tollway Authority System Revenue TOB VRDO 0.220% 11/7/12 (13) 10,000 10,000 1 North Texas Tollway Authority System Revenue TOB VRDO 0.280% 11/7/12 (13) 22,360 22,360 1 Northside TX Independent School District GO TOB VRDO 0.210% 11/7/12 4,500 4,500 1 Northside TX Independent School District GO TOB VRDO 0.220% 11/7/12 17,315 17,315 1 Northside TX Independent School District GO TOB VRDO 0.250% 11/7/12 5,270 5,270 Northwest Texas Independent School District GO VRDO 0.200% 11/7/12 8,170 8,170 1 Pearland TX GO TOB VRDO 0.210% 11/7/12 LOC 10,135 10,135 1 Pearland TX Independent School District GO TOB VRDO 0.270% 11/7/12 9,000 9,000 1 Pflugerville TX Independent School District TOB VRDO 0.220% 11/7/12 15,305 15,305 1 Plano TX Independent School District GO TOB VRDO 0.220% 11/7/12 14,055 14,055 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.210% 11/7/12 15,960 15,960 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.210% 11/7/12 14,465 14,465 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.220% 11/7/12 4,700 4,700 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.220% 11/7/12 5,000 5,000 1 San Antonio TX Electric & Gas Systems Revenue TOB VRDO 0.250% 11/7/12 8,335 8,335 San Antonio TX Electric & Gas Systems Revenue VRDO 0.200% 11/7/12 96,400 96,400 1 San Antonio TX Independent School District Revenue TOB VRDO 0.240% 11/7/12 11,250 11,250 San Antonio TX Water Revenue CP 0.200% 12/10/12 23,225 23,225 San Antonio TX Water Revenue CP 0.200% 1/8/13 30,000 30,000 1 San Antonio TX Water Revenue TOB VRDO 0.210% 11/7/12 10,000 10,000 1 San Antonio TX Water Revenue TOB VRDO 0.210% 11/7/12 LOC 11,095 11,095 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) VRDO 0.170% 11/7/12 19,000 19,000 Tarrant County TX Cultural Education Facilities Finance Corp. Hospital Revenue (Baylor Healthcare) VRDO 0.180% 11/7/12 LOC 17,300 17,300 1 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) TOB VRDO 0.190% 11/7/12 10,295 10,295 Tarrant County TX Health Facilities Development Corp. Hospital Revenue (Cook Children’s Medical Center Project) VRDO 0.200% 11/7/12 35,335 35,335 1 Tarrant TX Regional Water District Revenue TOB VRDO 0.220% 11/7/12 15,495 15,495 Texas (Veterans Housing Assistance Program) GO VRDO 0.200% 11/7/12 33,595 33,595 Texas A&M University System Permanent University Fund Revenue 5.250% 7/1/13 1,200 1,240 1 Texas A&M University System Revenue Financing System Revenue TOB VRDO 0.220% 11/7/12 4,575 4,575 1 Texas A&M University System Revenue Financing System Revenue TOB VRDO 0.220% 11/7/12 11,100 11,100 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.260% 11/7/12 5,790 5,790 1 Texas Department of Housing & Community Affairs Single Family Revenue TOB VRDO 0.270% 11/7/12 4,085 4,085 1 Texas GO TOB VRDO 0.230% 11/1/12 63,700 63,700 1 Texas GO TOB VRDO 0.230% 11/1/12 9,800 9,800 1 Texas GO TOB VRDO 0.210% 11/7/12 21,560 21,560 1 Texas GO TOB VRDO 0.220% 11/7/12 17,370 17,370 1 Texas GO TOB VRDO 0.220% 11/7/12 19,650 19,650 25 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) 1 Texas GO TOB VRDO 0.220% 11/7/12 9,915 9,915 1 Texas GO TOB VRDO 0.240% 11/7/12 5,360 5,360 1 Texas GO TOB VRDO 0.270% 11/7/12 17,555 17,555 1 Texas GO TOB VRDO 0.280% 11/7/12 8,750 8,750 Texas GO VRDO 0.190% 11/7/12 29,335 29,335 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.200% 11/7/12 LOC 11,650 11,650 1 Texas State University Student Loan GO TOB VRDO 0.270% 11/7/12 20,065 20,065 Texas TRAN 2.500% 8/30/13 200,000 203,764 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.220% 11/7/12 21,925 21,925 1 Texas Transportation Commission Mobility Fund GO TOB VRDO 0.220% 11/7/12 13,540 13,540 Texas Transportation Commission Mobility Fund GO VRDO 0.200% 11/7/12 4,000 4,000 1 Texas Transportation Commission Revenue TOB VRDO 0.210% 11/7/12 20,520 20,520 1 Texas Transportation Commission Revenue TOB VRDO 0.210% 11/7/12 13,880 13,880 1 Texas Transportation Commission Revenue TOB VRDO 0.220% 11/7/12 7,500 7,500 1 Texas University System Revenue Financing System Revenue TOB VRDO 0.220% 11/7/12 14,350 14,350 1 Texas Water Development Board Revenue TOB VRDO 0.270% 11/7/12 7,500 7,500 1 Travis County TX GO TOB VRDO 0.220% 11/7/12 11,050 11,050 Trinity River Authority Texas Solid Waste Disposal Revenue VRDO 0.260% 11/7/12 LOC 3,830 3,830 1 University of Houston Texas Revenue TOB VRDO 0.220% 11/7/12 7,600 7,600 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.210% 11/7/12 12,560 12,560 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.210% 11/7/12 10,200 10,200 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.220% 11/7/12 11,815 11,815 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.240% 11/7/12 29,215 29,215 1 University of Texas System Revenue Financing System Revenue TOB VRDO 0.280% 11/7/12 6,600 6,600 1,801,141 Utah (0.8%) 1 Riverton UT Hospital Revenue (IHC Health Services Inc.) TOB VRDO 0.220% 11/7/12 5,500 5,500 Salt Lake County UT TRAN 2.000% 12/27/12 17,110 17,158 Utah Board of Regents Student Loan Revenue VRDO 0.240% 11/7/12 LOC 12,200 12,200 1 Utah Housing Corp. Single Family Mortgage Revenue TOB VRDO 0.720% 11/7/12 1,330 1,330 Utah Housing Corp. Single Family Mortgage Revenue VRDO 0.240% 11/7/12 13,985 13,985 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 5,450 5,450 Utah Housing Finance Agency Single Family Mortgage Revenue VRDO 0.200% 11/7/12 LOC 4,000 4,000 Utah Transit Authority Sales Tax Revenue 5.000% 12/15/12 (Prere.) 5,000 5,029 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.210% 11/7/12 10,690 10,690 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.210% 11/7/12 17,005 17,005 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.220% 11/7/12 28,520 28,520 1 Utah Transit Authority Sales Tax Revenue TOB VRDO 0.270% 11/7/12 9,720 9,720 130,587 Vermont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.210% 11/7/12 LOC 11,770 11,770 1 Vermont Housing Finance Agency Revenue TOB VRDO 0.270% 11/7/12 1,455 1,455 13,225 Virginia (2.0%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.220% 11/7/12 LOC 7,580 7,580 Capital Region Airport Commission Virginia Passenger Facility Charge Revenue VRDO 0.260% 11/7/12 LOC 14,695 14,695 Fairfax County Economic Development Authority (Smithsonian Institution Issue) VRDO 0.220% 11/7/12 24,600 24,600 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.190% 11/7/12 42,100 42,100 1 Hampton VA Roads Sanitation District Wastewater Revenue TOB VRDO 0.210% 11/7/12 19,060 19,060 Hanover County VA Economic Development Authority Revenue (Bon Secours Health System Inc.) VRDO 0.200% 11/7/12 LOC 2,200 2,200 Harrisonburg VA Industrial Development Authority Revenue (Mennonite Retirement) VRDO 0.210% 11/7/12 LOC 4,800 4,800 1 Newport News VA GO TOB VRDO 0.210% 11/7/12 10,700 10,700 Norfolk VA GO VRDO 0.250% 11/7/12 29,675 29,675 Russell County VA Industrial Development Authority Hospital Revenue (STS Health Alliance) VRDO 0.230% 11/7/12 LOC 11,900 11,900 Stafford County VA Industrial Development Authority Revenue (VML/VACo Commonwealth Loan Program) VRDO 0.230% 11/7/12 LOC 3,900 3,900 1 University of Virginia Revenue TOB VRDO 0.230% 11/1/12 2,165 2,165 1 University of Virginia Revenue TOB VRDO 0.210% 11/7/12 3,300 3,300 1 University of Virginia Revenue TOB VRDO 0.210% 11/7/12 12,000 12,000 1 University of Virginia Revenue TOB VRDO 0.210% 11/7/12 13,365 13,365 1 Virginia College Building Authority Educational Facilities Revenue (Public Higher Education Financing Program) TOB VRDO 0.210% 11/7/12 12,200 12,200 Virginia Commonwealth Transportation Board Revenue 1.000% 3/15/13 2,520 2,527 26 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.220% 11/7/12 4,030 4,030 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.220% 11/7/12 8,700 8,700 1 Virginia Commonwealth Transportation Revenue TOB VRDO 0.240% 11/7/12 11,350 11,350 1 Virginia GO TOB VRDO 0.220% 11/7/12 9,880 9,880 1 Virginia Housing Development Authority Commonwealth Mortgage Revenue TOB VRDO 0.270% 11/7/12 6,485 6,485 1 Virginia Housing Development Authority Rental Housing Revenue TOB VRDO 0.270% 11/7/12 13,735 13,735 1 Virginia Public Building Authority Facility Revenue TOB VRDO 0.220% 11/7/12 13,650 13,650 Virginia Public Building Authority Facility Revenue VRDO 0.210% 11/7/12 41,800 41,800 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.210% 11/7/12 8,900 8,900 1 Virginia Resources Authority Clean Water Revenue (State Revolving Fund) TOB VRDO 0.210% 11/7/12 4,490 4,490 339,787 Washington (3.2%) 1 Central Puget Sound WA Regional Transit Authority Sales & Use Tax Revenue TOB VRDO 0.210% 11/7/12 12,310 12,310 Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.190% 11/7/12 82,025 82,025 King County (WA) 3.000% 6/1/13 3,750 3,810 1 King County WA Sewer Revenue TOB VRDO 0.210% 11/7/12 LOC 30,280 30,280 1 King County WA Sewer Revenue TOB VRDO 0.210% 11/7/12 2,100 2,100 1 King County WA Sewer Revenue TOB VRDO 0.220% 11/7/12 6,105 6,105 1 Port of Seattle WA Revenue TOB VRDO 0.270% 11/7/12 25,830 25,830 1 Port of Seattle WA Revenue TOB VRDO 0.270% 11/7/12 13,640 13,640 1 Port of Seattle WA Revenue TOB VRDO 0.290% 11/7/12 7,365 7,365 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.210% 11/7/12 9,815 9,815 1 Seattle WA Drain & Wastewater Revenue TOB VRDO 0.210% 11/7/12 11,200 11,200 1 Seattle WA Municipal Light & Power Revenue TOB VRDO 0.220% 11/7/12 9,865 9,865 1 Seattle WA Water System Revenue TOB VRDO 0.210% 11/7/12 LOC 19,440 19,440 Tacoma WA Housing Authority Revenue (Sunset Apartment Projects) VRDO 0.240% 11/7/12 LOC 13,100 13,100 1 University of Washington Revenue TOB VRDO 0.210% 11/7/12 LOC 38,200 38,200 1 University of Washington Revenue TOB VRDO 0.220% 11/7/12 7,450 7,450 1 Washington GO TOB VRDO 0.190% 11/7/12 19,015 19,015 1 Washington GO TOB VRDO 0.210% 11/7/12 LOC 8,645 8,645 1 Washington GO TOB VRDO 0.210% 11/7/12 LOC 11,030 11,030 1 Washington GO TOB VRDO 0.210% 11/7/12 10,505 10,505 1 Washington GO TOB VRDO 0.210% 11/7/12 15,165 15,165 1 Washington GO TOB VRDO 0.220% 11/7/12 7,995 7,995 1 Washington GO TOB VRDO 0.220% 11/7/12 5,100 5,100 1 Washington GO TOB VRDO 0.220% 11/7/12 2,000 2,000 1 Washington GO TOB VRDO 0.240% 11/7/12 13,925 13,925 1 Washington Health Care Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.220% 11/7/12 15,010 15,010 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.210% 11/7/12 12,475 12,475 1 Washington Health Care Facilities Authority Revenue (Providence Health & Services) TOB VRDO 0.210% 11/7/12 8,610 8,610 Washington Health Care Facilities Authority Revenue (Providence Health & Services) VRDO 0.220% 11/7/12 70,100 70,100 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.220% 11/7/12 9,995 9,995 1 Washington Health Care Facilities Authority Revenue (Seattle Children’s Hospital) TOB VRDO 0.220% 11/7/12 10,800 10,800 Washington Housing Finance Commission Multi-Family Housing Revenue (Canyon Lakes II Project) VRDO 0.250% 11/7/12 LOC 5,240 5,240 Washington Housing Finance Commission Multi-Family Housing Revenue (Deer Run West Apartments Project) VRDO 0.240% 11/7/12 LOC 5,200 5,200 Washington Housing Finance Commission Multi-Family Housing Revenue (New Haven Apartments Project) VRDO 0.210% 11/7/12 LOC 4,000 4,000 Washington Housing Finance Commission Multi-Family Housing Revenue (Vintage at Silverdale Senior Living Project) VRDO 0.250% 11/7/12 LOC 11,880 11,880 Washington Housing Finance Commission Nonprofit Revenue (Seattle Art Museum Project) VRDO 0.200% 11/7/12 LOC 7,500 7,500 546,725 West Virginia (0.6%) West Virginia Economic Development Authority Pollution Control Revenue (Ohio Power Co. - Kammer Project) VRDO 0.180% 11/7/12 LOC 35,600 35,600 West Virginia Hospital Finance Authority Hospital Revenue (Cabell Huntington Hospital Inc.) VRDO 0.210% 11/7/12 LOC 9,700 9,700 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.230% 11/7/12 LOC 50,020 50,020 1 West Virginia Housing Development Revenue TOB VRDO 0.260% 11/7/12 3,595 3,595 98,915 Wisconsin (2.5%) Milwaukee WI (Extendible) CP 0.250% 12/12/12 4,000 4,000 Milwaukee WI (Extendible) CP 0.270% 5/3/13 7,000 7,000 Milwaukee WI (Extendible) CP 0.240% 5/17/13 5,000 5,000 Milwaukee WI (Extendible) CP 0.230% 7/7/13 25,000 25,000 Milwaukee WI Redevelopment Authority Redevelopment Lease Revenue (University Wisconsin Kenilworth Project) VRDO 0.210% 11/7/12 LOC 6,010 6,010 27 Tax-Exempt Money Market Fund Face Market Maturity Amount Value t Coupon Date ($000) ($000) Milwaukee WI Redevelopment Authority Revenue (Yankee Hill Apartments) VRDO 0.210% 11/7/12 LOC 5,100 5,100 Racine WI BAN 1.375% 7/1/13 7,000 7,006 1 Wisconsin Annual Appropriation Revenue TOB VRDO 0.220% 11/7/12 5,000 5,000 Wisconsin GO CP 0.250% 4/2/13 10,000 10,000 Wisconsin GO CP 0.260% 4/5/13 15,389 15,389 Wisconsin GO CP 0.270% 4/15/13 60,000 60,000 Wisconsin GO CP 0.260% 5/5/13 6,600 6,600 Wisconsin GO CP 0.250% 6/3/13 20,000 20,000 Wisconsin GO CP 0.250% 6/11/13 4,000 4,000 Wisconsin GO CP 0.250% 6/16/13 7,103 7,103 Wisconsin GO CP 0.250% 7/7/13 20,000 20,000 1 Wisconsin GO TOB VRDO 0.210% 11/7/12 19,005 19,005 1 Wisconsin GO TOB VRDO 0.240% 11/7/12 23,600 23,600 1 Wisconsin Health & Educational Facilities Authority Revenue (Ascension Health Credit Group) TOB VRDO 0.270% 11/7/12 750 750 1 Wisconsin Health & Educational Facilities Authority Revenue (Children’s Hospital of Wisconsin Inc.) TOB VRDO 0.220% 11/7/12 10,260 10,260 Wisconsin Health & Educational Facilities Authority Revenue (Concordia University Inc.) VRDO 0.220% 11/7/12 LOC 3,805 3,805 Wisconsin Health & Educational Facilities Authority Revenue (Felician Services Inc.) VRDO 0.220% 11/7/12 LOC 10,535 10,535 Wisconsin Health & Educational Facilities Authority Revenue (Franciscan Sisters) VRDO 0.200% 11/7/12 LOC 4,600 4,600 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) VRDO 0.240% 11/7/12 LOC 22,000 22,000 Wisconsin Health & Educational Facilities Authority Revenue (Hospital Sisters Services Inc.) VRDO 0.200% 11/7/12 LOC 15,250 15,250 Wisconsin Health & Educational Facilities Authority Revenue (St. Norbert College Inc.) VRDO 0.210% 11/7/12 LOC 7,130 7,130 1 Wisconsin Housing & Economic Development Authority Home Ownership Revenue TOB VRDO 0.270% 11/7/12 3,835 3,835 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.230% 11/7/12 32,170 32,170 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.230% 11/7/12 14,070 14,070 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.240% 11/7/12 2,500 2,500 Wisconsin Housing & Economic Development Authority Home Ownership Revenue VRDO 0.240% 11/7/12 26,895 26,895 Wisconsin Housing & Economic Development Authority Multi-Family Revenue VRDO 0.220% 11/7/12 10,000 10,000 Wisconsin Housing & Economic Development Authority Single Family Revenue VRDO 0.300% 11/7/12 5,220 5,220 Wisconsin Transportation Revenue 5.000% 7/1/13 6,350 6,551 425,384 Wyoming (0.3%) Wyoming Student Loan Corp. Student Loan Revenue VRDO 0.210% 11/7/12 LOC 50,000 50,000 Total Tax-Exempt Municipal Bonds (Cost $16,426,424) 16,426,424 Shares Temporary Cash Investment (3.5%) Money Market Fund (3.5%) 4 Vanguard Municipal Cash Management Fund (Cost $602,110) 0.202% 602,110,000 602,110 Total Investments (100.1%) (Cost $17,028,534) 17,028,534 Other Assets and Liabilities (–0.1%) Other Assets 158,274 Liabilities (182,944) (24,670) Net Assets (100%) Applicable to 17,002,079,077 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 17,003,864 Net Asset Value Per Share $1.00 At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 17,003,857 Undistributed Net Investment Income — Accumulated Net Realized Gains 7 Net Assets t See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, the aggregate value of these securities was $6,135,440,000, representing 36.1% of net assets. 2 Adjustable-rate security. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2012. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. See accompanying Notes, which are an integral part of the Financial Statements. 28 Tax-Exempt Money Market Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 29 Tax-Exempt Money Market Fund Statement of Operations Year Ended October 31, 2012 ($000) Investment Income Income Interest 1 33,532 Total Income 33,532 Expenses The Vanguard Group—Note B Investment Advisory Services 4,127 Management and Administrative 17,963 Marketing and Distribution 5,003 Custodian Fees 178 Auditing Fees 23 Shareholders’ Reports 207 Trustees’ Fees and Expenses 15 Total Expenses 27,516 Expense Reduction—Note B (689) Net Expenses 26,827 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended October 31, 2012 2011 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 6,705 15,968 Realized Net Gain (Loss) (10) 68 Net Increase (Decrease) in Net Assets Resulting from Operations 6,695 16,036 Distributions Net Investment Income (6,705) (15,968) Realized Capital Gain — — Total Distributions (6,705) (15,968) Capital Share Transactions (at $1.00) Issued 15,416,802 17,592,119 Issued in Lieu of Cash Distributions 6,482 15,376 Redeemed (16,012,732) (18,419,340) Net Increase (Decrease) from Capital Share Transactions (589,448) (811,845) Total Increase (Decrease) (589,458) (811,777) Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $773,000. See accompanying Notes, which are an integral part of the Financial Statements. 30 Tax-Exempt Money Market Fund Financial Highlights For a Share Outstanding Year Ended October 31, Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $1.00 $1.00 $1.00 $1.00 $1.00 Investment Operations Net Investment Income .0004 .001 .001 .006 .026 Net Realized and Unrealized Gain (Loss) on Investments — Total from Investment Operations .0004 .001 .001 .006 .026 Distributions Dividends from Net Investment Income (.0004) (.001) (.001) (.006) (.026) Distributions from Realized Capital Gains — Total Distributions (.0004) (.001) (.001) (.006) (.026) Net Asset Value, End of Period $1.00 $1.00 $1.00 $1.00 $1.00 Total Return 1 0.04% 0.09% 0.14% 0.60% 2.63% Ratios/Supplemental Data Net Assets, End of Period (Millions) $17,004 $17,593 $18,405 $20,420 $23,881 Ratio of Total Expenses to Average Net Assets 0.16% 0.17% 0.17% 0.17% 2 0.11% Ratio of Net Investment Income to Average Net Assets 0.04% 0.09% 0.14% 0.61% 2.59% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes 0.04% of fees to participate in the Treasury Temporary Guarantee Program for Money Market Funds. See accompanying Notes, which are an integral part of the Financial Statements. 31 Tax-Exempt Money Market Fund Notes to Financial Statements Vanguard Tax-Exempt Money Market Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued at amortized cost, which approximates market value. Investments in Vanguard Municipal Cash Management Fund are valued at that fund’s net asset value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (October 31, 2009–2012), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. 4. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2012, the fund had contributed capital of $2,353,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.94% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. Vanguard and the board of trustees have agreed to temporarily limit certain net operating expenses in excess of the fund’s daily yield so as to maintain a zero or positive yield for the fund. Vanguard and the board of trustees may terminate the temporary expense limitation at any time. For the year ended October 31, 2012, Vanguard’s expenses were reduced by $689,000 (an effective annual rate of 0.00% of the fund’s average net assets). C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
